Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 1 of 74




                                4
    Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 2 of 74




    UNITEDSTATESDISTRICTCOURT
    SOUTHERNDISTRICTOFNEWYORK


     CITYOFALMATY,KAZAKHSTANa
                            ndBTA
     BANKJSC,

                    P
                    lai
                      nti
                        ffs
                          ,                      1
                                                 9Ci
                                                   v.2
                                                     645(AJN)(KHP)

          ‑
          aga
            mst
              ‑

     FELIXSATER,DANIELRIDLOFF,BAYROCK
     GROUPI N
            C.,GLOBALHABITATSOLUTIONS,
     IN
      C.,RR恥1
            1DRLLC,FERRARIHOLDINGSLLC,
              四




     andMEMENERGYPARTNERSLLC,

                    D
                    efe
                      nda
                        nts
                          .




                         FIRSTAMENDEDCO
                                      民'IPLAINT




l
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 3 of 74




                                              TABLEOFCONTENTS

 INTRODUCTION.
             ・ ・・
                .
                .
                .
                ..
                 .
                 .
                 ・ ・
                   .
                   .
                   .
                   ..
                    .
                    ・ ・・
                      H.
                       .
                       ・ ・
                         −
                         −…
                          … ・・
                          H  . ・
                               .
                               .
                               .
                               ..
                                .
                                .
                                ・ ・
                                  .
                                  .
                                  ・ ・
                                    .
                                    .
                                    .・ ・
                                      H.
                                       .
                                       .・ ・
                                          .
                                          .
                                          ..
                                           .
                                           .
                                           ..
                                            ・ ・
                                              .
                                              ..
                                               .
                                               ・
                                               H.
                                                .
                                                .1 H               H                       H       H                       H                       H                       H                   H                       H                               H




 THEPARTIES.
           .
           .
           ・ ・
             −
             −…
              .
              ..
               ・ ・
                 .
                 ・ ・
                  H.
                   .
                   .・ ・
                      .
                      .
                      .・ ・
                         . ・
                           .
                           .
                           ・ ・
                             −
                             −−
                              …
                              H.
                               .
                               ..
                                ..
                                 ・ ・
                                   .
                                   .
                                   .・ ・
                                      .
                                      .
                                      .
                                      H.
                                       .
                                       .
                                       ..
                                        ・ ・・・
                                            .
                                            .
                                            ..
                                             .
                                             ..
                                              .
                                              .
                                              .・ ・
                                               H . ・
                                                   2           H           H                   H                                               H                       H                           H       H       H                                       H           H




 JURISDICTIONANDVENUE. …
                       … ・・
                          .
                          .
                          .
                          ..
                           .
                           ・ ・
                             .
                             ・ ・・
                                .
                                .
                                ・ ・
                                  −
                                  …
                                  ・・
                                   ・ ・・
                                      .
                                      .
                                      .・ ・
                                         −
                                         −…
                                          ・ ・・
                                             . ・
                                               .
                                               ..
                                                .
                                                ..
                                                 .
                                                 ..
                                                  .
                                                  .3
                                                   H       H                   H               H           H                   H                           H       H                   H                           H           H               H




FACTUALBACKGROUND.
                 ・ ・
                   −
                   …
                   ・・
                    ・ ・・
                       . ・
                         .
                         ..               H        H       H           H                               H   ・・
                                                                                                            . ・
                                                                                                              .
                                                                                                              .
                                                                                                              ・ ・
                                                                                                                . ・
                                                                                                                  .
                                                                                                                  .
                                                                                                                  ・ ・
                                                                                                                   H.
                                                                                                                    ・ ・
                                                                                                                      .
                                                                                                                      .
                                                                                                                      .・ ・
                                                                                                                         .
                                                                                                                         .
                                                                                                                         .
                                                                                                                         ..
                                                                                                                          .
                                                                                                                          ・・.
                                                                                                                            .
                                                                                                                            .
                                                                                                                            .3     H                   H               H                   H                   H                       H                           H




   A. MukhtarAblyazovFoundedBTAB an
                                  k,Lo
                                     stCon
                                         tr ofI
                                              、tAft
                                                  erBeingConvi
                                                             ctedof
      Cor
        rupti
            on,FledtoRuss
                        ia,andThenRe旬okI
                                       tAft
                                          erM
                                            ur de
                                                ringHisFormerPar
                                                               tnr.
                                                                 e …
                                                                   ・4
  B
  . A
    fte
      rR e
         t a
           kingCon
                 trolofBTA,AblyazovL
                                   oot
                                     e dI
                                        tsAss
                                            ets
                                              ,Causedt h
                                                       eBankt
                                                            o
    C
    oll
      apse,Fledt
               oLondon,andThenWasHeldinCrim
                                          inalContemptbyth
                                                         eU.K
                                                            .
    C
    ours.
       t ・ ・ ・
             ・
             ・ ・
              H ..
                 ・ ・. ・
                      H.
                       ..
                        ・ ・.
                           ..
                            ・ ・
                              H..
                                .
                                ・ ・−
                                   … ・・
                                      H.
                                       .・ ・−
                                           … ・・H.
                                                .
                                                .
                                                ..
                                                 .
                                                 ・ ・ −
                                                     … ・・.
                                                         .
                                                         ・ ・. ・
                                                              .
                                                              .
                                                              .・
                                                               .
                                                               .
                                                               H.6                 H               H           H                   H                   H       H                       H               H       H                       H               H




  C
  . F
    a c
      ingWorldwideFre
                    ezin
                       gandR e
                             cei
                               vers
                                  hipOrd
                                       ers
                                         ,AblyazovTur
                                                    nedt
                                                       oHisSon
    I
    tトLaw,Il
           yasKhrap
                  unov,toHelpHimLaunderH
                                       isSto
                                           lenAsse
                                                 ts.…
                                                    .
                                                    ..
                                                     .
                                                     ・ ・
                                                       ..
                                                        ・ ・. ・・.1
                                                                1                                                                                                                                              H                       H               H           H




  D. AidedbyA
            bly
              azo
                v,t
                  heKhrapunovF
                             ami
                               lyEmbezzleda
                                          ndL
                                            aun
                                              der
                                                edM
                                                  ill
                                                    ion
                                                      s・
                                                       . ・
                                                         .
                                                         .
                                                         ..1
                                                           2                                                                                                                                                                                               H




  E
  . TheKhrapunovFamilyWasI
                         tse
                           lfS
                             ubj
                               ectt
                                  oAs
                                    setF
                                       ree
                                         ze.…
                                           s …
                                             ..
                                              ..
                                               ・ ・
                                                 . ・
                                                   .
                                                   .
                                                   .
                                                   ・ ・
                                                     .
                                                     .
                                                     ・ ・
                                                       .14                                                                                                                                     H                   H                       H                       H




  F
  . AblyazovCon
              spire
                  swithIlyasKhrapunovtoLaunderS
                                              tol
                                                enFundsT
                                                       race
                                                          abl
                                                            eto
    BTAsI  nv
            estme
                ntinZhaikmunaiLLP・….
                                   ..
                                    ・ ・.
                                       ..
                                        ・ ・ .
                                            .
                                            .・ ・
                                               −−
                                                …
                                                .
                                                ..
                                                 ・ ・・・
                                                     ・ ・.
                                                        ..
                                                         ・ ・−
                                                            −
                                                            ….
                                                             .
                                                             .・ ・
                                                                −
                                                                … 15                       H                           H                   H                               H                   H                           H                           H




  . I
  G lya
      sKhrapunovTurnedt
                      oFe
                        lixSat
                             er,aLong‑TimeA
                                          sso
                                            cia
                                              teofth
                                                   eKhrapunov
    F
    amily
        ,toHelpLaundert
                      heSto
                          lenFund
                                s.….
                                   .
                                   ..
                                    .
                                    ・ ・ .
                                        .
                                        ・ ・.
                                           .
                                           ・ ・.
                                              .
                                              ・ ・−…
                                                  .
                                                  .
                                                  ..
                                                   ・ ・.
                                                      .
                                                      ・ ・ −
                                                          … ・・−
                                                              … 19                                             H                   H                   H                       H                           H                       H               H       H




  H. S
     ate
       rAssi
           stedl
               lya
                 sKhrapunovi
                           nLau
                              nderin
                                   gtheS
                                       tol
                                         enFundsThrougha
                                                       tLe
                                                         ast
     F
     iveSe
         parat
             eSchemesi
                     nt h
                        eUni
                           tedSt
                               ate
                                 s.…
                                   ..
                                    ..
                                     ・ ・
                                       .
                                       .・ ・.
                                           .
                                           ・ ・.
                                              .・ ・.
                                                  .
                                                  ・ ・ −
                                                      …
                                                      ..
                                                       .
                                                       .
                                                       ・ ・.
                                                          .・ ・
                                                             −
                                                             … 27                                                      H               H                       H                   H               H                                   H                   H




      i TheWorldH
      .         eal
                  thNetworksScheme.
                                  .
                                  ..
                                   …
                                   ..
                                    .
                                    .・                                                                                 H   ・
                                                                                                                           −
                                                                                                                           …
                                                                                                                           ..
                                                                                                                            .
                                                                                                                            .・ ・
                                                                                                                               −
                                                                                                                               …
                                                                                                                               ..
                                                                                                                                .
                                                                                                                                .・ ・
                                                                                                                                   .
                                                                                                                                   .
                                                                                                                                   ・ ・
                                                                                                                                     .
                                                                                                                                     .
                                                                                                                                     ・ ・
                                                                                                                                       −
                                                                                                                                       …
                                                                                                                                       ・
                                                                                                                                       ・ ・・
                                                                                                                                          −
                                                                                                                                          … 27     H                               H               H                           H                   H       H




      1
      1.   TheTrumpSoHoScheme.
                             ・ ・
                               −
                               ….
                                ..
                                 .
                                 ..
                                  ..
                                   .
                                   ..
                                    ..
                                     .
                                     ..
                                      ..
                                       .
                                       ..
                                        ..
                                         .
                                         ..
                                          ..
                                           .
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               .
                                               ..
                                                ..
                                                 .
                                                 ..
                                                  ..
                                                   .
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       .
                                                       H.
                                                        ..
                                                         .
                                                         ..
                                                          ..
                                                           .
                                                           ..
                                                            ..
                                                             .
                                                             ..
                                                              .35
      m. ThePCSScheme…
                     .
                     .
                     .・ ・
                        −
                        −…
                         .
                         ..
                          ・ ・
                            −
                            −…
                             ….
                              .
                              .・ ・
                                 −
                                 −
                                 ….
                                  .
                                  .・ ・
                                     −
                                     −
                                     ….
                                      .
                                      .・ ・
                                         .
                                         .
                                         ・ ・
                                          H. ・
                                             .
                                             .
                                             .
                                             ・ ・・・
                                                 −−
                                                  ……
                                                   ….37H                               H                                   H                           H                       H           H                           H       H       H




      i
      v. TheS
            yra
              cus
                eCe
                  ntrScheme.
                    e      ・ ・
                             .
                             .
                             ・ ・
                               .
                               .
                               ・ ・
                                 −
                                 …
                                 ・・ ・・
                                     −
                                     …
                                     ..
                                      .
                                      .・ ・
                                         . ・・・
                                             .
                                             .
                                             .
                                             ・ ・
                                               −
                                               …
                                               ..
                                                .
                                                ・．−
                                                  ・ 39             H               H                   H                       H       H                               H               H       H       H                           H                           H




     v
     . TheT
          ri‑
            Cou
              ntyM
                 allScheme.
                          ・ ・
                            .
                            .
                            ・ ・
                              −
                              …
                              ..
                               .
                               .・ ・
                                  .
                                  .
                                  ・ ・
                                    .
                                    .
                                    .・ ・
                                       . ・
                                         .
                                         .
                                         .… ・・・
                                              −
                                              −…
                                               .
                                               ..
                                                .
                                                .・ ・
                                                   .40             H               H                                   H               H                       H                   H                   u       H           H                                       H




           1
           .S ate
                randR i
                      dlof
                         fLaunderedMoreTh 仰 $30Mi
                                                llio
                                                   nintotheT
                                                           ri‑
                                                             Co聞か
             Mal
               l,Q u
                   icklySoldI
                            tforaBigPro
                                      fit
                                        ,andPaidT h
                                                  emselve
                                                        sandOther
                                                                s
             Handsomely.・
                       . ・
                         −−
                          −
                          …..
                            .
                            ..
                             .
                             ..
                              ・ ・ .
                                  .
                                  .
                                  .
                                  a.
                                   .
                                   .
                                   .・ ・−
                                       −−
                                        …・ …
                                           ・ … .
                                               .
                                               ..
                                                ・ ・ −
                                                    −
                                                    ….
                                                     .
                                                     .
                                                     ・ ・
                                                       H −…
                                                          … ・・−…
                                                               ・
                                                               ・・ ..
                                                                   ・40             H                                                                       H                           H                           H       H                                       H




           2
           ./.,
              'a
               t
               erαndRi
                     d/o
                       ffTurnedonll
                                  ya
                                   s,Tri
                                       edtoSte
                                             al$45M
                                                  ill
                                                    ion
                                                      ，αndGot
             Awaywit
                   hatLeas
                         t$20M i
                               lli
                                 oninS
                                     tolenFu
                                           nds.……
                                                …..
                                                  ..・ ・−−
                                                        …・・…
                                                           … ・．
                                                              −
                                                              ・ 52                                                                                                                             H                                                   H       H
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 4 of 74




   . I
   I nSummary,t
              heD
                efe
                  nda
                    nts
                      ,wi
                        thS
                          ate
                            rasT
                               hei
                                 rRi
                                   ngl
                                     ead
                                       er,L
                                          aun
                                            der
                                              eda
                                                nd
      U
      lti
        mat
          elyR
             eta
               ine
                 dMi
                   lli
                     onsi
                        nSt
                          ole
                            nFu
                              nd・
                                .
                                s                                             H   ・
                                                                                  . ・
                                                                                    −
                                                                                    …
                                                                                    .
                                                                                    ..
                                                                                     ・・.
                                                                                       .
                                                                                       ・・−
                                                                                         …
                                                                                         .
                                                                                         .
                                                                                         ..
                                                                                          ・・
                                                                                          H . ・
                                                                                              . ・
                                                                                                .54           H                   H                       H               H       H




                   ・
 RELEVANTFOREIGN.LAW.             H   ・
                                      −−…
                                        ………
                                          …..
                                            ..・・
                                               .
                                               .
                                               .
                                               ・・−
                                                 …・・
                                                   .・. ・
                                                       .・.・
                                                          .
                                                          .55                     H               H                   H   H               H           H                   H       H




 FIRSTCAUSEOFACTION.
                   .
                   .
                   .
                   ・              H   ・
                                      .
                                      .
                                      ・・.
                                        ・・.
                                          .
                                          ・・.
                                            .
                                            ・ ・・・
                                              H −
                                                ……・ ・・
                                                     .
                                                     ・・
                                                      H.
                                                       .
                                                       ・・.
                                                         .
                                                         ..
                                                          .
                                                          ・.・56       H           H   H   H                               H       H           H                   H                   H




 SECONDCAUSEOFACTIO・
                   .
                   N.・
                     .
                     .
                     .
                     ・            H           H   ・
                                                  .
                                                  .
                                                  .
                                                  ・・.
                                                    ・・.
                                                      .
                                                      .
                                                      ・・.
                                                        .
                                                        ..
                                                         ・ ・・
                                                          H ・
                                                            .・−
                                                              ・
                                                              …
                                                              ・・・
                                                                .・.
                                                                  .
                                                                  .
                                                                  ..
                                                                   ・
                                                                   ..
                                                                    .58
                                                                      H               H                   H   H       H               H               H       H           H




THIRDCAUSEOFACTION.
                  .
                  .
                  .・                  H   ・
                                          .・−
                                            −
                                            −…
                                             …
                                             ・・ ・・
                                              H  .
                                                 .
                                                 .
                                                 ..
                                                  .
                                                  .
                                                  .
                                                  .・・
                                                    −
                                                    −
                                                    …・
                                                     …
                                                     ・ ・・
                                                        −
                                                        …
                                                        .
                                                        ..
                                                         .
                                                         ・・.・
                                                            .
                                                            .
                                                            ..
                                                             ・−・ 60
                                                                  H   H                   H                       H       H                   H               H               H




FOURTHCAUSEOFACTION.
                   .
                   ・                      H   ・
                                              − ・・
                                                 .
                                                 .
                                                 ・・
                                                  H− ・・
                                                      . ・
                                                      H .
                                                        .
                                                        .
                                                        ・・.
                                                          ・・. ・
                                                              .
                                                              .
                                                              ..
                                                               ・・.
                                                                 ・・.
                                                                   63 H       H   H           H                   H                   H           H                       H           H




                 ・
                 .
FIFTHCAUSEOFACTION.・・
                    ・
                    .     H   H       H       H   ・
                                                  .
                                                  ・ ・・
                                                     .
                                                     .
                                                     ・・
                                                      H.・
                                                        .
                                                        .
                                                        ・・.
                                                          .
                                                          .
                                                          .
                                                          ・
                                                          H・
                                                           ・
                                                           .
                                                           ..
                                                            .
                                                            .
                                                            .
                                                            ・・.・
                                                               −
                                                               … ・・
                                                                  .
                                                                  ・・.64   H       H           H                                       H           H               H   H           H




DE
 恥               ・
                 .
  宝ANDFORJURYTRIAL.・
                   −
                   −−
                    −・・
                      ・
                      ..
                       .
                       ..
                        .
                        ・     H                                   H   ・
                                                                      .
                                                                      ・・.
                                                                        .
                                                                        ..
                                                                         .
                                                                         ・・.
                                                                           ・・.
                                                                             .
                                                                             ..
                                                                              ・・
                                                                              H .・
                                                                                 .・.
                                                                                   .
                                                                                   .
                                                                                   ..
                                                                                    .
                                                                                    ..
                                                                                     .
                                                                                     .
                                                                                     .69      H                   H                       H           H               H




DEMANDFORRELIEF・
               .・.    H       H   ・
                                  .・.
                                    .
                                    ・・.
                                      ・・.
                                        .
                                        .
                                        ・・.
                                          .
                                          ・・
                                          H .・
                                             .
                                             .
                                             .
                                             ・・.
                                               .
                                               ・・.
                                                 ・・
                                                  H.
                                                   .
                                                   ..
                                                    .
                                                    ・・.70     H               H           H           H                       H               H               H                   H
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 5 of 74




      P
      lai
        nti
          ffsC
             ityofAlmaty（A
                         lma
                           ty"
                             )an
                               dBTABank（BTA o
                                            rth
                                              eBank，
                                                   ＇an
                                                     dto
                                                       get
                                                         her

w
ithA
   lma
     ty,t
        he"
          Pla
            int
              iff
                s")
                  ,byandt
                        hro
                          ught
                             hei
                               run
                                 der
                                   sig
                                     nedc
                                        oun
                                          sel
                                            ,fo
                                              rth
                                                ePl
                                                  ain
                                                    tif
                                                      fs'c
                                                         lai
                                                           ms

a
gai
  nstD
     efe
       nda
         ntsF
            eli
              xSa
                ter
                  ,Da
                    nie
                      lRi
                        dlo
                          ff,BayrockGroupI
                                         nc
                                          .,G
                                            lob
                                              alH
                                                abi
                                                  tatS
                                                     olu
                                                       tio
                                                         ns,

I
nc
 .,RRMI‑DRLLC,F
              err
                ariH
                   old
                     ing
                       sLLC,a
                            ndMeMEnergyP
                                       art
                                         ner
                                           sLLC(
                                               col
                                                 lec
                                                   tiv
                                                     ely
                                                       ,th
                                                         e

 D
 efe
   nda
     nt）a
       s l
         leg
           easf
              oll
                ows
                  :

                              INTRODUCTION

      1
      .    Whilei
                tha
                  sof
                    tenb
                       eens
                          aidt
                             hatt
                                her
                                  eish
                                     ono
                                       ramongt
                                             hie
                                               ves，
                                                  ＇ 1t
                                                     heD
                                                       efe
                                                         nda
                                                           nts

i
nth
  isc
    asemaket
           hati
              dio
                mha
                  rdt
                    ocr
                      edi
                        t.T
                          hisc
                             asei
                                sab
                                  outsomes
                                         eri
                                           ous
                                             lyd
                                               ish
                                                 ono
                                                   rab
                                                     let
                                                       hie
                                                         ves
                                                           .

      2
      .    F
           eli
             xSa
               teri
                  san
                    oto
                      rio
                        usNewYork b
                                  usi
                                    nes
                                      sma
                                        nan
                                          dtw
                                            o‑t
                                              imef
                                                 elo
                                                   nwho,a
                                                        lon
                                                          g

w
ithwantedc
         rim
           ina
             lsMukhtarAblyazova
                              ndI
                                lya
                                  sKh
                                    rap
                                      uno
                                        v,a
                                          ndo
                                            the
                                              rsknowna
                                                     ndunknown,

p
art
  ici
    pat
      edi
        nani
           nte
             rna
               tio
                 nalc
                    rim
                      ina
                        lco
                          nsp
                            ira
                              cyt
                                ola
                                  und
                                    era
                                      ndc
                                        onc
                                          eala
                                             tle
                                               ast$440m
                                                      ill
                                                        ion

t
hatwass
      tol
        enf
          romt
             heP
               lai
                 nti
                   ffsi
                      nKa
                        zak
                          hst
                            an,a
                               ndt
                                 oev
                                   adel
                                      awf
                                        ula
                                          sse
                                            tfr
                                              eez
                                                inga
                                                   nd

r
ece
  ive
    rsh
      ipo
        rde
          rsi
            ssu
              edbyt
                  hec
                    our
                      tsoft
                          heU
                            nit
                              edKingdom.

      3
      .    S
           ate
             rhe
               lpe
                 dAb
                   lya
                     zov
                       ,Kh
                         rap
                           uno
                             v,a
                               ndo
                                 the
                                   rsl
                                     aun
                                       dert
                                          ensofm
                                               ill
                                                 ion
                                                   sofd
                                                      oll
                                                        ars

i
nth
  oses
     tol
       enf
         und
           sin
             tot
               heU
                 nit
                   edS
                     tat
                       es,wheret
                               heywerei
                                      nve
                                        ste
                                          dinr
                                             ea
                                              les
                                                tat
                                                  ean
                                                    dus
                                                      edt
                                                        o

p
roc
  urei
     mmi
       gra
         tio
           nst
             atu
               sfrKhrapunovss
                 o          is
                             te
                              r.S
                                ate
                                  ral
                                    sot
                                      rie
                                        dtoh
                                           elpthems
                                                  tas
                                                    hsomeo
                                                         fth
                                                           e

s
tol
  enmoneyo
         ver
           sea
             s,i
               ncl
                 udi
                   ngi
                     nre
                       ale
                         sta
                           tei
                             nMoscow. S
                                      ate
                                        rth
                                          ent
                                            urn
                                              edonh
                                                  isc
                                                    rim
                                                      ina
                                                        l

c
onf
  ede
    rat
      esa
        nds
          tol
            eatl
               eas
                 t$40m
                     ill
                       iono
                          fth
                            emoneyheh
                                    adl
                                      aun
                                        der
                                          edi
                                            ntot
                                               heU
                                                 nit
                                                   edS
                                                     tat
                                                       es

f
orh
  isownp
       ers
         ona
           lbe
             nef
               itandt
                    heb
                      ene
                        fito
                           fhi
                             sas
                               soc
                                 iat
                                   e,D
                                     ani
                                       elR
                                         idl
                                           off
                                             .




      InDonQ u
             ixote,Cerv
                      antesobser
                               ved,
rogu
   esamongt hems
               elves.S eeα！s
                           oC i
                              cer,T
                                 o  hreeBooksofOffic
                                                   eso rMoralDu
                                                              ties(C
                                                                   yrusR.
Edmondstran
          s.,1863)（Foramongt hosewhot h
                                      ieveincompany,ifa n
                                                        yoneofthemchea
                                                                     tor
robanot
      herheisturnedoutofth
                         eg an
                             g;andt h
                                    ec ap
                                        tainofth
                                               eb andhimsel
                                                          f,un
                                                             lesshesho
                                                                     uld
di
 stri
    but
      et h
         espoi
             lsimpart
                    ial
                      ly,wouldeith
                                 erbemurderedord es
                                                  ertedbyhisfe
                                                             llow
                                                                s.In
                                                                   deed
ro
 bbersareevensai
               dt ohaveth
                        eirlaw、
                              s，whichtheyobeya n
                                               do bse
                                                    rve.）
                                                        ．
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 6 of 74




                              THEPARTIES

       4
       .    BTAi
               saJ
                 oin
                   tSt
                     ockCompanyo
                               rga
                                 niz
                                   edu
                                     nde
                                       rth
                                         ela
                                           wso
                                             fth
                                               eRe
                                                 pub
                                                   lico
                                                      f

K
aza
  khs
    tan（K
        aza
          khs
            taウw
              n i
                thi
                  t
                  she
                    adq
                      ua1
                        ter
                          sinA
                             lma
                               ty,K
                                  aza
                                    khs
                                      tan
                                        . From2009u
                                                  nti
                                                    lino
                                                       r

a
bou
  tSe
    pte
      mbe
        r20
          14,BT
              Awasm
                  ajo
                    rit
                      yowneda
                            ndc
                              ont
                                rol
                                  ledbyt
                                       heR
                                         epu
                                           bli
                                             cofK
                                                aza
                                                  khs
                                                    tan
                                                      ,

t
hro
  ughi
     t
     sso
       ver
         eig
           nwe
             lfa
               ref
                 undS
                    amr
                      ul←K
                         azy
                           na,whichh
                                   adb
                                     ail
                                       edo
                                         utBTAf
                                              oll
                                                owi
                                                  ngt
                                                    he

r
eve
  lat
    ioni
       nora
          bou
            t2009t
                 hatt
                    heBanksf
                           orm
                             erC
                               hai
                                 rma
                                   n,MukhtarA
                                            bly
                                              azo
                                                v,h
                                                  adl
                                                    oot
                                                      edi
                                                        tof

b
ill
  ion
    sofd
       oll
         ars
           .Si
             ncei
                nora
                   bou
                     tSe
                       pte
                         mbe
                           r20
                             14,BT
                                 Aha
                                   sbe
                                     enp
                                       riv
                                         ate
                                           lyh
                                             eld
                                               .

       5
       .    P
            lai
              nti
                ffAlmatyi
                        sal
                          ega
                            lsu
                              bdi
                                vis
                                  ionoft
                                       heR
                                         epu
                                           bli
                                             cofK
                                                aza
                                                  khs
                                                    tan
                                                      .Almatyi
                                                             s

t
hef
  o1m
    erc
      api
        taloft
             hec
               oun
                 tryandc
                       ont
                         inu
                           est
                             obet
                                hel
                                  arg
                                    estc
                                       ityi
                                          nKa
                                            zak
                                              hst
                                                an.

       6
       .    D
            efe
              nda
                ntF
                  eli
                    xSa
                      teri
                         sani
                            ndi
                              vid
                                ual
                                  .Sa
                                    teri
                                       sdo
                                         mic
                                           ile
                                             dinNewY
                                                   ork
                                                     ,NewY
                                                         ork
                                                           .

       7
       .    D
            efe
              nda
                ntD
                  ani
                    elR
                      idl
                        offi
                           sani
                              ndi
                                vid
                                  uala
                                     ndaf
                                        orm
                                          erb
                                            usi
                                              nes
                                                sas
                                                  soc
                                                    iat
                                                      eof

S
ate
  r.R
    idl
      offi
         sdo
           mic
             ile
               dinNewY
                     ork
                       ,NewY
                           ork
                             ,an
                               ddo
                                 esb
                                   usi
                                     nes
                                       sat850T
                                             hir
                                               dAv
                                                 enu
                                                   e,New

Y
ork
  ,NewY
      ork
        .

       8
       .    D
            efe
              nda
                ntBayrockGroupI
                              nc.（BayrockI
                                         nピ
                                          ヲisa
                                             nen
                                               tit
                                                 yin
                                                   cor
                                                     por
                                                       ate
                                                         dan
                                                           d

l
ice
  nse
    dtodob
         usi
           nes
             sint
                heS
                  tat
                    怠ofD
                       ela
                         war
                           e.BayrockI
                                    nci
                                      swh
                                        oll
                                          yowneda
                                                ndc
                                                  ont
                                                    rol
                                                      ledby

S
ate
  r.

       9
       .    D
            efe
              nda
                ntG
                  lob
                    alH
                      abi
                        tatS
                           olu
                             tio
                               ns,I
                                  nc.（GHS
                                        ）isa
                                           nen
                                             tit
                                               yin
                                                 cor
                                                   por
                                                     ate
                                                       dan
                                                         d

l
ice
  nse
    dtodob
         usi
           nes
             sinNewYorkS
                       tat
                         e.GHSi
                              swh
                                oll
                                  yowneda
                                        ndc
                                          ont
                                            rol
                                              ledbyS
                                                   ate
                                                     r.

       1
       0.   D
            efe
              nda
                n  恥1
                 tRR IDRLLCi
                       醐   sane
                              nti
                                tyi
                                  nco
                                    rpo
                                      rat
                                        eda
                                          ndl
                                            ice
                                              nse
                                                dtodob
                                                     usi
                                                       nes
                                                         sin

NewY
   ork
     .RRMI‑DRLLCi
                swh
                  oll
                    yowneda
                          ndc
                            ont
                              rol
                                ledbyR
                                     idl
                                       off

       1
       1.   D
            efe
              nda
                ntF
                  err
                    ariH
                       old
                         ing
                           sLLCi
                               sane
                                  nti
                                    tyi
                                      nco
                                        rpo
                                          rat
                                            eda
                                              ndl
                                                ice
                                                  nse
                                                    dtodo

b
usi
  nes
    sinNewJ
          ers
            ey.

       1
       2.   D
            efe
              nda
                ntMeME
                     ner
                       gyP
                         art
                           ner
                             sLLCi
                                 sane
                                    nti
                                      tyi
                                        nco
                                          rpo
                                            rat
                                              edi
                                                nDe
                                                  law
                                                    are
                                                      ,wi
                                                        th

i
t
spr
  inc
    ipa
      lpl
        aceofb
             usi
               nes
                 sat405L
                       exi
                         ngt
                           onA
                             ven
                               ue,2
                                  6thf
                                     loo
                                       r,NewY
                                            ork
                                              ,NewY
                                                  ork
                                                    .MeM


                                   2
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 7 of 74




EnergyP
      art
        ner
          sLLCi
              sownedandc
                       ont
                         rol
                           ledbyMendel恥1
                                       och
                                         kin
                                           ,ani
                                              ndi
                                                vid
                                                  uald
                                                     omi
                                                       cil
                                                         edi
                                                           nth
                                                             e

S
tat
  eofNewY
        ark
          .

                       JURISDICTIONANDVENUE

      1
      3.   T
           hisC
              our
                tha
                  ssu
                    bje
                      ctm
                        att
                          erj
                            uri
                              sdi
                                cti
                                  onu
                                    nde
                                      r28U
                                         .S.
                                           C.§l
                                              332
                                                (a)b
                                                   eca
                                                     use(
                                                        i
                                                        )

t
her
  eisc
     omp
       let
         edi
           ver
             sit
               yofc
                  iti
                    zen
                      shi
                        pbe
                          twe
                            ent
                              hep
                                art
                                  ies
                                    ,and(
                                        ii
                                         )moret
                                              han$
                                                 75,
                                                   000
                                                     ,

e
xcl
  usi
    veofi
        nte
          res
            tandc
                ost
                  s,i
                    sats
                       tak
                         e.

      1
      4.   Venuei
                spr
                  ope
                    rint
                       hisD
                          ist
                            ric
                              tandb
                                  efo
                                    ret
                                      hisC
                                         our
                                           tpu
                                             rsu
                                               antt
                                                  o28U
                                                     .S.
                                                       C.

§1
 39l
   (b)
     (2)b
        eca
          usee
             ven
               tsg
                 ivi
                   ngr
                     iset
                        oPl
                          ain
                            ti町s c
                                 lai
                                   mso
                                     ccu
                                       rre
                                         dint
                                            hi
                                             sDi
                                               str
                                                 ict
                                                   . Among

o
the
  rth
    ing
      s,anda
           sse
             tfo
               rthmoref
                      ull
                        ybe
                          low
                            ,re
                              lev
                                antm
                                   eet
                                     ing
                                       sbetweenS
                                               ate
                                                 r,R
                                                   idl
                                                     off
                                                       ,andt
                                                           hei
                                                             r

c
o‑c
  ons
    pir
      ato
        rst
          ookp
             lac
               einNewY
                     ork
                       ,an
                         dth
                           ene
                             got
                               iat
                                 ion
                                   ,in
                                     ves
                                       tme
                                         nt,a
                                            nds
                                              ubs
                                                equ
                                                  ent

t
ran
  sfl
    町soft
        hef
          und
            sfo
              rth
                eTr
                  i‑C
                    oun
                      tyMalli
                            nve
                              stm
                                entandt
                                      hei
                                        nco
                                          rpo
                                            rat
                                              ionoft
                                                   her
                                                     ele
                                                       van
                                                         t

s
hel
  lcompaniest
            ookp
               lac
                 einNewY
                       ork
                         .

     1
     5.    T
           hisC
              our
                tha
                  spe
                    rsο
                      nalj
                         uri
                           sdi
                             cti
                               ono
                                 verD
                                    efe
                                      nda
                                        ntsb
                                           eca
                                             usee
                                                achofthemi
                                                         s

d
omi
  cil
    edi
      nth
        eSt
          ateofNewY
                  ork
                    ,an
                      d/o
                        rbe
                          cau
                            see
                              achofthemknowingly committeda
                                                          ctsi
                                                             n

NewYorkt
       hatfonnt
              heb
                asi
                  soft
                     hisa
                        cti
                          on,d
                             ire
                               cte
                                 dorc
                                    ons
                                      pir
                                        edw
                                          itho
                                             the
                                               rst
                                                 ocommita
                                                        ctsi
                                                           n

NewY
   ork
     ,an
       d/o
         rpu
           rpo
             sel
               yav
                 ail
                   edt
                     hem
                       sel
                         vesoft
                              hep
                                riv
                                  ile
                                    ges ofd
                                          oin
                                            gbu
                                              sin
                                                essi
                                                   nNewY
                                                       ork
                                                         ,

a
sfu
  llys
     etf
       ort
         hhe
           rei
             n.

                        FACTUALB~CKGROUND

     1
     6.    MukhtarAblyazovwast
                             heChairmanofBTABankfromMay2005u
                                                           nti
                                                             lFe
                                                               bru
                                                                 ary

2
009
  .Duringt
         hatt
            ime
              ,hel
                 oot
                   edb
                     ill
                       ion
                         sofd
                            oll
                              arsfromBT
                                      A,i
                                        npa
                                          rtt
                                            hro
                                              ughacomplexscheme

d
ire
  cti
    ngb
      ill
        ion
          sofd
             oll
               arsi
                  nshaml
                       oan
                         sfromBTAt
                                 ova
                                   lue
                                     les
                                       sen
                                         tit
                                           iest
                                              hatAblyazovh
                                                         ims
                                                           elf

s
ecr
  etl
    yowned,whichweret
                    heno
                       bsc
                         ure
                           dbyt
                              ran
                                sfe
                                  rsamongd
                                         iff
                                           ere
                                             nts
                                               hel
                                                 lco
                                                   rpo
                                                     rat
                                                       ion
                                                         s,a
                                                           nd

n
eve
  rre
    pai
      d.A
        fte
          rye
            arsofl
                 iti
                   gat
                     ioni
                        nth
                          eco
                            urt
                              soft
                                 heU
                                   nit
                                     edKingdom,BTAwasg
                                                     ran
                                                       ted

b
ill
  ion
    sofd
       oll
         arsi
            njudgmentsa
                      gai
                        nstA
                           bly
                             azo
                               v.


                                  3
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 8 of 74




A.   MukhtarAblyazovFoundedBTABank,LostCon
                                         trolo
                                             fItAfterB
                                                     eingConvi
                                                             cte
                                                               dof
     Corru
         ption
             ,FledtoRussi
                        a              tA
                         ,andThenRetookI fte
                                           rMurderingHisFormer
     Par
       tner.

      1
      7.   I
           nora
              bou
                t19
                  98,Ablyazova
                             cqu
                               ire
                                 dBT
                                   ABanka
                                        lon
                                          gwi
                                            thh
                                              isnomineea
                                                       nd

sometimeb
        usi
          nes
            spa
              rtn
                er,Yerzhan(
                          som
                            eti
                              mest
                                 ran
                                   sli
                                     ter
                                       ate
                                         dasE
                                            rzh
                                              an)T
                                                 ati
                                                   she
                                                     v,t
                                                       hro
                                                         ught
                                                            he

m
erg
  ero
    ftwos
        mal
          lerb
             ank
               sop
                 era
                   tin
                     ginK
                        aza
                          khs
                            tana
                               tth
                                 att
                                   ime
                                     .

      1
      8.   S
           hor
             tlyt
                her
                  eaf
                    ter
                      ,Ablyazovp
                               ass
                                 e   ぺo
                                  dday ‑
                                       dayc
                                          ont
                                            rolofBTAt
                                                    oTa
                                                      tis
                                                        hevi
                                                           n

o
rde
  rtobecomeK
           aza
             khs
               tansM
                   ini
                     ste
                       rofE
                          ner
                            gy,I
                               ndu
                                 str
                                   y,a
                                     ndT
                                       rad
                                         e.W
                                           hil
                                             eMi
                                               nis
                                                 ter
                                                   ,Ab
                                                     lya
                                                       zov

r
eta
  ine
    dap
      lur
        ali
          tyi
            nte
              res
                tinBT
                    A.

     1
     9.    I
           n19
             99,K
                aza
                  kl】s
                     tanlawe
                           nfo
                             rce
                               men
                                 tau
                                   tho
                                     rit
                                       ieso
                                          pen
                                            eda
                                              nin
                                                ves
                                                  tig
                                                    ati
                                                      oni
                                                        nto

A
bly
  azo
    v'sc
       ond
         uctw
            hil
              eMi
                nis
                  ter
                    ,ba
                      sedona
                           lle
                             gat
                               ion
                                 sth
                                   ath
                                     eha
                                       dab
                                         use
                                           dhi
                                             spo
                                               sit
                                                 ionf
                                                    or

p
ers
  ona
    lga
      in.Ablyazovwasu
                    lti
                      mat
                        elyt
                           rie
                             dan
                               dco
                                 nvi
                                   cte
                                     dofp
                                        oli
                                          tic
                                            alc
                                              orr
                                                upt
                                                  iona
                                                     nds
                                                       ent
                                                         enc
                                                           ed

t
osi
  xye
    arsi
       nca
         rce
           rat
             ion
               ,al
                 tho
                   ughh
                      ewasr
                          ele
                            ase
                              daf
                                terl
                                   esst
                                      hann
                                         inemonthsi
                                                  npr
                                                    iso
                                                      n.

     2
     0.    A
           ite
             rhi
               sre
                 lea
                   sei
                     n20
                       03,A
                          bly
                            azo
                              vle
                                ftK
                                  aza
                                    khs
                                      tana
                                         ndt
                                           ookupr
                                                esi
                                                  den
                                                    cei
                                                      n

R
uss
  ia,w
     hil
       eTa
         tis
           hevr
              ema
                ine
                  dth
                    eChairmana
                             ndp
                               ubl
                                 icf
                                   aceo
                                      fBTA.D
                                           uri
                                             ngA
                                               bly
                                                 azvss
                                                   o el
                                                      f‑

imposede
       xil
         einR
            uss
              ia,h
                 owe
                   ver
                     ,Ta
                       tis
                         heva
                            lsoa
                               cte
                                 dasAblyazovsnomineea
                                                    ndh
                                                      elda

s
ubs
  tan
    tia
      lsh
        areo
           fBT
             A se
                qui
                  tyonAblyazovsb
                               eha
                                 lf.I
                                    nef
                                      fec
                                        t,A
                                          bly
                                            azo
                                              v‑t
                                                hro
                                                  ughT
                                                     ati
                                                       she
                                                         vー

m
ain
  tai
    nedh
       isp
         osi
           tio
             nasc
                ont
                  rol
                    lin
                      gsh
                        are
                          hol
                            derofBT
                                  A.

     2
     1.    I
           n20
             05,T
                ati
                  she
                    vwask
                        ill
                          ed,a
                             ndAblyazovr
                                       etu
                                         rne
                                           dtoK
                                              aza
                                                khs
                                                  tana
                                                     ndr
                                                       esu
                                                         med

h
isp
  osi
    tio
      nasChairmanofBT
                    A,o
                      ver
                        see
                          ingi
                             t
                             sda
                               y‑t
                                 o‑d
                                   ayo
                                     per
                                       ati
                                         ons
                                           .

     2
     2.    Thec
              irc
                ums
                  tan
                    ceso
                       fTa
                         tis
                           hevsd
                               eat
                                 hwereh
                                      igh
                                        lys
                                          usp
                                            ici
                                              ous
                                                :th
                                                  oug
                                                    hre
                                                      po1
                                                        teda
                                                           s

a
nac
  cid
    ent
      ,Ta
        tis
          hevwass
                hoti
                   nth
                     ehe
                       adbyab
                            usi
                              nes
                                sas
                                  soc
                                    iat
                                      e，恥1
                                         ura
                                           tkh
                                             anT
                                               oqm
                                                 adi
                                                   ,wh
                                                     ile

r
idi
  ngi
    nac
      aronap
           urp
             ort
               edwolfh
                     unt
                       inge
                          xcu
                            rsi
                              on.

     2
     3.    Asr
             eve
               ale
                 dinU
                    .S.d
                       ipl
                         oma
                           ticc
                              abl
                                es,Ablyazovwasi
                                              mme
                                                dia
                                                  tel
                                                    yse
                                                      ena
                                                        sth
                                                          e

p
rim
  ebe
    nef
      ici
        aryo
           fTa
             tis
               hevsd
                   eat
                     h.F
                       ore
                         xam
                           ple
                             ,onJ
                                anu
                                  ary4
                                     ,20
                                       05,t
                                          hec
                                            ons
                                              ula
                                                tei
                                                  nAl
                                                    mat
                                                      y,


                                  4
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 9 of 74




K
aza
  khs
    tanr
       epo
         rte
           dinac
               onf
                 ide
                   nti
                     al.
                       cab
                         let
                           hat

           [t
            ]heallege
                    dc irc
                         umstanc
                               eso ftheacci
                                          dent‑passingal oade
                                                            d
           shot
              gunw hiledrivi
                           ng aj e
                                 ep‑ arec l
                                          osetoincom
                                                   prehe
                                                       nsible
                                                            ,
           p
           artic
               ular
                  lyinligh
                         tofT at
                               ishev
                                   'srenownasahu
                                               nter
                                                  . Thef at
                                                          eof
           BTAandofT  at
                       ishev
                           's24%s  h
                                   arew
                                      ill
                                        ,mostli
                                              kel
                                                y,provethebest
           ex
            planat
                 iontohisuntim
                             elydeat
                                   h.

      2
      4.   nas
           I ubs
               equ
                 entc
                    abl
                      eda
                        tedF
                           ebr
                             uar
                               y23
                                 ,2005(
                                      rou
                                        ghl
                                          ytwomonthsa
                                                    fte
                                                      r

T
ati
  she
    v'sd
       eat
         h),s
            our
              cesi
                 nKa
                   zak
                     hst
                       anr
                         epo
                           ite
                             dtoU
                                .S.d
                                   ipl
                                     oma
                                       ticr
                                          epr
                                            ese
                                              nta
                                                tiv
                                                  est
                                                    hat

           Ablyazov [w
                     as]a n
                          glingforthe24%s  ta
                                            kei nBankTuranAlem
           (BTA)t h
                  atbecamea v
                            ail
                              ablewhenBT Ap re
                                             siden
                                                 tErzhanTat
                                                          ish
                                                            ev
           waskille
                  donDecember1 9inasuspi
                                       cioushun
                                              tingacc
                                                    ide
                                                      nt(RefC
                                                            ).
           [Aw i
               tness
                   ]t o
                      ldPOECc hiefth
                                   atTatis
                                         hevandAblyazovhadlon
                                                            g‑
           stan
              dingfina
                     ncia
                        ltie
                           s;Tatis
                                 hevhadh el
                                          pedAblyazovliq
                                                       uid
                                                         atehi
                                                             s
           as
            setsandmovethemo ffs
                               horeaf
                                    terhi
                                        sarre
                                            st.

     2
     5.    WhileT
                ati
                  shvsd
                    e eat
                        hwasi
                            nit
                              ial
                                lyr
                                  ule
                                    dah
                                      unt
                                        inga
                                           cci
                                             den
                                               t,s
                                                 ubs
                                                   equ
                                                     entc
                                                        rim
                                                          ina
                                                            l

andf
   ore
     nsi
       cin
         ves
           tig
             ati
               ond
                 ete
                   rmi
                     nedt
                        hatT
                           ati
                             she
                               vwasd
                                   eli
                                     ber
                                       ate
                                         lys
                                           hot
                                             .Att
                                                her
                                                  equ
                                                    estof

T
ati
  she
    vsd
      ece
        den
          ts,U
             .S.
               ‑ba
                 sedf
                    ore
                      nsi
                        cex
                          per
                            tsc
                              ond
                                uct
                                  edane
                                      xam
                                        ina
                                          tio
                                            noft
                                               hep
                                                 urp
                                                   oit
                                                     ed

a
cci
  den
    tandd
        ete
          rmi
            nedt
               hatt
                  hek
                    ill
                      ingc
                         oul
                           dno
                             tha
                               veb
                                 eena
                                    cci
                                      den
                                        tala
                                           ndmusth
                                                 aveb
                                                    een

d
eli
  ber
    ate
      .

     2
     6.    S
           ubs
             equ
               enti
                  nve
                    sti
                      gat
                        iona
                           lsor
                              eve
                                ale
                                  dth
                                    atAblyazovss
                                               tak
                                                 einBT
                                                     A,whichhad

b
eenh
   eldbyT
        ati
          she
            vonh
               isb
                 eha
                   lf,hads
                         tea
                           dil
                             ydi
                               min
                                 ish
                                   edd
                                     uri
                                       ngt
                                         het
                                           imeofh
                                                ise
                                                  xil
                                                    ein

R
uss
  ia.T
     hiswasb
           eca
             useT
                ati
                  she
                    vhadu
                        sedh
                           isp
                             osi
                               tio
                                 nasChairmanofBT
                                               Atoi
                                                  ssu
                                                    etr
                                                      anc
                                                        heso
                                                           f

newe
   qui
     tyi
       nth
         eBa
           nk,andt
                 henp
                    urc
                      has
                        edmanyo
                              fth
                                esenews
                                      har
                                        esu
                                          sin
                                            gsh
                                              ellc
                                                 omp
                                                   ani
                                                     esh
                                                       e

c
ont
  rol
    ledt
       hro
         ughBTA.T
                hisschemei
                         ncr
                           eas
                             edT
                               ati
                                 she
                                   vse
                                     ffe
                                       cti
                                         ves
                                           tak
                                             einBT
                                                 A,w
                                                   hil
                                                     edi
                                                       lut
                                                         ing

Ablyazovs
        .Asar
            esu
              lt,a
                 tth
                   eti
                     meo
                       fTa
                         tis
                           hevsd
                               eat
                                 h,T
                                   ati
                                     she
                                       vhads
                                           tea
                                             dil
                                               yse
                                                 cur
                                                   edc
                                                     ont
                                                       rolo
                                                          f

t
heBankandap
          lur
            ali
              tyofi
                  t
                  ssh
                    are
                      sth
                        rou
                          ghs
                            hel
                              lco
                                mpa
                                  nie
                                    s,w
                                      hil
                                        eAblyazovsp
                                                  osi
                                                    tio
                                                      nha
                                                        d

b
eend
   imi
     nis
       heds
          ign
            ifi
              can
                tly
                  .

     2
     7.    UponT
               ati
                 she
                   vsd
                     eat
                       h,h
                         owe
                           ver
                             ,Ablyazovr
                                      api
                                        dlya
                                           cqu
                                             ire
                                               dco
                                                 ntr
                                                   olo
                                                     fTaNslwvs



                                   5
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 10 of 74




 i
 nte
   res
     tinBT
         Aan
           dwasa
               blet
                  ore
                    est
                      abl
                        ishc
                           omp
                             let
                               edo
                                 min
                                   iono
                                      vert
                                         heB
                                           ank
                                             .

      2
      8.   I
           nora
              bou
                tNovember2
                         017
                           ,Toqmadif
                                   ina
                                     llyp
                                        lea
                                          dedg
                                             uil
                                               tyt
                                                 omu
                                                   rde
                                                     t加 gT
                                                         ati
                                                           she
                                                             v

 andt
    est
      ifi
        edt
          hathed
               ids
                 oatAblyazovsi
                             nst
                               ruc
                                 tio
                                   n. Toqmadiwass
                                                ent
                                                  enc
                                                    edt
                                                      ote
                                                        nan
                                                          dah
                                                            alf

 y
 ear
   sinp
      ris
        on.I
           nora
              bou
                tNovember2
                         018
                           ,Ablyazovwasc
                                       onv
                                         ict
                                           edo
                                             for
                                               der
                                                 ingT
                                                    ati
                                                      shvs
                                                        e

d
eat
  han
    dse
      nte
        nce
          dina
             bse
               nti
                 atol
                    if
                     einp
                        ris
                          on.

B.    A
      fterRetakingCon
                    trolofBTA,AblyazovLootedI
                                            tsAsset
                                                  s,CausedtheBankto
      C
      oll
        apse,FledtoLondon,andThenWasHeldi nCriminalContemptbytheU.
                                                                 K.
      C
      ourts
          .

      2
      9.   Ast
             heU
               .K.c
                  our
                    tsh
                      avef
                         oun
                           d,a
                             fte
                               rre
                                 pla
                                   cin
                                     gTa
                                       tis
                                         heva
                                            sChairmano
                                                     fBTABank

i
n20
  05,Ablyazove
             xer
               cis
                 edv
                   irt
                     ual
                       lyu
                         nfe
                           tte
                             redc
                                ont
                                  rolo
                                     vert
                                        heB
                                          anピso
                                            l per
                                                ati
                                                  onsw
                                                     hil
                                                       ehi
                                                         din
                                                           g

t
hatc
   ont
     rolfromK
            aza
              khs
                tanb
                   ank
                     ingr
                        egu
                          lat
                            ors
                              ,an
                                dus
                                  edt
                                    hisi
                                       nfl
                                         uen
                                           cet
                                             otr
                                               eatBTAsa
                                                      sse
                                                        tsa
                                                          s

h
isown.AsJ
        ust
          iceT
             ear
               eoft
                  heHighC
                        our
                          tofE
                             ngl
                               anda
                                  ndWalesu
                                         lti
                                           mat
                                             elyf
                                                oun
                                                  d:

           [P]
             riortothenation
                           alisa
                               tionoft heBanki nF ebruar
                                                       y2 009,M r.
           Ablyazovadmit
                       tedtoowningo  ver75%oft  hesha
                                                    resint h
                                                           eB ank.
           Thoseshare
                    sweren otheldbyM r.Ablyazovp er
                                                  sona
                                                     llyb u
                                                          tbyn ine
           companiesonhisbeh
                           alf.However,M r.Ablyazovdidnota dm
                                                            itt h
                                                                at
           ownershiptotheAFN,t  heb ankin
                                        gr egul
                                              atorinK azakh
                                                          stan.I n
           Janua
               ry2 009
                     ,s ho
                         rtlyb e
                               forethen at
                                         iona
                                            lisati
                                                 onoft heB ank
                                                             ,t he
           AFNr eques
                    tedMr.Ablyazovt ostat
                                        ew hetherheownedmoret  han
           10%o ftheshar
                       esint heBank.Her epli
                                           edon1  9Janua
                                                       r y2009t h
                                                                at
           hedidnotownd ir
                         ectl
                            yo rind
                                  irec
                                     tlymoret hanI0%o ft
                                                       、hesharesin
           th
            eB ank.Thatsta
                         tementwasuntrue.
                                ＊     ＊     ＊


           BanksinK azak
                       hs ta
                           nt endtobeo p
                                       erate
                                           di nad if
                                                   feren
                                                       tmannerf  r
                                                                 om
           tha
             tinwhicht heya r
                            et yp
                                ical
                                   lyoperatedint h
                                                 eW est.Itiscommon
           forbankstobeownedbyas   i
                                   ngleshare
                                           holderwhoi sb othchairm
                                                                 an
           oftheboardofdire
                          ctorsandals
                                    oc l
                                       osel
                                          yi nvo
                                               l ve
                                                  di nthemanagement
           oft hebank. He t h
                            erefor
                                 eh asc onsi
                                           derablei nflu
                                                       e n
                                                         ceo vert h
                                                                  e
           oper
              ationoft h
                       eb ank.Mr.Ablyazovsr  elatio
                                                  nshipw i
                                                         tht heBank
           conformedwiththi
                          sg ene
                               raldescr
                                      iptio
                                          nofKazakhb  ankingprac
                                                               tice
                                                                  .
           ThusMr.Talvi
                      tie,theindepend
                                    entmembero  ftheBoardo fDir
                                                              ector
                                                                  s
           oftheBankfromE  astCapi
                                 tal
                                   ,g aveevidencethatitseemedt ohim
           th
            atatboardmeetingsM r
                               .A blyazovhadalreadymadet hedecis
                                                               ions
                                                                  .
           Hed es
                cribedth
                       eo the
                            rmembersoft  h
                                         eb oa
                                             rda s" s
                                                    trawm en"
                                                            .O the
                                                                 rs
           i
           nt heBank,belowb oardleve
                                   l,h adth
                                          esamei  mpress
                                                       ion.ThusM s.


                                      6
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 11 of 74




            Tleuku
                 lo v
                    a( amembero ftheCred
                                       itC o
                                           mmittee)g av
                                                      ee vide
                                                            ncein
            Russ
               iai n2012thata l
                              ltopm a
                                    nagersoftheb a
                                                 nk,includ
                                                         ingBoard
            Members,h avetoobeyhim.M r.Khazhaeva ls
                                                  og aveeviden
                                                             cein
            Russ
               iain2012t ha
                          tMr.Ablyazovwas themain"p e
                                                    rsonintheBank
            whoc o
                 ntrolle
                       dthegranti
                                ngofthelar
                                         ges
                                           ta ndmostimporta
                                                          ntloan
                                                               s.
            恥1
             r.Ablyazovsc ont
                            roloftheBankisillus
                                              trat
                                                 edbyhisi s
                                                          sueofan
            ord
              er（t heAblyazovO rder
                                  ） wherebyhe,a sChairman
                                                        ,amended
            ce
             rtai
                np roc
                     edura
                         lr u
                            lesgover
                                   ningthegra
                                            ntofl o
                                                  ans
                                                    .
                                   号
                                   訴   ＊    ＊


           [O]
             ffic
                ersa nds ta
                          ffint heBankd  idnotdrawac  lea
                                                        rd is
                                                            t inc
                                                                tion
           betweentheBankh  avi
                              nga ninte
                                      res
                                        ti naproj
                                                ectandM r.Ably azov,
           assharehol
                    deri ntheBank,h avingap e
                                            rsonalint
                                                    ere
                                                      stinap  roj
                                                                ect
                                                                  .
           Thus[D e
                  p u
                    tyC hairma
                             n.)Zharimbetov,whenb eingcrosse
                                                           xa mined
                                                                  ,
           fa
            iledtodrawac   lea
                             rd is
                                 tinct
                                     ion
                                       ,i nt h
                                             ec onte
                                                   xtoft heo ffshore
           companieswithwhichhed e
                                 alt,betweenMr.Ablyazova ndtheB an
                                                                 k.
           Thustheu nf
                     o r
                       tunaterea
                               lit
                                 ya ppear
                                        st ohaveb e
                                                  ent h
                                                      atlit
                                                          tl
                                                           e,i fany
                                                                  ,
           dis
             tin
               ctio
                  nwasdrawnbyp   ersonn
                                      eli nth
                                            eBankb  etw
                                                      e e
                                                        nt h
                                                           eB a nk'
                                                                  s
           pro
             pertyandMr .・Ablyazovsp ro
                                      perty.TheV i
                                                 tinopo1tpr吋e ctwas
           anexampleo fth
                        atreal
                             ity
                               .Mr.Khazhaevt oldaRussiancomti n2012
           th
            atMr.Ablyazovt  r
                            eate
                               dt h
                                  eBanka sh i
                                            sp r
                                               oper
                                                  ty.

      3
      0.   Ablyazovsf
                    rau
                      dul
                        entschemesweree
                                      xpo
                                        sedi
                                           nth
                                             ewakeoft
                                                    he2008g
                                                          lob
                                                            al

 f
 ina
   nci
     alc
       ri
        si
         s.Asar
              esu
                ltofAblyazovss
                             iph
                               oni
                                 ngb
                                   ill
                                     ion
                                       sou
                                         toft
                                            heB
                                              ank
                                                ,in2009BTA

d
efa
  ult
    edonb
        ill
          ion
            sofd
               oll
                 arsofd
                      ebth
                         eldbyi
                              nve
                                sto
                                  rs,i
                                     ncl
                                       udi
                                         ngC
                                           red
                                             itS
                                               uis
                                                 seGroupAG,

HSBCH
    old
      ing
        sPl
          c,JP
             恥1o
               rga
                 nChase& C
                         o.,a
                            ndR
                              oya
                                lBanko
                                     fSc
                                       otl
                                         andGroupP
                                                 ie.

      3
      1.   BTAsc
               oll
                 aps
                   ewasi
                       nte
                         rna
                           tio
                             naln
                                ews
                                  .AsTheNewY
                                           orkT
                                              imsr
                                                e e
                                                  por
                                                    tedi
                                                       n

November2
        009
          :

           From2003t o2 008
                          ,t l
                             】el i
                                 kesofCredi
                                          tS u
                                             isse，恥1
                                                   organSta
                                                          nle
                                                            y,
           Roya
              lBankofS  cotlan
                             d INGa
                               ラ     ndoth
                                         ersfunn
                                               eledmorethan$I0
           bi
            lli
              oninloan
                     si n
                        toKazakhstanslar
                                       ges
                                         tbank
                                             ,BankT ur
                                                     alem,ast
                                                            he
           la
            rgeCent
                  ralA s
                       ianc oun
                              trye n
                                   joyedag r
                                           owthbooms pu
                                                      rre
                                                        dbyi t
                                                             s
           ri
            chdep
                ositsofoi
                        la ndnatu
                                ralgas
                                     .

           Somanyoft  hes
                        el oan
                             sa r
                                enowb us
                                       tthatmanyf or
                                                   eignbanksare
           fa
            cingwrit
                   eo
                    幽 f
                      fsofa smucha s80pe
                                       rce
                                         nto fth
                                               eirv
                                                  alue
                                                     ,p romp
                                                           ting
           in
            vesti
                gati
                   onsintowhyt heloan
                                    swentsob adsofa
                                                  st
                                                   ,a ccor
                                                         dingto
           of
            fic
              ial
                satB a
                     nl王Tu r
                           alem,whichwasta
                                         keno v
                                              erbytheg o
                                                       vernment
           ea
            rli
              erthi
                  syear.Hopingtobecomethedomi
                                            n a
                                              ntbankintheregio
                                                             n,
           BTA,asthebanki sknown,ca
                                  stit
                                     seyew
                                         ellbeyondKazakhstanand


                                       7
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 12 of 74




            le
             ntbill
                  ion
                    so fdol
                          larstofinan
                                    cevastrea
                                            le s
                                               tateproj
                                                      ectsinRussi
                                                                a
            andUkraine
                     ,a swella soffs
                                   horec o
                                         mpaniesw ithvagueb us
                                                             ines
                                                                s
            pl
             ansandnot ra
                        dinghis
                              tori
                                 estospeakof
                                           ,a c
                                              cordingtoexecut
                                                            ivesa
                                                                t
            BTAwhod  idnotwanttob eide
                                     ntif
                                        iedbecaus
                                                eo fthesens
                                                          iti
                                                            vityof
            th
             em at
                 ter.Themoneywentt   ocompaniesw i
                                                 t hnamesl ik
                                                            eB es
                                                                t
            Catc
               hT radi
                     ngandSandownH  old
                                      ing,basedinp la
                                                    cesasdivers
                                                              eas
            th
             eS e
                ychel
                    les,theBrit
                              ishVirg
                                    inI s
                                        land
                                           sa ndEngland,tha
                                                          to f
                                                             fere
                                                                d
            upli
               tt
                leinthewayo fcol
                               lat
                                 era
                                   l,accord
                                          ingtotheseexec
                                                       utive
                                                           s.

           Among o th
                    ert hi
                         ngs
                           ,p rose
                                 cutor
                                     si nKazakhstanand at eamo f
           in
            ter
              nat
                ion
                  al・1 awy
                         ersa ndacco
                                   untan
                                       tsh i
                                           redbyBankT  u
                                                       ralema r
                                                              e
           in
            vesti
                gatin
                    gw hethert h
                               ef orei
                                     gnb an
                                          ks may h a
                                                   veu nwi
                                                         ttingl
                                                              y
           fin
             ancedaschemebyBTAsf   ormerchair
                                            man,MukhtarAblyaz
                                                            ov,
           t
           od ir
               ectbetween$8b il
                              lio
                                na nd$12bil
                                          lionworthofBTAl oans‑
           abo
             uth al
                  fo fthebankS loa
                                 nbook‑t oc ompan
                                                iestha
                                                     th esec
                                                           retl
                                                              y
           co
            ntro
               lled
                  ,a  c
                      cordin
                           gt ol awy
                                   ersr ep
                                         resent
                                              ing BTAa sw el
                                                           la s
           pr
            osecut
                 orsinKazakhst
                             an.

      3
      2.   F
           oll
             owi
               ngBT
                  A sc
                     oll
                       aps
                         e,K
                           aza
                             khs
                               tan
                                 'ss
                                   ove
                                     rei
                                       gnw
                                         eal
                                           thf
                                             und
                                               ,Sa
                                                 mru
                                                   k‑K
                                                     azy
                                                       na,

 wasf
    orc
      edt
        oba
          ilo
            uta
              ndt
                akec
                   ont
                     roloft
                          heB
                            ank
                              .

      3
      3.   Ato
             rab
               outt
                  hesamet
                        ime
                          ,Ab
                            lya
                              zovf
                                 ledt
                                    oLo
                                      ndo
                                        n.

      3
      4.   A
           ftrAblyazovsf
             e         li
                        gh
                         t,BT
                            Acommencedas
                                       er允 So
                                            fla
                                              wsu
                                                itsa
                                                   gai
                                                     nstA
                                                        bly
                                                          azo
                                                            vin

t
heU
  nit
    edKingdom,a
              lle
                gin
                  gth
                    ath
                      emi
                        sap
                          pro
                            pri
                              ate
                                dbi
                                  lli
                                    onso
                                       fdo
                                         lla
                                           rst
                                             hro
                                               ught
                                                  hes
                                                    ean
                                                      dot
                                                        her

f
rau
  dul
    ents
       che
         mesw
            hil
              einc
                 ont
                   rolo
                      fBTA.

      3
      5.   BTAu
              lti
                mat
                  elycommencede
                              lev
                                enp
                                  roc
                                    eed
                                      ing
                                        sag
                                          ain
                                            stA
                                              bly
                                                azo
                                                  van
                                                    dhi
                                                      s

l
ieu
  ten
    ant
      sfo
        rde
          fra
            udi
              ngBT
                 Aofi
                    nex
                      ces
                        sof$6b
                             il
                              li
                               on
                                .

      3
      6.   Ono
             rab
               outNovember1
                          2,2
                            009
                              ,sh
                                ort
                                  lya
                                    fte
                                      rth
                                        efi
                                          ligofBTAsf
                                            n      ir
                                                    sta
                                                      cti
                                                        on

a
gai
  nstA
     bly
       azo
         vinL
            ond
              on,t
                 heU
                   .K.c
                      our
                        tst
                          ookt
                             hen
                               ear
                                 lyu
                                   npr
                                     ece
                                       den
                                         tedl
                                            ega
                                              ls
                                              欄 t
                                                epo
                                                  fgr
                                                    ant
                                                      ing

BTAaw
    orl
      dwi
        def
          ree
            zin
              gor
                dera
                   gai
                     nstAblyazovsa
                                 sse
                                   ts.T
                                      hiso
                                         rde
                                           rwasp
                                               eri
                                                 odi
                                                   cal
                                                     lyamended

a
nds
  upp
    lem
      ent
        eda
          sth
            esc
              opeofAblyazovsn
                            etw
                              orko
                                 fno
                                   min
                                     eesa
                                        ndo
                                          ffs
                                            hor
                                              eco
                                                mpa
                                                  nie
                                                    swas

u
nco
  ver
    ed(
      col
        lec
          tiv
            ely
              ,th
                e WorldwideF
                           ree
                             zin
                               gOr
                                 der
                                   s）
                                    ．

      3
      7.   FromNovember2009o
                           nwa
                             rds
                               ,th
                                 eWorldwideF
                                           ree
                                             zin
                                               gOr
                                                 der
                                                   sex
                                                     pli
                                                       cit
                                                         ly

p
rev
  ent
    edA
      bly
        azv0・omd
          o    imi
                 nis
                   hin
                     gora
                        lie
                          nat
                            inga
                               nyo
                                 fhi
                                   sas
                                     set
                                       swi
                                         tho
                                           utt
                                             hep
                                               rio
                                                 rno
                                                   tif
                                                     ica
                                                       tio
                                                         n


                                     8
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 13 of 74




 andc
    ons
      entofBTAsc
               oun
                 selandt
                       heU.
                          K.c
                            our
                              ts,T
                                 hisp
                                    roh
                                      ibi
                                        tio
                                          nin
                                            clu
                                              deda
                                                 nya
                                                   sse
                                                     tsh
                                                       eldby

 Ablyazovsn
          omi
            nee
              s,a
                gen
                  ts,o
                     rsh
                       ellc
                          omp
                            ani
                              esonh
                                  isb
                                    eha
                                      lfo
                                        rfo
                                          rhi
                                            sbe
                                              nef
                                                it:

            3
            . U
              nti
                lf u
                   rthe
                      rorde
                          rh e
                             rei
                               n,theRes
                                      pondent[
                                             Ablya
                                                 zov]mustn
                                                         ot,
              e
              xceptwit
                     ht h
                        epri
                           orwri
                               tte
                                 nc o
                                    nsentoft
                                           heApp
                                               licats[BTAs
                                                   n       ]
              s
              oli
                cit
                  ors

               a
               . Inanywaydisp
                            oseo
                               f,dea
                                   lwithord
                                          imi
                                            nis
                                              hth
                                                eva
                                                  lueof
                 anyofh
                      isas
                         set
                           sinEngl
                                 andan
                                     dW a
                                        les;o
                                            r

               b
               . Inanywaydis
                           pos
                             eo f
                                ,de
                                  alwit
                                      hordi
                                          min
                                            isht
                                               hev
                                                 alu
                                                   eof
                 anyofh
                      isas
                         set
                           souts
                               ideE
                                  ngl
                                    andan
                                        dWale
                                            s.

           4
           . Paragra
                   ph3a  pp
                          liestoalltheRespond
                                            entsa sse
                                                    tsw h
                                                        etheror
             nottheya r
                      ei nhisownnamea  ndw hethe
                                               rt he
                                                   ya resol
                                                          elyor
             jo
              intlyownedandw   h
                               ethero rnottheR espondentass
                                                          ertsa
             ben
               efici
                   ali nt
                        ere
                          stint hem.Forthepurposeoft h
                                                     isOrdert h
                                                              e
             Respondentsa s
                          setsincl
                                 udeanyasse
                                          twhichheh  a
                                                     st h
                                                        ep ow
                                                            er,
             dir
               ectl
                  yo rind
                        irec
                           tly,t
                               od isp
                                    oseofordealwithasifi
                                                       twereh i
                                                              s
             own.TheRespondenti stoberegar
                                         dedash av
                                                 ingsuchpoweri f
             athir
                 dp art
                      yh old
                           so rcon
                                 trolsth
                                       ea s
                                          setinaccordan
                                                      cew i
                                                          thh i
                                                              s
             di
              rectorindir
                        ectins
                             tru
                               ction
                                   s.

      3
      8.   O
           the
             rth
               anad
                  esi
                    gna
                      tedmonthlyl
                                ivi
                                  ngs
                                    tip
                                      end
                                        ,th
                                          eon
                                            lye
                                              xce
                                                pti
                                                  ont
                                                    oth
                                                      iso
                                                        rde
                                                          r

wast
   hatAblyazovc
              oul
                dexpendf
                       und
                         sonh
                            isl
                              ega
                                lde
                                  fen
                                    se,b
                                       uto
                                         nlys
                                            olo
                                              nga
                                                shed
                                                   isc
                                                     los
                                                       edt
                                                         o

BTAsc
    oun
      selt
         hes
           our
             cesofanya
                     nda
                       llf
                         und
                           shew
                              ish
                                edt
                                  otr
                                    ans
                                      fert
                                         ohi
                                           sso
                                             lic
                                               ito
                                                 rs.

      3
      9.   Toe
             nsu
               rec
                 omp
                   lia
                     ncew
                        itht
                           heWorldwideF
                                      ree
                                        zin
                                          gOr
                                            der
                                              s,Ablyazovwas

o
bli
  gat
    edt
      otr
        uth
          ful
            lyd
              isc
                los
                  ehi
                    sas
                      set
                        s,ando
                             rde
                               redt
                                  osu
                                    rre
                                      nde
                                        rhi
                                          spa
                                            ssp
                                              ortt
                                                 ohi
                                                   sU.
                                                     K.

c
oun
  sela
     ndr
       ema
         ini
           nEnglandandWalesu
                           nle
                             ssg
                               ivc
                                 n.p
                                   c1m
                                     iss
                                       ionbyt
                                            hec
                                              our
                                                ttot
                                                   rav
                                                     ela
                                                       bro
                                                         ad.

      4
      0.   TheWorldwideF
                       ree
                         zin
                           gOr
                             der
                               ssi
                                 mil
                                   arl
                                     ypr
                                       ohi
                                         bit
                                           eda
                                             nyt
                                               hir
                                                 dpa
                                                   rti
                                                     esf
                                                       roma
                                                          idi
                                                            ng

Ablyazovi
        nvi
          ola
            tin
              gth
                eirt
                   erm
                     s,s
                       tat
                         ing
                           :

           ti
           I  s ac o
                   ntem
                      p tofc o
                             urtforanyperso
                                          nn otif
                                                iedofthi
                                                       sO r
                                                          der
           knowinglytoa
                      ssis
                         tinorperm
                                 itabreac
                                        hoft hi
                                              sO r
                                                 der.Anyper
                                                          son
           doingsomayb eimpr
                           isone
                               d,fin
                                   edorh
                                       avet h
                                            eirass
                                                 etsse
                                                     ize
                                                       d.

     4
     1.    TheWorldwideF
                       ree
                         zin
                           gOr
                             der
                               ssp
                                 eci白c
                                     all
                                       ypr
                                         eve
                                           nte
                                             dth
                                               edi
                                                 spo
                                                   salo
                                                      rdi
                                                        ssi
                                                          pat
                                                            ion

ofanya
     sse
       tst
         rac
           eab
             let
               oane
                  nti
                    tynamed


                                    9
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 14 of 74




      4
      2.    Ablyazovr
                    epe
                      ate
                        dlya
                           ndw
                             ill
                               ful
                                 lyd
                                   efi
                                     edt
                                       heWorldwideF
                                                  ree
                                                    zin
                                                      gOr
                                                        der
                                                          sah
                                                            dhi
                                                              s

 c
 our
   t‑o
     rde
       redd
          isc
            los
              ureo
                 bli
                   gat
                     ion
                       s,l
                         ead
                           ingt
                              heU.
                                 K.c
                                   our
                                     tst
                                       ogr
                                         antas
                                             eri
                                               esofs
                                                   ear
                                                     cha
                                                       nd

 d
 isc
   los
     ureo
        rde
          rst
            oid
              ent
                ifyAblyazovsa
                            sse
                              tsa
                                ndp
                                  oli
                                    ceh
                                      isc
                                        omp
                                          lia
                                            ncew
                                               itht
                                                  hes
                                                    eor
                                                      der
                                                        s.

      4
      3.    I
            nre
              spo
                ns oAblyazovsf
                  et         ail
                               uret
                                  oab
                                    idebyt
                                         heWorldwideF
                                                    ree
                                                      zin
                                                        gOr
                                                          der
                                                            s,i
                                                              n

 August2010t
           heU.
              K.c
                our
                  tst
                    ookt
                       hea
                         ddi
                           tio
                             nals
                                tepofo
                                     rde
                                       rin
                                         gAblyazovsa
                                                   sse
                                                     tst
                                                       obep
                                                          uti
                                                            n

 t
 her
   ece
     ive
       rsh
         ipoft
             hea
               cco
                 unt
                   ingf
                      irmKPMG(
                             theR
                                ece
                                  ive
                                    rsh
                                      ipO
                                        rde
                                          rs）
                                            .TheR
                                                ece
                                                  ive
                                                    rsh
                                                      ip

 O
 rde
   rsempoweredc
              e11
                aini
                   den
                     tif
                       iedr
                          ece
                            ive
                              rsa
                                tKPMG(
                                     theR
                                        ece
                                          ive
                                            rs）t
                                               ota
                                                 kec
                                                   ont
                                                     rolo
                                                        fan
                                                          d

 r
 eco
   verAblyazovsn
               etw
                 orkofh
                      und
                        red
                          sofo
                             ffs
                               hor
                                 een
                                   tit
                                     iesu
                                        sedt
                                           ola
                                             und
                                               erb
                                                 ill
                                                   ion
                                                     sofd
                                                        oll
                                                          ars
                                                            .

      4
      4.   Ablyazovn
                   one
                     the
                       les
                         sco
                           nti
                             nue
                               dtof
                                  lou
                                    tbo
                                      tht
                                        heWorldwideF
                                                   ree
                                                     zin
                                                       gOr
                                                         der
                                                           san
                                                             d

 R
 ece
   ive
     rsh
       ipO
         rde
           rs,d
              iso
                bey
                  ingthems
                         oof
                           tena
                              nds
                                oeg
                                  reg
                                    iou
                                      slyt
                                         hata
                                            fte
                                              rane
                                                 xte
                                                   nsi
                                                     ve

 e
 vid
   ent
     iar
       yhe
         ari
           ng,hewasu
                   lti
                     mat
                       elyh
                          eldi
                             ncr
                               imi
                                 nalc
                                    ont
                                      emp
                                        tan
                                          dse
                                            nte
                                              nce
                                                dto22m
                                                     ont
                                                       hs

 i
 nca
   rc
    ・e
     r割i
       oni
         nth
           eUn
             ite
               dKingdom.

      4
      5.   I
           npl
             ainv
                iol
                  ati
                    onoft
                        heWorldwideF
                                   ree
                                     zin
                                       gOr
                                         der
                                           s,Ablyazovf
                                                     ledt
                                                        heU
                                                          nit
                                                            ed

 Kingdoms
        hor
          tlyb
             efo
               reh
                 isc
                   ont
                     emp
                       the
                         ari
                           ngi
                             nFe
                               bru
                                 ary2
                                    012
                                      ,de
                                        spi
                                          teh
                                            avi
                                              ngp
                                                rom
                                                  ise
                                                    dth
                                                      e

c
our
  thi
    s.a
      tte
        nda
          nce
            . Att
                het
                  imet
                     hathef
                          le
                           d,Ablyazovknewt
                                         hatt
                                            hec
                                              our
                                                twasg
                                                    oin
                                                      gtoh
                                                         old

himi
   nco
     nte
       mpta
          nds
            ent
              enc
                ehimt
                    oja
                      il
                       .

      4
      6.   Ablyazovr
                   ema
                     ine
                       dinh
                          idi
                            ngf
                              oro
                                veray
                                    earb
                                       efo
                                         reh
                                           ewasu
                                               lti
                                                 mat
                                                   elya
                                                      ppr
                                                        ehe
                                                          nde
                                                            d

i
nFr
  anc
    einmid‑2013onR
                 uss
                   iana
                      ndU
                        kra
                          ini
                            ana
                              rre
                                stw
                                  arr
                                    ant
                                      s.

      4
      7.   nl
           I i
             ghtofAblyazovsc
                           rim
                             ina
                               lco
                                 nte
                                   mpta
                                      ndv
                                        iol
                                          ati
                                            onoft
                                                heWorldwideF
                                                           ree
                                                             zin
                                                               g

O
rde
  rs,h
     isd
       efe
         nse
           sint
              heU.
                 K.p
                   roc
                     eed
                       ing
                         sweres
                              tru
                                cko
                                  ut,a
                                     ndBT
                                        Awasa
                                            war
                                              dedmoret
                                                     han

$4b
  ill
    ioni
       njudgmentsbyt
                   heU
                     .K.c
                        our
                          ts,w
                             ithi
                                nte
                                  res
                                    tco
                                      nti
                                        nui
                                          ngt
                                            oac
                                              cru
                                                e.

      4
      8.   OnNovember6
                     ,20
                       12,t
                          heU.
                             K.C
                               our
                                 tofA
                                    ppe
                                      alu
                                        nan
                                          imo
                                            usl
                                              yup
                                                hel
                                                  dth
                                                    e

c
ont
  emp
    tor
      der
        sag
          ain
            stA
              bly
                azo
                  v.C
                    onc
                      urr
                        ingi
                           nth
                             isj
                               udg
                                 men
                                   t,L
                                     ordJ
                                        ust
                                          iceM
                                             aur
                                               iceKays
                                                     tat
                                                       ed
                                        AU
                                   唱E
                                   −
                                   a
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 15 of 74




 t
 hati
    twas d
         iff
           icu
             ltt
               oim
                 agi
                   neap
                      art
                        ytoc
                           omm
                             erc
                               iall
                                  iti
                                    gat
                                      ionwhoh
                                            asa
                                              cte
                                                dwi
                                                  thmore

 c
 yni
   cis
     m,o
       ppo
         rtu
           nis
             man
               dde
                 vio
                   usn
                     esst
                        owa
                          rdscomto
                                 rde
                                   rst
                                     hanM
                                        r.A
                                          bly
                                            azo
                                              v.

      4
      9.    S
            epa
              rat
                ely
                  ,inl
                     at
                      e20
                        17,Ablyazovwast
                                      rie
                                        dan
                                          dco
                                            nvi
                                              cte
                                                dinK
                                                   aza
                                                     khs
                                                       tanf
                                                          or

 e
 mbe
   zzl
     eme
       nt,a
          bus
            eofo
               ffi
                 ce,ando
                       rga
                         niz
                           ingac
                               rim
                                 ina
                                   lgr
                                     oupi
                                        nco
                                          nne
                                            cti
                                              onw
                                                ithh
                                                   ism
                                                     ult
                                                       i

 b
 ill
   iond
      oll
        art
          hef
            tfr
              omBTA. F
                     ort
                       hes
                         ecr
                           ime
                             s,Ablyazovwass
                                          ent
                                            enc
                                              edi
                                                nab
                                                  sen
                                                    tiat
                                                       o20y
                                                          ear
                                                            s

 i
 mpr
   iso
     nme
       nt.

 C
 .    FacingWorldwideFreezi
                          ngandR e
                                 cei
                                   ver
                                     shipOrd
                                           ers,AblyazovTurnedt
                                                             oHi
                                                               sSo
                                                                 n‑
      In‑Law,Il
              yasKhrapunov,toHelpHimLaunderHisSt
                                               olenAsse
                                                      ts.

      5
      0.    From2009o
                    nwa
                      rd,t
                         heWorldwideF
                                    ree
                                      zin
                                        gOr
                                          der
                                            sdr
                                              ama
                                                tic
                                                  all
                                                    yli
                                                      mit
                                                        ed

 Ablyazovsa
          bil
            ityt
               oli
                 qui
                   dat
                     ean
                       dla
                         und
                           ert
                             hea
                               sse
                                 tsheh
                                     ade
                                       mbe
                                         zzl
                                           ed仕omBTABank.

 C
 omp
   lic
     ati
       ngm
         att
           ersf
              orA
                bly
                  azo
                    v,t
                      heWorldwideF
                                 ree
                                   zin
                                     gOr
                                       der
                                         sex
                                           pli
                                             cit
                                               lyf
                                                 orb
                                                   adea
                                                      nyo
                                                        f

瓦日y
  玩OV
    'snommeeso
             rag
               en臼 troml
                       lel
                         pmghimmoveo
                                   rla
                                     un<
                                       lera
                                          sse
                                            ts,onp
                                                 ainofc
                                                      iv
                                                       ila
                                                         n‑0
                                                           ‑一一
                                                             一一一
                                                               一一一
                                                                 一一一
                                                                   一
 c
 rim
   ina
     lli
       ab
        il
         it
          y.I
            nad
              dit
                ion
                  ,manyofh
                         isc
                           oco
                             nsp
                               ira
                                 tor
                                   san
                                     dno
                                       min
                                         eesl
                                            ack
                                              edh
                                                isa
                                                  bil
                                                    ityt
                                                       ofu
                                                         nd

 ag
  lob
    all
      ega
        lde
          fen
            sew
              ithb
                 ill
                   ion
                     sini
                        ll‑
                          got
                            tenw
                               eal
                                 th,a
                                    ndt
                                      hus
                                        ,manyp
                                             lea
                                               dedg
                                                  uil
                                                    tyi
                                                      ncr
                                                        imi
                                                          nal

 p
 roc
   eed
     ing
       sorc
          oop
            era
              tedi
                 nci
                   vilp
                      roc
                        eed
                          ing
                            sre
                              lat
                                edt
                                  oAb
                                    lya
                                      zov
                                        'st
                                          hef
                                            tfromBTA.

      5
      1.   F
           aci
             ngg
               lob
                 alf
                   ree
                     zin
                       gan
                         dre
                           cei
                             ver
                               shi
                                 por
                                   der
                                     s,a
                                       ndw
                                         ithi
                                            ncr
                                              eas
                                                ing
                                                  lyfewa
                                                       ll
                                                        ie
                                                         s,

Ablyazovt
        urn
          edt
            ohi
              sso
                n‑i
                  rトl
                    aw,I
                       lya
                         sKh
                           rap
                             uno
                               v,t
                                 ohe
                                   lphimm
                                        one
                                          tiz
                                            eandl
                                                aun
                                                  derk
                                                     eya
                                                       sse
                                                         ts

t
hath
   adn
     ott
       henb
          eend
             isc
               ove
                 redbyBT
                       Aort
                          heR
                            ece
                              ive
                                rs.

      5
      2.   Ablyazovsr
                    eli
                      anc
                        eonI
                           lya
                             swasb
                                 ase
                                   donmoret
                                          hanj
                                             ustt
                                                hem
                                                  arr
                                                    iag
                                                      ebe
                                                        twe
                                                          en

I
lya
  san
    dAblyazovsd
              aug
                hte
                  r,M
                    adi
                      na;Ablyazovh
                                 adworkedw
                                         ithI
                                            lya
                                              ssp
                                                are
                                                  nts
                                                    ,Vi
                                                      kto
                                                        r

Khrapunova
         ndL
           eil
             aKhrapunova(
                        alo
                          ngw
                            ithB
                               yas
                                 ,te KhrapunovF
                                   h          ami
                                                ly）f
                                                   ormoret
                                                         hana

d
eca
  det
    oen
      ric
        hth
          ems
            elv
              est
                hro
                  ughar
                      ang
                        eofw
                           ron
                             gfu
                               lsc
                                 hem
                                   es.




                                   1
                                   1
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 16 of 74




 D.   AidedbyA
             bly
               azo
                 v,t
                   heKhrapunovFamilyEmbezzledandLaunderedM
                                                         ill
                                                           ion
                                                             s.

      5
      3.    V
            ikt
              orKhrapunovbecame akim"(
                                     may
                                       or)oft
                                            heC
                                              ityofAlmatyi
                                                         nora
                                                            bou
                                                              tJu
                                                                ne

 1
 997a
    ndr
      ema
        ine
          dint
             hatp
                osi
                  tio
                    nun
                      tila
                         ppr
                           oxi
                             mat
                               elyDecember2
                                          004
                                            .Pr
                                              iort
                                                 obecomingmayor

 ofA
   lma
     ty,V
        ikt
          orhadb
               eenK
                  aza
                    khs
                      tan
                        'sM
                          ini
                            ste
                              rofE
                                 ner
                                   gy.

      5
      4.    Att
              het
                imeV
                   ikt
                     ort
                       ooko
                          ffi
                            cea
                              sma
                                yo,Almatywas出en
                                  r           ati
                                                onsf
                                                   orm
                                                     erc
                                                       api
                                                         tal

 a
 ndl
   arg
     estc
        itya
           ndh
             eldeno1mousp
                        ubl
                          ica
                            sse
                              tst
                                hatweret
                                       obep
                                          riv
                                            ati
                                              zeda
                                                 spa
                                                   rto
                                                     fKa
                                                       zak
                                                         hst
                                                           ans

 t
 ran
   sit
     ionfromas
             tat
               er
                嗣u
                 ncommunistm
                           ode
                             l.R
                               esp
                                 ons
                                   ibi
                                     lit
                                       yfo
                                         rov
                                           ers
                                             eei
                                               ngt
                                                 hisp
                                                    riv
                                                      ati
                                                        zat
                                                          ion

 programi
        nAlmatywasv
                  est
                    edi
                      nth
                        eof
                          fic
                            eoft
                               hem
                                 ayo
                                   r.

      5
      5.    B
            efo
              reV
                ikt
                  orKhrapunovassumedt
                                    heo
                                      ffi
                                        ceo
                                          fth
                                            emayorofA
                                                    lma
                                                      ty,h
                                                         eto
                                                           oka
                                                             n

 o
 athofo
      ffi
        cet
          oobeyt
               hec
                 ons
                   tit
                     uti
                       ona
                         ndl
                           awso
                              fKa
                                zak
                                  hst
                                    an.Amongo
                                            the
                                              rth
                                                ing
                                                  s,h
                                                    eex
                                                      pre
                                                        ssl
                                                          y

 andi
    mpl
      ied
        lyp
          rom
            ise
              dth
                ath
                  ewouldu
                        pho
                          ldh
                            isf
                              idu
                                cia
                                  ryd
                                    uti
                                      est
                                        oth
                                          epe
                                            opl
                                              eofA
                                                 lma
                                                   ty,would

 h
 ono
   rhi
     sob
       lig
         ati
           ont
             opr
               ovi
                 deh
                   one
                     sts
                       erv
                         ice
                           s,a
                             ndwouldn
                                    otc
                                      onv
                                        ertmoney,p
                                                 rop
                                                   ert
                                                     y,o
                                                       ras
                                                         set
                                                           s

 b
 elo
   ngi
     ngt
       oth
         eCi
           tyofAlmatyf
                     orh
                       isownu
                            seo
                              rth
                                ato
                                  fhi
                                    sfa
                                      mil
                                        y,f
                                          rie
                                            ndso
                                               ras
                                                 soc
                                                   iat
                                                     es.
                                                       ラ




      5
      6.   I
           nre
             ali
               ty,workingw
                         ithh
                            isf
                              ami
                                lymembersa
                                         ndA
                                           bly
                                             azο
                                               v,V
                                                 ikt
                                                   ora
                                                     lmo
                                                       st

 i
 mme
   dia
     tel
       ybe
         ganam
             ult
               i‑y
                 earschemet
                          oen
                            ric
                              hhi
                                mse
                                  lfa
                                    ndh
                                      isf
                                        ami
                                          lyt
                                            hro
                                              ught
                                                 hea
                                                   bus
                                                     eofh
                                                        is

p
os1
  t1o
    nasm
       ayo
         r.

      5
      7.   V
           ikt
             or問 p
                 eat
                   edl
                     yands
                         yst
                           emi
                             cal
                               lyu
                                 sedt
                                    hepowぽ Soft
                                              heo
                                                ffi
                                                  ceo
                                                    fth
                                                      emayort
                                                            o

t
ran
  sfe
    rpu
      bli
        cas
          set
            stoh
               isf
                 ami
                   lya
                     nd,i
                        npa
                          rti
                            cul
                              ar,t
                                 osh
                                   ellc
                                      omp
                                        ani
                                          esc
                                            ont
                                              rol
                                                ledbyh
                                                     isw
                                                       ife

L
eil
  a,f
    orp
      ric
        est
          hatwereaf
                  rac
                    tio
                      noft
                         hei
                           rfa
                             irv
                               alu
                                 e.V
                                   ikt
                                     ora
                                       ndL
                                         eil
                                           ath
                                             enl
                                               aun
                                                 der
                                                   edt
                                                     he

p
roc
  eed
    soft
       hes
         efr
           aud
             swi
               tht
                 hea
                   idofA
                       bly
                         azo
                           v,t
                             hro
                               ughh
                                  isc
                                    ont
                                      rolofBTABanka
                                                  ndh
                                                    isv
                                                      ast

networkofnomineesa
                 nds
                   hel
                     lco
                       mpa
                         nie
                           s.

      5
      8.   Asj
             ustonee
                   xam
                     ple
                       ,ino
                          rab
                            outm
                               id‑
                                 200
                                   3,V
                                     ikt
                                       ora
                                         bus
                                           edh
                                             isp
                                               osi
                                                 tio
                                                   nasmayort
                                                           o

s
el
 l,o
   rdi
     rec
       tth
         esa
           leo
             f,t
               hre
                 ese
                   par
                     atep
                        iec
                          eso
                            fpr
                              ope
                                rtyb
                                   elo
                                     ngi
                                       ngt
                                         oth
                                           eCi
                                             tyo
                                               fAlmatyt
                                                      o

c
omp
  ani
    esownedbyL
             eil
               afo
                 rle
                   sst
                     hanf
                        ai
                         rma
                           rke
                             tva
                               lue
                                 .WhileV
                                       ikt
                                         ord
                                           ire
                                             cte
                                               dth
                                                 esa
                                                   leoft
                                                       hes
                                                         e


                                   1
                                   2
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 17 of 74




 p
 rop
   ert
     iest
        oLe
          ilasc
              omp
                ani
                  esf
                    oracombinedv
                               alu
                                 eofa
                                    ppr
                                      oxi
                                        mat
                                          ely$
                                             1.1m
                                                ill
                                                  ion
                                                    ,2t
                                                      heyw
                                                         ere

 p
 rom
   ptl
     yre
       sol
         dbyL
            eil
              atoc
                 omp
                   ani
                     esc
                       ont
                         rol
                           ledbyAblyazovf
                                        ormo詑 t
                                              han$14m
                                                    ill
                                                      ion
                                                        ,an
                                                          d

 t
 heni
    ntu
      rnu
        sedbyAblyazovt
                     ode
                       fra
                         udBTAo        臼l
                              fapproxima y$100m
                                              ill
                                                ion
                                                  .

       5
       9.   Onceo
                bta
                  ine
                    dfromt
                         heC
                           ityo
                              fAl
                                mat
                                  y,t
                                    hes
                                      epr
                                        ope
                                          11i
                                            esweret
                                                  ran
                                                    sfe
                                                      rre
                                                        dth
                                                          rou
                                                            gh

 s
 hel
   lco
     mpa
       nie
         stoL
            eil
              adi
                rec
                  tly
                    ,an
                      dth
                        enc
                          ont
                            rib
                              ute
                                dbyL
                                   eil
                                     atoa
                                        nen
                                          tit
                                            ysh
                                              eco
                                                ntr
                                                  oll
                                                    ednamed

    B
    uil
      din
        gSe
          rvi
            cesCompany（
                      ＂BSCウ.Oncea
                                ssi
                                  gne
                                    dtoBSC,t
                                           hi
                                            swr
                                              ong
                                                ful
                                                  lyo
                                                    bta
                                                      ine
                                                        dpr
                                                          ope
                                                            rty

 wass
    oldf
       ora
         ppr
           oxi
             mat
               ely$
                  14.
                    1mi
                      lli
                        o oS
                         nt t
                            roy
                              tehCompanyLLP（ S
                                k            tro
                                               yte
                                                 kh．
                                                   ワ
       6
       0.   S
            tro
              yte
                khwasowneda
                          ndc
                            ont
                              rol
                                ledbyAblyazovt
                                             hro
                                               ughh
                                                  isn
                                                    omi
                                                      nee
                                                        ,E.
                                                          K.

 S
 uan
   kul
     ov,whos
           erv
             eda
               sSt
                 roy
                   tek
                     hsd
                       ire
                         cto
                           rac
                             tin
                               gatAblyazovsi
                                           nst
                                             ruc
                                               tio
                                                 n.S
                                                   tro
                                                     yte
                                                       kht
                                                         hen

 t
 ran
   sfe
     rre
       dth
         isp
           rop
             ert
               yto BaskI
                       nve
                         stLLP，
                              ＇ a
                                nen
                                  tit
                                    yal
                                      soc
                                        ont
                                          rol
                                            ledbyA
                                                 bly
                                                   azo
                                                     v.D
                                                       esp
                                                         ite

 h空~長旦旦旦pparent   a
                  sse
                    tso
                      the
                        rth
                          ant
                            hes
                              eth
                                reep
                                   arc
                                     elso
                                        fla
                                          ndw
                                            ron
                                              gfu
                                                llyo
                                                   bta
                                                     ine
                                                       dfr
                                                         omA
                                                           lma
                                                             ty,

 BaskI
     nve
       stwast
            hens
               ubd
                 ivi
                   dedamongtwoo
                              the
                                rsh
                                  ellc
                                     omp
                                       ani
                                         esnamed DudarC
                                                      api
                                                        tal

 L
 imi
   t臥l
     "an
       d EsekeL
              imi
                ted
                  "(s
                    ome
                      tim
                        est
                          ran
                            sli
                              ter
                                ate
                                  dasY
                                     ess
                                       ekeL
                                          imi
                                            t怠d



 byA
   bly
     azο
       v'sn
          omi
            nee
              s,e
                achofwhichu
                          sedt
                             hei
                               row
                                 ner
                                   shi
                                     psh
                                       areo
                                          fBaskI
                                               nve
                                                 sta
                                                   sco
                                                     lla
                                                       ter
                                                         alt
                                                           o

 o
 bta
   inl
     oan
       sfr
         omBTABankof$
                    50.
                      1mi
                        lli
                          ona
                            nd$50m
                                 ill
                                   ion， 間s
                                         pec
                                           tiv
                                             ely
                                               .Th
                                                 esel
                                                    oan
                                                      swe
                                                        re

p
urp
  ort
    edl
      ytoimprovet
                hes
                  esamet
                       hre
                         epl
                           otsofw
                                ron
                                  gfu
                                    llyo
                                       bta
                                         ine
                                           dpr
                                             ope
                                               rty
                                                 .Ablyazovu
                                                          sedh
                                                             is

 c
 ont
   rolofBTAt
           oen
             sur
               eth
                 esel
                    oan
                      swereg
                           ran
                             ted
                               ,bu
                                 tth
                                   elo
                                     ane
                                       dfu
                                         ndsfromBTAweren
                                                       eve
                                                         r

u
sedt
   oim
     pro
       vet
         hep
           rop
             ert
               iesa
                  ndwerei
                        nst
                          eads
                             pir
                               ite
                                 dawaybyt
                                        hec
                                          ons
                                            pir
                                              ato
                                                rsw
                                                  ith
                                                    oute
                                                       ver

b
ein
  gre
    pai
      d.

       6
       1.   T
            hus
              ,inj
                 ustonecomplexscheme
                                   ，出r
                                     eep
                                       lot
                                         sofl
                                            andwerep
                                                   urc
                                                     has
                                                       edbyt
                                                           he

KhrapunovFamilyf
               orj
                 usto
                    ver$
                       1mi
                         lli
                           on,r
                              e‑s
                                oldt
                                   oAblyazovf
                                            or$14m
                                                 ill
                                                   ion
                                                     ,andt
                                                         henp
                                                            led
                                                              ged

a
sco
  lla
    ter
      alt
        ode
          fra
            udBTABankofmoret
                           han$100m
                                  ill
                                    ion
                                      .



2
       Asc
         onv
           ert
             edfromKazakht
                         eng
                           etoU
                              .S.d
                                 oll
                                   arsa
                                      tth
                                        en‑
                                          pre
                                            vai
                                              lin
                                                gra
                                                  tes
                                                    .


                                   1
                                   3
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 18 of 74




       6
       2.   B
            eca
              useo
                 fth
                   esea
                      ndo
                        the
                          rpr
                            iori
                               ll
                                ic
                                 itd
                                   eal
                                     ing
                                       s,A
                                         bly
                                           azo
                                             vknewh
                                                  eco
                                                    uldc
                                                       ons
                                                         pir
                                                           e

 w
 itht
    heKhrapunovF
               ami
                 lyt
                   oev
                     adet
                        heWorldwideF
                                   ree
                                     zin
                                       gOr
                                         der
                                           swi
                                             tho
                                               utf
                                                 earo
                                                    fdi
                                                      sco
                                                        ver
                                                          yor

 b
 etr
   aya
     l.

 E
 .    TheKhrapunovFamilyWasI
                           tse
                             lfS
                               ubj
                                 ectt
                                    oAs
                                      setF
                                         ree
                                           zes
                                             .

      6
      3.    I
            nad
              dit
                ion
                  ,memberso
                          fth
                            eKhrapunovF
                                      ami
                                        lyweret
                                              hem
                                                sel
                                                  vess
                                                     ubj
                                                       ectt
                                                          oas
                                                            set

 f
 ree
   zin
     gre
       str
         ict
           ion
             s,whichf
                    urt
                      her
                        inc
                          ent
                            ivi
                              zedthemt
                                     oco
                                       nsp
                                         irew
                                            ithA
                                               bly
                                                 azo
                                                   vbyc
                                                      omb
                                                        ini
                                                          ng

 t
 hei
   rowns
       tol
         ena
           sse
             tsw
               itht
                  hos
                    eofAblyazova
                               ndl
                                 aun
                                   der
                                     ingt
                                        hecommingledf
                                                    und
                                                      s.

      6
      4.    I
            nla
              te2
                007
                  ,Vi
                    kto
                      rKhrapunovwast
                                   ipp
                                     edo
                                       fft
                                         hatK
                                            aza
                                              khs
                                                tanl
                                                   awe
                                                     nfo
                                                       rce
                                                         men
                                                           t

 a
 uth
   ori
     tie
       sha
         dbeguni
               nve
                 sti
                   gat
                     ingh
                        isf
                          ina
                            nci
                              ald
                                eal
                                  ing
                                    s.I
                                      nan
                                        tic
                                          ipa
                                            tio
                                              nofp
                                                 oss
                                                   ibl
                                                     ecr
                                                       imi
                                                         nal

 c
 har
   ges
     ,ono
        rab
          outNovember9
                     ,20
                       07,V
                          ikt
                            ora
                              ndL
                                eil
                                  abo
                                    ard
                                      edap
                                         riv
                                           atej
                                              eta
                                                ndf
                                                  led

 K
 aza
   khs
     tanf
        orS
          wit
            zer
              lan
                d.U
                  lti
                    mat
                      ely oc
                        ，制r r
                            imi
                              nalc
                                 ase
                                   sweref
                                        ile
                                          dag
                                            ain
                                              stV
                                                ikt
                                                  ori
                                                    n

 K
 aza
   khs
     tanf
        ora
          bus
            eofpowera
                    ndf
                      rau
                        dul
                          enta
                             ct
                              s,a
                                ndono
                                    rab
                                      outJ
                                         uly2
                                            1,2
                                              011
                                                ,ac
                                                  our
                                                    t            剛




 o
 rde
   reda
      rre
        stwa
           汀an
             twasi
                 ssu
                   edf
                     orV
                       ikt
                         or.T
                            hro
                              ugh
                                out2
                                   011a
                                      nd2
                                        012
                                          ,ad
                                            dit
                                              ion
                                                alc
                                                  ha嶋田


 wereb
     rou
       ghti
          nKa
            zak
              hst
                ana
                  gai
                    nstmemberso
                              fth
                                eKhrapunovF
                                          ami
                                            lya
                                              ris
                                                ingf
                                                   romt
                                                      het
                                                        hef
                                                          tof

 p
 ubl
   icp
     rop
       ert
         yandt
             hel
               aun
                 der
                   ingo
                      fre
                        sul
                          tin
                            gfu
                              ndsd
                                 uri
                                   ngV
                                     ikt
                                       orSt
                                          enu
                                            rea
                                              sma
                                                yor
                                                  .

      6
      5.    S
            ubs
              equ
                ent
                  ly,i
                     nmi
                       d‑2
                         012
                           ,th
                             ePu
                               bli
                                 cPr
                                   ose
                                     cut
                                       oro
                                         fGenevao
                                                pen
                                                  eda
                                                    n

 i
 nve
   sti
     gat
       ioni
          ntot
             heKhrapunovF
                        ami
                          lyons
                              usp
                                ici
                                  ono
                                    fvi
                                      ola
                                        tin
                                          gSw
                                            issmoneyl
                                                    aun
                                                      der
                                                        ingl
                                                           aws
                                                             .

 TheP
    ubl
      icP
        ros
          ecu
            toro
               fGenevas
                      eiz
                        edf
                          ina
                            nci
                              alandb
                                   ank
                                     ingd
                                        ocu
                                          men
                                            tsa
                                              ndo
                                                rde
                                                  redt
                                                     he

 f
 ree
   zin
     goft
        heKhrapunovF
                   ami
                     ly'
                       sSw
                         issa
                            sse
                              ts,i
                                 ncl
                                   udi
                                     nga
                                       cco
                                         unt
                                           she
                                             lda
                                               tSw
                                                 issb
                                                    ank
                                                      s.T
                                                        his

 i
 nve
   sti
     gat
       ionbyt
            heS
              wis
                sau
                  tho
                    rit
                      iesi
                         son
                           goi
                             ng.




                                   1
                                   4
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 19 of 74




 F
 .    AblyazovC
              onsp
                 ireswi
                      thIlya
                           sKhrapunovt
                                     oLaunderS
                                             tol
                                               enFundsT
                                                      rac
                                                        eab
                                                          let
                                                            o
      BTAsInvestmenti
                    nZhaikmunaiLLP.

      6
      6.    I
            nora
               bou
                 tla
                   te2009‑j
                          usta
                             fte
                               rAblyazovh
                                        adf
                                          ledt
                                             oLo
                                               ndo
                                                 n,a
                                                   ndt
                                                     hec
                                                       our
                                                         tst
                                                           her
                                                             e

 h
 adi
   ssu
     edt
       heWorldwideF
                  ree
                    zin
                      gOrders‑Ablyazova
                                      ndI
                                        lya
                                          smeti
                                              nth
                                                eUn
                                                  ite
                                                    dKingdoma
                                                            nd

 a
 gre
   edonaschemet
              ovi
                ola
                  tet
                    heWorldwideF
                               ree
                                 zin
                                   gOr
                                     der
                                       sbyd
                                          isp
                                            osi
                                              ngofc
                                                  ert
                                                    aink
                                                       eya
                                                         sse
                                                           ts

 b
 ene
   fic
     ial
       lyownedbyA
                bly
                  azo
                    v.

      6
      7.    AsJ
              udg
                eWaksmano
                        fth
                          eU.K.c
                               our
                                 tla
                                   terf
                                      oun
                                        dwhenh
                                             eha
                                               nde
                                                 ddownj
                                                      udg
                                                        men
                                                          t

 a
 gai
   nstB
      yasf
         orh
           isr
             olei
                nth
                  isv
                    erysamec
                           ons
                             pir
                               acy
                                 ,3I
                                   lya
                                     sha
                                       d

            cons
               piredwithMrAblyazov t ob r
                                        eakthet ermso fano ri
                                                            gina
                                                               l
            fre
              ezingor
                    derandarece
                              iver
                                 shiporde
                                        rgran
                                            tedagains
                                                    tMrAblyazov
            byeffe
                 ctin
                    gorassi
                          sti
                            ngtheremova
                                      lortra
                                           nsferofanumbero ffun
                                                              ds
            soastotak
                    ethos
                        ef un
                            dsoutoftherea
                                        chofthefree
                                                  zingorde
                                                         ra g
                                                            ains
                                                               t
            MrAblyazova ndthust
                              oa s
                                 sis
                                   thimi nevadingandb re
                                                       akingclea
                                                               r
            comtorde
                   rs.

      6
      8.    Onea
               sse
                 tIl
                   yasa
                      ndAblyazovc
                                ons
                                  pir
                                    edt
                                      omo
                                        net
                                          izea
                                             ndl
                                               aun
                                                 derwas

 a
 ppr
   oxi
     mat
       ely$440m
              ill
                iont
                   rac
                     eab
                       let
                         oAblyazovsw
                                   ron
                                     gfu
                                       llyo
                                          bta
                                            ine
                                              din
                                                ter
                                                  esti
                                                     nam
                                                       ass
                                                         ive
                                                           ly

p
rof
  ita
    blep
       etr
         ole
           umcompanynamed Z
                          hai
                            kmu
                              nai，
                                 ＇an
                                   dwh
                                     ichi
                                        snowknowna
                                                 s"NostrumO
                                                          il

a
ndGasPLC.

      6
      9.    WhenAblyazovbecameChairmanofBT
                                         Ain2
                                            005a
                                               fte
                                                 rTa
                                                   tis
                                                     hcvsd
                                                         eat
                                                           h,h
                                                             e

assumedc
       ont
         rolofar
               ang
                 eofi
                    nve
                      stm
                        ent
                          smadew
                               ithBT
                                   A Sf
                                      und
                                        san
                                          dwhichw
                                                eret
                                                   husd
                                                      uly

owingt
     oBT
       A.T
         hisi
            ncl
              ude
                dani
                   nve
                     stm
                       entofmoret
                                han$100m
                                       ill
                                         ionofBT
                                               A sf
                                                  und
                                                    sin

ZhaikmunaiLLP,ap
               art
                 ner
                   shi
                     pth
                       atownedt
                              her
                                igh
                                  tst
                                    oanenormouso
                                               i
                                               'la
                                                 ndg
                                                   as,
                                                     fie
                                                       ldi
                                                         nea
                                                           ste
                                                             rn

K
aza
  khs
    tan(
       the ZhaikmunaiI
                     nve
                       stm
                         ent）
                            .AsZ
                               hai
                                 kmu
                                   naisthen‑CEOp
                                               ubl
                                                 icl
                                                   yad
                                                     mit
                                                       tedt
                                                          oth
                                                            e



3     Thisactio
              nwasbrou
                     ghtin2015i ntheHighCourtofJu
                                                sti
                                                  ce,Bus
                                                       ine
                                                         ssandP
                                                              rope
                                                                 rty
CourtsofEnglandandW
                  ales,CommercialComt(QBD),a ndc a
                                                 ption
                                                     edJSCETABankv.J
                                                                   lya
                                                                     s
Khrapunov,ClaimNo.CL‑
                    2015‑000549. Thejudgmentqu
                                             o t
                                               eda b
                                                   ovewashan
                                                           deddowninor
aboutAugust2018.



                                    1
                                    5
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 20 of 74




 O
 rga
   niz
     edCrimea
            ndC
              orr
                upt
                  ionR
                     epo
                       rti
                         ngP
                           roj
                             ect(
                                the OCCRP）
                                         ，th
                                           eZh
                                             aik
                                               mun
                                                 aiI
                                                   nve
                                                     stm
                                                       ent

 wasmaded
        uri
          ngT
            ati
              shvsp
                e eri
                    odofc
                        ont
                          rolo
                             fBTA,b
                                  uta
                                    fte
                                      rTa
                                        tis
                                          hevsd
                                              eat
                                                h,Ablyazov

 assumedc
        ont
          rolo
             fth
               eZhaikmunaiI
                          nve
                            stm
                              enta
                                 lon
                                   gwi
                                     tht
                                       her
                                         es
                                          tofBTA.

      7
      0.    BTAsi
                nte
                  rna
                    lac
                      cou
                        nti
                          ngr
                            eco
                              rdsc
                                 onf
                                   irmt
                                      hatt
                                         heZ
                                           hai
                                             kmu
                                               naiI
                                                  nve
                                                    stm
                                                      entwas

 f
 und
   edbyBTAt
          hro
            ughas
                eri
                  eso
                    fsh
                      ellc
                         omp
                           ani
                             es,i
                                ncl
                                  udi
                                    ngT
                                      rad
                                        est
                                          ock
                                            .Atl
                                               eas
                                                 t'$
                                                   103m
                                                      ill
                                                        ion

    A smoneywast
 ofBT          ran
                 sfe
                   rre
                     dth
                       rou
                         ghT
                           rad
                             est
                               ocki
                                  n2004t
                                       oZh
                                         aik
                                           mun
                                             aisp
                                                are
                                                  ntc
                                                    omp
                                                      any
                                                        ,

 T
 hyl
   erH
     old
       ing
         sLi
           mit
             ed,i
                nor
                  dert
                     ofu
                       ndt
                         heZ
                           hai
                             kmu
                               naiI
                                  nve
                                    stm
                                      ent
                                        .

      7
      1.    A
            fte
              rth
                efi
                  rs
                   toft
                      heWorldwideF
                                 ree
                                   zin
                                     gOr
                                       der
                                         swasi
                                             mpo
                                               sedi
                                                  nla
                                                    te2
                                                      009
                                                        ,

 Ablyazovt
         ask
           edh
             isa
               gen
                 tan
                   dco
                     ‑co
                       nsp
                         ira
                           torI
                              lya
                                swi
                                  thm
                                    one
                                      tiz
                                        ingt
                                           heZ
                                             hai
                                               kmu
                                                 naiI
                                                    nve
                                                      stm
                                                        ent
                                                          .

 Ablyazovd
         ire
           cte
             dIl
               yast
                  oen
                    sur
                      eth
                        att
                          hep
                            roc
                              eed
                                soft
                                   hi
                                    sin
                                      ves
                                        tme
                                          ntw
                                            erep
                                               aidt
                                                  oAb
                                                    lya
                                                      zov

 p
 ers
   ona
     lly
       ,in
         ste
           adofbackt
                   oBTA,whichh
                             adf
                               und
                                 edt
                                   hei
                                     nve
                                       stm
                                         ent
                                           .

      7
      2.    Atnot
                imed
                   idAblyazovd
                             isc
                               los
                                 ehi
                                   sin
                                     ter
                                       esti
                                          nth
                                            eZh
                                              aik
                                                mun
                                                  aiI
                                                    nve
                                                      stm
                                                        entt
                                                           o

 BT
  Aori
     t
     sco
       uns
         el,o
            rtot
               heR
                 ece
                   ive
                     rsa
                       tKPMG.

      7
      3.   Asr
             epo
               rte
                 dbyt
                    heOCCRP,b
                            etw
                              een2
                                 011a
                                    nd2
                                      012
                                        ,Il
                                          yasm
                                             one
                                               tiz
                                                 edA
                                                   bly
                                                     azvs
                                                       o

 i
 nte
   res
     tint
        heZhaikmunaiI
                    nve
                      stm
                        entw
                           itht
                              hea
                                idofZ
                                    hai
                                      kmu
                                        naisCEO,u
                                                lti
                                                  mat
                                                    elye
                                                       xtr
                                                         act
                                                           ing

 a
 ppr
   oxi
     mat
       ely$440m
              ill
                iona
                   sre
                     cou
                       pme
                         ntoft
                             heZ
                               hai
                                 kmu
                                   naiI
                                      nve
                                        stm
                                          ent(
                                             her
                                               ein
                                                 aft
                                                   er,t
                                                      he

 S
 tol
   enFunds）
          ．

      7
      4.   Asr
             ep0
               1te
                 dbyt
                    heOCCRP,t
                            heS
                              tol
                                enFundsw
                                       erew
                                          ire
                                            dfr
                                              omtwos
                                                   hel
                                                     l

c
omp
  ani
    esc
      ont
        rol
          ledbyZhaikmunaisCEO
                            ，Sa
                              rtf
                                iel
                                  dLt
                                    d"a
                                      nd"
                                        Cla
                                          rem
                                            ontL
                                               td，t
                                                 ＇ oa
                                                    cco
                                                      unt
                                                        sat

FBMEBank（FBME
            ）int
               henameof N
                        ort
                          her
                            nSe
                              asW
                                ate
                                  rag
                                    e（ NSW）
                                          ，whichwasa




                                   16
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 21 of 74




 S
 eyc
   hel
     les
       ‑in
         cor
           por
             ate
               dsh
                 ellcompanyc
                           ont
                             rol
                               ledbyI
                                    lya
                                      sKh
                                        rap
                                          uno
                                            v.4

       7
       5.   Att
              het
                imeo
                   fth
                     eset
                        ran
                          sfe
                            rsoft
                                heS
                                  tol
                                    enF
                                      und
                                        s,FBMEhadl
                                                 ongbeenknowna
                                                             s

 af
  ina
    nci
      ali
        nst
          itu
            tio
              nca
                ter
                  ingt
                     omoneyl
                           aun
                             der
                               ersandi
                                     nte
                                       rna
                                         tio
                                           nalc
                                              rim
                                                ina
                                                  ls.I
                                                     n20
                                                       14,FBME

 wasd
    esi
      gna
        teda f
             ore
               ignf
                  ina
                    nci
                      ali
                        nst
                          itu
                            tio
                              nofp
                                 rim
                                   arymoneyl
                                           aun
                                             der
                                               ingc
                                                  onc
                                                    erna
                                                       nd

 e
 ffe
   cti
     vel
       ybannedfromt
                  hel
                    egi
                      tim
                        atei
                           nte
                             rna
                               tio
                                 nalf
                                    ina
                                      nci
                                        als
                                          yst
                                            embyt
                                                heF
                                                  ina
                                                    nci
                                                      alCrimes

 E
 nfo
   rce
     metNetwork（FinCEN
       n             ） oft
                         heU
                           .S.Departmento
                                        fth
                                          eTr
                                            eas
                                              ury
                                                ,ad
                                                  eci
                                                    sio
                                                      n

 s
 ubs
   equ
     ent
       lyd
         esc
           rib
             edbyFBMEa
                     sa d
                        eat
                          hse
                            nte
                              nce
                                .

      7
      6.    TheS
               tol
                 enFundsweret
                            henmovedt
                                    hro
                                      ughas
                                          eri
                                            eso
                                              fsh
                                                ellcompanya
                                                          cco
                                                            unt
                                                              s

 i
 nsi
   deofFBMEbyaD
              uba
                i‑b
                  ase
                    dfi
                      nan
                        cia
                          lad
                            vis
                              ert
                                oth
                                  eco
                                    nsp
                                      ira
                                        tor
                                          s,EeshA
                                                gga
                                                  rwa
                                                    l.Once

 washedt
       hro
         ught
            hisc
               hai
                 nofs
                    hel
                      lco
                        mpa
                          nie
                            s,t
                              heS
                                tol
                                  enFundswered
                                             ivv
                                               iedupandw
                                                       ire
                                                         dou
                                                           tof

 FBMEt
     obel
        aun
          de吋 a
            r cro
                sss
                  eve
                    ralj
                       uri
                         sdi
                           cti
                             ons
                               ,in
                                 clu
                                   din
                                     gth
                                       eUn
                                         ite
                                           dSt
                                             ate
                                               s.P
                                                 ubl
                                                   icr
                                                     epo
                                                       rti
                                                         ng

 byt
   heOCCRPr
          eve
            ale
              dkeyp
                  art
                    soft
                       hisl
                          aun
                            der
                              ingp
                                 roc
                                   ess
                                     :




4     Assetfo
            rthinparag
                     raph67a  b
                              ove,Ily
                                    asKhrapunovhasalrea
                                                      dyb ee
                                                           nf ou
                                                               ndl i
                                                                   abl
                                                                     ef o
                                                                        rhis
rol
  einthi
       sc o
          nspi
             racy,andBT Ah asbeenawardedjudgmentag
                                                 ainsthimintheU. K
                                                                 .c o
                                                                    urts
                                                                       .
BTAiss eek
         ingtodomest
                   icatethisjudgmentinr
                                      elat
                                         edproce
                                               edin
                                                  gs.I ly
                                                        as,Yik
                                                             torK h
                                                                  rapunov,
andMukhtarAblyazovarealsocurre
                             ntlydefe
                                    ndan
                                       tsinC i
                                             tyofAlma
                                                    ty,etanov.A b
                                                                lyazov,etal
                                                                          .,
No.15‑cv‑5
         345(S.D.N.
                  Y.)( N
                       a t
                         han,J.)
                               .


                                     1
                                     7
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 22 of 74




      ！
      ＼
      ：〔
       十1ー プ川川町一
         i\Tit仰向k~N 1
         <     >• •.g片
                     同山一円一一一一
                     e
                                   言語胸中＂＇      山 崎 山   s       重
                                                               量，，
                                                                 ，，，
                                                                   ，.，
                                                                     ，..＇
                                                                        ＂
                                                                        ＂
                                                                        陶   芸
                                                                            議，y
                                                                             柏 '
                                                                               "
                                                                               ""
                                                                                "'
                                                                                 "
                                                                                 °             静 OCCRP




                                              むゐぽ由同川
                                               。為
                                                吉凶
                                                 ＂＇
                                                ，
                                               常i潟、
                                                  切


                                                       I
                                                       I                                             .
                                                                                                     .
                   円減w一




                                                                                      玖    .        可巳
                                                                                     「 ｝ 、 − 〉
                                       初柄引件



                                                                                          ♂「〜，，          ♂
                           付料品ぽ必




                                                                                                J
                      ⁝企




                                                                   宇
                                                           事
                                                                               併
                                                                              話
                                                                              ＂
                                                                              ＇
                                                                              ＂＇




                                                               今

                 §ー／
                                                 お掛曲醐
                                                 泊融醐禍  d
                                                 b融融融醐
                                                 ~いW叩，J




      7
      7.   TheS
              tol
                enFundsweret
                           henp
                              art
                                ial
                                  lycommingledw
                                              itht
                                                 hos
                                                   eoft
                                                      heKhrapunov

F
ami
  ly,i
     npa
       rti
         cul
           art
             hro
               ughaPanamaniano
                             ffs
                               hor
                                 ecompanynamed VILDERCompany"

（VILDER").VILDERwasc
                   ont
                     rol
                       ledbyI
                            lya
                              san
                                downedbymemberso
                                               fth
                                                 eKhrapunovF
                                                           ami
                                                             ly.



                                                        1
                                                        8
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 23 of 74




       7
       8.   VILDERr
                  ece
                    ive
                      datl
                         eas
                           t$9
                             5.8m
                                ill
                                  ioni
                                     nSt
                                       ole
                                         nFu
                                           ndsf
                                              romNSWi
                                                    ntr
                                                      ans
                                                        fer
                                                          s

 b
 etw
   eena
      cco
        unt
          she
            ldbye
                ache
                   nti
                     tya
                       tFBMEB
                            ank
                              .

      7
      9.    Toe
              ffe
                ctt
                  het
                    ran
                      sfe
                        roft
                           heS
                             tol
                               enFundso
                                      uts
                                        ideo
                                           fth
                                             eWorldwideF
                                                       ree
                                                         zin
                                                           g

 O
 rde
   rs,a
      ndt
        oav
          oidt
             hea
               sse
                 tfr
                   eez
                     esa
                       gai
                         nsth
                            isownf
                                 ami
                                   ly,I
                                      lya
                                        smovedt
                                              heS
                                                tol
                                                  enFunds

 t
 hro
   ugha
      cco
        unt
          satFBMEi
                 nth
                   enameo
                        fGennadyP
                                ete
                                  lin
                                    ,an
                                      oth
                                        err
                                          ela
                                            tio
                                              n‑b
                                                y‑m
                                                  atT
                                                    iag
                                                      eoft
                                                         he

 Ablyazova
         ndKhrapunovc
                    lan
                      s.(
                        Pet
                          eli
                            nss
                              teps
                                 on,D
                                   鵬imi
                                      triK
                                         udr
                                           yas
                                             hov
                                               ,hadm
                                                   arr
                                                     iedI
                                                        lya
                                                          s

 Khrapunovss
           is
            te
             r,E
               lvi
                 ra.
                   )Ata
                      l
                      lti
                        mes
                          ,ho
                            wev
                              er,I
                                 lya
                                   shi
                                     mse
                                       lfr
                                         eta
                                           ine
                                             dco
                                               ntr
                                                 oloft
                                                     heS
                                                       tol
                                                         en

 F
 und
   s,a
     cti
       n tAblyazovsd
        ga         ire
                     cti
                       on.

      8
      0.    P
            ete
              linhadb
                    eens
                       ecr
                         eta
                           ryt
                             oVi
                               kto
                                 rCh
                                   ern
                                     omy
                                       rdi
                                         n,t
                                           hef
                                             orm
                                               erp
                                                 rim
                                                   emi
                                                     nis
                                                       tero
                                                          f

 t
 heR
   uss
     ianF
        ede
          rat
            ion
              ,andwasw
                     ide
                       lyi
                         mpl
                           ica
                             tedi
                                nac
                                  tsofc
                                      orr
                                        upt
                                          ioni
                                             nth
                                               eRu
                                                 ssi
                                                   an

 g
 ove
   rnm
     ent
       .Un
         lik
           eAblyazova
                    ndt
                      heKhrapunovF
                                 ami
                                   ly,h
                                      owe
                                        ver
                                          ,Pe
                                            tel
                                              inwasn
                                                   ots
                                                     ubj
                                                       ectt
                                                          o

 anya
    sse
      tfr
        eez
          esa
            tth
              eti
                me,a
                   ndt
                     huswasI
                           lya
                             ssb
                               esto
                                  pti
                                    onf
                                      orl
                                        aun
                                          der
                                            ingt
                                               heS
                                                 tol
                                                   enF
                                                     und
                                                       s.

 G.   I
      lya
        sKhrapunovTurnedt
                        oFe
                          lixSat
                               er,aLongTimeA
                                           sso
                                             cia
                                               teo
                                                 fth
                                                   eKhrapunov
      F
      amily
          ,toHelpLaundert
                        heS
                          tole
                             nF un
                                 ds.

      8
      1.    A
            fte
              rsu
                cce
                  ssf
                    ull
                      ymo
                        net
                          izi
                            ngt
                              heZhaikmunaiI
                                          nve
                                            stm
                                              ent
                                                ,Il
                                                  yasn
                                                     eed
                                                       edt
                                                         ola
                                                           und
                                                             er

 t
 hen
   ear
     ly$440m
           ill
             ioni
                nSt
                  ole
                    nFundso
                          u fFB恥r
                           to   n,withouta
                                         ler
                                           tin
                                             gBTAo
                                                 rth
                                                   eco
                                                     urt
                                                       ‑

 a
 ppo
   int
     edR
       ece
         ive
           r丸 a
              l
              lwh
                ileAblyazovr
                           ema
                             ine
                               dsu
                                 bje
                                   ctt
                                     oth
                                       eWorldwideF
                                                 ree
                                                   zin
                                                     gOr
                                                       der
                                                         san
                                                           d

 I
 lya
   ssownf
        ami
          lywass
               ubj
                 ectt
                    oas
                      setf
                         ree
                           zesi
                              nSw
                                itz
                                  erl
                                    and
                                      .

      8
      2.    Todos
                o,l
                  lya
                    stu
                      rne
                        dtoal
                            ong
                              tim
                                efr
                                  ien
                                    doft
                                       heKhrapunovF
                                                  ami
                                                    lywhoh
                                                         ad

 e
 xte
   nsi
     vee
       xpe
         rie
           ncew
              itho
                 rga
                   niz
                     edc
                       rim
                         ean
                           dmoneyl
                                 aun
                                   der
                                     ing
                                       :Fe
                                         lixS
                                            ate
                                              r.

      8
      3.    F
            eli
              xSa
                terwasb
                      orni
                         nth
                           eSo
                             vie
                               tUniononMarch2
                                            ,19
                                              66. WhenS
                                                      ate
                                                        rwase
                                                            igh
                                                              t

y
ear
  sol
    d,h
      isf
        ami
          lyl
            ef
             tth
               eSo
                 vie
                   tUniona
                         ndmovedt
                                oBr
                                  igh
                                    tonBeachi
                                            nBr
                                              ook
                                                lyn
                                                  ,NewY
                                                      ork
                                                        .

      8
      4.    A
            fte
              rse
                ttl
                  ingi
                     nth
                       eUn
                         ite
                           dSt
                             ate
                               s,S
                                 ate
                                   r'sf
                                      ath
                                        er,M
                                           ikh
                                             ailS
                                                hef
                                                  ero
                                                    vsk
                                                      y,r
                                                        epo
                                                          rte
                                                            dly

workedf
      orn
        oto
          rio
            usc
              rim
                ebo
                  ssSemionM
                          ogi
                            lev
                              ichoft
                                   heR
                                     uss
                                       ianM
                                          afi
                                            a.I
                                              n20
                                                00,S
                                                   hef
                                                     er



                                   1
                                   9
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 24 of 74




 p
 lea
   dedg
      uil
        tyt
          oex
            tor
              tin
                gmoneyf
                      romanumbero
                                fsm
                                  allb
                                     usi
                                       nes
                                         sesi
                                            nBr
                                              igh
                                                tonB
                                                   eac
                                                     h.

       8
       5.   I
            nth
              e19
                80s
                  ,Sa
                    terd
                       rop
                         pedo
                            utofP
                                aceU
                                   niv
                                     ers
                                       ityt
                                          oworka
                                               sac
                                                 old
                                                   ‑ca
                                                     lle
                                                       ratt
                                                          h(
                                                           !

 BearS
     tea
       rnsi
          nve
            stm
              entf
                 irm
                   .Sa
                     ters
                        ubs
                          equ
                            ent
                              lyworkeda
                                      tanumbero
                                              fWa
                                                llS
                                                  tre
                                                    etb
                                                      rok
                                                        era
                                                          ge

 f
 irm
   s,a
     nda
       cco
         rdi
           ngt
             oal
               ong
                 tim
                   eas
                     soc
                       iat
                         e,S
                           alL
                             aur
                               ia,S
                                  ate
                                    rde
                                      vel
                                        ope
                                          dar
                                            epu
                                              tat
                                                iona
                                                   sas
                                                     ly

 s
 ale
   sma
     nan
       dre
         gul
           ara
             tte
               nde
                 eofc
                    ele
                      bri
                        typ
                          art
                            ies
                              .

       8
       6.   I
            n19
              91,S
                 ate
                   rra
                     naf
                       oulo
                          fth
                            ela
                              wfo
                                rth
                                  efi
                                    rs
                                     tti
                                       mewhenh
                                             eas
                                               sau
                                                 lte
                                                   dar
                                                     iva
                                                       l

 c
 omm
   odi
     tie
       sbr
         oke
           ratt
              heE
                lRioGrandeb
                          ara
                            ndr
                              est
                                aur
                                  anti
                                     nMidtownM
                                             anh
                                               att
                                                 an.W
                                                    hil
                                                      e

 a
 rgu
   ingw
      itht
         heb
           rok
             er,S
                ate
                  rbr
                    okeo
                       fft
                         het
                           opofam
                                arg
                                  ari
                                    tag
                                      las
                                        san
                                          dth
                                            rus
                                              tth
                                                eja
                                                  gge
                                                    dst
                                                      em

 i
 ntot
    heb
      rok
        ersf
           ace
             ;th
               evi
                 cti
                   mre
                     cei
                       vedo
                          ver1
                             00s
                               tit
                                 che
                                   san
                                     dsu
                                       ffe
                                         redl
                                            ast
                                              ingn
                                                 erv
                                                   eda
                                                     mag
                                                       e.

 S
 ate
   rwasc
       onv
         ict
           edo
             fas
               sau
                 lta
                   nds
                     erv
                       edf
                         ift
                           eenmonthsi
                                    npr
                                      iso
                                        n.Asar
                                             esu
                                               lto
                                                 fth
                                                   eco
                                                     nvi
                                                       cti
                                                         on,

 t
 heN
   ati
     ona
       lAs
         soc
           iat
             ionofS
                  ecu
                    rit
                      iesD
                         eal
                           ersr
                              esc
                                ind
                                  edS
                                    atrsb
                                      e rok
                                          era
                                            gel
                                              ice
                                                nsea
                                                   nde
                                                     ffe
                                                       cti
                                                         vel
                                                           y

 b
 ann
   edhimfroms
            ell
              ings
                 ecu
                   rit
                     ies
                       .

      8
      7.    F
            oll
              owi
                ngh
                  isr
                    ele
                      asef
                         romp
                            ris
                              oni
                                n19
                                  95,S
                                     ate
                                       rwentt
                                            oworkf
                                                 orS
                                                   tat
                                                     eSt
                                                       ree
                                                         t

 C
 api
   talP
      art
        ner
          s,whereh
                 e,L
                   aur
                     ia,a
                        ndt
                          hei
                            rpa
                              rtn
                                ersi
                                   mme
                                     dia
                                       tel
                                         yla
                                           unc
                                             hedani
                                                  ll
                                                   ic
                                                    itpump‑anι

 dumpschemet
           hatd
              efr
                aud
                  edu
                    nsu
                      spe
                        cti
                          ngi
                            nve
                              sto
                                rso
                                  fmoret
                                       han$40m
                                             ill
                                               ion
                                                 .Du
                                                   rin
                                                     gth
                                                       ist
                                                         ime
                                                           ,

 S
 ate
   ran
     dhi
       sas
         soc
           iat
             esr
               epo
                 rte
                   dlyr
                      eli
                        edont
                            hei
                              rco
                                nta
                                  ctsi
                                     nor
                                       gan
                                         ize
                                           dcr
                                             imet
                                                opr
                                                  ovi
                                                    de

 p
 rot
   ect
     iona
        nds
          et
           tl
            edi
              spu
                tesw
                   itho
                      the
                        ror
                          gan
                            ize
                              dcr
                                imeg
                                   rou
                                     psr
                                       unn
                                         ings
                                            imi
                                              larpumpa
                                                     nddump      幽




 s
 che
   mes
     .

      8
      8.    I
            n19
              98,Jawe
                    nfo
                      rce
                        men
                          tof
                            fic
                              ial
                                sse
                                  arc
                                    hedau
                                        nit
                                          .re
                                            nte
                                              dbyS
                                                 ate
                                                   rataM
                                                       anh
                                                         att
                                                           an

 MiniS
     tor
       agei
          nSoHoa
               fte
                 rSa
                   terf
                      ail
                        edt
                          opayr
                              ent
                                .Int
                                   hel
                                     ock
                                       er,l
                                          awe
                                            nfo
                                              rce
                                                men
                                                  tfo
                                                    undf
                                                       ire
                                                         arm
                                                           s

 a
 ndd
   ocu
     men
       tsd
         eta
           ili
             ngt
               hepumpand‑dumps
                         刷   toc
                               ksc
                                 hem
                                   e,a
                                     swe
                                       lla
                                         sin
                                           for
                                             mat
                                               iononar
                                                     ang
                                                       eof

 o
 ffs
   hor
     eac
       cou
         ntsh
            eldbyS
                 ate
                   ran
                     dhi
                       sco
                         ‑ 01】s
                              pir
                                ato
                                  rsi
                                    nth
                                      esc
                                        hem
                                          e.Soont
                                                her
                                                  eaf
                                                    ter
                                                      ,Sa
                                                        ter

p
lea
  dedg
     uil
       tyt
         ora
           cke
             tee
               rin
                 gan
                   dag
                     ree
                       dtos
                          erv
                            easag
                                ove
                                  rnm
                                    enti
                                       nfo
                                         rma
                                           nti
                                             nex
                                               cha
                                                 ngef
                                                    or




                                   20
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 25 of 74




 l
 eni
   enc
     y,r
       epo
         rte
           dlyp
              rov
                idi
                  ngi
                    nfo
                      rma
                        tio
                          nonh
                             isc
                               o‑c
                                 ons
                                   pir
                                     ato
                                       rsi
                                         nth
                                           epump‑anふdumpscheme

 andab
     roa
       dra
         ngeofi
              nte
                lli
                  gen
                    cec
                      ull
                        edf
                          romh
                             isn
                               etw
                                 orkofc
                                      rim
                                        ina
                                          lco
                                            nta
                                              cts
                                                .Asac
                                                    ons
                                                      equ
                                                        enc
                                                          e

 ofh
   isc
     oop
       era
         tio
           n,S
             ate
               r'ss
                  ent
                    enc
                      ingf
                         ort
                           her
                             ack
                               ete
                                 eri
                                   ngc
                                     onv
                                       ict
                                         ionwasd
                                               ela
                                                 yedf
                                                    orn
                                                      ear
                                                        lya

 d
 eca
   de,andt
         hee
           nti
             red
               ock
                 etf
                   orh
                     isc
                       rim
                         ina
                           lco
                             nvi
                               cti
                                 onr
                                   ema
                                     ine
                                       dse
                                         ale
                                           d.

      8
      9.    I
            n19
              99,b
                 arr
                   edfroms
                         ell
                           ings
                              ecu
                                rit
                                  iesandw
                                        ithtwof
                                              elo
                                                nyc
                                                  onv
                                                    ict
                                                      ion
                                                        s,S
                                                          ate
                                                            r

 s
 hif
   tedh
      isf
        ocu
          stor
             eale
                sta
                  te. By2
                        003
                          ,heh
                             adj
                               oin
                                 e                          ウ
                                  dBayrockGroupLLC（BayrockLLC，a

 r
 eale
    sta
      ted
        eve
          lop
            men
              tcompanyf
                      oun
                        dedbyT
                             evf
                               ikA
                                 rif
                                   .Ar
                                     ifh
                                       adp
                                         rev
                                           iou
                                             slyworkeda
                                                      saS
                                                        ovi
                                                          et

 e
 con
   omi
     sta
       nd,a
          fte
            rth
              eendoft
                    heC
                      oldWar,b
                             uil
                               tse
                                 ver
                                   all
                                     uxu
                                       ryh
                                         ote
                                           lsi
                                             nTu
                                               rke
                                                 yan
                                                   d

 K
 aza
   khs
     tan
       .

      9
      0.    Throughoutt
                      hemid・2
                            000
                              s,BayrockLLCc
                                          ont
                                            inu
                                              edt
                                                ode
                                                  vel
                                                    opr
                                                      eale
                                                         sta
                                                           tep
                                                             roj
                                                               ect
                                                                 s

 a
 cro
   sst
     heU
       nit
         edS
           tat
             es. Oneu
                    nsu
                      cce
                        ssf
                          ulv
                            ent
                              urei
                                 nAr
                                   izo
                                     nal
                                       edt
                                         oac
                                           iv
                                            ill
                                              aws
                                                uitf
                                                   ile
                                                     din2007

 a
 gai
   nstBayrockLLC. I
                  nth
                    ats
                      ui
                       t,E
                         rne
                           stMennes,ownerofCamelbackP
                                                    laz
                                                      aDe
                                                        vel
                                                          opm
                                                            ent
                                                              ,

 a
 lle
   gedt
      hatS
         ate
           rhadt
               hre
                 ate
                   nedt
                      oel
                        ect
                          ric
                            all
                              ysh
                                ock[Menness
                                          ]te
                                            sti
                                              cle
                                                s,c
                                                  uto
                                                    ff[Menness
                                                             ]

 l
 egs
   ,an
     dle
       ave[
          Men
            nes
              ]de
                adi
                  nth
                    etr
                      unko
                         fhi
                           sca
                             r. Thes
                                   uitwass
                                         ubs
                                           equ
                                             ent
                                               lys
                                                 叫 l
                                                   ed
                                                    .

      9
      1.   I
           nth
             issamet
                   imep
                      eri
                        od,A
                           rifi
                              ntr
                                odu
                                  cedS
                                     ate
                                       rtoV
                                          ikt
                                            orK
                                              hra
                                                pun
                                                  ov,whowast
                                                           hen

 t
 hemayoro
        fAl
          mat
            y,andh
                 isw
                   ifeL
                      eil
                        a.Notl
                             onga
                                ft
                                 er
                                  ,Sa
                                    tera
                                       lsomett
                                             hei
                                               rso
                                                 n,l
                                                   lya
                                                     s.S
                                                       ate
                                                         ran
                                                           d

t
heKhrapunovF
           ami
             lys
               tar
                 tedt
                    oex
                      plo
                        rep
                          ote
                            nti
                              alb
                                usi
                                  nes
                                    sop
                                      por
                                        tun
                                          iti
                                            esb
                                              etw
                                                eenBayrockLLC

andt
   heKhr
       ・apunovF
              ami
                ly.

      9
      2.   Asr
             epo
               rte
                 dbyMcClatchyDC,S
                                ate
                                  rai】dt
                                       l】G KhrapunovF
                                                    ami
                                                      lye
                                                        nli
                                                          ste
                                                            dth
                                                              ehe
                                                                lp

ofam
   ajo
     rU.
       S.lawf
            irmt
               ojo
                 int
                   lye
                     sta
                       bli
                         sha
                           nen
                             tit
                               ynamedKazBayB
                                           .V.（KazBay

wasaj
    oin
      tve
        ntu
          rebetweenBayrockLLCa
                             ndH
                               elv
                                 eti
                                   cCa
                                     pit
                                       alS
                                         .A.
                                           ,aS
                                             wis
                                               sen
                                                 tit
                                                   yco
                                                     ntr
                                                       oll
                                                         edby

t
heKhrapunovF
           ami
             ly.Accordingt
                         oMcClatchyDC,K昭 Baywasav
                                                ehi
                                                  clef
                                                     orS
                                                       ate
                                                         randt
                                                             he

Khrapunovf
         ami
           lyt
             opu
               rsu
                 ere
                   sou
                     rce
                       ‑ex
                         tra
                           cti
                             oni
                               nve
                                 stm
                                   ent
                                     swh
                                       ileV
                                          ikt
                                            orwast
                                                 heGover
                                                       n
                                                       、oro
                                                          f




                                   2
                                   1
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 26 of 74




 E
 ast
   ernK
      aza
        khs
          tan
            ,ar
              eso
                urc
                  e‑r
                    ichb
                       utl
                         igh
                           tly
                             ‑po
                               pul
                                 ate
                                   dre
                                     gio
                                       noft
                                          heKazakhS
                                                  tep
                                                    pe,a
                                                       nd

 s
 ubs
   equ
     ent
       ly,w
          hil
            ehewasK
                  aza
                    khs
                      tansM
                          ini
                            ste
                              rfo
                                rEmergencyS
                                          itu
                                            ati
                                              ons
                                                .

      9
      3.    D
            uri
              ngV
                ikt
                  or'
                    ste
                      nur
                        eing
                           ove
                             rnm
                               ent
                                 ,Sa
                                   tera
                                      ndt
                                        heKhrapunovF
                                                   ami
                                                     lye
                                                       nga
                                                         ged

 i
 nmu
   lti
     pler
        eso
          urc
            ein
              ves
                tme
                  ntsi
                     nKa
                       zak
                         hst
                           an,i
                              ncl
                                udi
                                  ngc
                                    oale
                                       xtr
                                         act
                                           iona
                                              ndo
                                                ild
                                                  ril
                                                    lin
                                                      g

 v
 ent
   ure
     s.

      9
      4.   N
           eit
             herV
                ikt
                  orn
                    orL
                      eil
                        are
                          por
                            teda
                               nyo
                                 fth
                                   esei
                                      nve
                                        stm
                                          ent
                                            sora
                                               sse
                                                 tst
                                                   oKa
                                                     zak
                                                       hst
                                                         an

 t
 axa
   ndr
     egu
       lat
         orya
            uth
              ori
                tie
                  s,d
                    esp
                      iteV
                         ikt
                           or'
                             set
                               hic
                                 ala
                                   ndl
                                     ega
                                       lob
                                         lig
                                           ati
                                             onst
                                                odos
                                                   o.

      9
      5.   I
           nfa
             ct
              ,du
                rin
                  gth
                    eti
                      meo
                        fhi
                          sbu
                            sin
                              essd
                                 eal
                                   ing
                                     swi
                                       thS
                                         ate
                                           r,V
                                             ikt
                                               ord
                                                 eve
                                                   lop
                                                     eda

 r
 epu
   tat
     ionf
        orc
          orr
            upt
              iona
                 ndi
                   nco
                     mpe
                       ten
                         cea
                           sap
                             ubl
                               ico
                                 ffi
                                   cia
                                     l,r
                                       epo
                                         rte
                                           dlys
                                              ave
                                                don
                                                  lybyh
                                                      is

 w
 ifess
     oci
       alc
         onn
           ect
             ion
               s.Asr
                   epo
                     rte
                       dinad
                           ipl
                             oma
                               ticc
                                  abl
                                    efr
                                      omt
                                        heU
                                          .S.embassyd
                                                    ate
                                                      dJa
                                                        nuぽ y

 1
 6,2
   007
     ,re
       gar
         din
           gVi
             kto
               r'st
                  ran
                    sfe
                      rfr
                        omt
                          hep
                            osi
                              tio
                                nofG
                                   ove
                                     rno
                                       rofE
                                          ast
                                            ernK
                                               aza
                                                 khs
                                                   tant
                                                      o

M
ini
  ste
    rofEmergencyS
                itu
                  ati
                    ons
                      :

           Giventha
                  tt h
                     eM in
                         istryofEmergencyS i
                                           tuat
                                              ionsi
                                                  sseenasapoli
                                                             tic
                                                               al
           ba
            ckwater,Khrapunovsl  a
                                 te
                                  sta pp
                                       ointmenti
                                               sl i
                                                  kel
                                                    yas igntha
                                                             th i
                                                                s
           per
             formanceh asnoti mp
                               roved. Manyo bserv
                                                ersarep u
                                                        zzledasto
           howK h
                r apunov,whoi sknownt obequit
                                            ec o
                                               rrupt(i
                                                     ndus
                                                        trysourc
                                                               es
           t
           el
            lpostthatas[mayor]hedire
                                   ctlysol
                                         ici
                                           tedabrib
                                                  efromad i
                                                          stri
                                                             buto
                                                                r
           i
           nU stK
                剛 amenogorsk
                           ),h asmanagedt  ostaying ove
                                                      rnment. His
           wi
            fes r epor
                     tedc lo
                           sef riend
                                   shipw ithDarigaN a
                                                    zarbayeva[ t
                                                               he
           da
            ughterofK az
                       akhstansf ormerPre
                                        side
                                           nt]mayb eoneexpla
                                                           nati
                                                              on.

      9
      6.   J
           nSeptember2
                     007
                       ,Sa
                         termetA
                               bly
                                 azo
                                   vatt
                                      heweddingo
                                               fJl
                                                 yasKhrapunova
                                                             nd

MadinaA
      bly
        azo
          va,Ablyazovsd
                      aug
                        hte
                          r.Att
                              heweddingo
                                       rsh
                                         ort
                                           lyt
                                             her
                                               eaf
                                                 ter
                                                   ,Sa
                                                     terbecame

a
war
  eofAblyazovsm
              ult
                ibi
                  lli
                    ond
                      oll
                        arschemet
                         嗣      ode
                                  fra
                                    udBTA.

      9
      7.   I
           nDecember2
                    007
                      ,TheNewYorkT
                                 imsp
                                   e u
                                     bli
                                       she
                                         dana
                                            rti
                                              cled
                                                 eta
                                                   ili
                                                     ngS
                                                       ate
                                                         rs

c
hec
  ker
    edp
      ast
        ,namelyh
               is1
                 993a
                    ssa
                      ultc
                         onv
                           ict
                             ion
                               ,an
                                 dre
                                   ‑su
                                     rfa
                                       cin
                                         gSa
                                           ter
                                             'si
                                               nvo
                                                 lve
                                                   men
                                                     tint
                                                        he

i
lle
  galpump‑anddumps
                 toc
                   kschemea
                          ndh
                            ise
                              xte
                                nsi
                                  vet
                                    ie
                                     stoo
                                        rga
                                          niz
                                            edc
                                              rim
                                                e.

      9
      8.   Withh
               isi
                 nvo
                   lve
                     men
                       tinB
                          ayr
                            ockLLCt
                                  ain
                                    tedbyn
                                         ega
                                           tiv
                                             epu
                                               bli
                                                 cit
                                                   y,S
                                                     ate
                                                       rst
                                                         epp
                                                           ed



                                    22
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 27 of 74




 uph
   isb
     usi
       nes
         sde
           ali
             ngsw
                itht
                   heKhrapunovF
                              ami
                                ly,whobyt
                                        henhadf
                                              ledt
                                                 oSw
                                                   itz
                                                     erl
                                                       anda
                                                          fte
                                                            r

 i
 nve
   sti
     gat
       ion
         sof
           Vik
             tor
               'sa
                 bus
                   eofh
                      iso
                        ffi
                          ceswerei
                                 nit
                                   iat
                                     edbyK
                                         aza
                                           khs
                                             tanlawe
                                                   nfo
                                                     rce
                                                       men
                                                         t

 a
 uth
   ori
     tie
       s.

      9
      9.    S
            hor
              tlyt
                 her
                   eaf
                     ter
                       ,in2
                          008
                            ,BayrockLLCannouncedap
                                                 are
                                                   rsh
                                                     ipw
                                                       itht
                                                          heS
                                                            wis
                                                              s

 DevelopmentGroupS
                 .A    ）
                   .（SDG， aS
                           wis
                             sre
                               ale
                                 s臼t
                                   een
                                     tit
                                       yowneda
                                             ndc
                                               ont
                                                 rol
                                                   ledbyI
                                                        lya
                                                          s,and

 f
 und
   edbyAblyazovandt
                  heKhrapunovF
                             ami
                               ly. BayrockLLCandSDGp
                                                   art
                                                     ner
                                                       edt
                                                         ode
                                                           vel
                                                             opt
                                                               he

 H
 ote
   lDuP
      arci
         nMo
           ntr
             eux
               ,Sw
                 itz
                   erl
                     and
                       ,an
                         dannouncedt
                                   hatt
                                      hetwoc
                                           omp
                                             ani
                                               esp
                                                 lan
                                                   nedt
                                                      o

 r
 ede
   vel
     opt
       hes
         it
          ein
            tol
              uxu
                ryr
                  esi
                    den
                      ces(
                         theH
                            ote
                              lDuP
                                 arcp
                                    roj
                                      ect＇
                                         .S
                                         ） a
                                           tera
                                              ndt
                                                heKhrapunov

 Familyh
       adi
         nfa
           ctbeguns
                  eed
                    ingt
                       hep
                         roj
                           ecta
                              rou
                                nd2006o
                                      r20
                                        07,whent
                                               heyb
                                                  ega
                                                    nne
                                                      got
                                                        iat
                                                          ing

 t
 hea
   cqu
     isi
       tio
         noft
            hes
              it
               eando
                   the
                     rde
                       tai
                         ls.

      1
      00. I
          lya
            spa
              rti
                cip
                  ate
                    dint
                       hes
                         eun
                           law
                             fulschemesb
                                       etw
                                         eent
                                            heKhrapunovF
                                                       ami
                                                         ly,

 S
 ate
   r,a
     ndBayrockLLC. Thew
                      ebs
                        iteD
                           CRe
                             por
                               t.o
                                 rgr
                                   epo
                                     11e
                                       din2017t
                                              hati
                                                 thad

            obta
               ineda naudiorecordin
                                  gi nwhichthreeofBayrockst opfour
            exec
               utivescanbeh earddiscuss
                                      ingcoalandoilpr
                                                    oject
                                                        si nvo
                                                             lvin
                                                                g
            BayrockandSater,inwhicht hename Khrapunov a n
                                                        dh  i
                                                            ss o
                                                               n"
            arement
                  ioned. Ther ec
                               ordingwasmadeinBayrockso ff
                                                         icesinth
                                                                e
            TrumpToweri n2 00
                            8.I nal
                                  ll i
                                     keli
                                        hoo
                                          d,theref
                                                 ere
                                                   ncesaretoVikt
                                                               or
            Khrapunovandh i
                          ss onIly
                                 as.

      1
      01. Byt
            hist
               ime
                 ,ho
                   wev
                     er,t
                        heS
                          wis
                            spr
                              essh
                                 adbegunt
                                        oin
                                          ves
                                            tig
                                              atet
                                                 hed
                                                   ubi
                                                     ous

o
rig
  insoft
       hem
         ill
           ion
             sofd
                oll
                  arst
                     hatS
                        ate
                          ran
                            dth
                              eKhrapunovF
                                        ami
                                          lyu
                                            sedt
                                               ofu
                                                 ndSDG,t
                                                       he

H
ote
  lDuP
     arep
        roj
          ect
            ,ando
                the
                  rKhrapunovF
                            ami
                              lyi
                                nve
                                  stm
                                    ent
                                      s.A
                                        cco
                                          rdi
                                            ngt
                                              opu
                                                bli
                                                  cnews

r
epo
  rtsi
     nla
       te2
         009
           ,Vi
             kto
               rKhrapunovwasoneoft
                                 her
                                   ich
                                     estp
                                        eop
                                          lei
                                            nSw
                                              itz
                                                erl
                                                  anda
                                                     tth
                                                       eti
                                                         me,

w
ithaf
    ort
      uneofo
           ver$300m
                  ill
                    ion
                      .Si
                        mil
                          arl
                            y,i
                              n20
                                12,V
                                   ikt
                                     orKhrapunovwasl
                                                   ist
                                                     edamong

S
wit
  zer
    lan
      ds300r
           ich
             estp
                eop
                  le,w
                     ithaf
                         ort
                           unee
                              sti
                                mat
                                  eda
                                    t$324t
                                         o$432m
                                              ill
                                                ion
                                                  .TheS
                                                      wis
                                                        s

p
res
  sal
    sor
      epo
        rte
          dth
            eal
              leg
                ati
                  onst
                     hatt
                        heKhrapunovF
                                   ami
                                     lyhads
                                          tol
                                            ent
                                              hes
                                                efu
                                                  ndsf
                                                     rom

A
lma
  ty.



                                     23
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 28 of 74




      1
      02. Basedont
                 hep
                   rio
                     rve
                       ntu
                         resb
                            etw
                              eenS
                                 ate
                                   ran
                                     dth
                                       eKhrapunovF
                                                 ami
                                                   ly,bynol
                                                          ate
                                                            r

 t
 hani
    nora
       rou
         ndl
           ate2
              011
                ,Il
                  yasa
                     ske
                       dSa
                         tert
                            ohe
                              lphiml
                                   aun
                                     dert
                                        heS
                                          tol
                                            enF
                                              und
                                                s.S
                                                  ate
                                                    rag
                                                      ree
                                                        d,

 a
 ndi
   ndo
     ings
        o,knowinglyj
                   oin
                     edt
                       hee
                         xis
                           tin
                             gco
                               nsp
                                 ira
                                   cyb
                                     etw
                                       eenAblyazova
                                                  ndI
                                                    lya
                                                      stob
                                                         rea
                                                           ch

 t
 heWorldwideF
            ree
              zin
                gOr
                  der
                    s.

      l
      03. Throught
                 hisi
                    ni
                     ti
                      ald
                        isc
                          uss
                            ion
                              ,an
                                data
                                   llt
                                     ime
                                       ssu
                                         bse
                                           que
                                             nt,S
                                                ate
                                                  rwasa
                                                      war
                                                        eoftwo

 keyf
    act
      s：自r
         st
          ,th
            att
              heS
                tol
                  enFundsweret
                             her
                               igh
                                 tfu
                                   lpr
                                     ope
                                       rtyo
                                          fth
                                            eKazakhE
                                                   nti
                                                     tie
                                                       san
                                                         d

 p
 rin
   cip
     all
       yco
         nsi
           ste
             dofAblyazovsa
                         sse
                           ts,commingledw
                                        itht
                                           hos
                                             eoft
                                                heKhrapunovF
                                                           ami
                                                             ly,

 whosemembersweres
                 ubj
                   ectt
                      oas
                        setf
                           ree
                             zin
                               gor
                                 der
                                   s;a
                                     nds
                                       eco
                                         nd,t
                                            hatt
                                               heWorldwideF
                                                          ree
                                                            zin
                                                              g

 O
 rde
   rsf
     orb
       adea
          nyd
            iss
              ipa
                tio
                  nofAblyazovsa
                              sse
                                ts.Onnumerouso
                                             cca
                                               sio
                                                 ns,I
                                                    lya
                                                      sto
                                                        ldS
                                                          ate
                                                            ran
                                                              d

 o
 the
   rst
     hatt
        hes
          our
            ceo
              fth
                eSt
                  ole
                    nFundswash
                             isf
                               ath
                                 eri
                                   ・r
                                    ila
                                      w,A
                                        bly
                                          azo
                                            v,andt
                                                 hatI
                                                    lya
                                                      swasi
                                                          n

 r
 egu
   larc
      omm
        uni
          cat
            ionw
               ithAblyazova
                          bou
                            tth
                              esei
                                 nve
                                   stm
                                     ent
                                       s.

      1
      04. S
          ate
            ran
              dIl
                yasn
                   ego
                     tia
                       tedt
                          het
                            erm
                              sofS
                                 ate
                                   rsi
                                     nvo
                                       lve
                                         men
                                           t,i
                                             ncl
                                               udi
                                                 ngh
                                                   is

c
omp
  ens
    ati
      onf
        orh
          elp
            ingl
               aun
                 dert
                    heS
                      tol
                        enF
                          und
                            s.I
                              nora
                                 bou
                                   tea
                                     rly2
                                        012
                                          ,Sa
                                            tere
                                               xec
                                                 ute
                                                   da

c
ons
  ult
    inga
       gre
         eme
           ntw
             itht
                heS
                  wis
                    sPr
                      omo
                        tio        ウ
                          nGroup（SPG， acompanyownedandc
                                                      ont
                                                        rol
                                                          led

byI
  lya
    san
      dus
        edt
          ola
            und
              ert
                heS
                  tol
                    enF
                      und
                        s.

      1
      05. Uponn
              ego
                tia
                  tin
                    gth
                      eco
                        nsu
                          lti
                            nga
                              gre
                                eme
                                  nta
                                    nda
                                      tal
                                        lti
                                          mess
                                             ubs
                                               equ
                                                 ent
                                                   ,Sa
                                                     terwas

a
cut
  elyawareofh
            ise
              sse
                nti
                  alr
                    olei
                       nth
                         eco
                           nsp
                             ira
                               cyt
                                 ola
                                   und
                                     ert
                                       heS
                                         tol
                                           enF
                                             und
                                               s.Asonem
                                                      eas
                                                        ure

oft
  hisa
     war
       ene
         ss,S
            ate
              rfr
                equ
                  ent
                    lycommunicatedw
                                  ithI
                                     lya
                                       sandh
                                           isc
                                             oco
                                               nsp
                                                 ira
                                                   t
                                                   岨or
                                                     sth
                                                       rou
                                                         gho
                                                           ut

2012and2013r
           ega
             rdi
               ngv
                 ari
                   ousi
                      nve
                        stm
                          ent
                            stol
                               aun
                                 dert
                                    heS
                                      tol
                                        enF
                                          und
                                            s.F
                                              ore
                                                xam
                                                  ple
                                                    ,inl
                                                       at
                                                        e

May2
   012
     ,Ri
       dlo
         ffe
           mai
             ledS
                ate
                  rtoa
                     skf
                       ora
                         nydued
                              ili
                                gen
                                  cem
                                    ate
                                      ria
                                        lsb
                                          eca
                                            usep
                                               ote
                                                 nti
                                                   al

b
usi
  nes
    spa
      rtn
        erswere h
                avi
                  ngat
                     oug
                       hti
                         meg
                           e凶ngc
                               omf
                                 ort
                                   abl
                                     ewi
                                       tht
                                         hes
                                           wis
                                             srpme
                                                 nti
                                                   tya
                                                     ndt
                                                       he

s
our
  ceoft
      hei
        nve
          sto
            r."S
               ate
                 rth
                   enf
                     orw
                       ard
                         edR
                           idl
                             offse
                                 mai
                                   l,c
                                     opy
                                       i
                                       ちngR
                                          idl
                                            off
                                              ,toI
                                                 lya
                                                   sando
                                                       the
                                                         r

c
o‑c
  ons
    pir
      ato
        rsw
          ri
           ラt
            inベ
              ，I
              g l
                iya
                  ssu
                    gge
                      ste
                        dyous
                            endhimt
                                  heSDGs
                                       har
                                         eho
                                           lde
                                             rsCVsa
                                                  ndh
                                                    elp




                                  24
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 29 of 74




 c
 raf
   tas
     tru
       ctu
         re"t
            oge
              tov
                ert
                  hec
                    omp
                      lia
                        nceh
                           urd
                             le"w
                                itht
                                   hep
                                     ote
                                       nti
                                         alb
                                           usi
                                             nes
                                               spa
                                                 rtn
                                                   ers
                                                     .Th
                                                       is

 p
 att
   ernc
      ont
        inu
          ed.I
             nMay2
                 013
                   ,inc
                      onn
                        ect
                          ionw
                             itht
                                heT
                                  ri‑
                                    Cou
                                      ntyM
                                         allSchemed
                                                  isc
                                                    uss
                                                      edb
                                                        elo
                                                          w,

 R
 idl
   offe
      mai
        ledS
           ate
             r,J
               lya
                 s,ando
                      the
                        rco
                          ‑co
                            nsp
                              ira
                                tor
                                  sas
                                    kin
                                      gfo
                                        row
                                          ner
                                            shi
                                              ppr
                                                oofo
                                                   fsd
                                                     gca
                                                       pit
                                                         al

 ASAPt
     hatshowsmrG
               lat
                 zasm吋o
                      rit
                        yowner i
                               nre
                                 spo
                                   nset
                                      oknow‑your
                                               可 u
                                                 sto
                                                   meri
                                                      nqu
                                                        iri
                                                          es.
                                                            fro
                                                              m

 ap
  ote
    nti
      all
        end
          er.G
             lat
               zbyt
                  hatp
                     oin
                       thadbecomel
                                 lya
                                   sss
                                     tra
                                       wownerofSDG.

       1
       06. OnceByashade
                      nli
                        ste
                          dSa
                            ter
                              'sa
                                id,hes
                                     oug
                                       htt
                                         ola
                                           und
                                             ert
                                               heS
                                                 tol
                                                   enFundst
                                                          hro
                                                            ugh

 r
 eale
    sta
      tei
        nve
          stm
            ent
              sin
                ,amongo
                      the
                        rpl
                          ace
                            s,t
                              heU
                                nit
                                  edS
                                    tat
                                      es.I
                                         lya
                                           sch
                                             oset
                                                odos
                                                   oba
                                                     sedon

 S
 ate
   r'sp
      roc
        lai
          mede
             xpe
               rti
                 sei
                   nU.
                     S.r
                       eale
                          sta
                            tem
                              ark
                                ets
                                  .

      1
      07. Fore
             xam
               ple
                 ,ino
                    rab
                      out2
                         005
                           ,BayrockLLCandt
                                         heT
                                           rur

 p
 ar加e
    redt
       obu
         ildt
            heTrumpSoHo,af
                         ort
                           y‑s
                             ixs
                               tor
                                 yho
                                   telandcondominiumi
                                           蝿        nMa
                                                      nha
                                                        tta
                                                          n,New

 Y
 ork
   .Du
     rin
       gco
         nst
           ruc
             tio
               noft
                  heTrumpS0Ho,BayrockLLCm
                                        ain
                                          tai
                                            nedo
                                               ffi
                                                 cesa
                                                    tTrumpTower

 i
 nMidtownM
         anh
           att
             an. Alsoi
                     n20
                       05,t
                          heTrumpO
                                 rga
                                   niz
                                     ati
                                       onhade
                                            nte
                                              redi
                                                 ntoaoney
                                                        ear                 嗣




 a
 gre
   eme
     ntw
       ithBayrockLLCt
                    hatgavei
                           tth
                             eex
                               clu
                                 siv
                                   eri
                                     ghtt
                                        oco
                                          nst
                                            ruc
                                              taTrumpI
                                                     nte
                                                       rna
                                                         tio
                                                           nal

 H
 ote
   landToweri
            nMoscow,R
                    uss
                      ia.B
                         efo
                           ret
                             hea
                               gre
                                 eme
                                   ntl
                                     aps
                                       ed,S
                                          ate
                                            rtr
                                              ave
                                                ledt
                                                   oRu
                                                     ssi
                                                       aona

 s
 cou
   tin
     gtr
       ipr
         ela
           tedt
              oth
                epr
                  oje
                    ct.

      1
      08. I
          nora
             bou
               t2010and2
                       011
                         ,whenI
                              lya
                                san
                                  dSa
                                    terb
                                       ega
                                         ntod
                                            isc
                                              ussl
                                                 aun
                                                   der
                                                     ingt
                                                        he

 S
 tol
   enF
     und
       s,S
         ate
           rst
             il
              lhado
                  ffi
                    cesi
                       nTrumpTowerandh
                                     eldh
                                        ims
                                          elfo
                                             u sa S
                                              ta  eni
                                                    orA
                                                      dvi
                                                        sort
                                                           o

          ，andregularlyhandedoutbusinesscardscarηringt
DonaldTrump                                          hist
                                                        it
                                                         leanda
                                                              ddr
                                                                ess
                                                                  :


                          T 設.u~：：島生： 1~
                                 FELIXILSATEH
                                    SENIOHAllVISOltTll
                                     。 O~AIJ) lllllMP


                              nm     TRUMPORGANIZAl'ION

                         f
                         ll
                           7
                           2
                           l
                            ;
                            O
                             )F
                             NE
                               llTl lt ¥Vl:・
                                           NllE NH＼  ＼ YOH
                                                         !
                               :•I 212·7lf＞♂ 72llll• h¥X:+
                                                          :.I札
                                                             ＼＇. 1 1
                                                                   1022
                                                          I212-\J:J5-0l~l
                   MOlllLL 叶 ~lli-li0·1·20UO •EMMI. ド民八TEIWTllUMImu;4O M
                                                                    ＇
                                                                    .




                                               2
                                               5
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 30 of 74




 T
 his
   ,amongo
         the
           rth
             ing
               s,r
                 ein
                   for
                     cedt
                        hei
                          mpr
                            ess
                              iont
                                 hatS
                                    ate
                                      rwasa
                                          nex
                                            pe1
                                              tinU
                                                 .S.r
                                                    ea
                                                     les
                                                       tat
                                                         e

 m
 ves
   tme
     nt.

      I
      09. S
          ate
            ral
              sohada
                   cce
                     sst
                       onumerouskeyi
                                   ndi
                                     vid
                                       ual
                                         sint
                                            heNewYorkr
                                                     eale
                                                        sta
                                                          te

 b
 usi
   nes
     sco
       mmu
         nit
           y,andu
                sedt
                   hes
                     eco
                       nta
                         ctsi
                            nfu
                              rth
                                era
                                  nceoft
                                       hec
                                         ons
                                           pir
                                             acyt
                                                ola
                                                  und
                                                    ert
                                                      he

 S
 tol
   enFundsi
          nvi
            ola
              tio
                noft
                   heWorldwideF
                              ree
                                zin
                                  gOr
                                    der
                                      s.

      1
      10. S
          ate
            randI
                lya
                  swouldmeeto
                            fte
                              ninNewYorkt
                                        odi
                                          scu
                                            ssd
                                              eta
                                                ilso
                                                   fth
                                                     eir

 l
 aun
   der
     ings
        che
          mes
            .Amongo
                  the
                    rpl
                      ace
                        s,t
                          hes
                            eme
                              eti
                                ngsb
                                   etw
                                     eenI
                                        lya
                                          sandS
                                              ate
                                                rwouldo
                                                      ccu
                                                        rin

 S
 ate
   r乍 o
      ffi
        ces
          .Sa
            tern
               oto
                 nlymetw
                       ithI
                          lya
                            sKhrapunovi
                                      nTtumpTowert
                                                 odi
                                                   scu
                                                     ssl
                                                       aun
                                                         der
                                                           ing

 t
 heS
   tol
     enF
       und
         s,b
           uth
             eal
               sop
                 ers
                   ona
                     llya
                        rra
                          nge
                            dme
                              eti
                                ngsbetweenI
                                          lysandDonaldJ
                                            a         .Trumpt
                                                            o

d
isc
  ussp
     oss
       ibl
         ein
           ves
             tme
               nts
                 .(T
                   her
                     eisnos
                          ugg
                            est
                              iont
                                 hate
                                    ith
                                      erI
                                        lya
                                          sorS
                                             ate
                                               rdi
                                                 scl
                                                   ose
                                                     dtoMr.

Trumpt
     hei
       ll
        ic
         ito
           rig
             inoft
                 heS
                   tol
                     enF
                       und
                         s,o
                           rth
                             atMr.Trumpe
                                       nga
                                         gedi
                                            nan
                                              yim
                                                pro
                                                  pri
                                                    ety

w
hat
  soe
    veri
       nco
         nne
           cti
             onw
               ithI
                  lya
                    sKhrapunov.
                              )

      1
      11. Amongo
               the
                 rpr
                   opo
                     sedi
                        nve
                          stm
                            ent
                              s,S
                                ate
                                  rco
                                    nsp
                                      ire
                                        dwi
                                          thl
                                            lya
                                              stoi
                                                 nve
                                                   stt
                                                     heS
                                                       tol
                                                         en

Fundst
     ode
       vel
         opaTrumpTowerp
                      roj
                        ecti
                           nRu
                             ssi
                               a,whichS
                                      ate
                                        rha
                                          scl
                                            aim
                                              edwouldh
                                                     aveb
                                                        eena

 h
 igh
   ‑ri
     se,h
        igh
          ‑en
            ddevelopmentt
                        hatc
                           oul
                             dmakeas
                                   ign
                                     ifi
                                       can
                                         tamounto
                                                fmoney.

      1
      12. Oni
            nfo
              rma
                tio
                  nandb
                      eli
                        ef,t
                           hisp
                              roj
                                ecti
                                   nRu
                                     ssi
                                       awast
                                           hep
                                             rop
                                               ose
                                                 dTrumpTower

Moscow.AsS
         ate
           rre
             cen
               tlys
                  tat
                    edt           ，
                      oBuzzFeedNews［m]yi
                                       deawast
                                             ogi
                                               ve.
                                                 a$50m
                                                     ill
                                                       ion

p
ent
  hou
    set
      oPu
        tinandc
              har
                ge$250m
                      ill
                        ionmoref
                               ort
                                 her
                                   estoft
                                        heu
                                          nit
                                            s.A
                                              llt
                                                heo
                                                  lig
                                                    arc
                                                      hswould

l
ineupt
     oli
       vei
         nth
           esameb
                uil
                  din
                    gasP
                       uti
                         n.

      1
      13. Asp
            artoft
                 hei
                   rfr
                     equ
                       entd
                          isc
                            uss
                              ion
                                sab
                                  outt
                                     hei
                                       nve
                                         stm
                                           entoft
                                                heS
                                                  tol
                                                    enF
                                                      und
                                                        s,

S
ate
  randI
      lya
        sre
          gul
            arl
              ydi
                scu
                  sse
                    dth
                      eWorldwideF
                                ree
                                  zin
                                    gOr
                                      der
                                        s,a
                                          swe
                                            lla
                                              sot
                                                hera
                                                   sse
                                                     tfr
                                                       eez
                                                         ing

o
rde
  rsa
    gai
      nstAblyazovandt
                    heKhrapunovF
                               ami
                                 ly.

      1
      14. S
          ate
            rha
              sad
                mit
                  tedh
                     isa
                       war
                         ene
                           sso
                             fth
                               eWorldwideF
                                         re
                                          ・ez
                                            ingO
                                               rde
                                                 rs,a
                                                    ndt
                                                      oha
                                                        vin
                                                          g




                                  26
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 31 of 74




 r
 egu
   lard
      isc
        uss
          ion
            swi
              thI
                lya
                  sKhrapunova
                            bou
                              tth
                                eco
                                  nsp
                                    ira
                                      tor
                                        s'e
                                          ffo
                                            rtst
                                               oev
                                                 adet
                                                    heWorldwide

 F
 ree
   zin
     gOr
       der
         san
           dot
             hera
                sse
                  tfr
                    eez
                      es.

       1
       15. Noto
              nlywasS
                    ate
                      rco
                        nsc
                          iou
                            slya
                               war
                                 eth
                                   atu
                                     nde
                                       rth
                                         eWorldwideF
                                                   ree
                                                     zin
                                                       gOr
                                                         der
                                                           s

 Ablyazovsa
          sse
            tsc
              oul
                dno
                  tbed
                     iss
                       ipa
                         ted
                           ,bu
                             tSa
                               tera
                                  lsoa
                                     cti
                                       vel
                                         yas
                                           sis
                                             tedI
                                                lya
                                                  sKhrapunovi
                                                            n

 movingAblyazovsa
                sse
                  tst
                    oev
                      adet
                         heWorldwideF
                                    ree
                                      zin
                                        gOr
                                          der
                                            s.

      1
      16. F
          ore
            xam
              ple
                ,ino
                   rab
                     out2
                        013
                          ,Sa
                            tert
                               rav
                                 ele
                                   dtoMoscowuponI
                                                lya
                                                  ssr
                                                    equ
                                                      estt
                                                         o

 s
 cou
   tlo
     cat
       ion
         sfo
           rin
             ves
               tme
                 ntso
                    fth
                      eSt
                        ole
                          nFu
                            ndsa
                               ndt
                                 oga
                                   the
                                     rin
                                       for
                                         mat
                                           ionf
                                              ord
                                                isp
                                                  osi
                                                    ngo
                                                      fa

 numberofs
         ubs
           tan
             tia
               lre
                 ale
                   sta
                     tea
                       sse
                         tsi
                           nMoscowt
                                  hatwereb
                                         ene
                                           fic
                                             ial
                                               lyownedbyA
                                                        bly
                                                          azo
                                                            van
                                                              d

 s
 ubj
   ectt
      oth
        eWorldwideF
                  ree
                    zin
                      gOr
                        der
                          s.

      1
      17. S
          ate
            rha
              sad
                mit
                  tedt
                     hatt
                        hee
                          xpl
                            ici
                              tpu
                                rpo
                                  seoft
                                      hist
                                         ri
                                          ptoMoscowwast
                                                      oai
                                                        dIl
                                                          yas

 a
 ndAblyazovi
           ndi
             ssi
               pat
                 inga
                    sse
                      tsi
                        nbr
                          eac
                            hoft
                               heWorldwideF
                                          ree
                                            zin
                                              gOr
                                                der
                                                  s.

      1
      18. S
          ate
            rha
              sal
                soa
                  dmi
                    tte
                      dth
                        ath
                          ean
                            dIl
                              yasa
                                 lsor
                                    egu
                                      lar
                                        lyd
                                          isc
                                            uss
                                              edt
                                                heu
                                                  seo
                                                    f

 s
 hil
   ls，t
      ohi
        dea
          ndmovea
                sse
                  tss
                    ubj
                      ectt
                         oth
                           eWorldwideF
                                     ree
                                       zin
                                         gOr
                                           der
                                             s.T
                                               hes
                                                 esh
                                                   il
                                                    lsi
                                                      ncl
                                                        ude
                                                          d

 P
 ete
   lin
     ,ando
         the
           ras
             soc
               iat
                 esofI
                     lya
                       s.

 H.   S
      aterA
          ssist
              edIlya
                   sKhrapunovi
                             nLaunderingt
                                        heS
                                          tol
                                            enFundsThrougha
                                                          tLe
                                                            ast
      F
      iveSepa
            rateSchemesi
                       ntheUni
                             tedSt
                                 ates
                                    .

      1
      19. OnceS
              ate
                rha
                  dag
                    ree
                      dtoh
                         elpI
                            lya
                              sla
                                und
                                  ert
                                    heS
                                      tol
                                        enF
                                          und
                                            sinb
                                               rea
                                                 cho
                                                   fth
                                                     e

 WorldwideF
          ree
            zin
              gOr
                der
                  s,t
                    hep
                      airp
                         lan
                           neda
                              nde
                                xec
                                  ute
                                    das
                                      eri
                                        esofs
                                            che
                                              mest
                                                 hro
                                                   ughwhicht
                                                           he

 S
 tol
   enFundsc
          oul
            dbemovedo
                    utofFBMEBanka
                                ndi
                                  ntoi
                                     nve
                                       stm
                                         ent
                                           sth
                                             atc
                                               oul
                                                 dbem
                                                    one
                                                      tiz
                                                        edo
                                                          r

u
sedf
   oro
     the
       rco
         ‑co
           nsp
             ira
               tosp
                 r u
                   rpo
                     ses
                       .Th
                         esel
                            aun
                              der
                                ingschemesi
                                          ncl
                                            ude
                                              d()TheW
                                                I    orld

H
eal
  thNetworksScheme;(
                   2)TheTrumpSoHoScheme;(
                                        3)ThePCSS
                                                che
                                                  me;(
                                                     4)TheS
                                                          yra
                                                            cus
                                                              e

C
ent
  erScheme;a
           nd(
             5)TheT
                  r
                  i
                  ・

           .
           i     T
                 lteWorldH
                         eal
                           thNetwork~＇ Scheme

      1
      20. Thee
             arl
               ies
                 tschemet
                        hro
                          ughwhichS
                                  ate
                                    ran
                                      dIl
                                        yasi
                                           nve
                                             ste
                                               dth
                                                 eSt
                                                   ole
                                                     nFundsi
                                                           nth
                                                             e



                                   27
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 32 of 74




 U
 nit
   edS
     tat
       eswast
            hro
              ughacompanynamedWorldH
                                   eal
                                     thN
                                       etw
                                         ork   ）
                                           s（WHN

      1
      21. TheWHNSchemer
                      eli
                        edonas
                             eri
                               eso
                                 fsh
                                   ellc
                                      omp
                                        ani
                                          es,a
                                             l
                                             lco
                                               ntr
                                                 oll
                                                   edbyI
                                                       lya
                                                         sor

 byS
   ate
     ran
       d/o
         rRi
           dlo
             ffw
               ork
                 inga
                    tIl
                      yassd
                          ire
                            cti
                              on.

      1
      22. Anumbero
                 fth
                   esee
                      nti
                        tie
                          swerei
                               nco
                                 rpo
                                   rat
                                     edo
                                       rre
                                         pre
                                           sen
                                             tedbyS
                                                  atrsl
                                                    e ong
                                                        tim
                                                          e

 c
 orp
   ora
     tec
       oun
         selb
            ase
              d,l
                ikeS
                   ate
                     r,i
                       nP0
                         1tW
                           ash
                             ing
                               ton
                                 ,NewYork(
                                         theL
                                            oca
                                              lCo
                                                uns
                                                  el．
                                                    ）

      1
      23. T
          hes
            een
              tit
                iesi
                   ncl
                     ude
                       d:

      a
      .     TheSwissPro
                      motionGro
                              up:SPGwasaS wissent
                                                ityb
                                                   ene
                                                     fici
                                                        all
                                                          yownedand
            co
             ntro
                lledbyIl
                       yasKhr
                            apunov.I
                                   norabou
                                         t2 012
                                              ,SPGs ta
                                                     tedth
                                                         ati
                                                           twaschan
                                                                  gin
                                                                    g
            i
            tsnametoS wissRPM"a n
                                de x
                                   ecu
                                     tednumerousdocu
                                                   mentsref
                                                          lec
                                                            tin
                                                              gth
                                                                is
            pur
              port
                 edchang
                       e.

      b
      .     RPMUSA:RPMUSAwasaNewYorke    nt
                                          ityincor~orated bytheL
                                                               ocal
            Cou
              nsel
                 .RPMUSAwasw  holly‑own
                                      edbySPG,w hic hwasi  t
                                                           se
                                                            lfbe
                                                               nefi
                                                                  cial
                                                                     ly
            ownedandc
                    ont
                      rol
                        ledbyIly
                               as.RPMUSAh  adbanka ccountsatJPMorganC hase
            Bank
               ,N.A.（JPMorganChase）
                                  ，i nNewYork.Satera ndR idlof
                                                             fweremanage
                                                                       rs
            ofRPMUSAa ndhadcont
                              roloverRPMUSAsa  ccountsa tJPMorganC h
                                                                   ase.

      c
      .    RPMMaro（Maro） ： MarowasaNewYorke   n
                                              tit
                                                yi n
                                                   corpor
                                                        atedbytheLoc
                                                                   al
           Co
            unse
               l.Marowasi n
                          iti
                            all
                              yowned5 1% byMaroE nt
                                                  erpri
                                                      ses(anen
                                                             tit
                                                               y
           pu
            rpmtedl
                  yownedbyE lv
                             iraKudryasho
                                        va,Ily
                                             asss i
                                                  ste
                                                    r)and49%byRPMUSA.
           恥f
            arohadbankac
                       count
                           sa tJPMorganChas
                                          e,inNewY  ork
                                                      .S at
                                                          erandRidl
                                                                  off
           we
            redire
                 ctor
                    sofMaroandh adcontr
                                      oloverMarosa cco
                                                     untsatJPMorganCha
                                                                     se.

      d
      .    CrownwayLtd（Crownway： CrownwaywasaB
                               ）               el
                                                ize‑
                                                   inco
                                                      rpo
                                                        rat
                                                          eden
                                                             tit
                                                               y,
           adm
             inist
                 ere
                   dbyEeshAggarwala
                                  tt h
                                     ed i
                                        rec
                                          tio
                                            nofIl
                                                yasandAbl
                                                        yazo
                                                           v.
           Crownwaywascon
                        tro
                          lle
                            dbyI l
                                 yas
                                   ,a ndhel
                                          dacco
                                              unt
                                                satFBMEBankf undedby
           th
            eS t
               olenF
                   unds
                      .

      e
      .    ADLUX:ADLUXwasaSw
                           issen
                               tit
                                 yben
                                    efic
                                       iall
                                          yownedandc
                                                   ont
                                                     rol
                                                       ledbyI
                                                            ly
                                                             as
                                                              .
           ADLUXwasfu
                    nde
                      dfro
                         m,amongot
                                 herso
                                     urce
                                        s,theS
                                             tole
                                                nFun
                                                   ds.

      1
      24. W
          hil
            eWHNwash
                   eldo
                      uta
                        sal
                          egi
                            tim
                              atei
                                 nve
                                   stm
                                     enti
                                        nam
                                          edi
                                            cals
                                               tar
                                                 t‑u
                                                   p

company,i
        nfa
          ct
           ,itwasp
                 rim
                   ari
                     lyi
                       nte
                         nde
                           dtocommitf
                                    rau
                                      dont
                                         heU
                                           nit
                                             edS
                                               tat
                                                 esa
                                                   ndt
                                                     opr
                                                       ovi
                                                         de

c
ove
  rtomovet
         heS
           tol
             enFundso
                    uto
                      fFBMEa
                           ndi
                             ntot
                                heU
                                  nit
                                    edS
                                      tat
                                        es,wheret
                                                heS
                                                  tol
                                                    enF
                                                      μnd
                                                        s

c
oul
  dbes
     pen
       tbyt
          hec
            ons
              pir
                ato
                  rs,i
                     ncl
                       udi
                         ngS
                           ate
                             ran
                               dRi
                                 dlo
                                   ff.

      1
      25. WHN(
             andi
                t
                sea
                  rli
                    eri
                      nca
                        rna
                          tio
                            nHe
                              alt
                                hSt
                                  ati
                                    onN
                                      etw
                                        ork
                                          sIn
                                            ter
                                              nat
                                                ion
                                                  al)pu
                                                      叩 0此e
                                                          d



                                    28
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 33 of 74




 t
 obeas
     ta
      rt叫 paimeda
                tin
                  sta
                    lli
                      ngm
                        edi
                          calt
                             est
                               ingd
                                  evi
                                    cesi
                                       nai
                                         rpo
                                           rts
                                             .Inr
                                                eal
                                                  ity
                                                    ,WHNwasp
                                                           artof

 av
  isaf
     rau
       dschemee
              xec
                ute
                  dbyS
                     ate
                       r,R
                         idl
                           off
                             ,an
                               dth
                                 eKhrapunovF
                                           ami
                                             lyt
                                               obuyU
                                                   .S.r
                                                      esi
                                                        den
                                                          cy

 f
 ormemberso
          fth
            eco
              nsp
                ira
                  cyu
                    sin
                      gth
                        eSt
                          ole
                            nFunds(
                                  th          ）
                                    e WHNScheme．

      1
      26. Thev
             isaf
                rau
                  dschemet
                         hro
                           ughWHNwase
                                    xec
                                      ute
                                        dbyh
                                           old
                                             ingo
                                                utE
                                                  lvi
                                                    ra

 K
 udr
   yas
     hov
       a,I
         lysss
           a is
              te
               r,a
                 sth
                   efu
                     nde
                       ran
                         dco
                           ntr
                             oll
                               ingownerofWHN.Ast
                                               hep
                                                 urp
                                                   ort
                                                     edowner

 a
 nds
   our
     ceoff
         und
           sfo
             rth
               esec
                  omp
                    ani
                      es,Kudryashovawass
                                       ubm
                                         itt
                                           edf
                                             ora
                                               nin
                                                 ves
                                                   torv
                                                      isa
                                                        .

      1
      27. Asr
            epo
              rte
                di           ，
                  nMcClatchyDC［t
                               ]her
                                  ea
                                   laimofKhrapunovsi
                                                   nve
                                                     stm
                                                       ent[
                                                          in

 WHN]waso
        bta
          ini
            ngUSr
                esi
                  den
                    cyf
                      ora
                        tle
                          asto
                             nememberoft
                                       hef
                                         ami
                                           ly;t
                                              hecompanys
                                                       ubm
                                                         itt
                                                           ed,

w
itht
   heh
     elpo
        fth
          eon
            eti
              meTrumpa
                     sso
                       cia
                         tes[
                            Sat
                              era
                                ndR
                                  idl
                                    off
                                      l,a
                                        tle
                                          astt
                                             hre
                                               ere
                                                 que
                                                   stst
                                                      oob
                                                        tai
                                                          n

v
isa
  sfo
    rfo
      rei
        gnw
          ork
            ers
              .

      1
      28. A
          cco
            rdi
              ngt          ，S
                oMcClatchyDC a
                             teri
                                nst
                                  all
                                    edR
                                      idl
                                        offa
                                           sth
                                             ecompanysc
                                                      hie
                                                        f

o
per
  ati
    ngo
      ffi
        ce＇a
          r
          ， n
            dRi
              dlo
                fft
                  hens
                     ubm
                       itt
                         edt
                           hre
                             evi
                               saa
                                 ppl
                                   ica
                                     tio
                                       nsf
                                         orh
                                           igh
                                             lys
                                               kil
                                                 ledw
                                                    ork
                                                      ers
                                                        "

ont
  hecompanysb
            eha
              lf,a
                 lls
                   eek
                     ingv
                        isa
                          sfo
                            rth
                              epu
                                rpo
                                  sesofh
                                       iri
                                         ngf
                                           ore
                                             igni
                                                ndi
                                                  vid
                                                    ual
                                                      s

c
onn
  ect
    edt
      oth
        eKhrapunovF
                  ami
                    ly.

      1
      29. I
          ndo
            ings
               o,bynol
                     ate
                       rth
                         ani
                           nora
                              bou
                                tmi
                                  d‑2
                                    012
                                      ,Ri
                                        dlo
                                          ffj
                                            oin
                                              edS
                                                ate
                                                  r,I
                                                    lya
                                                      s

K
hra
  pun
    ov,a
       ndAblyazovi
                 nth
                   eex
                     tan
                       tco
                         nsp
                           ira
                             cyt
                               obr
                                 eac
                                   hth
                                     eWorldwideF
                                               ree
                                                 zin
                                                   gOr
                                                     der
                                                       s.

      1
      30. R
          idl
            off‑whomS
                    ate
                      rde
                        scr
                          ibe
                            dash
                               isr
                                 igh
                                   tha
                                     nd"‑ wasa
                                             war
                                               eofh
                                                  ise
                                                    sse
                                                      nti
                                                        al

r
olei
   nth
     eco
       nsp
         ira
           cyt
             ola
               und
                 ert
                   heS
                     tol
                       enFundsi
                              nvi
                                ola
                                  tio
                                    noft
                                       heWorldwideF
                                                  ree
                                                    zin
                                                      gOr
                                                        der
                                                          s

f
orb
  idd
    ingt
       hed
         iss
           ipa
             tinofAblyazovsa
               o           sse
                             ts.Aso
                                  nem
                                    eas
                                      ureo
                                         fRi
                                           dlo
                                             ffsa
                                                war
                                                  ene
                                                    sso
                                                     ちfhi
                                                        s

r
ole
  ,hef
     req
       uen
         tlycommunicatedw
                        ithI
                           lya
                             san
                               dhi
                                 sco
                                   ‑co
                                     nsp
                                       ira
                                         tor
                                           sth
                                             rou
                                               gho
                                                 ut2012a
                                                       nd2013

r
ega
  rdi
    ngv
      ari
        ousi
           nve
             stm
               ent
                 stol
                    aun
                      dert
                         heS
                           tol
                             enF
                               und
                                 s,a
                                   tti
                                     mesp
                                        rov
                                          idi
                                            ngi
                                              トd
                                              r e
                                                ptha
                                                   nal
                                                     ysi
                                                       sof

s
aidi
   nve
     stm
       ent
         sdi
           rec
             tlyt
                oIl
                  yasa
                     nds
                       eek
                         ingI
                            lyssh
                              a elpi
                                   nco
                                     nce
                                       ali
                                         ngI
                                           lya
                                             ssowni
                                                  nvo
                                                    lve
                                                      men
                                                        t.

Asd
  esc
    rib
      edmoref
            ull
              yinp
                 ara
                   gra
                     ph1
                       05,onv
                            ari
                              ouso
                                 cca
                                   sio
                                     nsR
                                       idl
                                         offa
                                            ske
                                              dSa
                                                terf
                                                   ord
                                                     ue




                                  29
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 34 of 74




 d
 ili
   gen
     cem
       ate
         ria
           lst
             ogi
               vet
                 opo
                   ten
                     tia
                       lbu
                         sin
                           essp
                              art
                                ner
                                  stoa
                                     ssu
                                       aget
                                          hei
                                            rco
                                              nce
                                                rnsa
                                                   bou
                                                     tIl
                                                       yass

 f
 ron
   tcompaniesandt
                hes
                  our
                    ceo
                      fth
                        eirf
                           und
                             s.

      1
      31. 九l
           fcC
             lat
               chy
                 DCsr
                    epo
                      rti
                        ngi
                          sco
                            nfi
                              rme
                                dbyaJ
                                    anu
                                      ary2014l
                                             ett
                                               erfrom

 Kudryashovat
            oSa
              tert
                 han
                   kin
                     ghimf
                         orh
                           isworks
                                 ecu
                                   rin
                                     ghe
                                       rvi
                                         sa.

      1
      32. I
          nfa
            ct
             ,Il
               yas
                 ,Sa
                   ter
                     ,andR
                         idl
                           offc
                              ont
                                rol
                                  ledWHNandt
                                           hes
                                             hel
                                               lco
                                                 mpa
                                                   nie
                                                     sth
                                                       at

 f
 und
   edi
     tine
        ver
          yre
            spe
              ct.WHNwasf
                       und
                         edbyt
                             heS
                               tol
                                 enF
                                   und
                                     s,whichwerea
                                                sse
                                                  tso
                                                    fAblyazov

 ands
    ubj
      ectt
         oth
           eWorldwideF
                     ree
                       zin
                         gOr
                           der
                             s,andn
                                  ott
                                    hos
                                      eof
                                        Kud
                                          rya
                                            sho
                                              va.

      1
      33. T
          hiswasa
                nac
                  toff
                     rau
                       donU
                          nit
                            edS
                              tat
                                esi
                                  mmi
                                    gra
                                      tio
                                        nau
                                          tho
                                            rit
                                              ies
                                                .Ata
                                                   l
                                                   lti
                                                     mes
                                                       ,

 S
 ate
   r,R
     idl
       off
         ,andI
             lya
               sco
                 ntr
                   oll
                     edando
                          per
                            ate
                              dWHN,andknewt
                                          hatKudryashovawasm
                                                           ere
                                                             lya

 f
 igu
   reh
     ead
       .Thec
           ons
             pir
               ato
                 rs,i
                    ncl
                      udi
                        ngS
                          ate
                            randR
                                idl
                                  off
                                    ,kn
                                      owi
                                        ngl
                                          ymi
                                            sre
                                              pre
                                                sen
                                                  ted

 Kudryashovasi
             nvo
               lve
                 men
                   tinWHNi
                         nor
                           dert
                              ose
                                cur
                                  ehe
                                    rani
                                       nve
                                         sto
                                           rvi
                                             sa,whichp
                                                     em1
                                                       i抗e
                                                         dhe
                                                           r

 t
 ore
   mai
     nint
        heU
          nit
            edS
              tat
                es.

      1
      34. S
          ate
            rknowinglym
                      isr
                        epr
                          ese
                            nte
                              dth
                                atKudryashovawast
                                                hes
                                                  our
                                                    ceo
                                                      ffu
                                                        ndsf
                                                           or

 WHN,whena
         tal
           lre
             lev
               antt
                  ime
                    s,S
                      ate
                        rknewt
                             hatKudryashovawasn
                                              eit
                                                hert
                                                   heb
                                                     ene
                                                       fic
                                                         ialowner

 n
 orf
   ond
     erofWHN.

      1
      35. Fore
             xam
               ple
                 ,onJ
                    uly1
                       7,2
                         012
                           ,Sa
                             tere
                                ‑ma
                                  ile
                                    dth
                                      eco
                                        nsp
                                          ira
                                            tor
                                              s'D
                                                uba
                                                  i・ゐa
                                                     sed

a
cco
  unt
    ant.
       ando
          ffs
            hor
              ead
                min
                  ist
                    rat
                      or,A
                         gga
                           rwa
                             l,t
                               '.e
                                 que
                                   sti
                                     ngaw
                                        iret
                                           ran
                                             sfrof t
                                               e   hesumo
                                                        f

$
3,0
  00,
    000
      .00(
         Thr
           eeM
             ill
               ionD
                  oll
                    ar） and al
                      s      e抗e
                               ronl
                                  ett
                                    erh
                                      eadofar
                                            epu
                                              tab
                                                lel
                                                  awf
                                                    irmo
                                                       r

a
cco
  unt
    ingf
       irma
          tte
            sti
              ngt
                hatt
                   hes
                     efu
                       ndsb
                          elo
                            ngt
                              oMr
                                s.K
                                  udr
                                    yas
                                      hov
                                        a.

      1
      36. Att
            het
              imeoft
                   hisc
                      omm
                        uni
                          cat
                            ion
                              ,Sa
                                terknewt
                                       hatt
                                          heS
                                            tol
                                              enFundsd
                                                     idn
                                                       ot

 b
 elo
   ngt
     oKudryashovaandi
                    nst
                      eadb
                         elo
                           nge
                             dtoA
                                bly
                                  azo
                                    v.S
                                      ate
                                        rno
                                          net
                                            hel
                                              essr
                                                 equ
                                                   est
                                                     edt
                                                       his

f
als
  edocumenti
           nor
             dert
                oen
                  abl
                    eth
                      etr
                        ans
                          feroft
                               heS
                                 tol
                                   enFundso
                                          uto     叫t
                                            fFBMEBa andi
                                                       ntot
                                                          he

U
nit
  edS
    tat
      es.




                                   30
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 35 of 74




      1
      37. Asr
            equ
              est
                ed,onAugust2
                           7,2
                             012
                               ,Aggarwale
                                        mai
                                          ledt
                                             heL
                                               oca
                                                 lCo
                                                   uns
                                                     elw
                                                       itha

 J
 et
  te
   rfromUKC
          har
            ter
              edA
                cco
                  unt
                    ant
                      sco
                        nfi
                          rmi
                            ngt
                              hatK
                                 udr
                                   yas
                                     hov
                                       awast
                                           heb
                                             ene
                                               fic
                                                 ialownero
                                                         f

Crownway,whichh
              adt
                ran
                  sfe
                    rre
                      d$3m
                         ill
                           iont
                              oMaroono
                                     rab
                                       outJ
                                          uly2
                                             0,2
                                               012
                                                 .Ag
                                                   gar
                                                     wala
                                                        dde
                                                          d

t
hath
   ewouldc
         our
           iert
              heo
                rig
                  ina
                    lcopyo
                         fth
                           ele
                             tt
                              era
                                sSa
                                  terhada
                                        dvi
                                          sedhimt
                                                odo
                                                  .

      1
      38. I
          nad
            dit
              iont
                 omi
                   sre
                     pre
                       sen
                         tigKudryashovasi
                           n            nvo
                                          lve
                                            men
                                              tinWHNt
                                                    oU.
                                                      S.

i
mmi
  gra
    tio
      nau
        tho
          rit
            ies
              ,Sa
                tera
                   lsot
                      ooks
                         tep
                           stod
                              isg
                                uis
                                  eorr
                                     est
                                       ric
                                         tin
                                           for
                                             mat
                                               iona
                                                  bou
                                                    thi
                                                      sown

i
nvo
  lve
    men
      tinWHN.

      1
      39. F
          ore
            xam
              ple
                ,Sa
                  tere
                     xpl
                       ici
                         tlyc
                            ond
                              iti
                                one
                                  dth
                                    efu
                                      ndi
                                        ngofWHNonap
                                                  led
                                                    geo
                                                      f

s
ecr
  ecyr
     ega
       rdi
         ngb
           othh
              isownc
                   rim
                     ina
                       lpa
                         sta
                           ndt
                             hato
                                fth
                                  eKhrapunovF
                                            ami
                                              ly. Ono
                                                    rab
                                                      out

August1
      7,2
        012
          ,Sa
            terr
               equ
                 ire
                   dth
                     att
                       heC
                         hie
                           fEx
                             ecu
                               tiv
                                 eOf
                                   fic
                                     era
                                       ndP
                                         res
                                           ide
                                             nto
                                               fWHN,

r
esp
  ect
    ive
      ly,e
         xec
           utea
              n Acknowledgment
                             ＇w
                             ， hichs
                                   tat
                                     edt
                                       hatt
                                          heyhad donef
                                                     ul
                                                      ldu
                                                        edi
                                                          lig
                                                            enc
                                                              e

onF
  eli
    xsb
      ack
        gro
          unda
             ndt
               hato
                  fll
                    yasa
                       ndE
                         lvi
                           rが a
                              ndt
                                hata
                                   nIn
                                     ter
                                       nets
                                          ear
                                            cha
                                              lsot
                                                 urn
                                                   sup

a
rti
  cle
    sre
      gar
        din
          gal
            leg
              ati
                onsc
                   onc
                     ern
                       ingI
                          lya
                            sKhrapunova
                                      ndh
                                        isf
                                          ath
                                            er,
                                              "Vi
                                                kto
                                                  r,b
                                                    utt
                                                      hat'
                                                         '
                                                         .[
                                                          i]
                                                           n

t
hee
  ven
    tofa
       nyf
         utu
           red
             isp
               ute
                 ,[WHN]a
                       gre
                         esn
                           ott
                             ous
                               ein
                                 for
                                   mat
                                     ionr
                                        ega
                                          rdi
                                            ngt
                                              hep
                                                asto
                                                   fSa
                                                     ter

a
nd/
  ort
    heKhrapunovst
                ounderminet
                          hei
                            rcr
                              edi
                                bil
                                  ityo
                                     rtou
                                        set
                                          hei
                                            rpa
                                              stt
                                                oex
                                                  tra
                                                    ctas
                                                       ett
                                                         lem
                                                           ent
                                                             ,or

u
set
  hei
    rpa
      sta
        sev
          ide
            nceoft
                 hei
                   rbadc
                       har
                         act
                           er.

      1
      40. WithS
              ate
                ran
                  dRi
                    dlo
                      ffsknowinga
                           ち    id
                                 ,th
                                   eco
                                     nsp
                                       ira
                                         tor
                                           st四1
                                              sfe
                                                rre
                                                  datl
                                                     eas
                                                       t

$
7,2
  74,
    047i
       nSt
         ole
           nFundsi
                 ntot
                    heU
                      nit
                        edS
                          tat
                            est
                              hro
                                ught
                                   heW
                                     I‑I
                                       NSc
                                         hem
                                           e,i
                                             ncl
                                               udi
                                                 ng:

     a
     .     Awiretr
                 ans
                   ferofap
                         pro
                           ximate
                                ly$999
                                     ,90
                                       0fromt
                                            heattorn~y e
                                                       scr
                                                         owa
                                                           cco
                                                             untof
           C
           habr
              ierAvocats（Chab
                            rie
                              r）
                               ，l l
                                  yassSw
                                       issc
                                          oun
                                            sel
                                              ;t oRPMUSAono  rabo
                                                                ut
           J
           une20,201
                   2;5

     b
     .     Awir
              et r
                 ans
                   fero
                      f$3,0
                          00,
                            000fromCrownwaysa
                                            cco
                                              unta
                                                 tFBMEt
                                                      oMaroono
                                                             r
           a
           bou
             tJずu
                ly20,20
                      12;

     c
     .     Aw
            iret
               ran
                 sfe
                   rof$
                      1,2
                        74,
                          147
                            .08f
                               romVILDERsa
                                         cco
                                           unta
                                              tFBMEt
                                                   oRPMUSA

5    T
     hisescrowac
               cou
                 nth a
                     dbeenfun
                            dedbyf
                                 und
                                   str
                                     ans
                                       fer
                                         redf
                                            romVILDERsa
                                                      cco
                                                        unt
                                                          sat
FB恥1
   E,con
       sis
         tin
           go ft
               heSto
                   lenFu
                       nds.


                                  3
                                  1
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 36 of 74




           ono
             rab
               outNovember7
                          ,20
                            12;

      d
      .    Awir
              etran
                  sferof$1,
                          000
                            ,00
                              0fr
                                omVILDERsa
                                         cco
                                           unta
                                              tFBMEt
                                                   oMaroono
                                                          r
           a
           bou
             tJ a
                nuary9,20
                        13;

      e
      .    Awi
             retra
                 nsf
                   erof$
                       300
                         ,000f
                             romVILDERsa
                                       cco
                                         unta
                                            tFBMEt
                                                 oRPMUSAon
           o
           rabou
               tFebru
                    ary2
                       8,201
                           3;and

      f
      .    Awi
             retra
                 nsf
                   erof$7
                        00,00
                            0fromVILDERsa
                                        cco
                                          unta
                                             tFBMEt
                                                  oRPMUSAo
                                                         n
           o
           rabou
               tMarch1,2
                       013.

      1
      41. Eacho
              fth
                eju
                  st‑
                    lis
                      tedt
                         ran
                           sfe
                             rswasp
                                  urp
                                    ort
                                      edl
                                        yani
                                           nve
                                             sti
                                               nen
                                                 tin
                                                   toWHN.I
                                                         nst
                                                           ead
                                                             ,

a
sse
  tfo
    rthi
       nmored
            eta
              ilb
                elo
                  w,mucho
                        fth
                          ismoneyp
                                 ers
                                   ona
                                     llyb
                                        ene
                                          fit
                                            edS
                                              ate
                                                r,R
                                                  idl
                                                    off
                                                      ,an
                                                        d

o
the
  rco
    nsp
      ira
        tor
          s.

      1
      42. I
          nre
            tur
              nfo
                ras
                  sis
                    tin
                      gint
                         hev
                           isaf
                              rau
                                dsc
                                  hem
                                    e,S
                                      ate
                                        r,R
                                          idl
                                            off
                                              ,an
                                                dWHNs

e
xec
  uti
    veswerea
           llo
             wedt
                osp
                  endl
                     avi
                       shl
                         yfromt
                              heS
                                tol
                                  enF
                                    und
                                      str
                                        ans
                                          fer
                                            redi
                                               ntot
                                                  heU
                                                    nit
                                                      ed

S
tat
  esu
    nde
      rth
        eco
          veroft
               heWHNS
                    che
                      me.

      1
      43. S
          ate
            ran
              dRi
                dlo
                  ffe
                    xtr
                      act
                        edm
                          ill
                            ion
                              sinb
                                 ogu
                                   sco
                                     nsu
                                       lti
                                         ngf
                                           eesf
                                              romt
                                                 hes
                                                   eSt
                                                     ole
                                                       n

F
und
  san
    dsp
      entWHNf
            und
              sonp
                 ers
                   ona
                     lex
                       pen
                         dit
                           ure
                             sin
                               clu
                                 din
                                   gex
                                     pen
                                       siv
                                         edi
                                           nne
                                             rs,p
                                                ers
                                                  ona
                                                    l

t
rav
  el,g
     if
      ts
       ,an
         dmi
           lli
             onso
                fdo
                  lla
                    rsi
                      nno
                        n‑b
                          usi
                            nes
                              sre
                                lat
                                  ede
                                    xpe
                                      nse
                                        s.

      1
      44. S
          ate
            rinp
               art
                 icu
                   larwase
                         nri
                           che
                             dfo
                               rhe
                                 lpi
                                   ngl
                                     lya
                                       sla
                                         und
                                           ert
                                             heS
                                               tol
                                                 enF
                                                   und
                                                     sth
                                                       rou
                                                         gh

t
heWHNS
     che
       me.Between2012a
                     nd2
                       013
                         ,Sa
                           ter
                             ,an
                               d/o
                                 rRi
                                   dlo
                                     ffa
                                       cti
                                         nga
                                           tSa
                                             ter
                                               'sd
                                                 ire
                                                   cti
                                                     on,

t
ran
  sfe
    rre
      dhu
        ndr
          edso
             fth
               ous
                 and
                   sofd
                      oll
                        arsi
                           nSt
                             ole
                               nFu
                                 ndst
                                    oGHS,S
                                         ate
                                           r'sw
                                              hol
                                                ly‑
                                                  own
                                                    eda
                                                      nd

c
ont
  rol
    lede
       nti
         ty.

     1
     45. GHSr
            ece
              ive
                datl
                   eas
                     t24t
                        ran
                          sfe
                            rso
                              fSt
                                ole
                                  nFu
                                    nds
                                      ,to
                                        tal
                                          inga
                                             tle
                                               ast$
                                                  1,2
                                                    85,
                                                      300
                                                        .

T
hes
  epa
    yme
      ntsi
         ncl
           ude
             d:

           a
           . At
              ran
                sfe
                  rof$
                     130
                       ,00
                         0f・
                           tomAD
                               LUXono
                                    rab
                                      out恥1
                                          arc
                                            h19
                                              ,20
                                                12;

          b
          . At
             ran
               sfe
                 rof$
                    53,
                      500f
                         romADLUXo
                                 nor
                                   ・ab
                                     outMay8
                                           ,20
                                             12;

           c
           . At
              ran
                sfe
                  rof
                    $43
                      ,00
                        0fr
                          omADLUXo
                                 nora
                                    bou
                                      tJu
                                        ne6
                                          ,20
                                            12;



                                  3
                                  2
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 37 of 74




            d
            . At
               ran
                 sfe
                   rof$
                      43,
                        000f
                           romADLUXon01・a
                                        bou
                                          tJu
                                            ly1
                                              3,2
                                                012
                                                  ;

            e
            . At
               ran
                 sfe
                   rof
                     $43
                       ,00
                         0fr
                           omADLUXono
                                    rab
                                      outAugust2
                                               ,20
                                                 12;

           王 At
              ran
                sfe
                  rof$
                     15,
                       300f
                          romADLUXono
                                    rab
                                      outAugust9
                                               ,20
                                                 12;

           g
           . At
              ran
                sfe
                  rof$
                     73,
                       500f
                          romADLUXono
                                    rab
                                      outA
                                         ugu
                                           st2
                                             9,2
                                               012
                                                 ;

           h
           . At
              ran
                sfe
                  rof$
                     30,
                       000f
                          romRPMUSAono
                                     rab
                                       outS
                                          ept
                                            emb
                                              er6
                                                ,20
                                                  12;

           i
           . At
              ran
                sfe
                  rof$
                     180
                       ,00
                         0fromRPMUSAo
                                    nora
                                       bou
                                         tSe
                                           pte
                                             mbe
                                               r19
                                                 ,20
                                                   12;

           ・
           J At
              ran
                sfe
                  rof
                    $32
                      ,50
                        0fr
                          omRPMUSAono
                                    rab
                                      outO
                                         cto
                                           ber4
                                              ,20
                                                12;

           k
           . At
              ran
                sfe
                  rof
                    $30
                      ,00
                        0fr
                          omRPMUSAo
                                  nora
                                     bou
                                       tOc
                                         tob
                                           er5
                                             ,20
                                               12;

           .
           I At
              ran
                sfe
                  rof$
                     32,
                       500f
                          romRPMUSAono
                                     rab
                                       outDecember3
                                                  1,2
                                                    012
                                                      ;

           m.At
              ran
                sfe
                  rof
                    $30
                      ,00
                        0fr
                          omRPMUSAo
                                  nora
                                     bou
                                       tJa
                                         nua
                                           ry4
                                             ,20
                                               13;

           n
           . At
              ran
                sfe
                  rof
                    $50
                      ,00
                        0fr
                          omRPMUSAo
                                  nora
                                     bou
                                       tJa
                                         nua
                                           ry1
                                             8,2
                                               013
                                                 ;

           o
           . At
              ran
                sfe
                  rof$
                     32,
                       500f
                          romRPMUSAono
                                     rab
                                       outF
                                          ebr
                                            uar
                                              y11
                                                ,20
                                                  13;

           p
           . At
              ran
                sfe
                  rof$
                     33,
                       000f
                          romRPMUSAo
                                   nora
                                      bou
                                        tMarch5
                                              ,20
                                                13;

           q
           . At
              ran
                sfe
                  rof$
                     70,
                       000f
                          romRPMUSAono
                                     rab
                                       outA
                                          prl2 2
                                            i  013
                                                 ;     ラ




           r
           . At
              ran
                sfe
                  rof$
                     27,
                       500f
                          romRPMUSAo
                                   nora
                                      bou
                                        tAp
                                          ril2
                                             ,20
                                               13;

           s
           . At
              ran
                sfe
                  rof$
                     33,
                       000f
                          romRPMUSAono
                                     rab
                                       outMay3
                                             ,20
                                               13;

           t
           . At
              ran
                sfe
                  rof$
                     180
                       ,00
                         0fr
                           omRPMUSAo
                                   nora
                                      bou
                                        tJu
                                          ne3
                                            ,20
                                              13;

           u
           . At
              ran
                sfe
                  rof$
                     30,
                       000f
                          romRPMUSAono
                                     rab
                                       outJ
                                          une3
                                             ,20
                                               13;

           v
           . At
              ran
                sfe
                  rof$
                     30,
                       000fromRPMUSAono
                                      rab
                                        outJ
                                           uly1
                                              1,2
                                                013
                                                  ;an
                                                    d

           w
           . At
              ran
                sfe
                  rof$
                     30,
                       000f
                          romRPMUSAono
                                     rab
                                       outJ
                                          uly2
                                             9,2
                                               013
                                                 .

      1
      46. AnAugust8
                  ,2014b
                       ala
                         nces
                            hee
                              tfo
                                rRJJMUSAd
                                        isc
                                          los
                                            edmoret
                                                  han$
                                                     800
                                                       ,00
                                                         0

p
aidt
   oGHSi
       npu
         rpo
           rte
             dco
               nsu
                 lti
                   ngf
                     eesi
                        nun
                          dertwoy
                                ear
                                  s,f
                                    romt
                                       hato
                                          nee
                                            nti
                                              ty.

      1
      47. GHSi
             swh
               olyowneda
                 l   目 ndc
                         ont
                           rol
                             ledb
                                ySa
                                  ter
                                    .Ass
                                       uch
                                         ,Sa
                                           tersk
                                               now
                                                 led
                                                   geo
                                                     fth
                                                       e



                                  3
                                  3
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 38 of 74




 c
 orr
   uptn
      atu
        reoft
            heS
              tol
                enF
                  und
                    sisi
                       mpu
                         tedt
                            oOHS.

      1
      48. OHSc
             ont
               inu
                 est
                   oho
                     ldsomeo
                           ral
                             loft
                                heS
                                  tol
                                    enF
                                      und
                                        s.

      1
      49. OHSsu
              seoft
                  heS
                    tol
                      enFundsr
                             ema
                               insu
                                  ncl
                                    ear
                                      ,bu
                                        tpu
                                          bli
                                            cre
                                              por
                                                tsi
                                                  ndi
                                                    cat
                                                      eth
                                                        at

 OHSwasp
       art
         ner
           edo
             rdi
               dbu
                 si附 sw
                      ithar
                          ang
                            eofe
                               凶ti
                                 es
                                  ,in
                                    clu
                                      di略 w
                                          ithT
                                             ita
                                               nAt
                                                 las

 M
 anu
   fac
     tur
       ing（T
           ita
             nAt
               las）
                  ，asar
                      ese
                        lle
                          rfo
                            rTi
                              tanA
                                 tla
                                   s.I
                                     nswornt
                                           est
                                             imo
                                               ny,S
                                                  ate
                                                    r

 acknowledgedt
             hatt
                her
                  ewasar
                       ela
                         tio
                           nsh
                             ipb
                               etw
                                 eenOHSa
                                       ndT
                                         ita
                                           nAt
                                             las
                                               ,an
                                                 dth
                                                   atOHSmay

 h
 avemadepaymentst
                oTi
                  tanA
                     tla
                       s.

      1
      50. I
          nad
            dit
              iont
                 oth
                   etr
                     ans
                       fer
                         stoS
                            ate
                              rse
                                nti
                                  tyOHS,S
                                        ate
                                          r,o
                                            rRi
                                              dlo
                                                ffa
                                                  tSa
                                                    ters

 d
 ire
   cti
     on,d
        ist
          rib
            ute
              dmoret
                   han$
                      200
                        ,00
                          0inS
                             tol
                               enFundsf
                                      romRPMUSAt
                                               opayS
                                                   atrsp
                                                     e ers
                                                         ona
                                                           l

 e
 xpe
   nse
     spu
       rpo
         rte
           dlyi
              nco
                nne
                  cti
                    onw
                      ithWHN,i
                             ncl
                               udi
                                 ng:

           a
           . A December26,2012tr
                               ans
                                 fero
                                    f$1
                                      5,0
                                        00fromt
                                              heRPMUSAa
                                                      cco
                                                        untt
                                                           opa
                                                             y
             S
             aterSAmericanExpr
                             ess
                               ;
           b
           . AMarch5
                   ,2013tran
                           sfe
                             rof$
                                15,
                                  000f
                                     romt
                                        heRPMUSAa
                                                cco
                                                  untt
                                                     opa
                                                       y
             S
             atrSAmericanE
               e         xpres
                             s;
           c
           . AJune17,2013tr
                          ans
                            ferof$
                                 100
                                   ,00
                                     0fr
                                       omt
                                         heRPMUSAa
                                                 cco
                                                   untt
                                                      opa
                                                        y
             S
             ate
               r'sAmericanE
                          xpres
                              s;
           d
           . AnOctober1
                      ,2013tr
                            ans
                              ferof$
                                   50,
                                     000f
                                        romt
                                           heRPMUSAa
                                                   cco
                                                     untt
                                                        opa
                                                          y
             Sa
              terSAmericanE
                          xpr
                            ess
                              ;and
           e
           . ANovember4,2013t
                            ran
                              sfe
                                rof$
                                   38,
                                     462fromt
                                            heMaroa
                                                  cco
                                                    untt
                                                       opa
                                                         ySa
                                                           ters
             AmericanE
                     xpr
                       ess
                         .
      1
      51. Whilet
               hec
                 ons
                   pir
                     ato
                       rs,i
                          ncl
                            udi
                              ngS
                                ate
                                  ran
                                    dRi
                                      dlo
                                        ff:t
                                           ran
                                             sfe
                                               rre
                                                 dmoret
                                                      han$7

m
ill
  ionoft
       heS
         tol
           enFundso
                  utofFBMEa
                          ndi
                            ntot
                               heU
                                 nit
                                   edS
                                     tat
                                       esu
                                         nde
                                           rth
                                             egu
                                               iseofi
                                                    nve
                                                      stm
                                                        ent

i
nWHN,i
     nfa
       ct
        ,th
          eco
            nsp
              ira
                tor
                  sth
                    ems
                      elv
                        esknewa
                              nda
                                ckn
                                  owl
                                    edg
                                      edt
                                        hatt
                                           heWHNi
                                                nve
                                                  stm
                                                    ent

i
tse
  lfwasw
       ort
         hba
           rel
             ymoret
                  han$
                     1,0
                       00,
                         000
                           .Accordingt
                                     oani
                                        nte
                                          rna
                                            lRPMUSAb
                                                   ala
                                                     nces
                                                        hee
                                                          t

m
ain
  tai
    nedbyt
         heL
           oca
             lCo
               uns
                 el,a
                    sofDecember3
                               1,2
                                 013
                                   ,RPMUSAv
                                          alu
                                            edt
                                              heWHN

i
nve
  stm
    enta
       t$1
         ,07
           0,9
             70.
               51.

      1
      52. Thesamei
                 nte
                   rna
                     lba
                       lan
                         ces
                           hee
                             tdi
                               scl
                                 ose
                                   d$7
                                     68,
                                       054
                                         .28i
                                            nco
                                              nsu
                                                lti
                                                  ngf
                                                    eest
                                                       o




                                   34
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 39 of 74




 S
 ate
   r'se
      nti
        tyGHSfromRPMUSAi
                       n2013a
                            lon
                              e,a
                                nd$
                                  1,3
                                    26,
                                      374
                                        .50i
                                           not
                                             heru
                                                nex
                                                  pla
                                                    ine
                                                      dwi
                                                        re

 t
 ran
   sfe
     rs.

      1
      53. Ther
             eas
               onf
                 ort
                   hev
                     astd
                        isc
                          rep
                            anc
                              ybe
                                twe
                                  ent
                                    heamountoft
                                              heS
                                                tol
                                                  enF
                                                    und
                                                      s

 t
 ra

 WHNi
    nve
      stm
        enti
           sbe
             cau
               seWHNwasac
                        ove
                          rfo
                            run
                              rel
                                ate
                                  dan
                                    dil
                                      leg
                                        iti
                                          mat
                                            efu
                                              ndst
                                                 ran
                                                   sfe
                                                     rs
                                                      ・.The

 WHNSchemewasac
              ond
                uitf
                   orl
                     aun
                       der
                         ingS
                            tol
                              enF
                                und
                                  s,e
                                    ith
                                      erbyr
                                          out
                                            ingt
                                               hes
                                                 eSt
                                                   ole
                                                     nFu
                                                       nds

 t
 hro
   ught
      heU
        nit
          edS
            tat
              esa
                ndt
                  henb
                     acko
                        ver
                          sea
                            s,o
                              rbya
                                 llo
                                   win
                                     gth
                                       eco
                                         nsp
                                           ira
                                             tor
                                               stos
                                                  pen
                                                    dth
                                                      e

 S
 tol
   enFundsf
          ree
            lyi
              nth
                eUn
                  ite
                    dSt
                      ate
                        s.

      1
      54. Theknowingt
                    ran
                      sfe
                        ran
                          dre
                            cei
                              ptofa
                                  tle
                                    ast$7,
                                         269,
                                            900i
                                               nSt
                                                 ole
                                                   nFundsf
                                                         romt
                                                            he

 a
 cco
   unt
     sofVILDER,Crownway,andC
                           hab
                             rie
                               rtot
                                  hos
                                    eofRPMUSAa
                                             ndMarowasak
                                                       now
                                                         ing

v
iol
  ati
    ono
      fth
        eWorldwideF
                  ree
                    zin
                      gOr
                        der
                          sbyS
                             ate
                               ran
                                 dRi
                                   dlo
                                     ffa
                                       ndt
                                         hei
                                           rco
                                             ‑co
                                               nsp
                                                 ira
                                                   tor
                                                     s.

           i
           i
           .     TheT
                    r蹴npSoHoScheme

      1
      55. Att
            hesamet
                  imeI
                     lya
                       swasl
                           aun
                             der
                               ingt
                                  heS
                                    tol
                                      enFundsw
                                             ithS
                                                ate
                                                  rth
                                                    rou
                                                      ght
                                                        he

WHNScheme,h
          eal
            sowasl
                 aun
                   der
                     ingmoret
                            han$
                               3mi
                                 lli
                                   oni
                                     nSt
                                       ole
                                         nFundst
                                               hro
                                                 ught
                                                    heTrump

SoHop
    roj
      ecti
         nNewY
             ork
               ,de
                 vel
                   ope
                     dbyS
                        ate
                          ran
                            dBa
                              yro
                                ckLLC.

      1
      56. S
          ate
            rwasap
                 art
                   neri
                      nBayrockLLCandh
                                    elda
                                       tle
                                         asta自負yp
                                                erc
                                                  entp
                                                     rof
                                                       iti
                                                         nte
                                                           res
                                                             t

i
nth
  ecompanya
          ndi
            t
            ssu
              bsi
                dia
                  rie
                    s.

      1
      57. A
          tll
            yassd
                ire
                  cti
                    on,o
                       ver$
                          5mi
                            lli
                              oni
                                nSt
                                  ole
                                    nFu
                                      ndswast
                                            ran
                                              sfe
                                                rre
                                                  dfr
                                                    om

Crown
    waysa
        cco
          unta
             tFB
               恥E t
                  oEl
                    vir
                      aKudr
                          ・ya
                            sho
                              vasp
                                 ers
                                   ona
                                     lba
                                       nka
                                         cco
                                           unta
                                              tWe
                                                llsF
                                                   arg
                                                     oon

o
rab
  outA
     pri
       l4,2
          013
            .

      1
      58. I
          lya
            sandS
                ate
                  rwerec
                       onc
                         ern
                           edt
                             hatt
                                hei
                                  rtr
                                    ans
                                      fer
                                        sofS
                                           tol
                                             enFundsi
                                                    ntot
                                                       heU
                                                         nit
                                                           ed

S
tat
  eswouldb
         ede
           lay
             edo
               rha
                 lte
                   dbyi
                      nte
                        rme
                          dia
                            ryb
                              ank
                                sdu
                                  etor
                                     edf
                                       lag
                                         sfo
                                           rmoneyl
                                                 aun
                                                   der
                                                     ing
                                                       .

T
hisf
   earwasb
         ase
           dont
              hef
                actt
                   hato
                      the
                        rtr
                          ans
                            fer
                              sfr
                                omFBMEc
                                      ons
                                        ist
                                          ingofS
                                               tol
                                                 enF
                                                   und
                                                     sha
                                                       d

b
eenp
   rev
     iou
       sl 吋e
         yr c
            tcdbyi
                 nte
                   rme
                     dia
                       ryb
                         ank
                           s.


                                  3
                                  5
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 40 of 74




       1
       59. Asonee
                xam
                  ple
                    ,ono
                       rab
                         outNovember7
                                    ,20
                                      12,as
                                          hel
                                            lcompanynamedT
                                                         elf
                                                           ord

 I
 nte
   rna
     tio
       nalL
          td.（T
              elf
                ord＇
                   ，w
                   ） i
                     tha
                       cco
                         unt
                           satFBME,a
                                   抗emptedt
                                          otr
                                            ans
                                              fero
                                                 νer$10m
                                                       ill
                                                         iont
                                                            o

 a
 cco
   unt
     sinLuxembourga
                  tRo
                    ths
                      chi
                        ldbanki
                              nth
                                enameo
                                     fTr
                                       iad
                                         ouSPYS
                                              .A.（T
                                                  ria
                                                    do．
                                                      u）

       1
       60. Asr
             epo
               rte
                 dbyt
                    heOCCRP,T
                            elf
                              ordwasoneo
                                       fth
                                         esh
                                           ellcompaniest
                                                       hatr
                                                          ece
                                                            ive
                                                              da

 p
 ort
   ionoft
        heS
          tol
            enFundst
                   hatweret~加sferr吋    into   NSWsa
                                                  cco
                                                    unt
                                                      satFBME.

      1
      61. T
          r匂douwasa
                  not
                    hers
                       hel
                         lcompanyc
                                 ont
                                   rol
                                     ledbyI
                                          lya
                                            s,a
                                              ndas
                                                 ubs
                                                   idi
                                                     aryo
                                                        fIl
                                                          yass

 companySDG.Thew
               irefromT
                      elf
                        ordwasr
                              eje
                                cte
                                  dbyt
                                     hei
                                       nte
                                         rme
                                           dia
                                             rybankf
                                                   orc
                                                     omp
                                                       lia
                                                         nce

 r
 eas
   ons
     ,andt
         hec
           ons
             pir
               ato
                 rsweref
                       orc
                         edt
                           ofi
                             ndo
                               the
                                 rmeansbywhicht
                                              otr
                                                ans
                                                  fert
                                                     hes
                                                       efu
                                                         nds
                                                           .

      1
      62. AsT
            ria
              dou
                'sf
                  orm
                    erd
                      ire
                        cto
                          rte
                            sti
                              fie
                                din2
                                   016
                                     :

           AlthoughIwasthes o
                            ledir
                                ecto
                                   ro fT
                                       r旬dou
                                           ,Ilya
                                               swasi nchar
                                                         geof
           Triadousope
                     ration
                          sandi nv
                                 estme
                                     nts
                                       .Iwouldrese
                                                 archinv
                                                       estme
                                                           nt
           opp
             ortun
                 iti
                   es,Ily
                        aswoulds e
                                 lec
                                   twhichdea
                                           lstoinve
                                                  stin
                                                     ,andt h
                                                           en
           hewouldnegot
                      iatethede
                              alando r
                                     gani
                                        zep
                                          aymen
                                              t.

                              F       ＊
                                               *
           FromJ l
                 yas
                   ,Ilearne
                          dt h
                             ata抗emptstot
                                        ran
                                          sferfu
                                               nds[]fromTel
                                                          for
                                                            d
           toTri
               adou,toth
                       enbes en
                              tto[abusi
                                      nes
                                        spart
                                            ner
                                              ],wereun
                                                     succ
                                                        ess
                                                          ful
                                                            ,
           andtha
                tc o
                   rres
                      pondentbank
                                sinLuxembourgrefu
                                                sedtoa
                                                     ccep
                                                        tfund
                                                            s
           fromTelfodsa
                    r   c
                        counts
                             .

      1
      63. Toe
            vad
              eco
                mpl
                  ian
                    ceanda
                         ntimoneyl
                                 au
                                  幽n
                                   der
                                     ingc
                                        hec
                                          ksl
                                            iket
                                               hos
                                                 eth
                                                   ath
                                                     ad

f
rus
  tra
    tedt
       het
         ran
           sfe
             rst
               oTr
                 iad
                   oui
                     nla
                       te2
                         012
                           ,co
                             nsp
                               ira
                                 tor
                                   smi
                                     sch
                                       ara
                                         cte
                                           riz
                                             edt
                                               ran
                                                 sfe
                                                   r 白om
                                                    s・

Crownwayt
        oKudryashovaa
                    spe
                      rso
                        nall
                           oan
                             s.Thet
                                  ran
                                    sfe
                                      rsweren
                                            otl
                                              oan
                                                sandweren
                                                        eve
                                                          r

i
nte
  nde
    dtob
       ere
         pai
           d.Thec
                ons
                  pir
                    ato
                      rsf
                        als
                          elyr
                             epr
                               ese
                                 nte
                                   dth
                                     ena
                                       tur
                                         eoft
                                            hes
                                              etr
                                                ans
                                                  fer
                                                    stoFBME

andc
   orr
     esp
       ond
         entb
            ank
              s,i
                ncl
                  udi
                    ngD
                      eut
                        sch
                          eBankT
                               rus
                                 tCompanyo
                                         fth
                                           eAm
                                             eri
                                               cas
                                                 .

      1
      64. Thep
             urp
               ort
                 edl
                   oanfromCrownwaywasn
                                     eve
                                       rre
                                         pai
                                           dandw
                                               as,i
                                                  nfa
                                                    ct
                                                     ,wr
                                                       itt
                                                         eno
                                                           ff

i
nla
  te2013a
        fte
          rAblyazovwasa
                      rre
                        ste
                          dinF
                             ran
                               ce,a
                                  lon
                                    gwi
                                      thh
                                        und
                                          red
                                            sofm
                                               ill
                                                 ion
                                                   sofd
                                                      oll
                                                        arsi
                                                           n

s
imi
  lar
    ly‑
      fra
        udu
          len
            tlo
              ans
                .

      1
      65. Ono
            rab
              outA
                 pri
                   l16
                     ,20
                       13,l
                          lya
                            st羽1
                              r s
                                fer
                                  redj
                                     usto
                                        ver$
                                           300
                                             ,00
                                               0fromh
                                                    iss
                                                      ist
                                                        ers


                                      36
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 41 of 74




 a
 cco
   untt
      oth
        ees
          cro
            wac
              cou
                n   司anPLLC,aNewYorkr
                 tofJ               eale
                                       sta
                                         teJ
                                           awf
                                             irmwhichr
                                                     epo
                                                       rte
                                                         dly

 h
 and
   ledt
      hem
        ajo
          rit
            yofp
               urc
                 has
                   esi
                     nth
                       e'f
                         rum
                           pSoHod
                                eve
                                  lop
                                    men
                                      tan
                                        dworkedc
                                               los
                                                 elyw
                                                    ithS
                                                       ate
                                                         r

 a
 ndBa
    〕rr
      ockLLC.T
             hist
                ran
                  sfe
                    rre
                      pre
                        sen
                          tedt
                             hedownpaymentont
                                            hre
                                              eun
                                                itsi
                                                   nth
                                                     eTrumpSoHo

 d
 eve
   lop
     metひ
       n he

      1
      66. S
          hor
            tlya
               武er
                 war
                   ds,onA
                        pri
                          l25
                            ,20
                              13,t
                                 hec
                                   ons
                                     pir
                                       ato
                                         rst
                                           ran
                                             sfe
                                               rre
                                                 dcl
                                                   oset
                                                      o$3

 m
 ill
   ionfromKudryashovasa
                      cco
                        untt
                           oth
                             esamee
                                  scr
                                    owa
                                      cco
                                        unto
                                           fJa
                                             janPLLC,r
                                                     epr
                                                       ese
                                                         nti
                                                           ngf
                                                             ul
                                                              l

 paymentont
          heTrumpSoHou
                     nit
                       s.

      1
      67. Ast
            heh
              old
                erofa
                    tle
                      astaf
                          if
                           typ
                             erc
                               entp
                                  rof
                                    iti
                                      nte
                                        res
                                          tinBayrockLLC,S
                                                        ate
                                                          rwas

e
nti
  tle
    dtoandr
          ece
            ive
              dap
                o1t
                  iono
                     fth
                       eSt
                         ole
                           nFundsu
                                 sedt
                                    opu
                                      rch
                                        aset
                                           heTrumpSoHou
                                                      nit
                                                        s.

Duet
   ohi
     scl
       oser
          ela
            tio
              nsh
                ipw
                  ithI
                     lya
                       san
                         dth
                           eKhrapunovF
                                     ami
                                       ly,a
                                          swe
                                            lla
                                              shi
                                                sre
                                                  gul
                                                    ar

d
isc
  uss
    ion
      swi
        thI
          lya
            sre
              gar
                din
                  gth
                    eWorldwideF
                              ree
                                zin
                                  gOr
                                    der
                                      s,S
                                        ate
                                          rknewt
                                               hatt
                                                  hes
                                                    efu
                                                      nds

weret
    ain
      ted
        .

      1
      68. Thet
             ran
               sfe
                 randr
                     ece
                       ipto
                          fov
                            er$
                              5mi
                                lli
                                  oni
                                    nSt
                                      ole
                                        nFundsfromCrownwayS

FBMEa
    cco
      unti
         ntoKudryashovasp
                        ers
                          ona
                            lbanka
                                 cco
                                   unti
                                      nth
                                        eUn
                                          ite
                                            dSt
                                              ate
                                                swasaknowing

v
iol
  ati
    onoft
        heWorldwideF
                   ree
                     zin
                       gOr
                         der
                           sbyS
                              ate
                                r,R
                                  idl
                                    off
                                      ,an
                                        dth
                                          eirc
                                             o‑c
                                               ons
                                                 pir
                                                   ato
                                                     rs.

            i
            i
            i
            :       ThePCSScheme

      1
      69. I
          nan
            oth
              erschemet
                      ola
                        und
                          ert
                            heS
                              tol
                                enF
                                  und
                                    s,S
                                      ate
                                        r,R
                                          idl
                                            off
                                              ,an
                                                dIl
                                                  yasc
                                                     ons
                                                       pir
                                                         ed

t
ous
  eth
    eNewYorkb
            ase
              den
                t
                帽it
                  yRPMUSAt
                         opu
                           rch
                             asea
                                nin
                                  ter
                                    esti
                                       napaymentc
                                                ardp
                                                   roc
                                                     ess
                                                       ing

b
usi
  nes
    snamedC
          rea
            car
              dS.
                A.(
                  the PCSscheme）
                               .Ass
                                  et品目ha
                                       bov
                                         e,RPMUSAwas

b
ene
  fic
    ial
      lyownedbyI
               lya
                 s(t
                   hro
                     ughSPG)andwasc
                                  ont
                                    rol
                                      ledbyi
                                           ts.
                                             dir
                                               ect
                                                 ors
                                                   ,Sa
                                                     tera
                                                        ndR
                                                          idl
                                                            off
                                                              .

      1
      70. I
          nla
            te2
              012
                ,RPMUSAa
                       gre
                         edt
                           opu
                             rch
                               aseam
                                   ajo
                                     rit
                                       yin
                                         ter
                                           esti
                                              nCr
                                                eac
                                                  ardS
                                                     .A.
                                                       ,a

F
ren
  chc
    orp
      ora
        tio
          n,f
            or€5.5 m
                   ill
                     ion
                       .AtS
                          ate
                            r乍 d
                               ire
                                 cti
                                   on,R
                                      idl
                                        offs
                                           ign
                                             edt
                                               hisa
                                                  gre
                                                    eme
                                                      nta
                                                        sRPM

USAsm
    ana
      ger
        .

      1
      71. TheL
             oca
               lCo
                 uns
                   else
                      scr
                        owa
                          cco
                            unlwasd
                                  esi
                                    gna
                                      tedb
                                         yth
                                           eco
                                             nsp
                                               ira
                                                 tor
                                                   sast
                                                      he


                                   37
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 42 of 74




 methodofp
         aym
           ent
             ,an
               dono
                  rab
                    outNovember7
                               ,20
                                 12,$
                                    1,2
                                      74,
                                        147
                                          .08wasw
                                                ire
                                                  dfr
                                                    omt
                                                      he

 a
 cco
   unt
     sofVILDERa   ，onbehalfofSwissRPM，t
              tFBME                   oRPMUSAsa
                                              cco
                                                unta
                                                   tJPMorgan

 C
 has
   e.Ata
       llr
         ele
           van
             tti
               mes
                 ,th
                   eRPMUSAa
                          cco
                            untwasc
                                  ont
                                    rol
                                      ledbyS
                                           ate
                                             ran
                                               dRi
                                                 dlo
                                                   ff.

      1
      72. Ass
            etf
              ort    ，SwissRPM wasanothernamef
                habove                       orSPG,t
                                                   hep
                                                     are
                                                       ntcompany

 ofRPMUSA.

      1
      73. VILDERsf
                 und
                   ingc
                      ons
                        ist
                          edo
                            fmoret
                                 han$90m
                                       ill
                                         iono
                                            fth
                                              eSt
                                                ole
                                                  nFundsa
                                                        nd

 o
 the
   rwr
     ong
       ful
         lyo
           bta
             ine
               dfu
                 ndsofA
                      bly
                        azo
                          van
                            dth
                              eKhrapunovF
                                        ami
                                          ly.

      1
      74. Oneweekl
                 at
                  er
                   ,ono
                      rab
                        outNovember1
                                   3,2
                                     012
                                       ,$1
                                         ,20
                                           0,0
                                             00wast
                                                  ran
                                                    sfe
                                                      rre
                                                        dfr
                                                          om

t
heRPMUSAa
        cco
          untt
             oth
               eLo
                 calC
                    oun
                      selse
                          scr
                            owa
                              cco
                                unt
                                  .

      1
      75. I
          nswornt
                est
                  imo
                    ny,S
                       ate
                         rha
                           sad
                             mit
                               tedt
                                  hatI
                                     lya
                                       sin
                                         for
                                           medhimt
                                                 hatt
                                                    heC
                                                      rea
                                                        car
                                                          d

i
nve
  stm
    entwasf
          und
            edandc
                 ont
                   rol
                     ledbyA
                          bly
                            azo
                              v.

      1
      76. R
          idl
            off
              ,asRPMUSAsmanagerwhoh
                                  ads
                                    ign
                                      edt
                                        hea
                                          gre
                                            eme
                                              ntw
                                                ithC
                                                   rea
                                                     car
                                                       d,

wasl
   ike
     wis
       eawaret
             hatt
                hei
                  nve
                    stm
                      entwasf
                            und
                              eda
                                ndc
                                  ont
                                    rol
                                      ledbyA
                                           bly
                                             azo
                                               v.

      1
      77. Ast
            heC
              rea
                car
                  din
                    ves
                      tme
                        ntn
                          ear
                            edc
                              los
                                ing
                                  ,an
                                    daf
                                      termoret
                                             han$
                                                1.2m
                                                   ill
                                                     ionh
                                                        ad

b
eent
   ran
     sfe
       rre
         din
           tot
             heU
               nit
                 edS
                   tat
                     est
                       opu
                         rpo
                           rte
                             dlyf
                                undt
                                   hei
                                     nve
                                       stm
                                         ent
                                           ,Il
                                             yasr
                                                equ
                                                  est
                                                    edt
                                                      hatt
                                                         he

p
urc
  has
    erofC
        rea
          car
            dbef
               als
                 elyi
                    den
                      tif
                        ieda
                           sLl
                             oy  恥1
                               dLa a
                                   rca
                                     ,ana
                                        sso
                                          cia
                                            teo
                                              fIl
                                                yas
                                                  .Sa
                                                    tera
                                                       gre
                                                         ed

t
opr
  ese
    ntLaMarcaa
             sth
               ebu
                 yer
                   ,wh
                     ileknowingt
                               hat
                                 .La
                                   Mar
                                     cawass
                                          imp
                                            lyas
                                               tra
                                                 wpu
                                                   rch
                                                     ase
                                                       rus
                                                         ed

t
oco
  nce
    alI
      lysandAblyazovsr
        a            olei
                        nth
                          etr
                            ans
                              act
                                ionf
                                   romF
                                      ren
                                        chb
                                          ank
                                            inga
                                               ndr
                                                 egu
                                                   lat
                                                     ory

a
uth
  ori
    tie
      s.

      1
      78. I
          nswornt
                est
                  imo
                    ny,S
                       ate
                         rco
                           nfi
                             rme
                               dhi
                                 sknowledget
                                           hatI
                                              lya
                                                sus
                                                  edLaMarcaa
                                                           sa

s
hi
 llf
   ort
     heC
       rea
         car
           din
             ves
               tme
                 nt,a
                    ndt
                      hatI
                         lya
                           san
                             dAblyazovc
                                      onc
                                        eal
                                          edt
                                            hei
                                              rro
                                                lei
                                                  nth
                                                    e

i
nve
  stm
    entfromF
           ren
             chb
               ank
                 inga
                    ndr
                      egu
                        lat
                          orya
                             uth
                               ori
                                 tie
                                   s.

      1
      79. Ono
            rab
              outA
                 pri
                   l17
                     ,20
                       13,I
                          lya
                            se‑
                              mai
                                ledAggarwalf
                                           romapseudonymouse
                                                           ‑ma
                                                             il




                                  38
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 43 of 74




 a
 cco
   unt
     ,di
       rec
         tin
           gth
             atAggarwalt
                       ran
                         sfe
                           rana
                              ddi
                                tio
                                  nal引 0
                                       ,00
                                         0,0
                                           00oft
                                               heS
                                                 tol
                                                   enFundst
                                                          o

  T
  ech
    ves
      tS.
        A.＇
          ，ane
             nti
               tyi
                 nLaMarcaSn
                          ame
                            ,toc
                               omp
                                 let
                                   eth
                                     eCr
                                       eac
                                         ardt
                                            ran
                                              sac
                                                tio
                                                  n.I
                                                    nth
                                                      esame

 e
 ‑ma
   il,I
      lya
        sad
          mit
            tedt
               ha
                t,while€10 m
                           ill
                             ionwast
                                   obet
                                      ran
                                        sfe
                                          rre
                                            dtoT
                                               ech
                                                 ves
                                                   tun
                                                     dert
                                                        hec
                                                          ove
                                                            rof

 t
 heC
   rea
     car
       dS.
         A.t
           ran
             sac
               tio
                 n,t
                   hea
                     ctu
                       alp
                         urc
                           has
                             epr
                               icewouldb
                                       ecl
                                         ose
                                           rto€5 m
                                                 ill
                                                   ion
                                                     .

      1
      80. Thet
             ran
               sfe
                 ran
                   dre
                     cei
                       pto
                         f$1
                           ,27
                             4,1
                               47.
                                 08i
                                   nSt
                                     ole
                                       nFundsf
                                             romVILDERSFBME

 a
 cco
   untt
      oRPMUSAsa
              cco
                untwasaknowingv
                              iol
                                ati
                                  onoft
                                      heWorldwideF
                                                 ree
                                                   zin
                                                     gOr
                                                       der
                                                         sby

 S
 ate
   randR
       idl
         offandt
               hei
                 rco・c
                     ons
                       pir
                         ato
                           rs.

      1
      81. Thet
             ran
               sfe
                 rof$
                    1,2
                      00,
                        000i
                           nSt
                             ole
                               nFundsf
                                     romRPMUSAsa
                                               cco
                                                 untt
                                                    oth
                                                      eLo
                                                        cal

 C
 oun
   selse
       scr
         owa
           cco
             untwasa
                   lsoaknowingv
                              iol
                                ati
                                  onoft
                                      heWorldwideF
                                                 ree
                                                   zin
                                                     gOr
                                                       der
                                                         sby

 S
 ate
   ran
     dRi
       dlo
         ffa
           ndt
             hei
               rc剛
                 。co
                   nsp
                     ira
                       tor
                         s.

           i
           v
           .     The勾1
                     rac
                       useC
                          ent
                            erScheme

      1
      82. S
          ate
            randR
                idl
                  offa
                     lsoc
                        ons
                          pir
                            edw
                              ithByasandAblyazovt
                                                ola
                                                  und
                                                    ern
                                                      ear
                                                        lytwo

m
ill
  iond
     oll
       arsi
          nSt
            ole
              nFundst
                    hro
                      ughar
                          eale
                             sta
                               tei
                                 nve
                                   stm
                                     enti
                                        nSy
                                          rac
                                            use
                                              ,NewYod

      1
      83. I
          nAp
            ril2
               013
                 ,Sa
                   terp
                      urc
                        has
                          edad
                             isu
                               sedm
                                  ent
                                    alh
                                      eal
                                        thf
                                          aci
                                            lit
                                              yinS
                                                 yra
                                                   cus
                                                     eon

b
eha
  lfo
    fanunnamedi
              nve
                sto
                  rfo
                    r$1
                      ,20
                        0,0
                          00.

      1
      84. Asr
            epo
              rte
                dbyMcClatchyDC,S
                               ate
                                 rmadet
                                      hed
                                        epo
                                          sitont
                                               hei
                                                 nve
                                                   stm
                                                     entbyw
                                                          iri
                                                            ng

$
250
  ,00
    0th
      edaya
          fte
            rth
              esa
                le.McClatchyDCr
                              epm
                                iedt
                                   hatt
                                      hememorandumo
                                                  fsa
                                                    lewass
                                                         ign
                                                           ed

byS
  ate
    rsr
      abb
        ionh
           isb
             eha
               lf.Accordingt
                           osomeonei
                                   nvo
                                     lve
                                       dint
                                          hed
                                            eal      ，Icantt
                                              ,however     el
                                                            l

youwhot
      hep
        art
          ner
            swe
              re,b
                 utIc
                    ant
                      el
                       lyoui
                           twasa
                               nor
                                 gan
                                   iza
                                     tio
                                       nwi
                                         thnor
                                             abb
                                               is.

      1
      85. Whent
              hed
                ealu
                   lti
                     mat
                       elyc
                          los
                            ed,t
                               her
                                 eco
                                   rde
                                     downero
                                           fth
                                             epr
                                               ope
                                                 rtywasaNew

Yorki
    nco
      rpo
        rat
          ede
            nti
              ty,S
                 yra
                   cus
                     eCe
                       nte
                         rLLC（S
                              yra
                                cus
                                  eCe
                                    ntr）
                                      e .S
                                         yra
                                           cus
                                             eCe
                                               nte
                                                 rwasa

s
ubs
  idi
    aryo
       fTr
         iad
           ou,whichi
                   ntu
                     rnwasas
                           ubs
                             idi
                               aryo
                                  fIl
                                    yassS
                                        wis
                                          scompanySDG.

      1
      86. S
          yra
            cus
              eCe
                nte
                  r'sp
                     rin
                       cip
                         alp
                           lac
                             eofb
                                usi
                                  nes
                                    swas1
                                        4Va
                                          nde
                                            rve
                                              nte
                                                rAvenue,S
                                                        uit
                                                          e

2
55,P
   ortW
      ash
        ing
          ton
            ,NewY
                ork
                  .


                                   39
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 44 of 74




       1
       87. S
           ate
             randR
                 idl
                   off
                     wer
                       eea
                         chm
                           ana
                             ger
                               sofS
                                  yra
                                    cus
                                      eCe
                                        nte
                                          r,a
                                            sse
                                              tfo
                                                rthi
                                                   nan

 o
 per
   ati
     nga
       gre
         eme
           ntd
             ate
               dJu
                 ly1
                   ,20
                     13,ande
                           ache
                              xer
                                cis
                                  edc
                                    ont
                                      rolo
                                         verS
                                            yra
                                              cus
                                                eCe
                                                  nte
                                                    randi
                                                        t
                                                        s

 m
 ves
   tme
     nts
       .

      1
      88. TheS
             yra
               cus
                 eCe
                   nte
                     rac
                       qui
                         sit
                           ionwasf
                                 und
                                   edby$
                                       1,9
                                         00,
                                           000t
                                              ran
                                                sfe
                                                  tTe
                                                    dono
                                                       rab
                                                         out

 J
 uly1
    0,2013fromADLUXsa
                    cco
                      unt
                        satC
                           oti
                             1pa
                               gni
                                 ePr
                                   ive
                                     edeC
                                        ons
                                          eil
                                            setdJ
                                                nve
                                                  sti
                                                    sse
                                                      men
                                                        ts

 S
 .A     ）
   .（CPCI， aSwissp
                 riv
                   atebankc
                          ont
                            rol
                              ledbya
                                   nas
                                     soc
                                       iat
                                         eofI
                                            lya
                                              s,t
                                                oth
                                                  ea社o
                                                     rne
                                                       yes
                                                         cro
                                                           w

 a
 cco
   untofMoses& S
               ing
                 erLLP,oneofS
                            ate
                              rsl
                                ong
                                  tim
                                    elawf
                                        irm
                                          s.S
                                            ate
                                              rsl
                                                ong
                                                  tim
                                                    eco
                                                      uns
                                                        el,

 i
 ncl
   udi
     ngf
       orh
         ・isnumerousc
                    rim
                      ina
                        lma
                          tte
                            rs,i
                               saw
                                 ellknownandp
                                        圃   rom
                                              ine
                                                ntp
                                                  a1t
                                                    nera
                                                       tMoses&

 S
 ing
   erandh
        eadoft
             hef
               irmsw
                   hit
                     e‑c
                       oll
                         arp
                           rac
                             tic
                               e.

      1
      89. I
          nswornt
                est
                  imo
                    ny,S
                       ate
                         rad
                           mit
                             tedt
                                hath
                                   epe
                                     rso
                                       nal
                                         lys
                                           our
                                             cedt
                                                heS
                                                  yra
                                                    cus
                                                      eCe
                                                        nte
                                                          r

 a
 cqu
   isi
     tio
       n,andt
            hatt
               hef
                 und
                   ingf
                      ort
                        hei
                          nve
                            stm
                              entcames
                                     ole
                                       lyfrom t
                                              heKhrapunovg
                                                         rou
                                                           pof

 c
 omp
   ani
     es. 円




      1
      90. Thet
             ran
               sfe
                 randr
                     ece
                       ipto
                          f$1
                            ,90
                              0,0
                                00i
                                  nSt
                                    ole
                                      nFundsfromAD
                                                 LUXsCPCI

 a
 cco
   untwasaknowingv
                 iol
                   ati
                     onoft
                         heWorldwideF
                                    ree
                                      zin
                                        gOr
                                          der
                                            sbyS
                                               ate
                                                 r,R
                                                   idl
                                                     off
                                                       ,an
                                                         dth
                                                           eir

oc
c o
  nsp
    ira
      tor
        s.

             v
             .   TheT
                    ri‑
                      Cou
                        nちvMallScheme

      1
      91. Thes
             ing
               lel
                 arg
                   esti
                      nve
                        stm
                          ento
                             fth
                               eSt
                                 ole
                                   nFundsbyS
                                           ate
                                             randRidI
                                                    off
                                                      、wasthen
                                                             ト

CountyM
      allScheme,e
                xec
                  ute
                    dinm
                       id‑
                         201
                           3.

      1
      92. I
          nth
            iss
              che
                me,t
                   hec
                     ons
                       pir
                         ato
                           rs,i
                              ncl
                                udi
                                  ngS
                                    ate
                                      r,R
                                        idl
                                          off
                                            ,andl
                                                lya
                                                  s,l
                                                    aun
                                                      der
                                                        ed

a
ppr
  oxi
    mat
      ely$30m
            ill
              ioni
                 nSt
                   ole
                     nFundsfromT
                               elf
                                 ordSFBMEa
                                         cco
                                           untt
                                              hro
                                                ught
                                                   hep
                                                     urc
                                                       has
                                                         e

andr
   api
     di・
       es
        al
         eofd
            ebtont
                 heT
                   riCountyM
                           all
                             ,as
                               hop
                                 pin
                                   gma
                                     lll
                                       oca
                                         tedi
                                            nCi
                                              nci
                                                nna
                                                  ti,O
                                                     hio
                                                       .

                 1
                 .    Sat
                        erandlミidlo
                                  ffLaunderedお1 oreThan$30Millio
                                                               n
                      i
                      ntot h
                           eTri‑CountyMall,QuicklySoldI
                                                      tforaBig
                      P
                      rofit
                          ,andP aidThemselvesandOthersHandsomely.

      1
      93. Thel
             'ri
               ‑Co
                 unt
                   yMa
                     lli
                       sas
                         hop
                           pin
                             gma
                               lli
                                 nora
                                    rou
                                      ndC
                                        inc
                                          inn
                                            ati
                                              ,Oh
                                                io.I
                                                   nea
                                                     rly


                                   40
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 45 of 74




 2
 013
   ,an
     oteont
          heTr
             トCountyM
                    all(
                       th     ） wash
                         e Note    eldbyat
                                         hir
                                           d‑p
                                             a向rl
                                                end
                                                  er(
                                                    the

 N
 ote
   hol
     de．
       ）
       r

      1
      94. Duet
             obu
               sin
                 essd
                    iff
                      icu
                        lti
                          es,t
                             heN
                               ote
                                 hol
                                   ders
                                      oug
                                        htt
                                          ose
                                            llt
                                              heNotet
                                                    oth
                                                      ehi
                                                        ghe
                                                          st

 b
 idd
   er.F
      ort
        hispu
            中os
              e,t
                heN
                  ote
                    hol
                      derSl
                          oans
                             erv
                               ice
                                 rre
                                   tai
                                     nedah
                                         igh
                                           ly‑
                                             res
                                               pec
                                                 tedr
                                                    eale
                                                       sta
                                                         te

 a
 dvi
   sor
     yfi
       rm(
         theR
            ealE
               sta
                 teA
                   dvi
                     so）t
                       r oc
                          ond
                            uctab
                                idd
                                  ingp
                                     roc
                                       essf
                                          ort
                                            hes
                                              aleo
                                                 fth
                                                   eNo
                                                     te.

      1
      95. Thec
             ons
               pir
                 ato
                   rs,i
                      ncl
                        udi
                          ngS
                            ate
                              ran
                                dRi
                                  dlo
                                    ff,c
                                       ons
                                         pir
                                           edt
                                             ola
                                               und
                                                 erpa
                                                    此oft
                                                       he

 S
 tol
   enFundsbyp
            urc
              has
                ingandr
                      ese
                        lli
                          ngt
                            heN
                              ote
                                .Byp
                                   urc
                                     has
                                       ingt
                                          heNotew
                                                ithS
                                                   tol
                                                     enF
                                                       und
                                                         s,

 andt
    henr
       ese
         lli
           ngt
             heNoteandd
                      ire
                        cti
                          ngt
                            her
                              esu
                                lti
                                  ngs
                                    alep
                                       roc
                                         eed
                                           sin
                                             tot
                                               hel
                                                 egi
                                                   tim
                                                     atef
                                                        ina
                                                          nci
                                                            al

 s
 yst
   em,t
      hec
        ons
          pir
            ato
              rshopedt
                     ola
                       und
                         eras
                            ign
                              ifi
                                can
                                  tpo
                                    1ti
                                      ono
                                        fth
                                          eSt
                                            ole
                                              nFundsi
                                                    non
                                                      ede
                                                        al,

 r
 esu
   lti
     ngi
       nas
         ubs
           tan
             tia
               lamounto
                      fmoneyt
                            hatt
                               heyc
                                  oul
                                    dcl
                                      aimo
                                         rig
                                           ina
                                             tedfromar
                                                     eale
                                                        sta
                                                          te

t
ran
  sac
    tio
      nandwast
             her
               efo
                 reu
                   nta
                     int
                       ed.

      1
      96. Toe
            xec
              utet
                 hiss
                    che
                      me,a
                         tth
                           edi
                             rec
                               tio
                                 nofS
                                    ate
                                      ran
                                        dRi
                                          dlo
                                            ff,t
                                               heL
                                                 oca
                                                   lCo
                                                     uns
                                                       el

c
rea
  tedas
      hel
        lcompanyf
                ort
                  heNotea
                        cqu
                          isi
                            tio
                              nnamedT
                                    ri‑
                                      Cou
                                        ntyM
                                           allI
                                              nve
                                                sto
                                                  rsLLC

（TCMI"),ono
          rab
            outA
               pri
                 l22
                   ,20
                     13. TCMIwasas
                                 ubs
                                   idi
                                     aryo
                                        fTr
                                          iad
                                            ou,whichi
                                                    ntu
                                                      rnwasa

s
ubs
  idi
    aryo
       fIl
         yassS
             wis
               scompanySDG.

      1
      97. TCMI'sp
                rin
                  cip
                    alp
                      lac
                        eofb
                           usi
                             nes
                               swas630F
                                      ift
                                        hAv
                                          enu
                                            e,NewY
                                                 ork
                                                   ,NewY
                                                       ork
                                                         .

      1
      98. Ata
            llr
              ele
                van
                  tti
                    mes
                      ,Ri
                        dlo
                          ffa
                            cte
                              datS
                                 ate
                                   rsd
                                     ire
                                       cti
                                         ona
                                           ndmades
                                                 tat
                                                   eme
                                                     ntson

S
ate
  r'sb
     eha
       lfa
         nd/
           ora
             tSa
               tersd
                   ire
                     cti
                       oni
                         nco
                           nne
                             cti
                               onw
                                 itht
                                    heT
                                      ri‑
                                        Cou
                                          ntyM
                                             allScheme.I
                                                       n

d
oin
  gso
    ,Ri
      dlo
        ffh
          elp
            edh
              ideS
                 ate
                   rsi
                     nvo
                       lve
                         men
                           tint
                              heT
                                ri‑
                                  Cou
                                    ntyM
                                       allSchemeb
                                                eca
                                                  useS
                                                     ate
                                                       rs

n
oto
  rio
    usc
      rim
        ina
          lba
            ckg
              rou
                ndwouldh
                       aver
                          ais
                            edar
                               edf
                                 lagt
                                    oco
                                      unt
                                        erp
                                          art
                                            iesi
                                               nad
                                                 ealoft
                                                      his

m
agn
  itu
    de.Tot
         hise
            nd,n
               eit
                 herS
                    ate
                      r,I
                        lya
                          s,n
                            orAblyazova
                                      rem
                                        ent
                                          ion
                                            edanywherei
                                                      nTCMI's

o
per
  ati
    nga
      gre
        eme
          nt.

      1
      99. Fort
             hisr
                eas
                  on,R
                     idl
                       offwasmademanagerofTCMI,d
                                               esp
                                                 iteh
                                                    iss
                                                      ubo
                                                        rdi
                                                          nat
                                                            e




                                  4
                                  1
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 46 of 74




p
osi
  tio
    ntoS
       ate
         rint
            hec
              ons
                pir
                  acy
                    .

      2
      00. WhileS
               ate
                 rwasn
                     eit
                       hera
                          nof
                            fic
                              ern
                                ord
                                  ire
                                    cto
                                      rofTCMI,h
                                              ewasg
                                                  ive
                                                    napowero
                                                           f

a
tto
  rne
    yov
      erTCMIono
              rab
                outJ
                   une2
                      3,2
                        013
                          .

      2
      01. Ono
            rab
              outt
                 hesamed
                       ate
                         ,Ri
                           dlo
                             ffa
                               lsowasg
                                     ive
                                       npowerofa
                                               tto
                                                 rne
                                                   yov
                                                     erTCMI.

      2
      02. Ono
            rab
              outA
                 pri
                   l16
                     ,20
                       13,R
                          idl
                            off
                              ,onb
                                 eha
                                   lfofTCMIa
                                           nda
                                             tSa
                                               tersd
                                                   ire
                                                     cti
                                                       on,

s
ubm
  itt
    edbyか m
          ailab
              idp
                ack
                  agef
                     ort
                       hep
                         urc
                           has
                             eoft
                                heNotet
                                      oth
                                        eRe
                                          alE
                                            sta
                                              teA
                                                dvi
                                                  sor(
                                                     the

 B
 idP
   ack
     ag）
       e．

      2
      03. TheB
             idP
               ack
                 agewasm
                       ate
                         r匂l
                           lyf
                             als
                               ean
                                 dmi
                                   sle
                                     adi
                                       ngi
                                         nmu
                                           lti
                                             pler
                                                esp
                                                  ect
                                                    s:

      a
      .    TheBidPackagewassub
                             mitt
                                edbyR
                                    idlof
                                        fpur
                                           porte
                                               dlyonbeh
                                                      alfoft
                                                           he SDG
           Inve
              stmen
                  tFund.I nt
                           rut
                             h,nosu
                                  chen
                                     tit
                                       yexi
                                          sted
                                             ,andRidl
                                                    offwasac
                                                           tin
                                                             gon
           beh
             alfofTCMI.

      b
      .    Onp ag
                es1a nd5ofab roc
                               hurei n
                                     clud
                                        edinth
                                             eB idPackage,th
                                                           eSDGI  nves
                                                                     tme
                                                                       nt
           Fundwasd es
                     cribe
                         dasa LuxembourgS IF，ors p
                                                 ecia
                                                    lize
                                                       di nve
                                                            stmentfu
                                                                   nd.In
           tr
            uth
              ,therewasnoSDGI  nves
                                  tmentFundaut
                                             horize
                                                  du nde
                                                       rt h
                                                          el aw
                                                              so f
           Luxembourgtoopera
                           teasas pe
                                   cial
                                      ize
                                        di n
                                           vestm
                                               entfund,norwast h
                                                               erea
                                                                  lSDG
           eve
             ras pe
                  ciali
                      zedinves
                             tmentfun
                                    d.

      c
      .    TheBidPackagei nc
                           lud
                             edal e
                                  tte
                                    rfromTCMl'sd i
                                                 rec
                                                   tortha
                                                        ts t
                                                           atedth
                                                                atthe SDG
           Inves
               tmentFund"hadsuffi
                                cie
                                  ntinvest
                                         mentcap
                                               aci
                                                 tytoenablei
                                                           tt oinv
                                                                 estupto
           $1.5bi
                lli
                  on.Intr
                        uth
                          ,nomoret han$440mill
                                             ionwasavai
                                                      labletoinv
                                                               est
                                                                 ,i nthe
           formoftheStol
                       enF u
                           nds,andal
                                   li n
                                      vestme
                                           ntswereownedbys hel
                                                             lc ompani
                                                                     eso f
           SDG,a sthe
                    rewasnos uchfundaut
                                      horiz
                                          edunderth
                                                  el a
                                                     wso、fLuxembourg.

     d
     .     Pages5a nd7oft hesamebrochur
                                      ei n
                                         cludedintheBidPackagest
                                                               .a
                                                                tedthatt
                                                                       he
            Fundsa ct
                    ivi
                      tie
                        sw il
                            lbel e
                                 dbyCEON  icolasBourg"andothe
                                                            rs.Intru
                                                                   th,al
                                                                       l
           invest
                mentact
                      ivit
                         iesofthecon
                                   spir
                                      ator
                                         s,includin
                                                  gt h
                                                     roughTCMI,werel edby
           cons
              pirat
                  orsIlya
                        sK hrapu
                               nov,Sate
                                      r,andR i
                                             dloff
                                                 ,o p
                                                    erat
                                                       inginconc
                                                               ertwith
           MukhtarAblyazovi nord
                               ertobreachtheWorldwideFreezi
                                                          ngOrders
                                                                 .T hiswas
           notdiscl
                  osedintheBidPackage
                                    .

     e
     .     PageI0thesamebroc
                           huredesc
                                  rib
                                    eda managementproce
                                                      ss"andsta
                                                              tedth
                                                                  atal
                                                                     l
           inve
              stmen
                  tdecis
                       ion
                         sweremadebya n SDGI FInvestm
                                                    entCommit
                                                            tee."Intr
                                                                    uth
                                                                      ,
           th
            erewasneit
                     heramanagementpr
                                    oce
                                      ssnorani n
                                               vestme
                                                    ntcommi
                                                          ttee,andal
                                                                   l
           inve
              stme
                 ntdecis
                       ion
                         sweremadebyAblyazovandI l
                                                 yasKhrap
                                                        unov.

     f
     .     P
           ages16to17oft
                       hesamebroc
                                huredescr
                                        ibedasup
                                               port
                                                  ingfu
                                                      ndinve
                                                           stme
                                                              nt
           c
           all
             ed"Igl
                  oo.Int
                       rut
                         ht h
                            eI gl
                                ooi  n
                                     vestm
                                         entwasanasse
                                                    tac
                                                      qui
                                                        redbya
           s
           ubsi
              dia
                ryofSDGusingapo
                              rtio
                                 no ftheS
                                        tolenF
                                             unds.Thi
                                                    swasnotdi
                                                            scl
                                                              ose
                                                                din


                                    42
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 47 of 74




            t
            heB
              idP
                ack
                  age
                    .

      g
      .     Pa
             ges1 8to19ofthesamebroch
                                    uredesc
                                          ribe
                                             das up
                                                  p011in
                                                       gf u
                                                          ndinve
                                                               stmen
                                                                   t
            c
            alldN
               e   i
                   kkiBeach."Intr
                                uth
                                  ,theN i
                                        kkiBeach"inves
                                                     tmentwasanass
                                                                 et
            a
            cquire
                 dbyas ubsi
                          diar
                             yofSDGu  s
                                      ingapor
                                            tionoftheSto
                                                       lenFun
                                                            ds.Thiswasn
                                                                      ot
            d
            isclo
                sedintheBidPacka
                               ge.

      h
      .     Pa
             ges20to21ofthesamebroch
                                   uredesc
                                         ribedafundinve
                                                      stmentcall
                                                               ed
            Flat
               ote
                 l.Intr
                      uth
                        ,theF l
                              atot
                                 eli nve
                                       stmen
                                           twasa nass
                                                    etacqui
                                                          r e
                                                            dbya
            s
            ubsi
               diar
                  yofSDGu sin
                            gap o
                                rtio
                                   no ft
                                       heStolenF
                                               unds.Thiswasn otdis
                                                                 clo
                                                                   sedi
                                                                      n
            t
            heBidPack
                    age
                      .

      i
      .     Con
              trarytotherepr
                           esen
                              tation
                                   sint hebrochu
                                               reinclud
                                                      edint
                                                          heBidP a
                                                                 ckag
                                                                    e,t h
                                                                        e
            SDGI nve
                   s t
                     mentFundd idnotdevelopt h
                                             eFla
                                                tot
                                                  el 前h
                                                    ;r  e
                                                        r,t
                                                          hepro
                                                              jectwasJedby
            aloc
               alNewYorkr  ea
                            lestat
                                 ed e
                                    veloper.As ub
                                                sid
                                                  iaryofSDGacquire
                                                                 dam i
                                                                     nority
            owner
                shipinte
                       res
                         tinaF la
                                tote
                                   lh o
                                      ldi n
                                          gcompany,u s
                                                     ingapo
                                                          rti
                                                            ono fth
                                                                  eStole
                                                                       n
            Fu
             nds.Thiswasn otdis
                              closedintheBi dPac
                                               kage.

      j
      .    Thebrochur
                    ei nclud
                           edintheBidPackages ta
                                               tedtha
                                                    tSDGI  nvest
                                                               m e
                                                                 ntFunds
           inve
              stmen
                  ti ntheFlat
                            otlwas 2
                              e       9
                                      0,5mill
                                            ion."Intr
                                                    uth
                                                      ,T e
                                                         lfordhadi nv
                                                                    ested
           appr
              oxima
                  t e
                    l y$35millio
                               ni nStole
                                       nFundsint heFl
                                                    ato
                                                      telproj
                                                            ectthrough
           Tr
            iado,SDGss
                u        ubs
                           idia
                              ry.A lthoughTria
                                             dousi nt
                                                    ern
                                                      alfinan
                                                            cialsvaluedit
                                                                        s
           st
            akeintheFlato
                        telatsig
                               nific
                                   antl
                                      ymoret hanthe$35milli
                                                          oni n
                                                              veste
                                                                  d,T ri
                                                                       adou
           nev
             ervalueditsstak
                           eint h
                                eF l
                                   atot
                                      elatanythingre
                                                   motelyclos
                                                            eto$ 290.
                                                                    5m ill
                                                                         ion
                                                                           .
           Th
            iswasn otd i
                       sclos
                           edintheB idPacka
                                          ge.

      k
      .    Pag
             es22t o23o fthebrochur
                                  ei nc
                                      lud
                                        edi nth
                                              eB idP ack
                                                       agedes~ribed t
                                                                    heSDG
           Inv
             estmentFunda se s
                             tablis
                                  hedinLuxembourg，＇ re
                                                     gulat
                                                         edby t heCommission
           f
           ortheSurvei
                     lanceoftheFinanci
                                     alSector('CSSF）， anda s pe
                                                              cialized
           in
            vestmen
                  tf und
                       "t ha
                           tc a
                              np rov
                                   ideinve
                                         s t
                                           orst a
                                                xr at
                                                    esaslowa s0.01% .Int r
                                                                         uth
                                                                           ,
           t
           herewasno SDGI   nv
                             estmentFund S IFes
                                              tablish
                                                    edinLuxembourga  tth
                                                                       at
           t
           ime,norwass uchaf u
                             ndr eg
                                  ulate
                                      dbyt heCSSFa soft h
                                                        ed a
                                                           teoft heBid
           P
           ackage.Ass e
                      tf o
                         rthabove,SDGi ts
                                        elfwasnotaS IF,eit
                                                         her
                                                           .T hiswasn ot
           d
           isclo
               sedintheBidP acka
                               ge.

      .
      1    Page24oft h
                     ebroc
                         hurei n
                               clu
                                 dedintheBi
                                          dPackagestat
                                                     edthatth
                                                            eSDG
           Inves
               tmentFundwasf u
                             ndedbyouts
                                      ideinv
                                           esto
                                              rs.I
                                                 ntru
                                                    th,therewer
                                                              enosuch
           inv
             est
               ors,andal
                       las
                         setsweretho
                                   seofAblyazovandhi
                                                   sc o
                                                      nspi
                                                         rato
                                                            rs,in
                                                                clu
                                                                  din
                                                                    g
           th
            eS to
                lenFunds
                       .Thiswasn o
                                 tdiscl
                                      osedi
                                          nt h
                                             eBidPackage
                                                       .

      m.   Nowhered
                  idth
                     eBidPackagedi
                                 scl
                                   oseth
                                       atth
                                          eSt
                                            ole
                                              nFundst
                                                    obei
                                                       nve
                                                         ste
                                                           dwere
           sub
             jec
               ttoth
                   eWorldwideFr
                              eez
                                ingOrd
                                     ers.

      n
      .    Nowheredidt
                     heBidPackagedi
                                  scl
                                    oseth
                                        atAblyazovsas
                                                    set
                                                      s,i
                                                        ncl
                                                          udi
                                                            ngt
                                                              he
           Sto
             lenFun
                  ds,weresu
                          bjecttot
                                 heRece
                                      ivers
                                          hipOrder
                                                 s.

      o
      .    Nowheredi
                   dtheBidPackagedi
                                  scl
                                    oset
                                       ha
                                        t,pur
                                            suanttoth
                                                    eWorldwideF
                                                              reezi
                                                                  ng
           Orde
              rsandRec
                     eiver
                         shipOrde
                                rs,BTABank'
                                          sa ff
                                              irma
                                                 tiv
                                                   ec o
                                                      nse
                                                        ntwasrequ
                                                                ired


                                    4
                                    3
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 48 of 74




            f
            oranyt
                 ran
                   sfe
                     r,d
                       isp
                         osa
                           l,o
                             rdi
                               ssi
                                 pat
                                   ionofanyofAblyazovsa
                                                      sse
                                                        ts,i
                                                           ncl
                                                             udi
                                                               ngt
                                                                 he
            S
            tol
              enFund
                   s.

      2
      04. Ata
            l
            lre
              lev
                antt
                   ime
                     s,S
                       ate
                         ran
                           dRidloffknewt
                                       hatt
                                          heB
                                            idP
                                              ack
                                                agec
                                                   ont
                                                     ain
                                                       ed

 m
 ate
   ria
     llyf
        als
          ean
            dmi
              sle
                adi
                  ngs
                    tat
                      eme
                        nts
                          ,an
                            dom
                              iss
                                ion
                                  sth
                                    atr
                                      end
                                        ere
                                          dth
                                            eBidP
                                                ack
                                                  age

 m
 ate
   ria
     llyf
        als
          ean
            dmi
              sle
                adi
                  ng.

      2
      05. TheR
             ealE
                sta
                  teA
                    dvi
                      sorr
                         eli
                           edont
                               heB
                                 idP
                                   ack
                                     agei
                                        ncr
                                          it
                                           ic
                                            alr
                                              esp
                                                ect
                                                  s:t
                                                    heR
                                                      eal

 E
 sta
   teA
     dvi
       sorwaso
             bli
               gat
                 edt
                   o,a
                     ndd
                       id,c
                          ond
                            uctd
                               ued
                                 ili
                                   gen
                                     ceonTCMIsp
                                              rop
                                                osa
                                                  l,i
                                                    ncl
                                                      udi
                                                        ng

 t
 heB
   idP
     ack
       age
         ,whichi
               ncl
                 ude
                   din
                     ves
                       tig
                         ati
                           ngandc
                                ont
                                  act
                                    ings
                                       our
                                         cesa
                                            sap
                                              pro
                                                pri
                                                  ate
                                                    .Hadt
                                                        heB
                                                          id

 P
 ack
   aget
      rut
        hfu
          llyd
             isc
               los
                 edt
                   hatS
                      ate
                        randR
                            idl
                              off
                                wer
                                  ein
                                    ves
                                      tin
                                        gth
                                          eSt
                                            ole
                                              nFundsonb
                                                      eha
                                                        lfo
                                                          f

 A
 bly
   azo
     v,whowass
             ubj
               ectt
                  oth
                    eWorldwideF
                              ree
                                zin
                                  gOr
                                    der
                                      san
                                        dwhosea
                                              sse
                                                tsc
                                                  oul
                                                    dbe

t
ran
  sfe
    rre
      don
        lyw
          it  A sc
            hBT  ons
                   ent
                     ,th
                       eRe
                         alE
                           sta
                             teA
                               dvi
                                 sor
                                   swouldr
                                         eas
                                           ona
                                             blyh
                                                avec
                                                   ont
                                                     act
                                                       ed

BT
 Aan
   d/o
     rth
       eRe
         cei
           ver
             stod
                ete
                  rmi
                    new
                      het
                        herBTAh
                              adc
                                ons
                                  ent
                                    edt
                                      oth
                                        isu
                                          seo
                                            fth
                                              eSt
                                                ole
                                                  n

F
und
  s.O
    the
      rwi
        se,t
           heywouldn
                   oth
                     avea
                        cce
                          pte
                            dTCMI'sp
                                   rop
                                     osa
                                       l.

      2
      06. S
          ate
            ran
              dRi
                dlo
                  ffd
                    raf
                      tedt
                         heBidP
                              ack
                                agei
                                   namanners
                                           pec
                                             ifi
                                               cal
                                                 lyd
                                                   esi
                                                     gne
                                                       dno
                                                         tto

a
rou
  set
    hes
      usp
        ici
          onsoft
               heKazakhE
                       nti
                         tie
                           sorac
                               las
                                 sofp
                                    ers
                                      onsi
                                         ncl
                                           udi
                                             ngt
                                               hem
                                                 .Sa
                                                   tera
                                                      nd

R
idl
  offknewt
         hatt
            heKazakhE
                    nti
                      tie
                        swerea
                             cti
                               vel
                                 yin
                                   ves
                                     tig
                                       ati
                                         ngt
                                           heKhrapunovs a
                                                        nd

Ablyazovsi
         nve
           stm
             enta
                cti
                  vit
                    ies
                      .

      2
      07. Ono
            rab
              outA
                 pri
                   l22
                     ,20
                       13,TCMIwont
                                 heb
                                   idd
                                     ingp
                                        roc
                                          essont
                                               heNotea
                                                     ndwas

o
bli
  gat
    edt
      ofu
        llyf
           undt
              hed
                ealw
                   ith
                     ina
                       ppr
                         oxi
                           mat
                             elyo
                                nemonth(
                                       the

A
ppa
  ren
    tlys
       urp
         ris
           edt
             hatt
                hef
                  rau
                    dul
                      entB
                         idP
                           ack
                             agehadn
                                   otb
                                     eene
                                        xpo
                                          sed
                                            ,Ri
                                              dlo
                                                ffe
                                                  ‑ma
                                                    ile
                                                      d

S
ate
  ran
    dth
      eLo
        calC
           oun
             selt
                hatsamed
                       ay,s
                          tat
                            ing Nowwhat.
                                       ..wewon.
                                              .
                                              ..

      2
      08. Then
             extd
                ay,S
                   ate
                     rfo
                       rwa
                         rde
                           dRi
                             dlo
                               ffラsem
                                    ailt
                                       oIl
                                         yas
                                           ,in
                                             for
                                               min
                                                 ghimt
                                                     hatt
                                                        hei
                                                          r

b
idh
  adwona
       nda
         ski
           nghimt
                oar
                  ran
                    get
                      het
                        ran
                          sfe
                            roft
                               he$
                                 2.8m
                                    ill
                                      iond
                                         epo
                                           sitn
                                              eed
                                                edt
                                                  ose
                                                    cur
                                                      e

t
hed
  eal
    .Hy
      asa
        rra
          nge
            dfo
              rth
                epaymentt
                        obemadef
                               romT
                                  elf
                                    ordsa
                                        cco
                                          unta
                                             tFBME.



                                  44
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 49 of 74




      2
      09. A
          lsoono
               rab
                 outA
                    pri
                      l23
                        ,20
                          13,TCMIa
                                 uth
                                   ori
                                     zedR
                                        idl
                                          offt
                                             one
                                               got
                                                 iat
                                                   eth
                                                     ete
                                                       rms

 o
 fth
   eNotea
        cqu
          isi
            tio
              n.

      2
      10. S
          ate
            ran
              dRi
                dlo
                  ffi
                    mme
                      dia
                        tel
                          ybeganworkingw
                                       itham
                                           o1t
                                             gag
                                               ebr
                                                 oke
                                                   r(t
                                                     he

  MortgageB
          rok
            er）t
               oob
                 tai
                   nfi
                     nan
                       cin
                         gfo
                           rth
                             ede
                               al.

      2
      11.   Asp
              artoft
                   hee
                     ffo
                       rtt
                         oob
                           tai
                             nfi
                               nan
                                 cin
                                   g,t
                                     heMortgageB
                                               rok
                                                 erc
                                                   omm
                                                     iss
                                                       ion
                                                         eda

 b
 ack
   gro
     undi
        nve
          sti
            gat
              ionofTCMIandi
                          t
                          sow
                            ner
                              s.

      2
      12.   ThroughMay2
                      1,2
                        013
                          ,th
                            eMortgageB
                                     rok
                                       erwasa
                                            cti
                                              vel
                                                yworkingw
                                                        ithS
                                                           ate
                                                             r

 a
 ndR
   idl
     offono
          bta
            ini
              ngat
                 hir
                   d‑p
                     art
                       ylo
                         anf
                           ort
                             heNotea
                                   cqu
                                     isi
                                       tio
                                         n.

      2
      13.   TheMortgageB
                       rok
                         ersr
                            olei
                               nhe
                                 lpi
                                   ngTCMIo
                                         bta
                                           inf
                                             ina
                                               nci
                                                 nga
                                                   bru
                                                     ptl
                                                       yen
                                                         dedon

May2
   2,2
     013
       ,whent
            heMo凶g
                 ageB
                    rok
                      err
                        ece
                          ive
                            dth
                              eba
                                ckg
                                  rou
                                    ndi
                                      nve
                                        sti
                                          gat
                                            ionr
                                               epo
                                                 rtt
                                                   hati
                                                      tha
                                                        d

commissionedonTCMIandi
                     t
                     spa
                       ren
                         tco
                           mpa
                             nie
                               sandu
                                   lti
                                     mat
                                       ebe
                                         nef
                                           ici
                                             alownersa
                                                     ndt
                                                       her
                                                         efo
                                                           re

e
nde
  dit
    sin
      vol
        vem
          entw
             itht
                hed
                  eal
                    .

      2
      14. S
          ate
            rha
              ste
                sti
                  fie
                    dth
                      att
                        hebackgroundi
                                    nve
                                      sti
                                        gat
                                          ionr
                                             epo
                                               rtr
                                                 eve
                                                   ale
                                                     dth
                                                       efr
                                                         ont
                                                           sfo
                                                             r

[
Ily
  as]Khrapunov，
              ＇ i
                ncl
                  udi
                    ngP
                      hil
                        ipp
                          eGl
                            atz
                              ,th
                                epu
                                  rpo
                                    rte
                                      downeroftwof
                                                 ron
                                                   tco
                                                     mpa
                                                       nie
                                                         s,

T
ria
  douandSDGC
           api
             talSA.

      2
      15. Thei
             nve
               sti
                 gat
                   iona
                      lsou
                         nea
                           rth
                             edv
                               ari
                                 ousnewsr
                                        epo
                                          rtsa
                                             ndI
                                               nte
                                                 rne
                                                   tat
                                                     tic
                                                       lesl
                                                          ink
                                                            ing

SDGC
   api
     talandSDGt
              oth
                eKhrapunovF
                          ami
                            ly,andn
                                  ote
                                    dth
                                      att
                                        heKhrapunovF
                                                   ami
                                                     lywas

r
epo
  rte
    dlyi
       mpl
         ica
           tedi
              nands
                  ubj
                    ectt
                       oon
                         goi
                           ngi
                             nve
                               sti
                                 gat
                                   ion
                                     ,si
                                       nco
                                         nne
                                           cti
                                             onw
                                               ithmoney

l
aun
  der
    ing
      .

      2
      16. TCMIwouldl
                   osei
                      t
                      sde
                        pos
                          itandi
                               t
                               sri
                                 ghtt
                                    oac
                                      qui
                                        ret
                                          heNotei
                                                fi
                                                 tdi
                                                   dno
                                                     tfu
                                                       ndt
                                                         he

R
ealE
   sta
     teLawFirmsescrowa
                     cco
                       untbyMay2
                               2,2
                                 013
                                   .Withat
                                         hir
                                           d‑p
                                             att
                                               ylo
                                                 annol
                                                     ong
                                                       er

p
oss
  ibl
    eon
      cet
        heMortgageB
                  rok
                    era
                      bru
                        ptl
                          yen
                            dedi
                               t
                               sin
                                 vol
                                   vem
                                     enta
                                        fte
                                          rre
                                            cei
                                              vin
                                                gth
                                                  eba
                                                    ckg
                                                      rou
                                                        nd

i
nve
  sti
    gat
      ionr
         epo
           rt,I
              lya
                sim
                  med
                    iat
                      elys
                         oug
                           htab
                              rid
                                gel
                                  oanfromFBME,s
                                              ecu
                                                redbyh
                                                     iss
                                                       har
                                                         esi
                                                           n




                                  45
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 50 of 74




 AppleI
      nc.U
         lti
           mat
             ely
               ,ho
                 wev
                   er,t
                      heNotea
                            cqu
                              isi
                                tio
                                  nwasf
                                      und
                                        edd
                                          ire
                                            ctl
                                              yfromT
                                                   elf
                                                     ordsa
                                                         cco
                                                           unt

 tFB恥r
 a   n
     .
      2
      17. I
          nane
             mai
               ltoS
                  ate
                    rine
                       arl
                         yJu
                           ne2
                             013
                               ,Ri
                                 dlo
                                   ffo
                                     pin
                                       edt
                                         hatt
                                            her
                                              esu
                                                ltsoft
                                                     he

 b
 ack
   gro
     undi
        nve
          sti
            gat
              ionwere［n
                      ]otv
                         eryp
                            osi
                              tiv
                                e.

      2
      18. I
          nswornt
                est
                  imo
                    ny,S
                       ate
                         rco
                           nfi
                             rn1
                               edt
                                 hath
                                    esh
                                      are
                                        dth
                                          eba
                                            ckg
                                              rou
                                                ndi
                                                  nve
                                                    sti
                                                      gat
                                                        ion

 r
 epo
   rtw
     ithI
        lya
          s.

      2
      19. Them
             inu
               tesfromaMay2
                          3,2013m
                                eet
                                  ingi
                                     nvo
                                       lvi
                                         ngp
                                           art
                                             ici
                                               pan
                                                 tsfromSDGand

 C
 hab
   rie
     rev
       enr
         eve
           alt
             hatt
                hep
                  art
                    ici
                      pan
                        tsc
                          ons
                            ide
                              redw
                                 het
                                   hert
                                      och
                                        ang
                                          eTr
                                            iad
                                              ou'
                                                sna
                                                  me,a
                                                     lth
                                                       oug
                                                         h

 t
 heyu
    lti
      mat
        elyd
           eci
             dedn
                ott
                  odos
                     o,deemingi
                              tno
                                tne
                                  ces
                                    sar
                                      y. Thep
                                            att
                                              ici
                                                pan
                                                  tsc
                                                    ons
                                                      ide
                                                        redt
                                                           his

namec
    han
      geb
        eca
          uset
             heywerec
                    onc
                      ern
                        edt
                          hatt
                             heym
                                igh
                                  tlo
                                    set
                                      heT
                                        ri‑
                                          Cou
                                            ntyD
                                               eala
                                                  ndo
                                                    the
                                                      r

i
nve
  stm
    ent
      sifc
         oun
           ter
             par
               tie
                 sorp
                    art
                      ner
                        sco
                          uldl
                             inkT
                                ria
                                  dout
                                     oSDG,SDGC
                                             api
                                               tal
                                                 ,an
                                                   dul
                                                     tim
                                                       ate
                                                         ly

t
heKhrapunovsandA
               bly
                 azo
                   v.

      2
      20. S
          ate
            randR
                idl
                  offa
                     lsos
                        ubm
                          itt
                            edf
                              als
                                edocumentst
                                          oth
                                            elawf
                                                irmr
                                                   epr
                                                     ese
                                                       nti
                                                         ng

 恥1
TC Ii
    nth
      eTr
        i‑C
          oun
            tyDeal(
                  theR
                     ealE
                        sta
                          t       ）i
                           eLawFinn no
                                     rde
                                       rtomoven
                                              ear
                                                ly$30m
                                                     ill
                                                       ion

i
nSt
  ole
    nFundsi
          ntot
             heR
               ealE
                  sta
                    teLawFirmsescrowa
                                    cco
                                      untf
                                         ort
                                           hep
                                             urc
                                               has
                                                 eoft
                                                    heN
                                                      ote
                                                        .

      2
      21. R
          idl
            off
              ,atS
                 ate
                   r乍 d
                      ire
                        cti
                          on,p
                             rov
                               ide
                                 dco
                                   pie
                                     soft
                                        hesameB
                                              idP
                                                ack
                                                  age
                                                    ,ora

s
ubs
  tan
    tia
      llys
         imi
           lardocumenti
                      ncl
                        udi
                          ngt
                            hesamem
                                  isr
                                    epr
                                      ese
                                        nta
                                          tio
                                            nsando
                                                 mis
                                                   sio
                                                     ns,t
                                                        oth
                                                          eRe
                                                            al

E
sta
  teLawF
       irm
         .

      2
      22. I
          nor
            dert
               ofu
                 ndt
                   heT
                     ri‑
                       Cou
                         ntyD
                            eal
                              ,th
                                eco
                                  nsp
                                    ira
                                      tor
                                        s,i
                                          ncl
                                            udi
                                              ngS
                                                ate
                                                  randR
                                                      idl
                                                        off
                                                          ,

d
ire
  cte
    dtwow
        iret
           ran
             sfe
               rst
                 oth
                   eRe
                     alE
                       sta
                         teLawFirmse
                                   scr
                                     owa
                                       cco
                                         untt
                                            opu
                                              rch
                                                aset
                                                   heN
                                                     ote
                                                       :

      a
      .    OnA pr
                il24,2
                     013,Te
                          lfo
                            rdt r
                                ans
                                  fer
                                    red$2;
                                         800,0
                                             45.23i
                                                  nStol
                                                      enFundsfromit
                                                                  s
           accou
               ntatFBMEt ot
                          heescrowacc
                                    ountofth
                                           eR ea
                                               lEst
                                                  ateLawFirmforth
                                                                eTri
           CountyDea
                   l;and

      b
      .    OnMay2 2,201
                      3,Te
                         lfordtran
                                 sfe
                                   rre
                                     d$28,0
                                          00,0
                                             00inSt
                                                  ole
                                                    nFundsfromi
                                                              ts
           accou
               nta
                 tFBMEt otheescrowacco
                                     unto
                                        ft h
                                           eRealE
                                                sta
                                                  teLawFirmfort
                                                              heTr
                                                                 i‑
           CountyD
                 eal.


                                  46
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 51 of 74




      2
      23. S
          ate
            rha
              sad
                mit
                  tedi
                     nswornt
                           est
                             imo
                               nyt
                                 hatheknewa
                                          tal
                                            lre
                                              lev
                                                antt
                                                   ime
                                                     sth
                                                       at

 T
 elf
   ordwasas
          hel
            lcompanyowneda
                         ndc
                           ont
                             rol
                               ledbyh
                                    isc
                                      oco
                                        nsp
                                          ira
                                            tor
                                              s,I
                                                lya
                                                  san
                                                    dAb
                                                      lya
                                                        zov
                                                          .

      2
      24. R
          idl
            offa
               lsoknewa
                      tal
                        lre
                          lev
                            antt
                               ime
                                 sth
                                   atT
                                     elf
                                       ordwasas
                                              hel
                                                lcompanyowned

a
ndc
  ont
    rol
      ledbyh
           isc
             o‑c
               ons
                 pir
                   ato
                     rs,I
                        lya
                          san
                            dAb
                              lya
                                zov
                                  .

      2
      25. I
          nad
            dit
              iont
                 oco
                   rre
                     spo
                       ndi
                         ngw
                           ithI
                              lya
                                stoa
                                   rra
                                     nget
                                        he$
                                          2.8m
                                             ill
                                               iond
                                                  epo
                                                    sit

p
aym
  ent
    ,Sa
      tera
         ndR
           idl
             offa
                lsoc
                   orr
                     esp
                       ond
                         edw
                           ithI
                              lya
                                sre
                                  gar
                                    din
                                      gth
                                        e$28m
                                            ill
                                              ionpaymentf
                                                        or

t
heb
  ala
    nceoft
         heT
           ri‑
             Cou
               ntyD
                  eal
                    .Asw
                       itht
                          hed
                            epo
                              sit
                                ,Il
                                  yasa
                                     rra
                                       nge
                                         dfo
                                           rth
                                             e$2
                                               8mi
                                                 lli
                                                   on

paymentt
       obemadefromT
                  elf
                    ordsa
                        cco
                          unta
                             tFBME.

      2
      26. I
          nswornt
                est
                  imo
                    ny,S
                       ate
                         rad
                           mit
                             tedt
                                hatI
                                   lya
                                     ssp
                                       eci
                                         fic
                                           all
                                             yto
                                               ldhimt
                                                    hatA
                                                       bly
                                                         azvs
                                                           o

moneyf
     und
       edt
         heT
           ri‑
             Cou
               ntyM
                  allS
                     che
                       me.

      2
      27. Ono
            rab
              outA
                 pri
                   l24
                     ,20
                       13,RPMUSAa
                                lsot
                                   ran
                                     sfe
                                       rre
                                         d$3
                                           5,0
                                             00f
                                               romt
                                                  heRPM

USAa
   cco
     untt
        oth
          ees
            cro
              wac
                cou
                  ntoft
                      heR
                        ealE
                           sta
                             teLawF
                                  irmt
                                     ofu
                                       ndt
                                         heT
                                           ri‑
                                             Cou
                                               ntyD
                                                  eal
                                                    .

      2
      28. TheR
             ealE
                sta
                  teLawFirmwouldn
                                oth
                                  avea
                                     cce
                                       pte
                                         dth
                                           ewi
                                             ret
                                               ran
                                                 sfe
                                                   rsf
                                                     rom

T
elf
  ordo
     rRPMUSAt
            ofu
              ndt
                heT
                  ri‑
                    Cou
                      ntyD
                         eali
                            fth
                              eco
                                nsp
                                  ira
                                    tor
                                      sha
                                        ddi
                                          scl
                                            ose
                                              dth
                                                etr
                                                  uen
                                                    atu
                                                      re

oft
  heS
    tol
      enF
        und
          s,i
            ncl
              udi
                ngt
                  hatt
                     het
                       ran
                         sfe
                           rswereaknowingb
                                         rea
                                           cho
                                             fth
                                               eWorldwide

F
ree
  zin
    gOr
      der
        s.

      2
      29. I
          mme
            dia
              tel
                yaf
                  tert
                     h  トC
                      eTr ountyD
                               ealwasf
                                     und
                                       ed,S
                                          ate
                                            ran
                                              dRi
                                                dlo
                                                  ffe
                                                    nga
                                                      gedi
                                                         n

a
not
  hera
     ctofs
         elf
           ‑de
             ali
               ngi
                 nte
                   nde
                     dtoo
                        bsc
                          uret
                             hei
                               rknowingr
                                       ece
                                         iptoft
                                              heS
                                                tol
                                                  enFundsi
                                                         nbr
                                                           eac
                                                             h

oft
  heWorldwideF
             ree
               zin
                 gOr
                   der
                     s.

     2
     30. Ono
           rab
             outMay2
                   3,2
                     013
                       ,ju
                         stad
                            aya
                              fte
                                rth
                                  eRe
                                    alE
                                      sta
                                        teLawFirmh
                                                 adr
                                                   ece
                                                     ive
                                                       d

t
he$
  28,
    000
      ,00
        0tr
          ans
            ferfromT
                   elf
                     orず sa
                          cco
                            unta
                               tFBME,t
                                     heR
                                       ealE
                                          sta
                                            teLawF
                                                 irmt
                                                    ran
                                                      sfe
                                                        rre
                                                          d

$
1,0
  80,
    000i
       nSt
         ole
           nFundsa
                 tRi
                   dlo
                     ff'
                       sdi
                         rec
                           tio
                             nfr
                               omt
                                 heR
                                   ealE
                                      sta
                                        teLawFirmse
                                                  scr
                                                    owt
                                                      oan

a
cco
  unta
     tCa
       pit
         alOneBanki
                  nth
                    enameo
                         fFe
                           rra
                             riH
                               old
                                 ing
                                   sLLC（F
                                        err
                                          ari
                                            ）asap
                                                urp
                                                  ort
                                                    ed




                                  47
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 52 of 74




 f
 ind
   ersf
      ee.

      2
      31. Then
             extd
                ay,F
                   err
                     arit
                        ran
                          sfe
                            rre
                              dex
                                act
                                  lyh
                                    alfoft
                                         hep
                                           urp
                                             ort
                                               edf
                                                 ind
                                                   ersf
                                                      ee,

 $
 540
   ,00
     0,t
       oaJPMorganChasea
                      cco
                        unti
                           ntenameofRRMIDRLLC（RRMI）
                             h               醐−




      2
      32. RRMIw
              as,a
                 tal
                   lre
                     lev
                       antt
                          ime
                            s,wholly‑owneda
                                          ndc
                                            ont
                                              rol
                                                ledbyR
                                                     idl
                                                       off
                                                         ,an
                                                           dth
                                                             us

 R
 idl
   off
     sknowledgeoft
                 hep
                   rov
                     ena
                       nceo
                          fth
                            eSt
                              ole
                                nFundsa
                                      ndt
                                        hee
                                          xis
                                            ten
                                              ceoft
                                                  heWorldwide

 F
 ree
   zin
     gOr
       der
         sisi
            mpu
              tedt
                 oRR
                   恥11
                     .

      2
      33. W
          ith
            i         恥1
             naweekofRR Ir
                         ece
                           ivi
                             ng$
                               540
                                 ,00
                                   0fr
                                     omF
                                       err
                                         ari
                                           ,ono
                                              rab
                                                outMay3
                                                      0,

 2
 013
   ,RRMIe
        xec
          ute
            dac
              hec
                kfo
                  r$3
                    45,
                      000t
                         oBayrockI
                                 nc.

      2
      34. BayrockI
                 nci
                   swh
                     oll
                       yowneda
                             ndc
                               ont
                                 rol
                                   ledbyS
                                        ate
                                          r,ando
                                               the
                                                 rth
                                                   anS
                                                     ate
                                                       r's

 i
 nvo
   lve
     men
       t,a
         ppe
           arst
              oha
                venor
                    e
                    ・la
                      tio
                        nsh
                          ipt
                            oBayrockLLC,t
                                        her
                                          eale
                                             sta
                                               ted
                                                 eve
                                                   lop
                                                     men
                                                       t

 company.Ass
           uch
             ,Sa
               ter
                 'sknowledgeoft
                              hep
                                rov
                                  ena
                                    nceo
                                       fth
                                         eSt
                                           ole
                                             nFundsandt
                                                      hee
                                                        xis
                                                          ten
                                                            ceo
                                                              f

t
heWorldwideF
           ree
             zin
               gOr
                 der
                   sisi
                      mpu
                        tedt
                           oBayrockI
                                   nc.

      2
      35. BayrockI
                 ncc
                   ont
                     inu
                       est
                         oho
                           ldsomeo
                                 ral
                                   loft
                                      hes
                                        eSt
                                          ole
                                            nFu
                                              nds
                                                .

      2
      36. T
          her
            ewasnol
                  egi
                    tim
                      ateb
                         usi
                           nes
                             sre
                               aso
                                 nfo
                                   rRi
                                     dlo
                                       fft
                                         otr
                                           ans
                                             fero
                                                ver$
                                                   1mi
                                                     lli
                                                       oni
                                                         n

S
tol
  enFundst
         oFe
           rra
             ri,o
                nlyf
                   orh
                     alfoft
                          hos
                            eSt
                              ole
                                nFundst
                                      obei
                                         mme
                                           dia
                                             tel
                                               ytr
                                                 ans
                                                   fer
                                                     redb
                                                        ackt
                                                           o

as
 hel
   lcompanyc
           ont
             rol
               ledbyR
                    idl
                      off
                        ,andn
                            ear
                              lyt
                                wo‑
                                  thi
                                    rdso
                                       fth
                                         osef
                                            und
                                              stob
                                                 etr
                                                   ans
                                                     fer
                                                       red

p
rom
  ptl
    ytoa
       nen
         tit
           yownedbyS
                   ate
                     r.Theo
                          nlyp
                             lau
                               sib
                                 ler
                                   eas
                                     onf
                                       ort
                                         hisa
                                            ppa
                                              ren
                                                tki
                                                  ckb
                                                    ack

schemewast
         ohi
           det
             heknowingr
                      ece
                        iptofS
                             tol
                               enFundsbyS
                                        ate
                                          ran
                                            dRi
                                              dlo
                                                ffbyu
                                                    sin
                                                      gFe
                                                        rra
                                                          ria
                                                            sa

s
tra
  wman.

      2
      37. Tot
            hise
               nd,F
                  err
                    ariwasn
                          oti
                            nvo
                              lve
                                dina
                                   nyc
                                     omm
                                       uni
                                         cat
                                           ionw
                                              itht
                                                 heR
                                                   ealE
                                                      sta
                                                        te

A
dvi
  sorc
     onc
       ern
         ingt
            heT
              ri‑
                Cou
                  ntyM
                     all
                       .Ar
                         epr
                           ese
                             nta
                               tiv
                                 eoft
                                    heR
                                      ealE
                                         sta
                                           teA
                                             dvi
                                               sort
                                                  est
                                                    ifi
                                                      edt
                                                        hat

h
edi
  dno
    tre
      cog
        niz
          eth
            enameF
                 err
                   ariH
                      old
                        ing
                          sLLC.R
                               ath
                                 er,i
                                    twasR
                                        idl
                                          offwhop
                                                ers
                                                  ona
                                                    lly

communicatedw
            itht
               heR
                 ealE
                    sta
                      teA
                        dvi
                          sora
                             nds
                               ubm
                                 itt
                                   edTCMIsb
                                          id.




                                  48
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 53 of 74




        2
        38. F
            err
              ariwasn
                    oti
                      nvo
                        lve
                          dint
                             hen
                               ego
                                 tia
                                   tio
                                     noft
                                        het
                                          ern
                                            】soft
                                                heNotea
                                                      cqu
                                                        isi
                                                          tio
                                                            nor

TCMI'sa
      tte
        mpt
          stoo
             bta
               inf
                 ina
                   nci
                     ng.T
                        her
                          eisnow
                               rit
                                 tena
                                    gre
                                      eme
                                        ntb
                                          etw
                                            eenF
                                               err
                                                 aria
                                                    ndT
                                                      r匂dou

o 恥1
rTC 1c
     onc
       ern
         ingb
            r

D
eal
  .

      2
      39. I
          nth
            eLoanS
                 aleAgreementf
                             orT
                               ri‑
                                 Cou
                                   ntyM
                                      allb
                                         etw
                                           eent
                                              hes
                                                ell
                                                  erandTCMI,

e
achp
   art
     yre
       pre
         sen
           tedt
              oth
                eot
                  hert
                     hatt
                        heyh
                           adn
                             otd
                               eal
                                 twi
                                   tha
                                     nyr
                                       eale
                                          sta
                                            teb
                                              rok
                                                er,a
                                                   gen
                                                     tor

f
ind
  er,e
     xpe
       ctt
         hatS
            ell
              erh
                ase
                  nga
                    ged[
                       theR
                          ealE
                             sta
                               teA
                                 dvi
                                   sor
                                     ],a
                                       sit
                                         sbr
                                           oke
                                             r[]
                                               ,andt
                                                   hef
                                                     eed
                                                       ue

S
ell
  ersB
     rok
       eri
         nco
           nne
             cti
               onw
                 itht
                    hist
                       ran
                         sac
                           tio
                             nsh
                               allbep
                                    aya
                                      blefromt
                                             heBuyersPremiumt
                                                            o

as
 epa
   rat
     ewr
       itt
         ena
           gre
             eme
               ntb
                 etw
                   eenS
                      ell
                        erandS
                             ell
                               ersB
                                  rok
                                    er. TCMId
                                            idn
                                              oti
                                                den
                                                  tif
                                                    yit
                                                      sown

b
rok
  eri
    nth
      eLoanS
           aleA
              gre
                eme
                  nt.

      2
      40. L
          ike
            wis
              e,t
                heF
                  ina
                    lSe
                      ttl
                        eme
                          ntS
                            tat
                              eme
                                ntf
                                  ort
                                    heTr
                                       トCountyM
                                              alla
                                                 cqu
                                                   isi
                                                     tio
                                                       n

i
den
  tif
    iedf
       eesowedt
              oth
                eRe
                  alE
                    sta
                      teA
                        dvi
                          sor
                            ,ast
                               hes
                                 ell
                                   ersb
                                      rok
                                        er.F
                                           err
                                             ariwasn
                                                   otl
                                                     ist
                                                       eda
                                                         sa

b
rok
  eri
    nth
      eFi
        nalS
           ett
             lem
               entS
                  tat
                    eme
                      nt.

      2
      41. A
          fte
            rFe
              rra
                rir
                  eta
                    ine
                      d$5
                        40,
                          000i
                             nSt
                               ole
                                 nFundsf
                                       ori
                                         t
                                         sro
                                           lei
                                             nth
                                               eTr
                                                 トCountyM
                                                        all

Scheme,i
       nAp
         ril2
            014
              ,Ri
                cha
                  rdF
                    err
                      aria
                         cte
                           dasb
                              rok
                                erf
                                  ort
                                    hes
                                      aleo
                                         facondominiumu
                                                      niti
                                                         nth
                                                           e

TrumpSoHoH
         ote
           l.Theu
                nitwass
                      oldf
                         oro
                           ver$
                              1.4m
                                 ill
                                   ionbya
                                        nen
                                          tit
                                            yca
                                              lle
                                                dSoho3310LLC.

Asp
  ubl
    icl
      yre
        por
          ted
            ,Soho3310LLCi
                        sane
                           nti
                             tyc
                               ont
                                 rol
                                   ledbyt
                                        heK
                                          hra
                                            pun
                                              ovs
                                                .Ri
                                                  cha
                                                    rdF
                                                      err
                                                        ari
                                                          ,

whob
   rok
     ere
       dth
         esa
           le,i
              sar
                ela
                  tiv
                    eofa
                       tle
                         astonememberofF
                                       err
                                         ariH
                                            old
                                              ing
                                                sLLC.

      2
      42. F
          err
            ariH
               old
                 ing
                   sLLCwasa
                          war
                            eofi
                               t
                               ses
                                 sen
                                   tia
                                     lro
                                       le.
                                         i
                                         nth
                                           eco
                                             nsp
                                               ira
                                                 cyt
                                                   ola
                                                     und
                                                       er

t
heS
  tol
    enF
      und
        s,whichF
               e1r
                 nriknewweret
                            her
                              igh
                                tfu
                                  lpr
                                    ope
                                      1tyo
                                         fBT
                                           Aan
                                             dAl
                                               mat
                                                 y.F
                                                   err
                                                     ari

workedc
      los
        elyb
           othw
              itht
                 heKhrapunovsa
                             ndw
                               ithS
                                  ate
                                    ran
                                      dRi
                                        dlo
                                          fft
                                            ohi
                                              det
                                                het
                                                  ruen
                                                     atu
                                                       reo
                                                         f

t
ran
  sac
    tio
      nst
        hats
           erv
             edt
               odi
                 ssi
                   pat
                     eAblyazovsa
                               sse
                                 tsi
                                   nvi
                                     ola
                                       tio
                                         noft
                                            heWorldwideF
                                                       ree
                                                         zin
                                                           g

O
rde
  rs.




                                  49
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 54 of 74




       2
       43. F
           err
             aric
                ont
                  inu
                    est
                      oho
                        ldt
                          hes
                            eSt
                              ole
                                nFu
                                  nds
                                    .

       2
       44. Ono
             rab
               outMay2
                     3,2
                       013
                         ,th
                           eTr
                             i‑C
                               oun
                                 tyD
                                   ealc
                                      los
                                        ed.

       2
       45. A
           cco
             rdi
               ngt
                 opu
                   bli
                     cco
                       urtf
                          ili
                            ngsmadebyTCMIi
                                         nth
                                           eSupremeC
                                                   our
                                                     toft
                                                        heS
                                                          tat
                                                            e

 o
 fNewY
     ork
       ,NewYorkC
               oun
                 ty,w
                    ith
                      in60d
                          ayso
                             fth
                               ecl
                                 osi
                                   ng,o
                                      nora
                                         bou
                                           tJu
                                             ly1
                                               8,2
                                                 013
                                                   ,th
                                                     e

 Notewasr
        eso
          lda
            tau
              cti
                ont
                  oat
                    hir
                      dpa
                        rtyf
                           or$
                             45,
                               000
                                 ;00
                                   0.

       2
       46. A
           cco
             rdi
               ngt
                 opu
                   bli
                     cly
                       ‑fi
                         ledf
                            ina
                              nci
                                alr
                                  epo
                                    rtso
                                       fTCMI'sp
                                              are
                                                ntc
                                                  omp
                                                    any
                                                      ,th
                                                        is

 r
 esa
   ler
     epr
       ese
         nte
           dap
             rof
               ito
                 f$1
                   5,4
                     23,
                       000f
                          orTCMIa
                                nda52%r
                                      e
                                      ・tu
                                        rnoni
                                            nve
                                              stm
                                                enti
                                                   nle
                                                     sst
                                                       han

 90d
   ays
     .

      2
      47. I
          mpo
            rta
              ntl
                yfo
                  rth
                    eco
                      nsp
                        ira
                          tor
                            s,t
                              hef
                                und
                                  sfr
                                    omt
                                      her
                                        esa
                                          leoft
                                              heNotew
                                                    eret
                                                       obe

 p
 aidbyt
      hec
        oun
          tys
            her
              ifft
                 hata
                    uct
                      ion
                        edt
                          heNotei
                                ntoa
                                   nac
                                     cou
                                       ntd
                                         esi
                                           gna
                                             tedbyTCMI.T
                                                       his

 a
 rra
   nge
     men
       tef
         fec
           tiv
             elyl
                aun
                  der
                    edn
                      ear
                        ly$30m
                             ill
                               ioni
                                  nSt
                                    ole
                                      nFu
                                        nds
                                          ,wi
                                            tha50%p
                                                  ro
                                                   fi
                                                    t.

      2
      48. A
          fte
            rth
              esa
                lewasc
                     los
                       ed,onA
                            ugu
                              st2
                                9,2
                                  013
                                    ,$4
                                      2,7
                                        20,
                                          529
                                            .55wast
                                                  ran
                                                    sfe
                                                      rre
                                                        din
                                                          to

 a
 nac
   cou
     nti
       nth
         enameo
              fTCMIa
                   tJPMorganChase(
                                 the TCMIAccount
                                               ，r
                                               ） e
                                                 pre
                                                   sen
                                                     tin
                                                       gth
                                                         e

 p
 roc
   eed
     soft
        hes
          al
           e,minuss
                  alec
                     ost
                       s.

      2
      49. S
          ate
            r,a
              nd/
                orR
                  idl
                    offa
                       cti
                         nga
                           tSa
                             ter
                               'sd
                                 ire
                                   cti
                                     on,h
                                        adc
                                          ont
                                            rolo
                                               vert
                                                  heTCMI

 A
 cco
   unt
     .

      2
      50. S
          ate
            r,a
              nd/
                orR
                  idl
                    offa
                       cti
                         nga
                           tSa
                             te乍 d
                               1 ire
                                   cti
                                     on,i
                                        mme
                                          dia
                                            tel
                                              ydi
                                                sbu
                                                  rse
                                                    dmoret
                                                         han

 $
 5mi
   lli
     ont
       oSa
         terse
             nti
               tie
                 san
                   dth
                     eco
                       nsp
                         ira
                           tor
                             sal
                               li
                                es
                                 .

      2
      51. Ono
            rab
              outAugust3
                       0,2
                         013
                           ,Sa
                             ter
                               ,an
                                 d/o
                                   rRi
                                     dlo
                                       ffa
                                         cti
                                           nga
                                             tSa
                                               te1
                                                 乍 d
                                                   ire
                                                     cti
                                                       on,

t
ran
  sfe
    rre
      d$2
        ,25
          0,0
            00fromt
                  heTCMIAccountt
                               oane
                                  nti
                                    tynamedMeME
                                              ner
                                                gyP
                                                  art
                                                    ner
                                                      sLLC

   ヲ
（MeM

      2
      52. A
          cco
            rdi
              ngt
                opu
                  bli
                    cso
                      urc
                        esa
                          ndf
                            ili
                              ngsw
                                 itht
                                    heU
                                      .S.S
                                         ecu
                                           rit
                                             iesa
                                                ndE
                                                  xch
                                                    ang
                                                      e

C
omm
  iss
    ion
      ,MeMi
          sowneda
                nd/
                  orc
                    ont
                      rol
                        ledbya
                             nin
                               div
                                 idu
                                   alnamedMendelM
                                                och
                                                  kin
                                                    .




                                   5
                                   0
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 55 of 74




      2
      53. Mochkinwasi
                    nfo
                      rme
                        dbyS
                           ate
                             rth
                               att
                                 heS
                                   tol
                                     enFundsf
                                            ort
                                              heT
                                                ri‑
                                                  Cou
                                                    ntyD
                                                       eal

 b
 elo
   nge
     dtoA
        bly
          azo
            v,a
              ndc
                ons
                  tit
                    ute
                      dab
                        rea
                          cho
                            fth
                              eWorldwideF
                                        ree
                                          zin
                                            gOr
                                              der
                                                s.

      2
      54. Mochkina
                 lsoknewt
                        hatt
                           heS
                             tol
                               enFundsweret
                                          her
                                            igh
                                              tfu
                                                lpr
                                                  ope
                                                    rtyo
                                                       fBT
                                                         Aan
                                                           d

 A
 lma
   ty,a
      ndwasa
           war
             eofMeMse
                    sse
                      nti
                        alr
                          olei
                             nth
                               eco
                                 nsp
                                   ira
                                     cyt
                                       ola
                                         und
                                           ert
                                             heS
                                               tol
                                                 enF
                                                   und
                                                     s.

      2
      55. I
          nswornt
                est
                  imo
                    ny,S
                       ate
                         rad
                           mit
                             tedt
                                hath
                                   emayh
                                       avet
                                          oldMochkint
                                                    hatA
                                                       bly
                                                         azo
                                                           v

 wasc
    onn
      ect
        edt
          oth
            eTr
              i‑C
                oun
                  tyD
                    eal
                      .

      2
      56. S
          ate
            rde
              scr
                ibe
                  dth
                    epaymentt
                            oMeMa
                                saf
                                  ind
                                    ersf
                                       eet
                                         oth
                                           eLo
                                             calC
                                                oun
                                                  sel
                                                    .In

r
eal
  ity
    ,ho
      wev
        er,Mochkinhaddoneworkonb
                               eha
                                 lfofAblyazovt
                                             oge
                                               ner
                                                 aten
                                                    ega
                                                      tiv
                                                        epu
                                                          bli
                                                            cit
                                                              y

a
bou
  tth
    eRe
      pub
        lico
           fKa
             zak
               hst
                 anandt
                      oim
                        pro
                          veA
                            bly
                              azvsp
                                o ubl
                                    ici
                                      mag
                                        eaf
                                          terh
                                             isf
                                               lig
                                                 htf
                                                   rom

j
ust
  icei
     nth
       eUn
         ite
           dKingdoma
                   nds
                     ent
                       enc
                         efo
                           rcr
                             imi
                               nalc
                                  ont
                                    emp
                                      t.The$
                                           2,2
                                             50,
                                               000paymentt
                                                         o

MeMwasa
      ctu
        all
          yin
            ten
              dedt
                 oco
                   mpe
                     nsa
                       teMochkinf
                                ort
                                  hatw
                                     ork
                                       .

      2
      57. S
          pec
            ifi
              cal
                ly,i
                   nane
                      mai
                        lonJ
                           une9
                              ,20
                                13,Mochkint
                                          oldS
                                             ate
                                               rth
                                                 ath
                                                   eco
                                                     uld

 a
 rra
   ngeani
        nte
          rvi
            ewf
              ory
                ourp
                   eop
                     lew
                       ithav
                           eryr
                              esp
                                ect
                                  edI
                                    tal
                                      ianj
                                         our
                                           nal
                                             ist
                                               ."S
                                                 ate
                                                   rth
                                                     en

f
orw
  ard
    edMochkinse
              mai
                ltoI
                   lya
                     s,d
                       esc
                         rib
                           ingMochkina
                                     s"av
                                        eryc
                                           los
                                             efr
                                               ien
                                                 dofmine"who

 c
 ang
   uar
     ant
       eeap
          osi
            tiv
              e(t
                oyo
                  u)s
                    tor
                      y.T
                        hatsamed
                               ay,I
                                  lya
                                    sin
                                      str
                                        uct
                                          eda
                                            nas
                                              soc
                                                iat
                                                  etoc
                                                     ont
                                                       act

t
hej
  our
    nal
      ist
        .

      2
      58. Ono
            rab
              outAugust3
                       0,2
                         013
                           ,Sa
                             ter
                               ,an
                                 d/o
                                   rRi
                                     dlo
                                       ffa
                                         cti
                                           nga
                                             tSa
                                               tersd
                                                   ire
                                                     cti
                                                       on,

t
ran
  sfe
    rre
      d$2
        ,58
          6,3
            82i
              nSt
                ole
                  nFundsfromt
                            heTCMIAccountt
                                         oana
                                            cco
                                              unta
                                                 tWe
                                                   llsF
                                                      argoi
                                                          n

t
henameofBayrockI
               nc(
                 the BayrockAccount）

     2
     59. Ono
           rab
             outSeptember2
                         4,2
                           013
                             ,Sa
                               ter
                                 ,an
                                   d/o
                                     rRi
                                       dlo
                                         ffa
                                           cti
                                             nga
                                               tSa
                                                 tersd
                                                     ire
                                                       cti
                                                         on,

t
ran
  sfe
    rre
      dana
         ddi
           tio
             nal$
                866
                  ,32
                    0fromt
                         heTCMIAccountt
                                      oth
                                        eBayrockA
                                                cco
                                                  unt
                                                    .

     2
     60. TheBayrockAccountwasc
                             ont
                               rol
                                 ledbyS
                                      ate
                                        r,a
                                          nd/
                                            orR
                                              idl
                                                offa
                                                   cti
                                                     nga
                                                       tSa
                                                         ters

d
ire
  cti
    on.




                                  5
                                  1
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 56 of 74




      2
      61. B
          ayr
            ockI
               ncc
                 ont
                   inu
                     est
                       oho
                         ldsomeo
                               ral
                                 loft
                                    hes
                                      eSt
                                        ole
                                          nFu
                                            nds
                                              .

                2
                .     Sa
                       terandRid
                               loffTurnedonI
                                           lya
                                             s,Tri
                                                 edt
                                                   oStea
                                                       l$45
                      M
                      illi
                         on,andGotAwayw it
                                         hatLeas
                                               t$20M
                                                   ill
                                                     ionin
                      S
                      tolenFu
                            nds.

      2
      62. S
          hor
            tlya
               fte
                 rth
                   ere
                     sal
                       eoft
                          heN
                            ote
                              ,Sa
                                tera
                                   ndI
                                     lya
                                       sKhrapunovh
                                                 adaf
                                                    all
                                                      ingo
                                                         ut
                                                          .

      2
      63. Ono
            rab
              outO
                 cto
                   ber1
                      0,2
                        013
                          ,th
                            eLo
                              calC
                                 oun
                                   selw
                                      rot
                                        etoTCMI'sd
                                                 ire
                                                   cto
                                                     r,

N
ico
  lasB
     our
       g,s
         tat
           ingt
              hatad
                  isp
                    uteo
                       vermoneyh
                               ada
                                 ris
                                   enb
                                     etw
                                       eenS
                                          ate
                                            ran
                                              dTCMI,a
                                                    nd

d
isc
  los
    ingt
       he$
         2.2
           5mi
             lli
               onpaymentt
                        oMeM.Basedonh
                                    isl
                                      ong
                                        sta
                                          ndi
                                            ngr
                                              ela
                                                tio
                                                  nsh
                                                    ipw
                                                      ithS
                                                         ate
                                                           r,

t
heL
  oca
    lCo
      uns
        elr
          equ
            est
              edaw
                 aiv
                   erofa
                       nyc
                         onf
                           lic
                             tofi
                                nte
                                  res
                                    tinc
                                       ont
                                         inu
                                           ingt
                                              ore
                                                pre
                                                  sen
                                                    tTCMI

r
ela
  tin
    gtot
       hed
         isp
           ute
             .

      2
      64. OnDecember1
                    9,2
                      013
                        ,TCMIs
                             uedS
                                ate
                                  ran
                                    dRi
                                      dlo
                                        ff,a
                                           lle
                                             gin
                                               gth
                                                 atS
                                                   ate
                                                     rha
                                                       d

t
ran
  sfe
    rre
      dth
        epr
          oce
            edsoft
                 heT
                   ri‑
                     Cou
                       ntys
                          alei
                             ntoa
                                nac
                                  cou
                                    ntc
                                      ont
                                        rol
                                          ledo
                                             nlybyS
                                                  ate
                                                    ran
                                                      d

R
idl
  off(
     tha
       tis
         ,th
           eTCMIA
                cco
                  unt
                    ),w
                      ith
                        outt
                           hea
                             uth
                               ori
                                 zat
                                   iono
                                      fTCMIsd
                                            ire
                                              cto
                                                r.

     2
     65. Thel
            aws
              uita
                 lsoa
                    lle
                      ged
                        ,ina
                           naf
                             fid
                               avi
                                 tbyTCMIsd
                                         ire
                                           cto
                                             r,t
                                               hatS
                                                  ate
                                                    r'sr
                                                       eas
                                                         onf
                                                           or

d
ive
  rti
    nga
      ndr
        eta
          ini
            ngt
              hes
                alep
                   roc
                     eed
                       swasac
                            lai
                              mth
                                ath
                                  ewasowedu
                                          npa
                                            idmoneyi
                                                   nth
                                                     efo
                                                       rm

ofc
  omm
    iss
      ion
        s,whichTCMIa
                   lle
                     gedc
                        oul
                          dno
                            tha
                              veb
                                eenw
                                   ort
                                     hmoret
                                          han$
                                             1.6m
                                                ill
                                                  ion
                                                    .

     2
     66. TCMI'sd
               ire
                 cto
                   ral
                     soa
                       lle
                         gedt
                            hatc
                               rim
                                 ina
                                   lch
                                     arg
                                       esw
                                         ereb
                                            ein
                                              gpu
                                                rsu
                                                  eda
                                                    gai
                                                      nst

S
ate
  ran
    dRi
      dlo
        fff
          ort
            hei
              rth
                eftoft
                     hes
                       alep
                          roc
                            eed
                              s.

     2
     67. W
         ith
           ind
             ays
               ,ho
                 wev
                   er,TCMI'sl
                            aws
                              uita
                                 gai
                                   nstS
                                      ate
                                        ran
                                          dRi
                                            dlo
                                              ffwasd
                                                   isc
                                                     ont
                                                       inu
                                                         ed

ands
   ett
     ledonc
          onf
            ide
              nti
                alt
                  erm
                    s(t
                      heT
                        ri‑
                          Cou
                            ntyS
                               ett
                                 lem
                                   ent）
                                      ．

     2
     68. D
         esp
           itet
              hef
                actt
                   hatTCMIh
                          ada
                            lle
                              gedt
                                 hatS
                                    ate
                                      ran
                                        dRi
                                          dlo
                                            ffweree
                                                  nti
                                                    tle
                                                      dton
                                                         o

moret
    han$
       1.6m
          ill
            ion
              ,numerousp
                       ubl
                         icr
                           epo
                             rtsi
                                ndi
                                  cat
                                    eth
                                      atS
                                        ate
                                          ran
                                            dRi
                                              dlo
                                                ffr
                                                  ece
                                                    ive
                                                      d,o
                                                        rwe
                                                          re

p
erm
  itt
    edt
      ore
        tai
          n,t
            hem
              ajo
                rit
                  yoft
                     hep
                       roc
                         eed
                           soft
                              heT
                                ri・C
                                   oun
                                     tyD
                                       eal
                                         :

     a
     .    Asr e
              porte
                  dbytheOCCRP，［a]leg
                                   aldi
                                      spu
                                        tesawSat
                                               erwith
                                                    holdt
                                                        heOhioma
                                                               ll
          sa
           lemoneyf romth
                        eKhra
                            pun
                              ovs.Theimpa
                                        ssewasonlyr
                                                  esolv
                                                      eda
                                                        fte
                                                          rthe
          Khrapunovfi
                    rmbehin
                          dthei
                              nves
                                 tmenta
                                      gree
                                         dtole
                                             thimwalkawaywit
                                                           hthe


                                  5
                                  2
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 57 of 74




           m
           ajo
             rit
               yoft
                  hep
                    roc
                      eed
                        s勺

      b
      .    TheNewYor
                   kDailyNewsrepo
                                rte
                                  dthatS
                                       ate
                                         ran
                                           dRi
                                             dlo
                                               ffp
                                                 ock
                                                   ete
                                                     datl
                                                        eas
                                                          t$2
                                                            1.5
           mi
            lli
              on"i
                 ntheT
                     ri・CountyS
                              ett
                                lem
                                  ent
                                    ;and

      c
      .    DCR
             eport
                 .o r
                    gf i
                       xedth
                           eTri‑Co
                                 unt
                                   ySe
                                     ttl
                                       eme
                                         ntv
                                           alu
                                             easw
                                                orhr
                                                  t o
                                                    ugh
                                                      ly$20
           m
           illio
               n"forSat
                      erandRid
                             lof
                               f.

      2
      69. B
          egi
            nni
              ngw
                itht
                   hec
                     onf
                       ide
                         nti
                           alT
                             riCountyS
                                     ett
                                       lem
                                         ent
                                           ,Sa
                                             tera
                                                cti
                                                  vel
                                                    yco
                                                      nce
                                                        ale
                                                          d

 f
 romt
    heKazakhE
            nti
              tie
                sth
                  efa
                    ctt
                      hatS
                         ate
                           ran
                             dRi
                               dlo
                                 ffh
                                   adr
                                     ece
                                       ive
                                         dSt
                                           ole
                                             nFu
                                               nds
                                                 .TheKazakh

E
nti
  tie
    sdi
      dno
        tle
          arnt
             hatS
                ate
                  ran
                    dRi
                      dlo
                        ffh
                          adr
                            ece
                              ive
                                dSt
                                  ole
                                    nFundsu
                                          nti
                                            lth
                                              eMarch2017

d
epo
  sit
    ionofC
         esa
           reC
             err
               ito
                 ,oneofI
                       lyssc
                         a oco
                             nsp
                               ira
                                 tor
                                   s.Tot
                                       heKazakhE
                                               nti
                                                 tie
                                                   s's
                                                     urp
                                                       ris
                                                         e,

C
en‑
  itot
     est
       ifi
         edt
           hatS
              ate
                rha
                  din
                    str
                      uct
                        edR
                          idl
                            offt
                               odi
                                 ver
                                   tth
                                     ere
                                       ven
                                         uef
                                           romt
                                              her
                                                esa
                                                  leoft
                                                      heNote

t
ooneo
    fSa
      ter
        'sp
          ers
            ona
              lbanka
                   cco
                     unt
                       s,a
                         ndt
                           hatS
                              ate
                                ran
                                  dRi
                                    dlo
                                      ffh
                                        adr
                                          eta
                                            ine
                                              dap
                                                pro
                                                  xim
                                                    ate
                                                      ly

$20m
   ill
     iona
        spa
          rtoft
              heT
                ri・CountyS
                         ett
                           lem
                             ent
                               .

      2
      70. I
          nswornt
                est
                  imo
                    ny,S
                       ate
                         rad
                           mit
                             tedt
                                hather
                                     eta
                                       ine
                                         dap
                                           pro
                                             xim
                                               ate
                                                 ly$20m
                                                      ill
                                                        iona
                                                           s

p
artoft
     heT
       ri‑
         Cou
           ntyS
              ett
                lem
                  ent
                    .Hea
                       lsoc
                          onf
                            irm
                              edt
                                hatR
                                   idl
                                     offr
                                        ece
                                          ive
                                            dap
                                              ort
                                                iono
                                                   fth
                                                     e

p
roc
  eed
    soft
       heT
         ri‑
           Cou
             ntyM
                allScheme.

      2
      71. S
          ate
            ral
              sot
                est
                  ifi
                    edt
                      hath
                         edi
                           dno
                             tbe
                               lie
                                 vet
                                   hathee
                                        vert
                                           olda
                                              nin
                                                ves
                                                  tig
                                                    ato
                                                      ryf
                                                        irm

a
ssi
  sti
    ngt
      heKazakhE
              nti
                tie
                  swi
                    tht
                      hei
                        ras
                          setr
                             eco
                               νer
                                 yef
                                   fo1
                                     1soft
                                         hea
                                           ppr
                                             oxi
                                               mat
                                                 ely$20m
                                                       ill
                                                         ion

t
hath
   ere
     tai
       nedp
          urs
            uan
              ttot
                 heT
                   ri‑
                     Cou
                       ntyS
                          ett
                            lem
                              ent
                                .Sa
                                  terhadb
                                        eeni
                                           nco
                                             mmu
                                               nic
                                                 ati
                                                   onw
                                                     itht
                                                        he

i
nve
  sti
    gat
      oryf
         irms
            inc
              eea
                rly2
                   015
                     .Fu
                       rth
                         erm
                           ore
                             ,hec
                                onf
                                  irm
                                    edt
                                      hath
                                         edi
                                           dno
                                             tdi
                                               scl
                                                 oset
                                                    hi
                                                     sfa
                                                       ctぬ

B
oie
  sSc
    hil
      lerF
         lex
           nerLLP（BSF）
                     ，co
                       uns
                         elf
                           ort
                             heKazakhE
                                     nti
                                       tie
                                         s.S
                                           ate
                                             rha
                                               dbe
                                                 eni
                                                   n

c
omm
  uni
    cat
      ionw
         ithBSFc
               onc
                 ern
                   ingT
                      ria
                        dousi
                            nve
                              stm
                                ent
                                  ssi
                                    ncel
                                       at
                                        e20
                                          16.S
                                             ate
                                               rli
                                                 kew
                                                   ise

t
est
  ifi
    edt
      hath
         ene
           verp
              rov
                ide
                  dth
                    eTr
                      i‑C
                        oun
                          tyS
                            ett
                              lem
                                entt
                                   oth
                                     ein
                                       ves
                                         tig
                                           ato
                                             ryf
                                               irmo
                                                  rBSF.

     2
     72. S
         ate
           ran
             dRi
               dlo
                 ffc
                   ont
                     inu
                       etor
                          eta
                            insomeo
                                  ral
                                    loft
                                       hi
                                        ses
                                          tim
                                            ate
                                              d$20m
                                                  ill
                                                    ioni
                                                       n

S
tol
  enFundsf
         romt
            heT
              ri‑
                Cou
                  ntyS
                     ett
                       lem
                         ent
                           .




                                  5
                                  3
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 58 of 74




 I
 .    InSummaη,
              rtheDefendants,withSaterasTheirRingleader,Launderedand
      U
      l t
        ima
          tel
            yRetai
                 nedM illio
                          nsinS t
                                olenFunds.

      2
      73. Bynol
              ate
                rth
                  ani
                    nora
                       rou
                         ndl
                           at
                            e20
                              11,S
                                 ate
                                   rkn
                                     owi
                                       ngl
                                         yjo
                                           ine
                                             dth
                                               eex
                                                 ist
                                                   ing

 c
 ons
   pir
     acyb
        etw
          eenAblyazova
                     ndI
                       lya
                         stob
                            rea
                              cht
                                heWorldwideF
                                           ree
                                             zin
                                               gOr
                                                 der
                                                   s.

      2
      74. S
          ate
            rpl
              aye
                dac
                  ent
                    ralr
                       olei
                          nal
                            lfi
                              veo
                                fth
                                  esc
                                    hem
                                      esd
                                        eta
                                          ile
                                            dhe
                                              rei
                                                n,a
                                                  ndt
                                                    oge
                                                      the
                                                        r

 w
 ithR
    idl
      off
        ,re
          tai
            neda
               ppr
                 oxi
                   mat
                     ely$20m
                           ill
                             ionf
                                ort
                                  h  トC
                                   eTr ountyM
                                            allSchemea
                                                     lon
                                                       e.

      2
      75. S
          pec
            ifi
              cal
                ly,S
                   ate
                     rwasi
                         nst
                           rum
                             ent
                               ali
                                 nso
                                   urc
                                     ingt
                                        hes
                                          eU.
                                            S.i
                                              nve
                                                stm
                                                  ent
                                                    s,a
                                                      swe
                                                        lla
                                                          s

 i
 nob
   scu
     rigAblyazovsa
       n         ndt
                   heK
                     hra
                       pun
                         ovs
                           'r叶 ei
                                nth
                                  esei
                                     nve
                                       stm
                                         ent
                                           san
                                             dth
                                               ere
                                                 bys
                                                   ucc
                                                     ess
                                                       ful
                                                         ly

 l
 aun
   der
     ingm
        ill
          ion
            sinS
               tol
                 enFundsi
                        nar
                          ela
                            tiv
                              elys
                                 hor
                                   tpe
                                     rio
                                       doft
                                          ime
                                            .Hea
                                               lsowasr
                                                     esp
                                                       ons
                                                         ibl
                                                           e

おrb
  rin
    gin
      gth
        eot
          herd
             efe
               nda
                 ntsi
                    ntot
                       hee
                         xis
                           tin
                             gco
                               nsp
                                 ira
                                   cyt
                                     obr
                                       eac
                                         hth
                                           eWorldwideF
                                                     ree
                                                       zin
                                                         g

O
rde
  rs.S
     ate
       rdrewonh
              ise
                xpe
                  rie
                    ncei
                       nth
                         eU.
                           S.r
                             eale
                                sta
                                  tem
                                    ark
                                      et,a
                                         swe
                                           lla
                                             shi
                                               spa
                                                 stc
                                                   rim
                                                     ina
                                                       l

e
xpe
  rie
    nce
      ,tol
         aun
           dert
              heS
                tol
                  enF
                    und
                      s,t
                        her
                          ebyc
                             onc
                               eal
                                 ingthemfromt
                                            heKazakhE
                                                    nti
                                                      tie
                                                        s.

      2
      76. L
          ike
            wis
              e,bynol
                    ate
                      rth
                        ani
                          nora
                             botmid2
                               u   012
                                     ,Ri
                                       dlo
                                         ffj
                                           oin
                                             edS
                                               ate
                                                 r,I
                                                   lya
                                                     s,a
                                                       nd

Ablyazovi
        nth
          eex
            tan
              tco
                nsp
                  ira
                    cyt
                      obr
                        eac
                          hth
                            eWorldwideF
                                      ree
                                        zin
                                          gOr
                                            der
                                              s.I
                                                nac
                                                  tin
                                                    gast
                                                       he

p
ubl
  icf
    acef
       orc
         ert
           aine
              nti
                tie
                  s,s
                    ucha
                       sTCMI,R
                             idl
                               off
                                 wasi
                                    nst
                                      rum
                                        ent
                                          ali
                                            nob
                                              scu
                                                rin
                                                  gAb
                                                    lya
                                                      zovs

a
ndt
  heKhrapunovs r
               olei
                  nth
                    eseU
                       .S.i
                          nve
                            stm
                              ent
                                san
                                  dth
                                    ere
                                      bys
                                        ucc
                                          ess
                                            ful
                                              lyl
                                                aun
                                                  der
                                                    ingm
                                                       ill
                                                         ion
                                                           s

i
nSt
  ole
    nFu
      nds
        ,co
          nce
            ali
              ngthemfromt
                        heKazakhE
                                nti
                                  tie
                                    s.

      2
      77. GHSa
             ndBayrockI
                      nc,b
                         othw
                            hol
                              lyowneda
                                     ndc
                                       ont
                                         rol
                                           ledbyS
                                                ate
                                                  r,w
                                                    erea
                                                       lso

i
nst
  rum
    ent
      ali
        nth
          eco
            nsp
              ira
                cyt
                  obr
                    eac
                      hth
                        eWorldwideF
                                  ree
                                    zin
                                      gOr
                                        der
                                          s.S
                                            pec
                                              ifi
                                                cal
                                                  ly,GHS

f
aci
  lit
    ate
      dSa
        tersr
            ece
              iptofS
                   tol
                     enFundsi
                            nex
                              cha
                                ngef
                                   orh
                                     ish
                                       elp
                                         ingI
                                            lya
                                              stol
                                                 aun
                                                   derS
                                                      tol
                                                        en

Fundst
     hro
       ughW
          I‑I
            Nanda
                ssi
                  sta
                    ncew
                       itht
                          hev
                            isaf
                               rau
                                 dsc
                                   hem
                                     e.BayrockI
                                              ncf
                                                aci
                                                  lit
                                                    ate
                                                      dSa
                                                        ters

r
ece
  iptofS
       tol
         enFundsl
                aun
                  der
                    edt
                      hro
                        ught
                           heT
                             ri‑
                               Cou
                                 ntyM
                                    allS
                                       che
                                         me.T
                                            ran
                                              sfe
                                                rst
                                                  oan
                                                    dfr
                                                      om

b
othe
   nti
     tie
       sfu
         rth
           erc
             onc
               eal
                 edt
                   heS
                     tol
                       enFundsf
                              romt
                                 heKazakhE
                                         nti
                                           tie
                                             s.

     2
     78. R
         RJ'
           vll
             ,wh
               oll
                 yownedandc
                          ont
                            rol
                              ledbyR
                                   idl
                                     off
                                       ,li
                                         kew
                                           isewasi
                                                 nst
                                                   rum
                                                     ent
                                                       ali
                                                         nth
                                                           e



                                   54
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 59 of 74




 c
 ons
   pir
     acyt
        obr
          eac
            hth
              eWorldwideF
                        ree
                          zin
                            gOr
                              der
                                s.S
                                  pec
                                    i自c
                                      all
                                        y,RRMIf
                                              aci
                                                lit
                                                  ate
                                                    dRi
                                                      dlo
                                                        ffs

 r
 ece
   ipto
      fSt
        ole
          nFundsl
                aun
                  der
                    edt
                      hro
                        ught
                           heT
                             ri‑
                               Cou
                                 ntyM
                                    allScheme.T
                                              ran
                                                sfe
                                                  rst
                                                    oan
                                                      dfr
                                                        om

 R.RMJf
      urt
        herc
           onc
             eal
               edt
                 heS
                   tol
                     enFundsfromt
                                heKazakhE
                                        nti
                                          tie
                                            s.

      2
      79. F
          err
            arit
               oowasi
                    nst
                      rum
                        ent
                          ali
                            nth
                              eco
                                nsp
                                  ira
                                    cyt
                                      obr
                                        eac
                                          hth
                                            eWorldwideF
                                                      re.
                                                        ezi
                                                          ng

 O
 rde
   rs.S
      pec
        ifi
          cal
            ly,F
               err
                 arip
                    lay
                      edakeyr
                            olei
                               nhi
                                 din
                                   gth
                                     eknowingr
                                             ece
                                               iptofS
                                                    tol
                                                      enFundsby

 S
 ate
   randR
       idl
         off
           ,inr
              etu
                rnf
                  orwhichi
                         tre
                           cei
                             vedo
                                verh
                                   alfam
                                       ill
                                         iond
                                            oll
                                              arsi
                                                 nSt
                                                   ole
                                                     nFundsa
                                                           sa

 k
 ick
   bac
     k.T
       ran
         sfe
           rst
             oandfromF
                     err
                       arif
                          urt
                            herc
                               onc
                                 eal
                                   edt
                                     heS
                                       tol
                                         enFundsfromt
                                                    heKazakh

 E
 nti
   tie
     s.

      2
      80. F
          ina
            lly
              ,MeMwasi
                     nst
                       rum
                         ent
                           ali
                             nth
                               eco
                                 nsp
                                   ira
                                     cyt
                                       obr
                                         eac
                                           hth
                                             eWorldwide

 F
 ree
   zin
     gOr
       der
         s.S
           pec
             i自c
               all
                 y,Mochkinsworkonb
                                 eha
                                   lfo
                                     fAblyazovt
                                              oge
                                                ner
                                                  aten
                                                     ega
                                                       tiv
                                                         e

p
ubl
  ici
    tya
      bou
        tth
          eRe
            pub
              licofK
                   aza
                     khs
                       tanandt
                             oim
                               pro
                                 veAblyazovsp
                                            ubl
                                              icimagewasaimed

 a
 tfa
   cil
     ita
       tin
         gth
           ela
             und
               eri
                 ngoft
                     heS
                       tol
                         enF
                           und
                             s,t
                               her
                                 ebyc
                                    onc
                                      eal
                                        ingthemfromt
                                                   heKazakh

E
nti
  tie
    s.Fori
         t
         skeyr
             olei
                nth
                  eco
                    nsp
                      ira
                        cy,MeMwasc
                                 omp
                                   ens
                                     ate
                                       dtot
                                          het
                                            uneo
                                               fov
                                                 er$2m
                                                     ill
                                                       ion
                                                         .

                        RELEVANTFOREIGNLAv   、
      2
      81. I
          tisana
               cti
                 ona
                   blet
                      o1tu
                         nde
                           rEn
                             gli
                               shl
                                 awt
                                   oco
                                     nsp
                                       iret
                                          oharma
                                               not
                                                 hert
                                                    hro
                                                      ugh

u
nla
  wfu
    lme
      ans
        .

      2
      82. UnderE
               ngl
                 ishl
                    aw,anu
                         nla
                           wfu
                             lmeansc
                                   ons
                                     pir
                                       acyh
                                          asf
                                            oure
                                               lem
                                                 ent
                                                   s:

      a
      .    A commona gr
                      eem
                        ento
                           run
                             der
                               sta
                                 ndi
                                   ngonac
                                        our
                                          seofa
                                              cti
                                                onb
                                                  etw
                                                    eentwoo
                                                          r
           morepa
                rti
                  es;

      b
      .    Thei
              nte
                ntt
                  oac
                    tun
                      law
                        ful
                          ly;

      c
      .    Anove
               rtactbyoneo
                         rmoreoft
                                hep
                                  art
                                    iesi
                                       nfu
                                         rth
                                           era
                                             nceo
                                                fth
                                                  atcommon
           ag
            ree
              ment
                 ;and

      d
      .    Damaget
                 oani
                    nno
                      cen
                        tpa
                          rty
                            .

      2
      83. UnderE
               ngl
                 ishl
                    aw,ac
                        ons
                          pir
                            ato
                              risl
                                 iab
                                   lef
                                     ora
                                       lldamagess
                                                uff
                                                  ere
                                                    dbyt
                                                       hev
                                                         ict
                                                           imo
                                                             f

t
hec
  ons
    pir
      acyfromt
             het
               imet
                  hec
                    ons
                      pir
                        ato
                          rjo
                            inst
                               hec
                                 ons
                                   pir
                                     acy
                                       .


                                   5
                                   5
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 60 of 74




      2
      84. I
          nJSCETABankv
                     .Khr
                        αrp
                          uno
                            v,[
                              201
                                8]UKSC1
                                      9(H
                                        ill
                                          aryT
                                             erm
                                               ),t
                                                 heU
                                                   .K.

 SupremeComth
            eldt
               hatac
                   ons
                     pir
                       叫or
                         'sp
                           rim
                             aryp
                                urp
                                  osen
                                     eedn
                                        otb
                                          et 吋u
                                            oi r
                                               eth
                                                 epl
                                                   ain
                                                     tif
                                                       f,s
                                                         o

 l
 onga
    sth
      emeansu
            sedt
               odos
                  owereu
                       nla
                         wfu
                           l:

           whencons
                  pira
                     torsin
                          tenti
                              onal
                                 lyi吋ureth
                                         epla
                                            int
                                              iffanduseunla
                                                          wful
           meanstodoso,i
                       tisnod efen
                                 ceforthemtoshowthatth
                                                     eirpri
                                                          mary
           purp
              osewastofurth
                          erorp r
                                otec
                                   tthei
                                       rowni n
                                             ter
                                               est
                                                 s;iti
                                                     ss u
                                                        ffi
                                                          cie
                                                            nt
           tomaketh
                  eiract
                       iont01
                            tiou
                               sthatth
                                     emeansusedwereu n
                                                     lawf
                                                        ul.

      2
      85. I
          nth
            esamec
                 ase
                   ,th
                     eU.K.SupremeComth
                                     eldt
                                        hatt
                                           heu
                                             nla
                                               wfu
                                                 lmeanse
                                                       lem
                                                         ento
                                                            f

 t
 hist
    or
     tmaybes
           ati
             sfi
               edwheret
                      hemeansu
                             sedc
                                ons
                                  tit
                                    ute
                                      dvi
                                        ola
                                          tio
                                            nso
                                              fcr
                                                imi
                                                  nall
                                                     aw:

           TheA p
                pellateCommitteeheldth
                                     atac ri
                                           mina
                                              loffen
                                                   cec o
                                                       u l
                                                         db ea
           su
            ffic
               ientunlaw
                       fulmeansf o
                                 rthepur
                                       poseofthelawofconspi
                                                          racy
                                                             ,
           pro
             videdthati
                      twasobject
                               ive
                                 lydir
                                     ect
                                       edagain
                                             stth
                                                eclaim
                                                     ant,evenif
           th
            ep red
                 o m
                   inantpurposewasnott
                                     oinju
                                         rehim.
                              ＊     ＊    ＊


           Add
             ressingt
                    hechar
                         a c
                           teroftheunlawfu
                                         lnessrequ
                                                 ired
                                                    ,LordWalker
           d
           erive
               dfromt heauth
                           ori
                             tiesthepropos
                                         itio
                                            nt hatu n
                                                    lawfulmeans
                                                              ,
           b
           othinthein
                    tent
                       ion
                         alharmt or
                                  ta n
                                     di nt
                                         hetor
                                             to fco
                                                  nspir
                                                      acy,inc
                                                            lud
                                                              e
           b
           othcrimesandto
                        rts(whet
                               hero rnottheyinc
                                              ludeconductlo
                                                          weron
           t
           hescal
                eofblamewo
                         r t
                           hiness)..
                                   ..
      2
      86. Byt
            hisl
               aws
                 uit
                   ,BT
                     ABanka
                          ndt
                            heC
                              ityo
                                 fAlmatys
                                        eekt
                                           oho
                                             ldt
                                               heD
                                                 efe
                                                   nda
                                                     nts

r
esp
  ons
    ibl
      efo
        rth
          eiri
             lle
               galc
                  ond
                    ucti
                       nth
                         eUn
                           ite
                             dSt
                               ate
                                 sinv
                                    iol
                                      ati
                                        ono
                                          fU.
                                            S.l
                                              aw.

                        FIRSTCAUSEOFACTION

                         (UNJUSTENRICHMENT)
                           A
                           gain
                              stAl
                                 lDef
                                    end
                                      ant
                                        s

      2
      87. TheC
             ityofAlmatya
                        ndBTABa
                              叫王r
                                epe
                                  ata
                                    ndr
                                      eal
                                        leg
                                          epa
                                            rag
                                              rap
                                                hs1t
                                                   hro
                                                     ugh2
                                                        86

a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

      2
      88. TheD
             efe
               nda
                 ntswereu
                        nju
                          stl
                            yen
                              ric
                                heda
                                   tth
                                     eex
                                       pen
                                         seo
                                           fth
                                             eCi
                                               tyo
                                                 fAlmatya
                                                        nd

BT
 A Bankwhent
           heyk
              now
                ing
                  lya
                    cce
                      pte
                        dSt
                          ole
                            nFu
                              nds
                                .Th
                                  esei
                                     ncl
                                       ude
                                         :

     a
     .     S
           ate
             ra ndR
                  idl
                    offj
                       oin
                         tlyre
                             ceiv
                                eda
                                  tl e
                                     ast$2
                                         0,00
                                            0,000i
                                                 nStole
                                                      nFundsfro
                                                              mthe
           T
           ri‑Co
               untyMa
                    llScheme,de
                              spi
                                teknowingth
                                          atth
                                             esefu
                                                 ndswerewr
                                                         ongf
                                                            ully


                                   56
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 61 of 74




            o
            bta
              ine
                dands
                    ubj
                      ectt
                         oth
                           eWorldwideF
                                     ree
                                       zin
                                         gOr
                                           der
                                             s;

      b
      .    BayrockIncre
                      ceive
                          d,throughwir
                                     etran
                                         sfe
                                           rsorche
                                                 cks,atle
                                                        ast$3,
                                                             797
                                                               ,202in
           Stol
              enF u
                  nds,des
                        piteknowingthrou
                                       ghit
                                          scon
                                             tro
                                               llingowne
                                                       rsa n
                                                           d/ord
                                                               irec
                                                                  tor
                                                                    sth
                                                                      at
           the
             sef u
                 ndswerewrongfu
                              llyo b
                                   tai
                                     nedandsub
                                             jec
                                               t如 t h
                                                    eWorldwideFree
                                                                 zing
           Ord
             ers;

      c
      .    GHSr ec
                 eiv
                   edatl
                       eas
                         t24tra
                              nsf
                                ersofSto
                                       lenF u
                                            nds
                                              ,tota
                                                  lin
                                                    gatleas
                                                          t$1,28
                                                               5,3
                                                                 00,
           des
             pit
               eknowingt
                       hroug
                           hit
                             scont
                                 roll
                                    ingownersan
                                              d/ordi
                                                   rec
                                                     tor
                                                       st h
                                                          atthe
                                                              sefund
                                                                   s
           werewro
                 ngfu
                    llyob
                        tain
                           edandsub
                                  jectt
                                      otheWorldwideFre
                                                     ezingOrd
                                                            ers;

      d
      .    F
           err
             arirec
                  eivedatle
                          ast$1,
                               080,00
                                    0inStole
                                           nFund
                                               s,d e
                                                   spi
                                                     teknowingt
                                                              hroug
                                                                  hit
                                                                    s
           c
           ontr
              oll
                ingownersand/o
                             rdirec
                                  tor
                                    stha
                                       tthesef
                                             undswerewro
                                                       ngfull
                                                            yobta
                                                                ineda
                                                                    nd
           s
           ubj
             ecttotheWorldwideFree
                                 zingOr
                                      ders
                                         ;

      e
      .    RRMIreceiv
                    edatle
                         ast$54
                              0,000inSt
                                      olenFu
                                           nds,de
                                                spit
                                                   eknowingth
                                                            roughi
                                                                 ts
           co
            ntr
              oll
                ingownersa
                         nd/o
                            rd i
                               rec
                                 tor
                                   stha
                                      tthes
                                          ef un
                                              dswerewr
                                                     ongfu
                                                         llyobt
                                                              aine
                                                                 dand
           su
            bje
              cttoth
                   eWorldwideFreez
                                 ingOr
                                     ders
                                        ;a nd

      f
      .    MeMr ece
                  ivedatle
                         ast$2,2
                               50,000inStol
                                          enFun
                                              ds,de
                                                  spi
                                                    teknowingth
                                                              roughit
                                                                    s
           c
           ont
             roll
                ingownersand/o
                             rd i
                                rec
                                  torsth
                                       atthes
                                            efund
                                                swerewr
                                                      ongfull
                                                            yobta
                                                                inedand
           s
           ubj
             ecttotheWorldwideFreez
                                  ingOrder
                                         s.

      2
      89. Theset
               ran
                 sfe
                   rsoft
                       heS
                         tol
                           enFundswerea
                                      tPl
                                        ain
                                          tif
                                            fs'e
                                               xpe
                                                 nsea
                                                    ndc
                                                      aus
                                                        e 吋u
                                                         di r
                                                            y

t
oPl
  ain
    tif
      fs.Byknowinglya
                    rra
                      ngi
                        nga
                          nda
                            cce
                              pti
                                ngt
                                  hes
                                    etr
                                      ans
                                        fer
                                          soft
                                             heS
                                               tol
                                                 enF
                                                   und
                                                     s,t
                                                       he

D
efe
  nda
    ntsc
       aus
         edmoneyt
                hats
                   hou
                     ldr
                       igh
                         tfu
                           llyh
                              aveb
                                 eenr
                                    est
                                      rai
                                        nedbyt
                                             heWorldwideF
                                                        ree
                                                          zin
                                                            g

O
rde
  rst
    oin
      ste
        adb
          ela
            und
              ere
                dan
                  dhi
                    dde
                      nfromP
                           lai
                             nti
                               ffs
                                 ,th
                                   eRe
                                     cei
                                       ver
                                         s,a
                                           ndt
                                             heU.
                                                K.c
                                                  our
                                                    ts.

     2
     90. TheD
            efe
              nda
                ntsknewt
                       hatt
                          heS
                            tol
                              enFundsweret
                                         her
                                           igh
                                             tfu
                                               lpr
                                                 ope
                                                   rtyo
                                                      fBTAa
                                                          nd

A
lma
  ty,a
     ndwerea
           war
             eoft
                hei
                  res
                    sen
                      tia
                        lro
                          lei
                            nth
                              eco
                                nsp
                                  ira
                                    cyt
                                      ola
                                        und
                                          ert
                                            heS
                                              tol
                                                enF
                                                  und
                                                    s.

     2
     91  twouldb
       . I      ea
                 gai
                   nste
                      qui
                        tya
                          ndgoodc
                                ons
                                  cie
                                    ncet
                                       ope
                                         rmi
                                           tth
                                             eDe
                                               fen
                                                 dan
                                                   tst
                                                     ore
                                                       tai
                                                         n

moneyknowinglyd
              eri
                vedfromt
                       hel
                         oot
                           ingo
                              fas
                                set
                                  sri
                                    ght
                                      ful
                                        lyb
                                          elo
                                            ngi
                                              ngt
                                                oPl
                                                  ain
                                                    tif
                                                      fs.

     2
     92. F
         urt
           her
             mor
               e,S
                 ate
                   rsl
                     ongandn
                           oto
                             rio
                               usc
                                 rim
                                   ina
                                     lhi
                                       sto
                                         rye
                                           vid
                                             enc
                                               esh
                                                 isu
                                                   tte
                                                     r

c
ont
  emp
    tfo
      rth
        ela
          w.

     2
     93. S
         ate
           r乍 c
              ond
                ucta
                   lle
                     gedh
                        erewasn
                              otm
                                ere
                                  lyac
                                     iv
                                      ilw
                                        ron
                                          g,b
                                            utr
                                              ise
                                                stot
                                                   hel
                                                     eve
                                                       lof

c
rim
  ina
    lco
      ndu
        ct.




                                  57
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 62 of 74




      2
      94. Amongo
               the
                 rth
                   ing
                     s,S
                       ate
                         rvi
                           ola
                             tedT
                                itl
                                  e18
                                    ,Un
                                      ite
                                        dSt
                                          ate
                                            sCo
                                              de,S
                                                 ect
                                                   ion
                                                     s37
                                                       1

 (
 con
   spi
     rac
       yag
         ain
           stt
             heU
               nit
                 edS
                   tat
                     es)
                       ,13
                         41(
                           mai
                             lfr
                               aud
                                 ),1
                                   343(
                                      wir
                                        efr
                                          aud
                                            ),1
                                              344(
                                                 ban
                                                   kfr
                                                     aud
                                                       ),

 1
 349(
    mai
      l,w
        ire
          ,an
            dbankf
                 rau
                   dco
                     nsp
                       ira
                         cy)
                           ,15
                             46(
                               imm
                                 igr
                                   ati
                                     onf
                                       rau
                                         d),a
                                            nd1
                                              956a
                                                 nd1
                                                   957

 (moneyl
       aun
         der
           ing
             ),a
               sde
                 tai
                   ledi
                      nj示
                        。
                        ．

      2
      95. S
          ate
            rsknowingv
                     iol
                       ati
                         onofc
                             rim
                               ina
                                 lst
                                   atu
                                     tese
                                        sta
                                          bli
                                            she
                                              shi
                                                sco
                                                  nte
                                                    mptf
                                                       ort
                                                         hel
                                                           aw

 a
 ndc
   ons
     tit
       utβ
         sco
           ndu
             cth
               avi
                 ngah
                    ighd
                       egr
                         eeofm
                             ora
                               lcu
                                 lpa
                                   bil
                                     itym
                                        ani
                                          fes
                                            tin
                                              gac
                                                ons
                                                  cio
                                                    us

 d
 isr
   ega
     rdoft
         her
           igh
             tsofo
                 the
                   rs.

      2
      96. S
          ate
            r'sc
               ond
                 ucta
                    lle
                      gedh
                         erewasp
                               arto
                                  fap
                                    att
                                      erno
                                         fil
                                           leg
                                             alc
                                               ond
                                                 uctt
                                                    hro
                                                      ugh
                                                        outh
                                                           is

 a
 dul
   tli
     fe
      .

      2
      97. S
          atrsc
            e ond
                ucta
                   lle
                     gedh
                        erec
                           aus
                             edp
                               ubl
                                 icharmi
                                       nnumerousw
                                                ays
                                                  ,in
                                                    clu
                                                      din
                                                        gby

u
nde
  rmi
    nin
      gth
        ein
          teg
            rit
              yoft
                 heU
                   .S.i
                      mmi
                        gra
                          tio
                            nsy
                              ste
                                m,p
                                  art
                                    icu
                                      lar
                                        lyi
                                          t
                                          svi
                                            saa
                                              ppl
                                                ica
                                                  tio
                                                    n

p
roc
  ess
    es,a
       ndh
         amp
           eri
             ngAlmatyse
                      ffo
                        rtst
                           ore
                             cov
                               ert
                                 heS
                                   tol
                                     enFundsa
                                            ndp
                                              utthemt
                                                    ous
                                                      eto

b
ene
  fitt
     hep
       eop
         leo
           fAl
             mat
               y.

                       SECONDCAUSEOFACTION

                      (MONEYHADANDRECEIVED)
                         Aga
                           ins
                             tAl
                               lDe
                                 fen
                                   dan
                                     ts

      2
      98. TheC
             ityofAlmatyandBT
                            A Bankr
                                  epe
                                    ata
                                      ndr
                                        eal
                                          leg
                                            epa
                                              rag
                                                rap
                                                  hs1t
                                                     hro
                                                       ugh2
                                                          86

a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

      2
      99. Eachoft
                heD
                  efe
                    nda
                      ntsr
                         ece
                           ive
                             dan
                               dbe
                                 nef
                                   itt
                                     edf
                                       romt
                                          heS
                                            tol
                                              enF
                                                und
                                                  sri
                                                    ght
                                                      ful
                                                        ly

b
elo
  ngi
    ngt
      oPl
        ain
          ti他， i
               nbr
                 eac
                   hoft
                      heWorldwideF
                                 ree
                                   zin
                                     gOr
                                       der
                                         s.T
                                           hes
                                             ein
                                               clu
                                                 de,b
                                                    uta
                                                      ren
                                                        ot

l
imi
  tedt
     o:

      a
      .    Atle
              ast$20
                   ,000,
                       000rece
                             ive
                               dan
                                 dre
                                   tai
                                     nedbyS
                                          ate
                                            ran
                                              dRi
                                                dlo
                                                  ffj
                                                    oin
                                                      tlyf
                                                         romt
                                                            he
           Tr
            i‑Coun
                 tyM a
                     llScheme;

     b
     .     Atl
             eas
               t$3
                 ,79
                   7,2
                     02r
                       ece
                         ive
                           dan
                             dre
                               tai
                                 nedbyBayrockI
                                             nc;

     c
     .     Atl
             eas
               t$1
                 ,28
                   5,3
                     00r
                       ece
                         ive
                           dan
                             dre
                               tai
                                 nedbyGHS;


                                  58
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 63 of 74




       d
       .    Atl
              eas
                t$1
                  95;
                    000r
                       ece
                         ive
                           dan
                             dre
                               tai
                                 nedbyRRMI;

       e
       .    Atl
              eas
                t$5
                  40,
                    000r
                       ece
                         ive
                           dan
                             dre
                               tai
                                 nedbyF
                                      err
                                        ari
                                          ;an
                                            d

      五     Atl
              eas
                t$2
                  ,25
                    0,0
                      00r
                        ece
                          ive
                            dan
                              dre
                                tai
                                  nedbyMeM.

       3
       00. Eacho
               fth
                 eDe
                   fen
                     dan
                       tsb
                         ene
                           fit
                             edf
                               romt
                                  heu
                                    sea
                                      nde
                                        njo
                                          yme
                                            nto
                                              fth
                                                eseS
                                                   tol
                                                     en

 F
 und
   s.

      3
      01. TheD
             efe
               nda
                 ntsknewt
                        hatt
                           heS
                             tol
                               enFundsweret
                                          her
                                            igh
                                              tfu
                                                lpr
                                                  op此yofBTAa
                                                    e      nd

 A
 lma
   ty,a
      ndwerea
            war
              eoft
                 hei
                   res
                     sen
                       tia
                         lro
                           lei
                             nth
                               eco
                                 nsp
                                   ira
                                     cyt
                                       ola
                                         und
                                           ert
                                             heS
                                               tol
                                                 enF
                                                   und
                                                     s.

      3
      02. I
          twouldo
                ffe
                  nde
                    qui
                      tya
                        ndgoodc
                              ons
                                cie
                                  ncet
                                     ope
                                       tmi
                                         tth
                                           eDe
                                             fen
                                               dan
                                                 tst
                                                   ore
                                                     tai
                                                       n

 S
 tol
   enFundsa
          cce
            pte
              dan
                dre
                  cei
                    vedi
                       nknowingv
                               iol
                                 ati
                                   ono
                                     fth
                                       eWorldwideF
                                                 ree
                                                   zin
                                                     gOr
                                                       der
                                                         s.

      3
      03. F
          urt
            her
              mor
                e,S
                  atrsl
                    e onga
                         ndn
                           oto
                             rio
                               usc
                                 rim
                                   ina
                                     lhi
                                       sto
                                         rye
                                           vid
                                             enc
                                               esh
                                                 isu
                                                   tte
                                                     r

 c
 ont
   emp
     tfo
       rth
         ela
           w.

      3
      04. S
          ate
            rsc
              ond
                ucta
                   lle
                     gedh
                        erewasn
                              otm
                                ere
                                  lyac
                                     iv
                                      ilw
                                        ron
                                          g,b
                                            utr
                                              ise
                                                stot
                                                   hel
                                                     eve
                                                       lof

 c
 rim
   ina
     lco
       ndu
         ct.

      3
      05. Amongo
               the
                 rth
                   mgs
                     ,Sa
                       terv
                          iol
                            ate
                              dTi
                                tle1
                                   8,U
                                     nit
                                       edS
                                         tat
                                           esC
                                             ode
                                               ,Se
                                                 cti
                                                   ons3
                                                      71

 (
 con
   spi
     rac
       yag
         ain
           stt
             heU
               nit
                 edS
                   tat
                     es)
                       ,13
                         41(
                           mai
                             lfr
                               aud
                                 ),1
                                   343(
                                      wir
                                        efr
                                          aud
                                            ),1
                                              344(
                                                 ban
                                                   kfr
                                                     aud
                                                       ),

 1
 349(
    mai
      l,w
        ire
          ,an
            dbankf
                 rau
                   dco
                     nsp
                       ira
                         cy)
                           ,15
                             46(
                               imm
                                 igr
                                   ati
                                     onf
                                       rau
                                         d),a
                                            nd1956a
                                                  nd1
                                                    957

 (moneyl
       aun
         der
           ing
             ),a
               sde
                 tai
                   led向f
                       示
                       。．

      3
      06. S
          ate
            rsknowingv
                     iol
                       ati
                         onofc
                             rim
                               ina
                                 lst
                                   atu
                                     tese
                                        sta
                                          bli
                                            she
                                              shi
                                                sco
                                                  nte
                                                    mptf
                                                       ort
                                                         hel
                                                           aw

 andc
    ons
      tit
        ute
          sco
            ndu
              cth
                avi
                  ngah
                     ighd
                        egr
                          eeofm
                              ora
                                lcu
                                  lpa
                                    bil
                                      itym
                                         ani
                                           fes
                                             tin
                                               gac
                                                 ons
                                                   cio
                                                     us

d
isr
  ega
    rdo
      fth
        eri
          ght
            sofo
               the
                 rs.

      3
      07. S
          ate
            r'sc
               ond
                 ucta
                    lle
                      gedh
                         erewasp
                               attofap
                                     att
                                       erno
                                          fil
                                            le
                                             ga
                                              lco
                                                ndu
                                                  ctt
                                                    hro
                                                      ugh
                                                        outh
                                                           is

a
dul
  tli
    fe
     .

      3
      08. S
          ate
            rsc
              ond
                ucta
                   lle
                     gedh
                        erec
                           aus
                             edp
                               ubl
                                 icharmi
                                       nnumerousw
                                                ays
                                                  ,in
                                                    clu
                                                      din
                                                        gby

u
nde
  rmi
    nin
      gth
        ein
          teg
            rit
              yoft
                 heU
                   .S.i
                      mmi
                        gra
                          tio
                            nsy
                              ste
                                m,p
                                  art
                                    icu
                                      lar
                                        lyi
                                          t
                                          svi
                                            saa
                                              ppl
                                                ica
                                                  tio
                                                    n


                                   59
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 64 of 74




 p
 roc
   ess
     es,andhamperingAlmatyse
                           ffo
                             rtst
                                ore
                                  cov
                                    ert
                                      heS
                                        tol
                                          enFundsa
                                                 ndp
                                                   utthemt
                                                         ous
                                                           eto

 b
 ene
   fitt
      hep
        eop
          leofA
              lma
                ty.

                         THIRDCAUSEOFACTION

                              (FRAUD)
                      A
                      gai
                        nstD
                           efe
                             ndan
                                tsSat
                                    er ndR
                                         id/
                                           o。
                                            ff

      3
      09. TheC
             ityofAlmatya
                        ndBTABankr
                                 epe
                                   ata
                                     ndr
                                       eal
                                         leg
                                           epa
                                             rag
                                               rap
                                                 hsIt
                                                    hro
                                                      ugh286

 a
 siff
    ull
      yse
        tfo
          1thh
             ere
               in.

      3
      10. Ono
            rab
              outA
                 pri
                   l16
                     ,20
                       13,R
                          idl
                            off
                              ,atS
                                 ate
                                   rsd
                                     ire
                                       cti
                                         on,c
                                            aus
                                              edt
                                                hef
                                                  als
                                                    ean
                                                      d

m
isl
  ead
    ingBidPackaget
                 obes
                    entt
                       oth
                         eRe
                           alE
                             sta
                               teA
                                 dvi
                                   sor
                                     .

      3
      11. TheB
             idPackagewass
                         entf
                            romTCMI'sp
                                     rin
                                       cip
                                         alp
                                           lac
                                             eofb
                                                usi
                                                  nes
                                                    s,630F
                                                         ift
                                                           h

Av
 enu
   e,S
     uit
       e23
         00,NewY
               ork
                 ,NewY
                     ork
                       .

      3
      12. TheBidPackagewasm
                          ate
                            ria
                              llyf
                                 als
                                   eandm
                                       isl
                                         ead
                                           ing
                                             ,orc
                                                ont
                                                  ain
                                                    edm
                                                      ate
                                                        ria
                                                          l

o
mis
  sio
    nst
      hatr
         end
           ere
             dth
               eBidPackage白l
                           sea
                             ndm
                               isl
                                 ead
                                   ing
                                     ,innumerousr
                                                esp
                                                  ect
                                                    s,i
                                                      ncl
                                                        udi
                                                          ng:

      a
      .    TheB i
                dPackagewassub
                             mitt
                                edbyI
                                    支id
                                      lof
                                        fpurp
                                            ordlyonbeha
                                                      lfofth
                                                           e SDG
           Inve
              stmen
                  tFund.I nt
                           rut
                             h,nosu
                                  chen
                                     tit
                                       yexi
                                          ste
                                            d,a
                                              ndRidl
                                                   offwasac
                                                          tingon
           beh
             alfofTC恥11
                      .

      b
      .    Onp ag
                es1and5ofab  r
                             ochur
                                 ei ncl
                                      udedi
                                          nt h
                                             eBidP ac
                                                    kage,theSDGI nvest
                                                                     ment
           Fundwasd es
                     cri
                       bedasa LuxembourgS I
                                          F，＇orspec
                                                  iali
                                                     zedinves
                                                            tmentfun
                                                                   d.I n
           tr
            uth,t
                herewasnoSDGI nvestm
                                   entFunda u
                                            thor
                                               izedunderth
                                                         el awsof
           Luxembourgtoope
                         rateasaspec
                                   ializ
                                       edinves
                                             tmentfun
                                                    d,norwast her
                                                                ealSDG
           everaspe
                  cial
                     ize
                       di nv
                           estme
                               ntfund.

      c
      .    TheBidPackagei n
                          clud
                             edal e
                                  tte
                                    rfromTCMl'sd i
                                                 rec
                                                   tortha
                                                        ts t
                                                           atedth
                                                                atthe SDG
           Inves
               tmentFund"hadsuffi
                                cie
                                  ntinves
                                        tmentcap
                                               aci
                                                 tytoenablei
                                                           tt oinv
                                                                 estupto
           $1.5bi
                lli
                  on.Intr
                        uth
                          ,nomoret han$440mill
                                             ionwasavai
                                                      labl
                                                         et oinv
                                                               est
                                                                 ,i nthe
           formoftheStol
                       enF u
                           nds,andal
                                   li n
                                      vestme
                                           ntswereownedbys hel
                                                             lc om
                                                                 pan i
                                                                     eso f
           SDG,a sth
                   er.
                     ewasnos uchfundaut
                                      horiz
                                          edunderth
                                                  el a
                                                     wsofLuxembourg.

     d
     .     Pages5a nd7o fthesameb roch
                                     urei n
                                          cludedintheBidPackagest
                                                                atedthatth
                                                                         e
            Fundsa ct
                    ivi
                      tieswil
                            lb eledbyCEON  icolasBourg"andothe
                                                             rs.Intru
                                                                    th,al
                                                                        l
           invest
                mentact
                      iviti
                          esofthec o
                                   nspir
                                       ator
                                          s,i n
                                              cludin
                                                   gt h
                                                      roughTCMI,werel edby
           cons
              pirat
                  orsIlyasKhrapunov,Sate
                                       r,andR i
                                              dloff
                                                  ,o p
                                                     erat
                                                        inginconc
                                                                ertwith
           MukhtarAblyazovi nordertobreachtheWorldwideFreezi
                                                           ngOrders
                                                                  .T hiswas
           notdisc
                 losedintheBidP acka
                                   ge.


                                    60
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 65 of 74




      e
      .    Page10thesamebroc
                           huredesc
                                  rib
                                    eda managementproces
                                                       s"a n
                                                           ds ta
                                                               tedth
                                                                   atal
                                                                      l
           inve
              stme
                 ntdecis
                       ion
                         sweremadebya n SDGI FInvestm
                                                    entCommittee."Intr
                                                                     uth
                                                                       ,
           th
            erewasnei
                    theramanagementpr
                                    oce
                                      ssnoraninvestmen
                                                     tc om
                                                         mittee,andal
                                                                    l
           inve
              stme
                 ntdecis
                       ion
                         sweremadebyAblyazovandI l
                                                 yasKhrapunov.

      f
      .    Pag
             es1 6to17oft
                        hesamebroc
                                 hur
                                   edescr
                                        ibedasup
                                               port
                                                  ingfu
                                                      ndinve
                                                           stme
                                                              nt
           c
           alldI
              e  gloo
                    .I nt
                        rut
                          h,th
                             eI gl
                                 ooi n
                                     ve
                                      円stm
                                         entwasanasse
                                                    tac
                                                      qui
                                                        redbya
           s
           ubsid
               iaryofSDGusingapo
                               rti
                                 onoftheS
                                        tolenF
                                             unds.Thi
                                                    swasnotdi
                                                            scl
                                                              ose
                                                                din
           t
           heBidP ac
                   kage
                      .

      g
      .    Pa
            ges1 8to19ofthesameb r
                                 och
                                   uredes
                                        cr也edas up
                                                 porti
                                                     ngfun
                                                         dinve
                                                             stmen
                                                                 t
           c
           alldN
              e   i
                  kkiBeac
                        h.I nt r
                               uth
                                 ,theNikkiBeach"inve
                                                   stmen
                                                       twasanass
                                                               et
           a
           cquire
                dbyas ub
                       sidia
                           ryofSDGu sin
                                      gap o
                                          rtionofth
                                                  eS t
                                                     olenF
                                                         und
                                                           s.Thiswasn
                                                                    ot
           d
           isclo
               sedinth
                     eBidP ack
                             age.

      h
      .    Pag es20t  o2 1o ft
                             hesameb
                                   roch
                                      ured
                                         escr
                                            ibe
                                              dafun
                                                  di n
                                                     vestm
                                                         entc
                                                            all
                                                              ed
            Flatotel
                   .I   nt n
           subsidiar~「 of SDGusi
                               ngapor
                                    tio
                                      noftheS
                                            tol
                                              enF
                                                unds.Thi
                                                       swasnotdis
                                                                clo
                                                                  sedi
                                                                     n
           theB idP a ckage.

      1
      .    Con
             trar
                yt oth
                     er e
                        prese
                            ntati
                                onsi nthebro
                                           chureincl
                                                   udedi
                                                       ntheBidPackag
                                                                   e,t h
                                                                       e
           SDGI n
                vestmentFundd i
                              dn otdevelopth
                                           eFlato
                                                tel
                                                  ;rat
                                                     her
                                                       ,thepro
                                                             jectwasledby
           aloc
              alNewYorkr  e
                          alesta
                               ted e
                                   veloper
                                         .As ubsi
                                                diar
                                                   yofSDGa cquir
                                                               edam i
                                                                    nority
           owne
              rshipin
                    tere
                       stinaF l
                              atot
                                 elh ol
                                      di n
                                         gcompany,usin
                                                     gap o
                                                         rti
                                                           onoft h
                                                                 eStole
                                                                      n
           Fu
            nds.Thiswasn o
                         td i
                            sclose
                                 di ntheBidPackag
                                                e.

     j
     .     Theb r
                ochureinclud
                           edintheBidPackagestat
                                               edtha
                                                   tSDGI  nvest
                                                              m e
                                                                ntFunds
           inves
               tmentintheFlat
                            ote
                              lwas 2 9
                                     0,5milli
                                            on."Intr
                                                   uth
                                                     ,T e
                                                        lfordhadi nv
                                                                   ested
           appro
               ximate
                    l y$35milli
                              oninStole
                                      nFundsi ntheFl
                                                   ato
                                                     telpro
                                                          jectthrough
           Tri
             adou,SDGss  ubs
                           idia
                              ry.AlthoughTriadousint
                                                   ern
                                                     alfinan
                                                           cialsvaluedit
                                                                       s
           st
            akeintheFlato
                        telatsi
                              gni
                                fic
                                  antl
                                     ymoret hanthe$35milli
                                                         oni n
                                                             veste
                                                                 d,T ri
                                                                      adou
           neve
              rv al
                  ueditsstak
                           eintheFl
                                  atot
                                     elatanythingre
                                                  motelyclo
                                                          seto$ 290.
                                                                   5m il
                                                                       lio
                                                                         n.
           Thi
             swasn otd i
                       sclos
                           edintheBidPackag
                                          e.

     k
     .     Pages22to23oft h
                          eb ro
                              churei n
                                     clud
                                        edi nth
                                              eBidP ackag edes
                                                             cribedtheSDG
           Inv
             es t
                mentFundase stabl
                                ishedinLuxembourg，regulatedby theCommission
           f
           ortheS ur
                   vei
                     lanceoftheFina
                                  ncialSector('CSSFL a nda s pec
                                                               ialize
                                                                    d
           in
            vestmentfund
                       "t h
                          atcanprovideinve
                                         s t
                                           orst a
                                                xrate
                                                    saslowa  s0.01%. Intru
                                                                         th,
           t
           herewasno SDGI  nvestmen
                                  tFund"S  IFes
                                              tabli
                                                  shedi
                                                      nLuxembourga  ttha
                                                                       t
           t
           ime,norwass uchafundregulat
                                     edbyt heCSSFa softhed
                                                        、  a
                                                           teoft heBid
           P
           ackage.Ass e
                      tfort
                          ha bo
                              ve,SDGi  ts
                                        elfwasnotaS I
                                                    F,either
                                                           .T hiswasn o
                                                                      t
           d
           isclose
                 di nt
                     heBidP a
                            ckage.

     .
     I     Page24oft h
                     ebroc
                         hureinclu
                                 dedintheBi
                                          dP ackagest
                                                    ate
                                                      dt h
                                                         attheSDG
           Inves
               tmentFundwasfundedbyoutsi
                                       deinv
                                           esto
                                              rs.Intr
                                                    uth
                                                      ,therewerenosuc
                                                                    h
           inv
             est
               ors,andal
                       las
                         setsweretho
                                   seofAblyazovan dh
                                                   iscons
                                                        pira
                                                           tors
                                                              ,incl
                                                                  udi
                                                                    ng
           th
            eS to
                lenFunds
                       .Thiswasnotdiscl
                                      osedi
                                          nt h
                                             eB idPa
                                                   ckage.



                                    6
                                    1
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 66 of 74




      m.   Nowhered
                  idth
                     eB idPack
                             agedis
                                  clo
                                    setha
                                        tth
                                          eSt
                                            ole
                                              nFundst
                                                    obei
                                                       nve
                                                         ste
                                                           dwe
                                                             re
           sub
             jec
               ttoth
                   eWorldwideFre
                               ezi
                                 ngOrde
                                      rs.

      n
      .    Nowheredidt
                     heBidPacka
                              gedi
                                 scl
                                   oseth
                                       atAblyazovsas
                                                   set
                                                     s,i
                                                       ncl
                                                         udi
                                                           ngt
                                                             he
           Sto
             lenFun
                  ds,weresu
                          bje
                            cttot
                                heRece
                                     iver
                                        shipOrder
                                                s.

      o
      .    NowheredidtheBidPack
                              agedisc
                                    los
                                      eth
                                        at,p
                                           u r
                                             suanttotheWorldwideFr
                                                                 eezin
                                                                     g
           Order
               sandR e
                     ceiv
                        ershipOrd
                                ers
                                  ,BTABanksa  ff
                                               irma
                                                  tivecons
                                                         entwasrequi
                                                                   red
           fo
            ranytra
                  nsfe
                     r,disp
                          osa
                            l,ordis
                                  sip
                                    ati
                                      onofanyofAblyazovsa s
                                                          set
                                                            s,inc
                                                                ludi
                                                                   ngthe
           Sto
             lenFun
                  ds.

      3
      13. S
          ate
            ran
              dRi
                dlo
                  ffknewt
                        heB
                          idP
                            ack
                              agewasm
                                    ate
                                      ria
                                        llyf
                                           als
                                             ean
                                               dmi
                                                 sle
                                                   adi
                                                     ng.

      3
      14. TheR
             ealE
                sta
                  teA
                    dvi
                      sorr
                         eli
                           edont
                               hef
                                 rau
                                   dul
                                     entB
                                        idP
                                          ack
                                            age
                                              ,an
                                                dSa
                                                  tera
                                                     nd

R
idl
  offknewa
         ndi
           nte
             nde
               dth
                 att
                   hem
                     ate
                       ria
                         llyf
                            als
                              est
                                ate
                                  men
                                    tsa
                                      ndo
                                        mis
                                          sio
                                            nsi
                                              nth
                                                eBi
                                                  dPa
                                                    cka
                                                      ge

wouldp
     rev
       entt
          heR
            ealE
               sta
                 teA
                   dvi
                     sorfromc
                            ont
                              act
                                inge
                                   ith
                                     erP
                                       lai
                                         nti
                                           ffso
                                              rth
                                                eco
                                                  urta
                                                     ppo
                                                       int
                                                         ed 国




R
ece
  ive
    rst
      ode
        ter
          min
            ewh
              eth
                erBTAhadc
                        ons
                          ent
                            edf
                              ort
                                heTr
                                   トCo
                                     unt
                                       yDe
                                         alt
                                           obef
                                              und
                                                edf
                                                  rom

t
heS
  tol
    enF
      und
        s.

      3
      15. S
          ate
            ran
              dRi
                dlo
                  ffd
                    ra食e
                       dth
                         eBi
                           dPa
                             cka
                               gei
                                 namanners
                                         pec
                                           ifi
                                             cal
                                               lyd
                                                 esi
                                                   gne
                                                     dno
                                                       tto

a
rou
  set
    hes
      usp
        ici
          onsoft
               heKazakhE
                       nti
                         tie
                           sorac
                               las
                                 sofp
                                    ers
                                      onsi
                                         ncl
                                           udi
                                             ngt
                                               hem
                                                 .Sa
                                                   tera
                                                      nd

R
idl
  offknewt
         hatt
            heKazakhE
                    nti
                      tie
                        swerea
                             cti
                               vel
                                 yin
                                   ves
                                     tig
                                       ati
                                         ngt
                                           heKhrapunovs a
                                                        nd

Ablyazovsi
         nve
           stm
             enta
                cti
                  vit
                    ies
                      .

      3
      16. P
          lai
            nti
              ffsweredamageda
                            sar
                              esu
                                lto
                                  fth
                                    isf
                                      rau
                                        dul
                                          entB
                                             idP
                                               ack
                                                 age
                                                   ,ast
                                                      heR
                                                        eal

E
sta
  teA
    dvi
      sorwouldn
              othaves
                    ele
                      cte
                        dTCMI'sb
                               idh
                                 adt
                                   heBidP
                                        ack
                                          aget
                                             rut
                                               hfu
                                                 llyd
                                                    isc
                                                      los
                                                        ed

i
nvo
  lve
    men
      toft
         heS
           tol
             enF
               und
                 s,a
                   nda
                     tle
                       ast$
                          30,
                            800
                              ,04
                                5wouldn
                                      oth
                                        aveb
                                           eent
                                              ran
                                                sfe
                                                  rre
                                                    din

v
iol
  ati
    onoft
        heWorldwideF
                   ree
                     zin
                       gOr
                         der
                           s.

      3
      17. F
          urt
            her
              mor
                e,S
                  ate
                    rsl
                      onga
                         ndn
                           oto
                             rio
                               usc
                                 rim
                                   ina
                                     lhi
                                       sto
                                         rye
                                           vid
                                             enc
                                               esh
                                                 isu
                                                   tte
                                                     r

c
ont
  emp
    tfo
      rth
        ela
          w.

     3
     18. S
         ate
           rsc
             ond
               ucta
                  lle
                    gedh
                       erewasn
                             otm
                               ere
                                 lyac
                                    iv
                                     ilw
                                       ron
                                         g,b
                                           utr
                                             ise
                                               stot
                                                  hel
                                                    eve
                                                      lof

c
rim
  ina
    lco
      ndu
        ct.



                                  62
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 67 of 74




      3
      19. Amongo
               the
                 rth
                   ing
                     s,S
                       ate
                         rvi
                           ola
                             tedT
                                itl
                                  e18
                                    ,Un
                                      ite
                                        dSt
                                          ate
                                            sCo
                                              de,S
                                                 ect
                                                   ion
                                                     s13
                                                       41

 (
 mai
   lfr
     aud
       ),1
         343(
            wir
              efr
                aud
                  ),1
                    344(
                       ban
                         kfr
                           aud
                             ),1
                               349(
                                  mai
                                    l,w
                                      ire
                                        ,an
                                          dbankf
                                               rau
                                                 dco
                                                   nsp
                                                     ira
                                                       cy)
                                                         ,

 a
 nd1
   956a
      nd1
        957(moneyl
                 aun
                   der
                     ing
                       ),a
                         sde
                           tai
                             le 析 α．
                               di

      3
      20. S
          ate
            rsknowingv
                     iol
                       ati
                         onofc
                             rim
                               ina
                                 lst
                                   atu
                                     tese
                                        sta
                                          bli
                                            she
                                              shi
                                                sco
                                                  nte
                                                    mptf
                                                       ort
                                                         hel
                                                           aw

 a
 ndc
   ons
     tit
       ute
         scc
           ;md
             ucth
                avi
                  ngah
                     ighd
                        egr
                          eeofm
                              ora
                                lcu
                                  lpa
                                    bil
                                      itym
                                         ani
                                           fes
                                             tin
                                               gac
                                                 ons
                                                   cio
                                                     us

 d
 isr
   ega
     rdoft
         her
           igh
             tsofo
                 the
                   rs.

      3
      21. S
          ate
            rsc
              ond
                ucta
                   lle
                     gedh
                        erewasp
                              attofap
                                    att
                                      erno
                                         fil
                                           leg
                                             alc
                                               ond
                                                 uctt
                                                    hro
                                                      ugh
                                                        outh
                                                           is

a
dul
  tli
    fe
     .

      3
      22. S
          atrsc
            e ond
                ucta
                   lle
                     gedh
                        erec
                           aus
                             edp
                               ubl
                                 icharmi
                                       nnumerousw
                                                ays
                                                  ,in
                                                    clu
                                                      din
                                                        gby

h
amp
  eri
    ngAlmatyse
             ffo
               rtst
                  ore
                    cov
                      ert
                        heS
                          tol
                            enFundsa
                                   ndp
                                     utthemt
                                           ous
                                             etob
                                                ene
                                                  fitt
                                                     hep
                                                       eop
                                                         le

ofA
  lma
    ty.

                       FOURTHCAUSEOFACTION

                           (CONVERSION)
                      αi
                     Ag n
                        stD句作1
                             ld
                              1αn
                                tsSa
                                   terandR
                                         id/
                                           off

      3
      23. TheC
             ityofAlmatyandBTABankr
                                  epe
                                    ata
                                      ndr
                                        eal
                                          leg
                                            epa
                                              rag
                                                rap
                                                  hs1through286

a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

      3
      24. D
          efe
            nda
              ntsS
                 ate
                   ran
                     dRi
                       dlo
                         ffw
                           ron
                             gfu
                               llye
                                  xer
                                    cis
                                      edd
                                        omi
                                          nio
                                            nan
                                              dco
                                                ntr
                                                  olo
                                                    ver

f
und
  sri
    ght
      ful
        lyb
          elo
            ngi
              ngt
                oth
                  eCi
                    tyofAlmatya
                              ndBT
                                 ABa
                                   nk.

     3
     25. Throught
                heT
                  ri‑
                    Cou
                      ntyS
                         ett
                           lem
                             ent
                               ,Sa
                                 tera
                                    ndR
                                      i o
                                       dIffr
                                           epo
                                             rte
                                               dlyo
                                                  bta
                                                    ine
                                                      datl
                                                         eas
                                                           t

$
20,
  000
    ,00
      0inS
         tol
           enF
             und
               s,whicht
                      heyknewt
                             obes
                                ubj
                                  ectt
                                     oth
                                       eWorldwideF
                                                 ree
                                                   zin
                                                     gOr
                                                       der
                                                         s

a
ndr
  igh
    tfu
      llyt
         hep
           rop
             ett
               yofP
                  lai
                    nti
                      ffs
                        .

     3
     26. N
         eit
           herS
              ate
                rno
                  rRi
                    dlo
                      ffh
                        adas
                           upe
                             rio
                               rin
                                 ter
                                   estt
                                      oPl
                                        ain
                                          tif
                                            fsi
                                              nth
                                                eSt
                                                  ole
                                                    nFu
                                                      ndso
                                                         r

anya
   sse
     tsw
       ron
         gfu
           llyoむt
                ain
                  edt
                    hro
                      ught
                         hei
                           nve
                             stm
                               entoft
                                    hes
                                      ame
                                        .TheS
                                            tol
                                              enF
                                                und
                                                  s,a
                                                    ndt
                                                      he

a
sse
  tst
    heywereu
           sedt
              opu
                rch
                  ase
                    ,ar
                      eth
                        eri
                          ght
                            fulp
                               rop
                                 e1t
                                   yoft
                                      heP
                                        lai
                                          nti
                                            ffs
                                              .



                                  6
                                  3
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 68 of 74




         3
         27. B
             egi
               nni
                 ngw
                   itht
                      hec
                        onf
                          ide
                            nti
                              alT
                                ri‑
                                  Cou
                                    ntyS
                                       ett
                                         lem
                                           ent
                                             ,Sa
                                               tera
                                                  cti
                                                    vel
                                                      yco
                                                        nce
                                                          ale
                                                            d

 fromt
     heKazakhE
             nti
               tie
                 sth
                   efa
                     ctt
                       hatS
                          ate
                            ran
                              dRi
                                dlo
                                  ffh
                                    adr
                                      ece
                                        ive
                                          dSt
                                            ole
                                              nFu
                                                nds
                                                  .TheKazakh

 E
 nti
   tie
     sdi
       dno
         tle
           arnt
              hatS
                 ate
                   ran
                     dRi
                       dlo
                         ffhadr
                              ece
                                ive
                                  dSt
                                    ole
                                      nFu
                                        ndsu
                                           nti
                                             lth
                                               eMarch2017

 d
 epo
   sit
     ionofC
          esa
            reC
              err
                ito
                  ,oneo
                      fll
                        yasSc
                            o‑c
                              ons
                                pir
                                  ato
                                    rs.

         3
         28. F
             urt
               her
                 mor
                   e,S
                     atrsl
                       e onga
                            ndn
                              oto
                                rio
                                  usc
                                    rim
                                      ina
                                        lhi
                                          sto
                                            rye
                                              vid
                                                enc
                                                  esh
                                                    isu
                                                      tte
                                                        r

 c
 ont
   emp
     tfo
       rth
         ela
           w.

         3
         29. S
             ate
               t乍 c
                  ond
                    ucta
                       lle
                         gedh
                            erewasn
                                  otm
                                    ere
                                      lyac
                                         iv
                                          ilw
                                            ron
                                              g,b
                                                utr
                                                  ise
                                                    stot
                                                       hel
                                                         eve
                                                           lof

 c
 rim
   ina
     lco
       ndu
         ct.

         3
         30. Amongo
                  the
                    rth
                      ing
                        s,S
                          ate
                            rvi
                              ola
                                tedT
                                   itl
                                     e18
                                       ,Un
                                         ite
                                           dSt
                                             ate
                                               sCo
                                                 de,S
                                                    ect
                                                      ion
                                                        s37
                                                          1

 (
 con
   spi
     rac
       yag
         ain
           stt
             heU
               nit
                 edS
                   tat
                     es)
                       ,13
                         41(
                           mai
                             lfr
                               aud
                                 ),1
                                   343(
                                      wir
                                        efr
                                          aud
                                            ),1
                                              344(
                                                 ban
                                                   kfr
                                                     aud
                                                       ),

 1
 349(
    mai
      l,w
        ire
          ,an
            dba
              nkf
                rau
                  dco
                    nsp
                      ira
                        cy)
                          ,an
                            d19
                              56a
                                nd1
                                  957(moneyl
                                           aun
                                             der
                                               ing
                                                 ),a
                                                   sde
                                                     tai
                                                       led

 i
 f
 !
 .斤(J.

         3
         31. S
             ate
               rsknowingv
                        iol
                          ati
                            onofc
                                rim
                                  ina
                                    lst
                                      atu
                                        tese
                                           sta
                                             bli
                                               she
                                                 shi
                                                   sco
                                                     nte
                                                       mptf
                                                          ort
                                                            hel
                                                              aw

a
ndc
  ons
    tit
      ute
        sco
          ndu
            cth
              avi
                ngah
                   ighd
                      egr
                        eeofm
                            ora
                              lcu
                                lpa
                                  bil
                                    itym
                                       ani
                                         fes
                                           tin
                                             gac
                                               ons
                                                 cio
                                                   us

d
isr
  ega
    rdo
      fth
        eri
          ght
            sofo
               the
                 rs.

         3
         32. S
             ate
               rsc
                 ond
                   ucta
                      lle
                        gedh
                           erewasp
                                 arto
                                    fap
                                      att
                                        erno
                                           fil
                                             le
                                              ga
                                               lco
                                                 ndu
                                                   ctt
                                                     hro
                                                       ugh
                                                         outh
                                                            is

a
dul
  tli
    fe
     .

         3
         33. S
             ate
               rsc
                 ond
                   ucta
                      lle
                        gedh
                           erec
                              aus
                                edp
                                  ubl
                                    ichmmi
                                         nnumerousw
                                                  ays
                                                    ,in
                                                      clu
                                                        din
                                                          gby

h
amp
  eri
    ngAlmatyse
             ffo
               rtst
                  ore
                    cov
                      ert
                        heS
                          tol
                            enFundsa
                                   ndp
                                     utthemt
                                           ous
                                             etob
                                                ene
                                                  fitt
                                                     hep
                                                       eop
                                                         le

ofA
  lma
    ty.

                        FIFTHCAUSEOFACTION

            (UNLAWFULMEANSCONSPIRACYUNDERENGLISHLAW)
                     Ag
                      ain
                        stD
                          efe
                            nda
                              ntsS
                                 ate
                                   randR
                                       idl
                                         ojf

         3
         34. TheC
                ityo
                   fAlmatya
                          ndBT
                             ABankr
                                  epe
                                    ata
                                      ndr
                                        eal
                                          leg
                                            epa
                                              rag
                                                rap
                                                  hs1t
                                                     hro
                                                       ugh2
                                                          86



                                  64
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 69 of 74




a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

      3
      35. D
          efe
            nda
              ntsS
                 ate
                   randR
                       idl
                         offknowinglyj
                                     oin
                                       edac
                                          ons
                                            pir
                                              acyamongstAblyazov

andI
   lya
     sKhrapunov,ando
                   the
                     rsknowna
                            ndunknown,t
                                      oin
                                        iur
                                          eBT
                                            ABankt
                                                 hro
                                                   ughu
                                                      nla
                                                        wfu
                                                          'I

meansbyt
       ran
         sfe
           rri
             nga
               ndl
                 aun
                   der
                     ingt
                        heS
                          tol
                            enFundsi
                                   nbr
                                     eac
                                       hoft
                                          heWorldwideF
                                                     ree
                                                       zin
                                                         g

O
rde
  rs.

      3
      36. S
          ate
            rjo
              ine
                dth
                  eco
                    nsp
                      ira
                        cynol
                            ate
                              rth
                                ane
                                  arl
                                    y20
                                      12,whenhee
                                               xec
                                                 ute
                                                   dap
                                                     urp
                                                       01t
                                                         ed

c
ons
  ult
    inga
       gre
         eme
           ntw
             ithSPG.

      3
      37. R
          idl
            offj
               oin
                 edt
                   hec
                     ons
                       pir
                         acynol
                              ate
                                rth
                                  anJ
                                    une2
                                       012
                                         ,whenhewasa
                                                   ppo
                                                     int
                                                       ed

managerofRPMUSA.

      3
      38. S
          ate
            r,R
              idl
                off
                  ,andt
                      hei
                        rco
                          ‑co
                            nsp
                              iI就o
                                 rscommittednumerouso
                                                    ver
                                                      tac
                                                        ts'
                                                          i
                                                          n

f
urt
  her
    anc
      eoft
         hisc
            ons
              pir
                acy
                  ,in
                    clu
                      din
                        gnumerousa
                                 ctst
                                    hatweret
                                           hem
                                             sel
                                               vesu
                                                  nla
                                                    wfu
                                                      l.

      3
      39. UnderE
               ngl
                 ishl
                    aw,u
                       nla
                         wfu
                           lmeansi
                                 ncl
                                   udeknowingv
                                             iol
                                               ati
                                                 onso
                                                    faf
                                                      ree
                                                        zin
                                                          g

o
rde
  r,s
    ucha
       sth
         eWorldwideF
                   ree
                     zin
                       gOr
                         der
                           s.

      3
      40. UnderE
               ngl
                 ishl
                    aw,u
                       nla
                         wfu
                           lmeansa
                                 lsoi
                                    ncl
                                      udev
                                         iol
                                           ati
                                             onsofc
                                                  rim
                                                    ina
                                                      lla
                                                        w,i
                                                          nth
                                                            is

c
ase
  ,U.
    S.f
      ede
        ralc
           rim
             ina
               lla
                 w.

      3
      41. Amongo
               the
                 run
                   law
                     fulm
                        ean
                          s,S
                            ate
                              ran
                                dRi
                                  dlo
                                    ffc
                                      ons
                                        pir
                                          edt
                                            o,a
                                              ndd
                                                id,v
                                                   iol
                                                     ate

numerousU
        .S.f
           ede
             ralc
                rim
                  ina
                    lla
                      ws,i
                         ncl
                           udi
                             ng,b
                                utn
                                  otl
                                    imi
                                      tedt
                                         o,s
                                           tat
                                             ute
                                               scr
                                                 imi
                                                   nal
                                                     izi
                                                       ngw
                                                         ire

f
rau
  d,m
    ailf
       rau
         d,makingf
                 als
                   est
                     ate
                       men
                         tst
                           ofi
                             nan
                               cia
                                 lin
                                   sti
                                     tut
                                       ion
                                         s,makingf
                                                 als
                                                   est
                                                     ate
                                                       men
                                                         tsi
                                                           n

c
onn
  ect
    ionw
       itha
          ppl
            ica
              tio
                nsf
                  oraU
                     .S.v
                        isa
                          ,moneyl
                                aun
                                  qer
                                    ing
                                      ,mu
                                        rde
                                          r,andr
                                               ack
                                                 ete
                                                   eri
                                                     ng,i
                                                        n

f
urt
  her
    anc
      eoft
         heu
           nla
             wfu
               lmeansc
                     ons
                       pir
                         acy
                           .

     3
     42. 1
         8U.
           S..§1
             C 343s
                  tat
                    es

           Whoever, h
                    avingd ev
                            isedori nt
                                     end
                                       ingtod evi
                                                sea nyschemeor
           at
            tif
              icetodefr
                      aud,orforobta
                                  inin
                                     gmoneyo rproper
                                                   tybymeanso f
           fa
            lseorfraud
                     ulen
                        tp r
                           eten
                              ses
                                ,r e
                                   pre
                                     sen
                                       tat
                                         ion
                                           s,o rprom
                                                   ise
                                                     s,tran
                                                          smit
                                                             s
           orcausestob etra
                          nsmit
                              tedbymeansofw ir
                                             e,r ad
                                                  io,orte
                                                        levi
                                                           sio
                                                             n



                                   6
                                   5
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 70 of 74




           communication i
                         ni nt
                             ers
                               tat
                                 eorfor
                                      eig
                                        ncommerce, an
                                                    yw ri
                                                        tin
                                                          gs,
           si
            gns,sign
                   als,pic
                         tur
                           es,orsoun
                                   dsf
                                     orth
                                        epu 叩oseofe
                                                  xecut
                                                      ingsuch
           schemeo rait
                      ifi
                        ce,sh
                            allbefin
                                   edu
                                     nderth
                                          isti
                                             tl
                                              eorimpris
                                                      onednot
           moret h
                 an20y ear
                         s,orboth
                                .

      3
      43. 1
          8U.
            S.C
              .§1
                349s
                   tat
                     est
                       hata
                          nyp
                            ers
                              onwhoa
                                   tte
                                     mpt
                                       sorc
                                          ons
                                            pir
                                              est
                                                ovi
                                                  ola
                                                    te

 1
 8U.
   S.C
     .§1
       343"
          sha
            llb
              esu
                bje
                  ctt
                    oth
                      esamep
                           ena
                             lti
                               esa
                                 sth
                                   osep
                                      res
                                        cri
                                          bedf
                                             ort
                                               heo
                                                 ffe
                                                   nse
                                                     ,th
                                                       e

commissiono
          fwhichwast
                   heo
                     bje
                       ctoft
                           hea
                             tte
                               mpto
                                  rco
                                    nsp
                                      ira
                                        cy.

      3
      44. S
          ate
            ran
              dRi
                dlo
                  ffc
                    ons
                      pir
                        edt
                          o,a
                            ndd
                              id,t
                                 ran
                                   smi
                                     tth
                                       rou
                                         ght
                                           hew
                                             ire
                                               sth
                                                 efa
                                                   lsea
                                                      nd

m
isl
  ead
    ingB
       idP
         ack
           age
             ,fo
               rth
                 epu
                   叩os
                     esofl
                         aun
                           der
                             ingn
                                ear
                                  ly$30m
                                       ill
                                         ioni
                                            nSt
                                              ole
                                                nFunds

t
hou
  ghi
    nte
      rna
        tio
          nalw
             iret
                ran
                  sfe
                    rsd
                      ate
                        dono
                           rab
                             outA
                                pri
                                  l24
                                    ,2013a
                                         ndMay2
                                              3,2
                                                013
                                                  ,too
                                                     bta
                                                       in

p
rop
  ert
    y,i
      nth
        efo
          rmoft
              heN
                ote
                  .

      3
      45. S
          ate
            ran
              dRi
                dlo
                  ffd
                    ids
                      ofo
                        rth
                          epu
                            rpo
                              sesofi
                                   nte
                                     rst
                                       atea
                                          ndf
                                            ore
                                              ignc
                                                 omm
                                                   erc
                                                     e,i
                                                       nth
                                                         e

formoft
      heT
        ri‑
          Cou
            ntyD
               eal
                 .

      3
      46. 1
          8U.
            S.C
              .§3
                71makesi
                       tac
                         rim
                           efo
                             ran
                               ype
                                 rso
                                   ntok
                                      now
                                        ing
                                          lyc
                                            ons
                                              pir
                                                etod
                                                   efr
                                                     aud

t
heU
  nit
    edS
      tat
        eso
          ranya
              gen
                cyt
                  her
                    eof
                      .

     3
     47. 1
         8U.
           S.C
             .§1
               546makesi
                       tac
                         rim
                           efo
                             ran
                               ype
                                 rso
                                   ntok
                                      now
                                        ing
                                          lymakeam
                                                 ate
                                                   ria
                                                     lly

f
als
  est
    ate
      men
        tinc
           onn
             ect
               ionw
                  ithana
                       ppl
                         ica
                           tio
                             nun
                               derU
                                  .S.i
                                     mmi
                                       gra
                                         tio
                                           nla
                                             ws.

     3
     48. Ass
           etf
             ort
               hab
                 ove
                   ,Ri
                     dlo
                       ffa
                         ndS
                           ate
                             rkn
                               owi
                                 ngl
                                   yan
                                     dfa
                                       lse
                                         lyr
                                           epr
                                             ese
                                               nte
                                                 d

Kudryashovasi
            nte
              res
                tandi
                    nvo
                      lve
                        men
                          tinWHNt
                                oU.
                                  S.i
                                    mmi
                                      gra
                                        tio
                                          nau
                                            tho
                                              rit
                                                iesa
                                                   spa
                                                     rto
                                                       fth
                                                         e

WHNS
   che
     me.

     3
     49. 1
         8U.
           S.C
             .§1
               956makesi
                       tac
                         rim
                           efo
                             ranyp
                                 ets
                                   ont
                                     okn
                                       owi
                                         ngl
                                           yen
                                             gag
                                               eina

f
ina
  nci
    alt
      ran
        sac
          tio
            nth
              ati
                nvo
                  lve
                    dth
                      epr
                        oce
                          edsof s
                                pec
                                  ifi
                                    edu
                                      nla
                                        wfu
                                          lac
                                            tiv
                                              ity，
                                                 ＇ast
                                                    hatt
                                                       ermi
                                                          s

d
efi
  nedi
     n18U
        .S.
          C.§ 1
              956
                ,ino
                   rde
                     rtoc
                        onc
                          ealo
                             rdi
                               sgu
                                 iset
                                    hen
                                      atu
                                        re,t
                                           hel
                                             oca
                                               tio
                                                 n,t
                                                   hes
                                                     our
                                                       ce,

t
heo
  wne
    rsh
      ip,o
         rth
           eco
             ntr
               oloft
                   hep
                     roc
                       eed
                         sofs
                            pec
                              ifi
                                edu
                                  nla
                                    wfu
                                      lac
                                        tiv
                                          ity
                                            . Thesames
                                                     ta加t
                                                        e

makesi
     tac
       rim
         etoe
            nga
              gei
                nac
                  ros
                    s‑b
                      ord
                        erf
                          ina
                            nci
                              alt
                                ran
                                  sac
                                    tio
                                      nwi
                                        tht
                                          hei
                                            nte
                                              ntt
                                                opr
                                                  omo
                                                    tet
                                                      he



                                  66
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 71 of 74




c
a汀y
  ingono
       fsp
         eci
           fie
             dun
               law
                 fula
                    cti
                      vit
                        y.

      3
      50. 1
          8U.
            S.C
              .§1
                957makesi
                        tac
                          rim
                            efo
                              ran
                                ype
                                  rso
                                    ntok
                                       now
                                         ing
                                           lye
                                             nga
                                               geo
                                                 rat
                                                   tem
                                                     pt

t
oen
  gag
    einam
        one
          tar
            ytr
              ans
                act
                  ioni
                     ncr
                       imi
                         nal
                           lyd
                             eri
                               vedp
                                  rop
                                    erザofav
                                          alu
                                            egr
                                              eat
                                                ert
                                                  han$
                                                     10,
                                                       000

t
hati
   sde
     riv
       edf
         roms
            pec
              ifi
                edu
                  nla
                    wfu
                      lac
                        tiv
                          ity，
                             ＇ast
                                hatt
                                   ermi
                                      sde
                                        fin
                                          edi
                                            n18U
                                               .S.
                                                 C.§ 1
                                                     956
                                                       .

      3
      51. 1
          8U.
            S.C
              .§1
                956
                  (c)
                    (7)
                      (A)d
                         efi
                           ness
                              pec
                                ifi
                                  edu
                                    nla
                                      wfu
                                        lac
                                          tiv
                                            ityt
                                               oin
                                                 clu
                                                   dea
                                                     nys
                                                       ort

o
f"r
  ack
    ete
      eri
        nga
          cti
            vit
              y"a
                sth
                  att
                    ermi
                       sde
                         fin
                           edi
                             n18U
                                .S.
                                  C.§1
                                     961
                                       (1)
                                         ,in
                                           clu
                                             din
                                               gma
                                                 ilf
                                                   rau
                                                     d,

w
iref
   rau
     d,a
       ndf
         ina
           nci
             ali
               nst
                 itu
                   tio
                     nfr
                       aud
                         .

      3
      52. 1
          8U.
            S.C
              .§1
                956
                  (c)
                    (7)
                      (B)
                        (ii
                          i)a
                            lsod
                               efi
                                 ness
                                    pec
                                      ifi
                                        edu
                                          nla
                                            wfu
                                              lac
                                                tiv
                                                  ityt
                                                     oin
                                                       clu
                                                         de

 f
 rau
   d,o
     ranyschemeo
               rat
                 tem
                   ptt
                     ode
                       fra
                         ud,byo
                              rag
                                ain
                                  staf
                                     ore
                                       ignbank．
                                              ．．
                                               ．

      3
      53. 1
          8U.
            S.C
              .§l
                956
                  (c)
                    (7)
                      (D)a
                         lsod
                            efi
                              ness
                                 pec
                                   ifi
                                     edu
                                       nla
                                         wfu
                                           lac
                                             tiv
                                               ityt
                                                  oin
                                                    clu
                                                      dea
                                                        ny

o
ffe
  nseu
     nde
       r18U
          .S.
            C.§6
               56,whichmakesi
                            tac
                              rim
                                efo
                                  ran
                                    yof
                                      fic
                                        er,d
                                           ire
                                             cto
                                               r,a
                                                 gen
                                                   t,o
                                                     r

employeeofab
           ank
             ,in
               clu
                 din
                   gaf
                     ore
                       ignb
                          ank
                            ,toe
                               mbe
                                 zzl
                                   e[]
                                     ,ab
                                       str
                                         act
                                           [],p
                                              url
                                                oin
                                                  []o
                                                    rwi
                                                      llf
                                                        ull
                                                          y

m
isa
  ppl
    [y]a
       nyoft
           hemoneys,f
                    und
                      sorc
                         red
                           itso
                              fsu
                                chbank．
                                      ．．
                                       ．

      3
      54.   1
            8U.
              S.C
                .§l
                  956
                    (c)
                      (7)
                        (D)and(
                              c)(
                                7)(
                                  A)a
                                    lsod
                                       efi
                                         nes
                                           pec
                                             ifi
                                               edu
                                                 nla
                                                   wfu
                                                     lac
                                                       tiv
                                                         ityt
                                                            o

i
ncl
  udeanym
        urd
          er,b
             otha
                sth
                  att
                    ermi
                       sge
                         ner
                           all
                             yun
                               der
                                 sto
                                   oda
                                     nda
                                       siti
                                          ssp
                                            ec日c
                                              i a
                                                llyd
                                                   efi
                                                     ned

u
nde
  rfe
    der
      all
        awi
          n18U
             .S.
               C.§1
                  111
                    .

     3
     55. Ass
           etf
             ort
               hab
                 ove
                   ,Ablyazovh
                            asa
                              lre
                                adyb
                                   eenc
                                      onv
                                        ict
                                          edo
                                            far
                                              ran
                                                gin
                                                  gth
                                                    emu
                                                      rde
                                                        r

ofT
  ati
    she
      v,e
        mbe
          zzl
            eme
              nt,a
                 bus
                   eofo
                      ffi
                        ce,ando
                              rga
                                niz
                                  ingac
                                      rim
                                        ina
                                          lgr
                                            oupi
                                               nco
                                                 nne
                                                   cti
                                                     onw
                                                       ith

h
ism
  ult
    i‑b
      ill
        iond
           oll
             art
               hef
                 tfromBT
                       A. BT
                           Aha
                             sli
                               kew
                                 ises
                                    ecu
                                      redi
                                         nex
                                           ces
                                             sof$6b
                                                  ill
                                                    ioni
                                                       n

judgmentsa
         gai
           nstAblyazova
                      sar
                        esu
                          ltofh
                              isf
                                rau
                                  dan
                                    dembezzlementf
                                                 romBTA.

     3
     56. TheS
            tol
              enFundsweret
                         hep
                           roc
                             eed
                               sofs
                                  pec
                                    ifi
                                      edu
                                        nla
                                          wfu
                                            lac
                                              tiv
                                                ity
                                                  ,be
                                                    cau
                                                      set
                                                        he

S
tol
  enFundsw
         eret
            hep
              roc
                eed
                  sofAblyazovsf
                              rau
                                dag
                                  ain
                                    stBTAa
                                         ndw
                                           ron
                                             gfu
                                               lmi
                                                 sap
                                                   pro
                                                     pri
                                                       ati
                                                         on

o
fBT
  A sa
     sse
       ts,i
          ncl
            udi
              ngb
                utn
                  otl
                    imi
                      tedt
                         o,t
                           heZ
                             hai
                               kmu
                                 naiI
                                    nve
                                      stm
                                        ent
                                          .




                                  6
                                  7
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 72 of 74




      3
      57. S
          ate
            ran
              dRi
                dlo
                  ffk
                    newt
                       hatt
                          heS
                            tol
                              enF
                                und
                                  swe
                                    ret
                                      hep
                                        roc
                                          eed
                                            sofA
                                               bly
                                                 azo
                                                   vs

 f
 rau
   donBTA,commingledw
                    itht
                       hos
                         eoft
                            heKhrapunovF
                                       ami
                                         lyf
                                           romi
                                              t
                                              sfr
                                                audupont
                                                       heC
                                                         ityo
                                                            f

A
lma
  ty.

      3
      58. S
          ate
            ran
              dRi
                dlo
                  ffc
                    ons
                      pir
                        edt
                          o,a
                            ndd
                              id,e
                                 nga
                                   gei
                                     nnumerousm
                                              one
                                                tar
                                                  ytr
                                                    ans
                                                      act
                                                        ion
                                                          s

 i
 nvo
   lvi
     ngt
       heS
         tol
           enF
             und
               s,i
                 ncl
                   udi
                     ng:

      a
      .    AJun
              e20
                ,2012wi
                      retra
                          nsf
                            erofap
                                 prox
                                    ima
                                      tely$999,
                                              900fromt
                                                     hea
                                                       tto
                                                         rne
                                                           y
           e
           scr
             owacc
                 oun
                   tofCha
                        bri
                          er,Il
                              yassSw
                                   isscou
                                        nse
                                          l,toRPMUSAsa cco
                                                         unt;

      b
      .    AJu
             ly20
                ,2012wi
                      ret
                        ran
                          sfe
                            rof$
                               3,0
                                 00,
                                   000f
                                      romCrownway'sa
                                                   cco
                                                     unta
                                                        tFBME
           oMarosa
           t      c
                  cou
                    nt;

      c
      .    ANovember7
                    ,2012wi
                          retr
                             ans
                               ferofa
                                    ppr
                                      oxi
                                        mat
                                          ely$1
                                              ,27
                                                4,1
                                                  47.
                                                    08f
                                                      rom
           VILDERsacco
                     un tFB恥1Et
                       ta      oRP恥1USAsacc
                                          oun
                                            t;

      d
      .    AJa
             nuar
                y9,2013wi
                        ret
                          ran
                            sfe
                              rof$
                                 1,0
                                   00,
                                     000f
                                        romVILDERsa
                                                  cco
                                                    unta
                                                       tFBME
           t
           oMarosacc
                   ount
                      ;

      e
      .    AFe
             bru
               ary2
                  8,2013wiret
                            ran
                              sfe
                                rof$
                                   300
                                     ,00
                                       0fr
                                         omVILDERsa
                                                  cco
                                                    unta
                                                       tFBME
           oRPMUSAsa
           t         cco
                       unt
                         ;

      f
      .    AMarchI
                 ,2013wir
                        etr
                          ans
                            fero
                               f$7
                                 00,
                                   000f
                                      romVILDERsa
                                                cco
                                                  unta
                                                     tFBMEt
                                                          o
            恥1USAsa
           RP       cc
                     oun
                       t;

      g
      .    AnApri
                l24,2
                    013,wi
                         retra
                             nsf
                               erof$
                                   2,800
                                       ,045
                                          .23f
                                             romTel
                                                  fordsac
                                                        cou
                                                          ntat
           FBMEt ot
                  heesc
                      rowacc
                           ountoft
                                 heRea
                                     lE s
                                        tat
                                          eLawFir
                                                mf o
                                                   rtheT
                                                       ri‑C
                                                          oun
                                                            ty
           De
            al;

      h
      .    AnAp
              ril24,20
                     13,wir
                          etran
                              sferof$
                                    35,
                                      000fr
                                          omRPMUSAsacc
                                                     ountt
                                                         oth
                                                           e
           es
            cro
              wa c
                 coun
                    to ft
                        heRea
                            lE s
                               tateLawFir
                                        mfo
                                          rth
                                            eTr
                                              i‑C
                                                oun
                                                  tyD
                                                    eal;

      1
      .    AMay23
                ,20
                  13,wir
                       etr
                         ans
                           fero
                              f$ 2
                                 8,00
                                    0,0
                                      00f r
                                          omT e
                                              lfo
                                                rdsa
                                                   cco
                                                     unta
                                                        tFBMEt
                                                             o
           t
           hee
             scr
               owac
                  coun
                     tofth
                         eRealEs
                               tateLawFir
                                        m;a n
                                            d

     j
     .     AJuly10
                 ,2013w
                      iretra
                           nsfe
                              rof$1,9
                                    00,00
                                        0fromADLUXsCPCIac
                                                        cou
                                                          ntt
                                                            oth
                                                              e
           a
           tto
             rneyesc
                   rowa
                      ccou
                         nto f恥1o
                                ses& Si
                                      nge
                                        rLLP,S
                                             ate
                                               r乍 l
                                                  awf
                                                    irm
                                                      .

      3
      59. Throught
                 hes
                   etr
                     ans
                       fer
                         s,S
                           ate
                             r,R
                               idl
                                 off
                                   ,an
                                     dth
                                       ei oc
                                         rc o
                                            nsp
                                              ira
                                                tor
                                                  str
                                                    ans
                                                      fer
                                                        reda
                                                           t

l
eas
  t$4
    0,0
      09,
        092
          .30i
             nSt
               ole
                 nFundsi
                       nbr
                         eac
                           hoft
                              heWorldwideF
                                         ree
                                           zin
                                             gOr
                                               der
                                                 s.

     3
     60. S
         ate
           r,R
             idl
               off
                 ,an
                   dth
                     ei oc
                       rc o
                          nsp
                            ira
                              tor
                                sin
                                  ten
                                    dedt
                                       o,a
                                         ndd
                                           id,e
                                              xec
                                                utet
                                                   hes
                                                     e

f
ina
  nci
    alt
      ran
        sac
          tio
            nsi
              nor
                dert
                   oco
                     nce
                       alt
                         heo
                           wne
                             rsh
                               ipa
                                 nds
                                   our
                                     ceso
                                        fth
                                          eSt
                                            ole
                                              nFu
                                                ndsi
                                                   nor
                                                     der


                                  6
                                  8
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 73 of 74




 t
 oci
   r!)
     umv
       entt
          heWorldwideF
                     ree
                       zin
                         gOr
                           der
                             sby
                               ,amongo
                                     the
                                       rth
                                         ing
                                           s,makingt
                                                   hef
                                                     rau
                                                       dul
                                                         ent

 r
 epr
   ese
     nta
       tio
         nsi
           nth
             eBi
               dPa
                 cka
                   ge,r
                      epr
                        ese
                          nti
                            ngt
                              hatGennadyP
                                        ete
                                          linwast
                                                heowneroft
                                                         heS
                                                           tol
                                                             en

 F
 und
   s,a
     ndo
       ffe
         rin
           gfa
             lsew
                irei
                   nst
                     ruc
                       tio
                         nsf
                           ort
                             ran
                               sfe
                                 rsofS
                                     tol
                                       enF
                                         und
                                           sin
                                             tot
                                               heU
                                                 nit
                                                   edS
                                                     tat
                                                       es.

      3
      61. 刊a
           int
             iff
               sweredamagedbyt
                             hisc
                                ons
                                  pir
                                    acy
                                      ,in
                                        clu
                                          din
                                            g,b
                                              utn
                                                otl
                                                  imi
                                                    tedt
                                                       o,t
                                                         hro
                                                           ugh

t
het
  ran
    sfe
      rof$
         40,
           009
             ,09
               2.3
                 0inS
                    tol
                      enFundsi
                             nvi
                               ola
                                 tio
                                   noft
                                      heWorldwideF
                                                 ree
                                                   zin
                                                     gOr
                                                       der
                                                         s.

      3
      62. F
          urt
            her
              mor
                e,S
                  ate
                    r'sl
                       ongandn
                             oto
                               rio
                                 usc
                                   rim
                                     ina
                                       lhi
                                         sto
                                           rye
                                             vid
                                               enc
                                                 esh
                                                   isu
                                                     tte
                                                       r

c
ont
  emp
    tfo
      rth
        ela
          w.

      3
      63. S
          ate
            rsc
              ond
                ucta
                   lle
                     gedh
                        erewasn
                              otm
                                ere
                                  lyac
                                     iv
                                      ilw
                                        ron
                                          g,b
                                            utr
                                              ise
                                                stot
                                                   hel
                                                     eve
                                                       lof

c
rim
  ina
    lco
      ndu
        ct.

      3
      64. Amongo
               the
                 rth
                   ing
                     s,S
                       ate
                         rvi
                           ola
                             tedT
                                itl
                                  e18
                                    ,Un
                                      ite
                                        dSt
                                          ate
                                            sCo
                                              de,S
                                                 ect
                                                   ion
                                                     s37
                                                       1

(
con
  spi
    rac
      yag
        ain
          stt
            heU
              nit
                edS
                  tat
                    es)
                      ,13
                        41(
                          mai
                            lfta
                               ud)
                                 ,13
                                   43(
                                     wir
                                       efr
                                         aud
                                           ),1
                                             344(
                                                ban
                                                  kfr
                                                    aud
                                                      ),

1
349(
   mai
     l,w
       ire
         ,andbankf
                 rau
                   dco
                     nsp
                       ira
                         cy)
                           ,15
                             46(
                               imm
                                 igr
                                   ati
                                     onf
                                       ra，
                                         のand1956and1957
                                         u

(moneyl
      aun
        der
          ing
            ),a
              sde
                tai
                  ledh
                     ere
                       in.

      3
      65. S
          ate
            rsknowingv
                     iol
                       ati
                         onofc
                             rim
                               ina
                                 lst
                                   atu
                                     tese
                                        sta
                                          bli
                                            she
                                              shi
                                                sco
                                                  nte
                                                    mptf
                                                       ort
                                                         hel
                                                           aw

a
ndc
  ons
    tit
      ute
        sco
          ndu
            cth
              avi
                ngah
                   ighd
                      egr
                        eeofm
                            ora
                              lcu
                                lpa
                                  bil
                                    itym
                                       ani
                                         fes
                                           tin
                                             gac
                                               ons
                                                 cio
                                                   us

d
isr
  ega
    rdoft
        her
          igh
            tsofo
                the
                  rs.

     3
     66. S
         atrsc
           e ond
               ucta
                  lle
                    gedh
                       erewasp
                             artofap
                                   att
                                     ernofi
                                          lle
                                            galc
                                               ond
                                                 uctt
                                                    hro
                                                      ugh
                                                        outh
                                                           is

a
dul
  tli
    fe
     .

     3
     67. S
         ate
           r'sc
              ond
                ucta
                   lle
                     gedh
                        erec
                           aus
                             edp
                               ubl
                                 icharmi
                                       nnumerousw
                                                ays
                                                  ,in
                                                    clu
                                                      din
                                                        gby

u
nde
  rmi
    nin
      gth
        ein
          teg
            rit
              yoft
                 heU
                   .S.i
                      mmi
                        gra
                          tio
                            nsy
                              ste
                                m,p
                                  art
                                    icu
                                      lar
                                        lyi
                                          t
                                          svi
                                            saa
                                              ppl
                                                ica
                                                  tio
                                                    n

p
roc
  ess
    es,a
       ndh
         amp
           eri
             ngAlmatysc
                      汀or
                        tst
                          ore
                            cov
                              ert
                                heS
                                  tol
                                    enFundsa
                                           ndp
                                             utthemt
                                                   ous
                                                     eto

b
ene
  fitt
     hep
       eop
         leofA
             lma
               ty.

                       DEMANDFORJURYTRIAL

     P
     lai
       nti
         ffsdemandaj
                   uryt
                      ri
                       alona
                           llc
                             lai
                               msf
                                 orwhicht
                                        ri
                                         albyj~iry i
                                                   sav
                                                     ail
                                                       abl
                                                         e.


                                  69
Case 1:19-cv-02645-AJN-KHP Document 141-7 Filed 12/03/19 Page 74 of 74




                                  DE
                                   玲'IANDFORRELIEF

        WHEREFORE,AlmatyandBT
                            A Bankdemandt
                                        heC
                                          our
                                            ten
                                              terjudgmenta
                                                         sfo
                                                           llo
                                                             ws:

        A.    Forc
                 omp
                   ens
                     ato
                       rydamagesi
                                nanamountt
                                         obed
                                            ete
                                              rmi
                                                neda
                                                   ttr
                                                     ia
                                                      l;

        B
        .     Forp
                 uni
                   tiv
                     edamagesa
                             gai
                               nstS
                                  ate
                                    ratl
                                       eas
                                         teq
                                           ualt
                                              oco
                                                mpe
                                                  nsa
                                                    tor
                                                      yda
                                                        mag
                                                          es,i
                                                             nan

              amountt
                    obed
                       ete
                         rmi
                           neda
                              ttr
                                ia
                                 l;

        C
        .     Forp
                 re‑
                   and
                     ‑po
                       stjudgmenti
                                 nte
                                   res
                                     tasa
                                        ppr
                                          opr
                                            iat
                                              e;

        D
        .     F
              ora
                llc
                  ost
                    sandf
                        eesi
                           ncu
                             rre
                               dinp
                                  ros
                                    ecu
                                      tin
                                        gth
                                          isC
                                            omp
                                              lai
                                                nt;

        E
        .     Fors
                 ucho
                    the
                      randf
                          utt
                            herr
                               eli
                                 efa
                                   sth
                                     isC
                                       our
                                         tdeemsj
                                               ustandp
                                                     rop
                                                       er.
         w
             ydM


                        y
              N A
              K A叫
        NA
 D




                        wp

                             kv
                       eH川
                             o
         eu

              ω3
 a
 c
 JU



          m
   ふ
   EL




                             且
                   引




                                             R
                                             esp
                                               ect
                                                 ful
                                                   lyS
                                                     ubm
                                                       itt
                                                         ed,

                                             BOIESSCHILLERFLEXNERLLP

                                       By:   I
                                             slMatthewL
                                                      .Sc
                                                        hwa
                                                          rtz

                                             MatthewL.Schw
                                                         artz
                                             Pet
                                               erM.S ki
                                                      nner
                                             Crai
                                                gWenner
                                             AndrewL.Chesley
                                             Alexan
                                                  draC.Jumper

                                             BoiesSch
                                                    ill
                                                      erFlexn
                                                            erLLP
                                             55HudsonY ards
                                             NewY ork,NewYork1 0001
                                             Tele
                                                p h
                                                  one:( 2
                                                        12)4462300
                                             Fa
                                              csimile
                                                    :( 212
                                                         )446‑2350
                                             E‑
                                              mail:m ls
                                                      chwaitz
                                                            @bsfll
                                                                 p.co
                                                                    m




                                        70
